Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 1 of 300 PageID #: 13




              EXHIBIT A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 2 of 300 PageID #: 14

                                                                           Service of Process
                                                                           Transmittal
                                                                           04/23/2020
                                                                           CT Log Number 537573270
    TO:      Jennifer Lauro
             The Hanover Insurance Group
             N-430, 440 Lincoln St
             Worcester, MA 01653-0002

    RE:      Process Served in Indiana

    FOR:     Citizens Insurance Company of America (Domestic State: MI)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                  Cafe Patachou at Clay Terrace, LLC, et al., Pltfs. vs. Citizens Insurance Company of
                                      America, Dft.
    DOCUMENT(S) SERVED:               -
    COURT/AGENCY:                     None Specified
                                      Case # 49D012004PL014126
    NATURE OF ACTION:                 Insurance Litigation
    ON WHOM PROCESS WAS SERVED:       C T Corporation System, Indianapolis, IN
    DATE AND HOUR OF SERVICE:         By Certified Mail on 04/23/2020 postmarked on 04/21/2020
    JURISDICTION SERVED :             Indiana
    APPEARANCE OR ANSWER DUE:         None Specified
    ATTORNEY(S) / SENDER(S):          None Specified
    ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/23/2020, Expected Purge Date:
                                      04/28/2020

                                      Image SOP

                                      Email Notification, Service of Process ogclitmail@hanover.com

    SIGNED:                           C T Corporation System
    ADDRESS:                          155 Federal St Ste 700
                                      Boston, MA 02110-1727
    For Questions:                    800-448-5350
                                      MajorAccountTeam1@wolterskluwer.com




                                                                           Page 1 of 1 / AP
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
                                                  Exhibit A
mrs^^y                                                               SSVIDJ!                      ssvu ^                            ^      1..
                                                                                                               ^     ISHH    ^
                    Case 1:20-cv-01462-SEB-DLP Document 1-3 iSHU
                                                              Filed ^
                      PUCE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                       OF THE RETURN ADDRESS, FOLD AT DOTTED LINE   05/20/20
                                                                     >       Page 3 »of 300 PageID #: 15
L                       CERTIFIED MAIL                                                 A
                                                                      It..
                                                                                   r
    \                                                                *>
        \V
                                                                                   t                                                       \


                7Q13 2ti3D_0Da2                                                              4^




                                                                                                              mm
                                                                                                                                                 A
                                                                                                                                               PITNEY aOWES


                                                                                                                             02 IP         $015,600
                                                                                                                             00032121 72    APR 21 2020
                                                                                                                             MAILED FROM ZIP CODE 46202
                             /




                                           FIRST CLASS MAIL


                                                                                                       m              attorneys at law


                                                                                                             1346 North Delaware Street
                                                                                                          Indianapolis. Indiana 46202-2415


                                                                             To:
                                                                                                   Citizens Insurance Co. of America
                                                                                                   c/o CT Corporation System, Registered
                                                                                                   Agent
                                                                                                   150 W. Market St., Ste. 800


    I           *
                                                                                                   Indianapolis, IN 46204



            t




        1
                                                                                           Exhibit A
                            49D01-2004-PL-014126                         Filed; 4/17/2020 5:49 Ph
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 4 of 300 PageID   #: 16          Clerl
                                  Marlon Superior Court, Civil Division 1                       Marion County, Indian:




                             STATE OF INDIANA
                   IN THE MARION COUNTY SUPERIOR COURT

 CAFE PATACHOU AT CLAY
 TERRACE, LLC. MONON HOLDING,
 LLC, NAPOLESE AT 30 SOUTH, LLC, CAUSE NO.
 NAPOLESE OF KEYSTONE
 CROSSING, LLC, NAPOLESE, LLC,
 PATACHOU, INC., PATACHOU AT
 49™ and PENN, LLC, PATACHOU
 AT HAZEL DELL, LLC, PATACHOU
 ON THE PARK, LLC, PATACHOU
 PROVISIONS, LLC, PETITE 'CHOU
 AT BROAD RIPPLE, LLC, PUBLIC
 GREENS CHQ, LLC, and PUBLIC
 GREENS FASHION MALL LLC,

                Plaintiffs,

        V.


 CITIZENS INSURANCE COMPANY
 OF AMERICA,

                Defendant.



                                             SUMMONS

 TO DEFENDANT:         Citizens Insurance Company of America
                       c/o CT Corporation System, Registered Agent
                       150 W. Market St., Ste. 800
                       Indianapolis, IN 46204

        You are hereby notified that you have been sued by the parties named as plaintiffs and in
 the Court indicated above.

      The nature of the suit against you is stated in the complaint which is attached to this
 Summons. It also states the relief sought or the demand made against you by the plaintiffs.

         An answer or other appropriate response in writing to the complaint must be filed either
 by you or your attorney within twenty (20) days, commencing the day after you receive this
 Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by
 default may be rendered against you for the relief demanded by plaintiffs.



                                               Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 5 of 300 PageID #: 17



        If you have a claim for relief against the plaintiffs arising from the same transaction or
 occurrence, you must assert it in your written answer.

          The following manner of service of summons is hereby designated.

                 CERTIFIED MAIL - RETURN RECEIPT REQUESTED

            4/20/2020                                 0                      <)
 Dated:
                                               Clerk, Marion County Superior Court
                                               City County Building
                                               200 E. Washington St.
                                               Indianapolis, IN 46204             i
                                               Tel: 317.327.4740


 George M. Plews, #6274-49                                ^COUNfy
 Gregory M. Gotwald, #24911-49
 Ryan T. Leagre, #32050-49
 Plews Shadley Racher & Braun llp
 1346 N. Delaware St.
 Indianapolis, IN 46202
                                                          SEAL
 Tel: 317.637.0700
 Fax: 317.637.0710                                        .^OIAN^
 gplews@psrb.com
 ggotwald@psrb.com
 rleagre@psrb.com




                                              Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 6 of 300 PageID #: 18



                     SHERIFF’S RETURN OF SERVICE OF SUMMONS

 I hereby certify that I have served this summons on                      , 202_:
 (I) By delivering a copy of the Summons and a copy of the complaint to the defendant,

 (2) By leaving a copy of the Summons and a copy of the complaint at

 which is the dwelling place or usual place of abode of and by mailing a copy of said
 summons to said defendant at the above address.
 (3) Other Service or Remarks:___________________________________________

 Sheriffs Costs                               Sheriff

                                              By:
                                                        Deputy

                           CLERK’S CERTIFICATE OF MAILING

        I hereby certify that on___________             202, , I mailed a copy of this Summons
 and a copy of the complaint to the defendant,                __________________ »by______
 ______mail, requesting a return receipt, at the address furnished by the plaintiff.


                                              Clerk, Marion County Courts

 Dated:                                       By:
                                                        Deputy

                     RETURN ON SERVICE OF SUMMONS BY MAH

        I hereby certify that the attached receipt was received by me showing that the Summons
 and a copy of the complaint mailed to defendant                              was accepted by the
 defendant on                    202 .
        I hereby certify that the attached return receipt was received by me showing that the
 Summons and a copy of the complaint was returned not accepted on_________________
 ______, 202_.
        I hereby certify that the attached return receipt was received by me showing that the
 Summons and a copy of the complaint mailed to defendant.                             was accepted
 by                              on behalf of the defendant on                      ,, 202_.


                                              Clerk, Marion County Courts

                                              By:
                                                        Deputy




                                            Exhibit A
                            49D01-2004-PL-014126                         Filed: 4/17/2020 5:49 Pft
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 7 of 300 PageID   #: 19          Cleri
                                  Marion Superior Court, Civil Division 1                  Marion County, Indian:




                             STATE OF INDIANA
                   IN THE MARION COUNTY SUPERIOR COURT

 CAFE PATACHOU AT CLAY
 TERRACE, LLC, MONON HOLDING,
 LLC, NAPOLESE AT 30 SOUTH, LLC, CAUSE NO.
 NAPOLESE OF KEYSTONE
 CROSSING, LLC, NAPOLESE, LLC,
 PATACHOU, INC., PATACHOU AT
 49™ AND PENN, LLC, PATACHOU
 AT HAZEL DELL, LLC, PATACHOU
 ON THE PARK, LLC, PATACHOU
 PROVISIONS, LLC, PETITE CHOU
 AT BROAD RIPPLE, LLC, PUBLIC
 GREENS CHQ, LLC, and PUBLIC
 GREENS FASHION MALL LLC,

               Plaintiffs,

        V.


 CITIZENS INSURANCE COMPANY
 OF AMERICA,

               Defendant.



               E-FILEVG APPEARANCE BY ATTORNEYS IN CIVIL CASE

 1.     The party on whose behalf this form is being filed is:
        Initiating___ X              Responding                             Intervening   ; and

 the undersigned attorney and all attorneys listed on this form now appear in this case for the
 following parties: Cafe Patachou at Clav Terrace. LLC. Monon Holding. LLC. Napolese at 30
 South. LLC. Napolese of Keystone Crossing. LLC. Napolese. LLC. Patachou. Inc.. Patachou at
 49^ and Penn. LLC. Patachou at Hazel Dell. LLC. Patachou on the Park. LLC. Patachou
 Provisions. LLC. Petite Chou at Broad Rinnle. LLC. Public Greens CHQ. LLC. and Public
 Greens Fashion Mall LLC

 2.     Attorney information for service as required by Trial Rule 5(B)(2):

                                  George M. Plews, #6274-49
                                Gregory M. Gotwald, #24911-49
                                  Ryan T. Leagre, #32050-49
                              Plews Shadley Racher & Braun LLP


                                               Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 8 of 300 PageID #: 20




                                      1346 N. Delaware St.
                                     Indianapolis, IN 46202
                                       Tel: 317.637.0700
                                       Fax: 317.637.0710
                                       gDlews@psrb.com
                                      ggotwald@psrb.com
                                       rleagre@psrb.com

 IMPORTANT: Each attorney specified on this appearance:

 (a)    certifies that the contact information listed for him/her on the Indiana Supreme Court
        Roll of Attorneys is current and accurate as of the date of this Appearance;
 (b)    acknowledges that all orders, opinions, and notices from the court in this matter
        that are served under Trial Rule 86(G) will be sent to the attorney at the email
        address(es) specified by the attorney on the Roll of Attorneys regardless of the
        contact information listed above for the attorney; and
 (c)    understands that he/she is solely responsible for keeping his/her Roll of Attorneys contact
        information current and accurate, see Ind. Admis. Disc. R. 2(A).

 Attorneys can review and update their Roll of Attorneys contact information on the Courts Portal
 at http://portal.courts.in.gov.

 3.     This is a      PL      case type as defined in administrative Rule 8(B)(3).

 4.     This case involves child support issues. Yes        No__ X        {If yes, supply social
        security numbers for allfamily members on a separately attached documentfiled as
        confidential information on light green paper. Use Form TCM~TR3.1-4.)

 5.     This case involves a protection from abuse order, a workplace violence restraining order,
        or a no - contact order. Yes          No__ X          {If Yes, the initiating party must
        provide an address for the purpose of legal service but that address should not be one
        that exposes the whereabouts ofa petitioner.) The party shall use the following address
        for purposes of legal service:

                       Attorney’s address
                       The Attorney General Confidentiality program address
                       (contact the Attorney General at 1-800-321-1907 or e-mail address is
                       confidential@atg.m.gov).
                       Another address (provide)


 This case involves a petition for involuntary commitment. Yes               No__ X

 6.     If Yes above, provide the following regarding the individual subject to the petition for
        involuntary commitment:



                                                 2

                                             Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 9 of 300 PageID #: 21




       a.     Name of the individual subject to the petition for involuntary commitment if it is
              not already provided in #1 above:_____________________________________
       b.     State of Residence of person subject to petition:__________________________
       c.     At least one of the following pieces of identifying information:
              (i)     Date of Birth_______________________________________________
              (ii)    Driver’s License Number_____________________
                      State where issued                     Expiration date
              (iii)   State ID number _
                      State where issued                     Expiration date
              (iv)    FBI number____
              (V)     Indiana Department of Corrections Number______________________
              (Vi)    Social Security Number is available and is being provided in an attached
                      confidential document Yes              No

 7.    There are related cases: Yes           No__ X         {If yes, list on continuation page.)

 8.    Additional information required by local rule:       N/A

 9.    There are other party members: Yes            No__ X          {If yes, list on continuation
       page.)

 10.   This form has been served on all other parties and Certificate of Service is attached:
       Yes            No__ X



                                                     s/ Georse M. Plews
                                                     George M. Plews, #6274-49
                                                     Gregory M. Gotwald, #24911 -49
                                                     Ryan T. Leagre, #32050-49
                                                     Plews Shadley Racher & Braun llp
                                                     1346 N. Delaware St.
                                                     Indianapolis, IN 46202
                                                     Tel: 317.637.0700
                                                     Fax: 317.637.0710
                                                     gplews@psrb.com
                                                     ggotwald@Dsrb.com
                                                     rleagre@psrb.com




                                                 3

                                            Exhibit A
                            49D01-2004-PL-014126
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 10 of 300 PageID #: 22




                            STATE OF INDIANA
                  IN THE MARION COUNTY SUPERIOR COURT

  CAFE PATACHOU AT CLAY
  TERRACE, LLC, MONON HOLDING,
  LLC, NAPOLESE AT 30 SOUTH, LLC, CAUSE NO.
  NAPOLESE OF KEYSTONE
  CROSSING, LLC, NAPOLESE, LLC,
  PATACHOU, INC., PATACHOU AT
  49™ and PENN, LLC, PATACHOU
  AT HAZEL DELL, LLC, PATACHOU
  ON THE PARK, LLC, PATACHOU
  PROVISIONS, LLC, PETITE CHOU
  AT BROAD RIPPLE, LLC, PUBLIC
  GREENS CHQ, LLC, and PUBLIC
  GREENS FASHION MALL LLC,

               Plaintiffs,

        V.


  CITIZENS INSURANCE COMPANY
  OF AMERICA,

               Defendant.



        NOTICE IDENTIFYING COMMERCIAL COURT DOCKET CASE

        Plaintiffs Cafe Patachou at Clay Terrace, LLC, Monon Holding, LLC,

  Napolese at 30 South, LLC, Napolese of Keystone Crossing, LLC, Napolese, LLC,

  Patachou, Inc., Patachou at 49*^^ and Penn, LLC, Patachou at Hazel Dell, LLC,

  Patachou on the Park, LLC, Patachou Provisions, LLC, Petite Chou at Broad

  Ripple, LLC, Public Greens CHQ, LLC, and Public Greens Fashion Mall LLC,

 having filed their Complaint against Citizens Insurance Company of America,

  hereby files this notice identifying this matter as a Commercial Court docket case.




                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 11 of 300 PageID #: 23




                                      Respectfully submitted

                                      s/ Georse M. Plews
                                      Attorneys for Plaintiffs


  George Plews, Atty. No. 6274-49
  Gregory M. Gotwald, Atty. No. 24911-49
  Ryan T. Leagre, Atty. No. 32050-49
  Plews Shadley Racher & Braun llp
  1346 North Delaware Street
  Indianapolis, Indiana 46202
  Tel: (317) 637-0700
  Fax: (317) 637-0710




                                     Exhibit A
                                                                         Filed: 4/21/2020 11:20 Ah
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 12 of 300 PageID    #: 24         Clerl
                                                                                      Marion County, Indian;




                            STATE OF INDIANA
                  IN THE MARION COUNTY SUPERIOR COURT

  CAFE PATACHOU AT CLAY
  TERRACE, LLC, MONON HOLDING,
  LLC, NAPOLESE AT 30 SOUTH, LLC, CAUSE NO.
  NAPOLESE OF KEYSTONE
  CROSSING, LLC, NAPOLESE, LLC,
  PATACHOU, INC., PATACHOU AT
  49'rH and PENN, LLC, PATACHOU
  AT HAZEL DELL, LLC, PATACHOU
  ON THE PARK, LLC, PATACHOU
  PROVISIONS, LLC, PETITE CHOU
  AT BROAD RIPPLE, LLC, PUBLIC
  GREENS CHQ, LLC, and PUBLIC
  GREENS FASHION MALL LLC,

               Plaintiffs,

        V.


  CITIZENS INSURANCE COMPANY
  OF AMERICA,

               Defendant.


                COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiffs Cafe Patachou at Clay Terrace, LLC, Monon Holding, LLC,
                                                                                  I
  Napolese at 30 South, LLC, Napolese of Keystone Crossing, LLC, Napolese, LLC,

  Patachou, Inc., Patachou at 49^^ and Penn, LLC, Patachou at Hazel Dell, LLC,

  Patachou on the Park, LLC, Patachou Provisions, LLC, Petite Chou at Broad

  Ripple, LLC, Pubhc Greens CHQ, LLC, and Public Greens Fashion Mall LLC

  (collectively, “Patachou”), for its complaint against Defendant Citizens Insurance

  Company of America (“Citizens”), states as follows:




                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 13 of 300 PageID #: 25




                                          L
                                     Introduction

        1.     This is an action for declaratory relief concerning insurance. Pursuant

 to Trial Rule 57 and the Indiana Declaratory Judgment Act, Indiana Code § 34-14-1

 et seq., Patachou seeks a judgment declaring the scope of Citizens’ obligation to pay

 Patachou’s losses under a commercial property insurance policy related to the novel

 coronavirus and COVID-19 pandemic.

                                          11.
                                      The Parties

        2.     Cafe Patachou at Clay Terrace, LLC is an Indiana limited liability

 company that owns and operates the Cafe Patachou restaurant at 14390 Clay

 Terrace Blvd. in Carmel, Indiana.

        3.     Monon Holding, LLC is an Indiana limited liability company that owns

 and operates the Public Greens restaurant at 902 E. 64*^^ Street, Indianapolis,

 Indiana.

        4.     Napolese at 30 South, LLC is an Indiana Limited liability company that

 owns and operates the Napolese restaurant at 30 South Meridian Street,

 Indianapohs, Indiana.

        5.     Napolese of Keystone Crossing, LLC is an Indiana hmited liability

 company that owns and operates the Napolese restaurant at the Keystone Fashion

 Mall in Indianapolis, Indiana.

        6.     Napolese, LLC is an Indiana limited liabihty company that owns and

  operates the Napolese restaurant at 114 E. 49^*^ Street, Indianapolis, Indiana.


                                            2

                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 14 of 300 PageID #: 26




        7.     Patachou, Inc. is an Indiana For-Profit corporation that owns and

  operates the Cafe Patachou at 8697 River Crossing Boulevard, Indianapolis,

  Indiana, and whoUy owns, directly or indirectly, all other plaintiffs in this action.

        8.     Patachou at 49*^^ and Penn, LLC is an Indiana limited liability

  company that owns and operates the Cafe Patachou restaurant at 4901 N.

  Pennsylvania Street, IndianapoUs, Indiana.

        9.     Patachou at Hazel Dell, LLC is an Indiana Limited liabihty company

  that owns and operates the Cafe Patachou restaurant at 5790 E. Main Street,

  Carmel, Indiana.

         10.   Patachou on the Park, LLC is an Indiana limited liabihty company

  that owns and operates the Cafe Patachou restaurant at 225 W. Washington Street,

  Indianapohs, Indiana.

         11.   Patachou Provisions, LLC (formerly Pata Pho LLC) is an Indiana

  limited liabihty company that serves as Patachou’s office headquarters and operates

  a production kitchen at 4923 N. College Avenue, Indianapohs, Indiana.

         12.   Petite Chou at Broad Ripple, LLC is an Indiana limited liability

  company that owns and operates the Petite Chou Bistro and Champagne Bar at 823

  Westfield Boulevard, Indianapohs, Indiana.

         13.   Pubhc Greens CHQ, LLC is an Indiana hmited liabihty company that

  owns and operates the Public Greens restaurant at 301 E. Market Street,

  Indianapohs, Indiana.




                                             3

                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 15 of 300 PageID #: 27




        14.    Public Greens Fashion Mall LLC is an Indiana limited liability

  company that owns and operates the Public Greens restaurant at the Keystone

  Fashion Mall in Indianapolis, Indiana.

        15.    Citizens is an insurance company domiciled in Michigan that does

 business in Indiana.

                                         III.
                               Jurisdiction and Venue

        16.    This Court has jurisdiction over Citizens under Trial Rules 4.4(A)(1)

  and (6) because Citizens does business in Indiana and Citizens is an insurance

 company currently licensed to do business in Indiana.

        17.    Marion County is a preferred venue for this action because Citizens

  has its registered agent and its principal Indiana office in Marion County.

                                        IV.
                               Factual Circumstances

        18.    Patachou operates twelve restaurants in Indianapolis and Carmel,

  including Cafe Patachou, Petite Chou Bistro and Champagne Bar, Napolese, and

  Public Greens. It also operates the Patachou Foundation, which serves over 2,000

  nutritious after-school and day time summer meals each week to hungry children

  living where food deserts intersect with areas of high poverty. Patachou employed

  approximately 350 emploj^ees at the beginning of March 2020.

        19.    In January 2020, the fii'St known case of a U.S. resident infected by the

  novel SARS-CoV-2 coronavirus was reported in the state of Washington. SARS-

  CoV-2 quickly spread across the United States.


                                            4

                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 16 of 300 PageID #: 28




           20.   SARS-CoV-2 is a coronavirus that is believed to be primarily spread

  through respiratory droplets and by fomite—objects and surfaces contaminated by

  the respiratory droplets. Studies have found that SARS-CoV-2 can survive on

  surfaces for extended periods.

           21.   SARS-CoV-2 reportedly has an incubation period of 2-12 days, during

 which time it can be transmitted even before symptoms develop. Symptoms often

  include fever, cough, shortness of breath, and, in severe cases, pneumonia and

  death. The illness caused by SAIlS-CoV-2 is called COVID-19 (Coronavirus Disease

  2019).

           22.   On March 6, 2020, Indiana Governor Eric Holcomb issued Executive

  Order 20-02, which declared that a public health emergency existed throughout the

  State of Indiana as a result of the COVlD-19 outbreak in the United States and a

 confirmed report that SARS-CoV-2 was in Indiana.

           23.   On March 11, 2020, the World Health Organization declared COVID-

  19 to be a global pandemic.

           24.   On March 12, 2020, Indiana’s top health official estimated that about

  1% of Hoosiers, or about 70,000 people, were already infected with SARS-CoV-2. At

  that time, there were only 12 reported cases in Indiana.

           25.   On March 13, 2020, the President of the United States declared a

  national emergency.

           26.   On March 16, 2020, Governor Holcomb issued Executive Order 20-04,

  which ordered all restaurants, bars, and nightclubs to close to in-person patrons


                                             5

                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 17 of 300 PageID #: 29




  through March 31, 2020, but allowed them to provide take-out and deUvery

  services.

         27.   In the week following Executive Order 20-04, Patachou closed 11 of its

  12 restaurants.

         28.   On March 23, 2020, Governor Holcomb issued Executive Order 20-08

  which ordered all individuals living in the State of Indiana to stay at home through

  at least April 6, 2020, with limited exceptions (the “Stay-at-Home Order”). This

  order permitted restaurants to continue providing take-out and delivery services,

  but stated that food provided under this exemption could not be eaten at the site

  “due to the virus’s propensity to physically impact surfaces and personal property.”

         29.   On April 6, 2020, Governor Holcomb extended the Stay-at-Home Order

  for two more weeks, to April 20, 2020.

         30.   The purpose of the executive orders has been to “reduce and slow the

  spread of COVID-19” and “to protect the health, safety and welfare of all Hoosiers

  in connection with the continuing and evolving threat posed to public health by

  COVID-19.”

         31.   Citizens insures Patachou under a commercial property policy. Policy

  No. Z7W 9183929 08, with an effective date of June 21, 2019 through June 21, 2020

  (the “Policy”). A true and accurate copy of the Policy is attached as Exhibit A.

         32.   The Policy provides Business Income and Extra Expense coverage.

  This “all risks” coverage is broad. It provides coverage for the losses suffered by

  Patachou when it was forced to close its restaurants, including the loss of “Business



                                              6

                                           Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 18 of 300 PageID #: 30




 Income” sustained due to the necessary “suspension” of Patachou’s “operations.”

         33.   Patachou has paid all required premiums and performed all conditions

 precedent for obtaining coverage under the Policy and timely notified Citizens of the

 loss.

         34.   On March 20, 2020, Patachou submitted a claim for loss to Citzens.

         35.   On March 26, 2020, Citizens denied Patachou’s claim.

                                          V.
                                    Cause of Action

                             Count 1: Declaratory Relief

         36.   Patachou incorporates by reference the averments of Paragraphs 1

 through 35 above.

         37.   An actual controversy exists as to the scope of Patachou’s rights and

  Citizen’s obligations under the Policy.

         38.   Multiple coverage provisions yield coverage for the Patachou’s losses

  under Citizens’ policy. For example, the coverage grant of the Business Income and

 Extra Expenses Coverage Form portion of the Policy states:

         We will pay for the actual loss of Business Income you sustain due to
         the necessary “suspension” of your “operations” during the “period of
         restoration”. The “suspension” must be caused by direct physical loss
         of or damage to property at “premises” which are described in the
         Declarations. The loss or damage must be caused by or result from a
         Covered Cause of Loss.

         39.   Patachou has suffered a loss of “Business Income,” among other losses.

  that is covered by the terms of the Policy.




                                                7

                                            Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 19 of 300 PageID #: 31




        40.    Citizens’ refusal to pay this loss has damaged, and will continue to

 damage Patachou as long as this loss continues.

        41.    This declaratory judgment action is necessary and useful in

 determining all of the rights and responsibilities of the parties.

        42.    Pursuant to Indiana Code § 34-14-1-1 and Rule 57 of the Indiana Rules

 of Trial Procedure, Patachou is entitled to declaratory relief estabhshing that the
                                                                                             1
 losses suffered by Patachou are covered by the Policy.

        WHEREFORE, Patachou prays that the Court enter judgment against

  Citizens and in favor of Patachou:

        A.     declaring that, under the terms of the Pohcy, (1) Patachou’s losses

  constitute an actual loss of “Business Income” sustained due to a necessary

  “suspension” of Patachou’s “operations,” (2) that the “suspension” has been caused

 by “direct ‘loss’ to property,” and (3) the “loss” has been caused b}^ or resulted from a

  “Covered Cause of Loss”;

        B.     ordering Citizens to pay Patachou aU amounts owed pursuant to the

  terms of the Policy; and

        C.     awarding Patachou all other compensatory, consequential and other

  damages to which it may be entitled, including but not limited to the attorneys’ fees

  and expenses incurred in bringing this action to enforce the Policy, and all other

  and further relief as this Court may deem proper.


                                   By:    /s/ Georse M. Plews
                                          Attorneys for Plaintiffs



                                             8

                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 20 of 300 PageID #: 32




  George Plews, Atty. No. 6274-49
  Gregory M. Gotwald, Atty. No. 24911-49
  Ryan T. Leagre, Atty. No. 32050-49
  Plews Shadley Racher & Braun llp
  1346 North Delaware Street
  Indianapolis, Indiana 46202
  Tel: (317) 637-0700
  Fax: (317) 637-0710



                                 I




                                           9
                                     Exhibit A
                                                                         Filed: 4/21/202011:20 A^
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 21 of 300 PageID #: 33            Clerl
                                                                           Marion County, Indian:




                          Exhibit A

                  Complaint for Declaratory Judgment




                                                                                          \




                                    Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 22 of 300 PageID #: 34




                                                                           Insurance Group^

      04/02/2020

      LYMAN,MEGAN F.
      THE HANOVER INSURANCE GROUP
      MAIL STOP HWA3PROP



      RE: CERTIFIED COPY OF THE POLICY


      TO: WHOM IT MAY CONCERN
      I am authorized by Citizens/Hanover Insurance Company to certify the
      attached copy as a true and correct copy of the company's record on the
      policy.



       Policy Number: Z7W 9183929 08

       Policy Issued To: PATACHOU INC


       Date Span:    06/21/2019-06/21/2020




     Please contact certreqwor@hanover.com with any questions.


      Sincerely,




      Timothy Albers
      Commercial Lines




                          -‘••IC Ltrcoln SIrcef • VVcwccstsr. iV\A 01653         i 508 -S53 - /200   Fr. V } 508 • 853 • 6332
                                   The Hanover Insurance Company           | Citizens Insurance Company of America


                                                          WWW. Hanover, corn

                                                    Exhibit A
       Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 23 of 300 PageID #: 35


                                                                                                  ^Hanover
                                                                                                               Insurance Group-


                                                       Z7W 9183929 08

                          Citizens insurance Company of America (A Stock Company)
                                808 North Highlander Way, Howell, Ml 48843-1070
                                             Commercial Line Policy
                                             Common Declarations
                                                                                                              CM
   Policy Number                    Policy Period                  Coverage is Provided in the:              Agency Code
                       From                              To
   27W 9183929         06/21/2019               06/21/2020               Citizens Insurance Company of       6604055
  08                                                                                 America


   Named Insured and Address :                      Agent:
   PATACHOU INC                                     GREGORY & APPEL, INC.
   MARTHA SANDERS HOOVER
   4923 NORTH COLLEGE AVENUE                        1402 N CAPITOL AVE STE 400
   INDIANAPOLIS IN 46205                            INDIANAPOLIS IN 46202



                    Branch : Indiana
             Policy Period : From 06/21/2019 To 06/21/2020
                              12;01 A.M. Standard Time at Your Mailing Address Shown Above.
       Business Description; Restaurant
                Legal Entity; Corporation


 In Consideration of the premium, insurance is provided the Named Insured with respect to those premises described in
 the attached schedule(s) for which a specific limit of insurance is shown. This is subject to all terms of this policy including
 Common Policy Conditions. Coverage Parts, Forms and Endorsements may be subject to adjustment and/or a policy
 minimum premium.

                       Commercial Property Coverage                                                       $36,626.00
              Commercial General Liability Coverage                                                       $36,775.00
                Commercial Inland Marine Coverage                                                            $224.00
                         Commercial Crime Coverage                                                       Not Covered
                          Commercial Auto Coverage                                                       Not Covered
                           Total Surcharges Premium                                                              N/A
             Additional Premium For Policy Minimum                                                               N/A
                                              ** Total                                                    $73,625.00


  ‘‘INCLUDES PREMIUM. IF ANY. FOR TERRORISM; REFER TO DISCLOSURE NOTICE

Countersigned                                                      By

                                                                                                               Equal Monthly




 401-0151 01/05                                          Page l                                             Issued 06/20/2019
                                                          Exhibit        A
                                                      Original Insured
       Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 24 of 300 PageID #: 36


                                                                       (^Hanover
                                                                              Insurance Croup.


    PATACHOU INC                                Z7W 9183929 08

                                          GREGORY & APPEL, INC.



Group Number ZLK




                                  t




       401-0151 01/05                          Page 2                           Issued 06/20/2019

                                           Exhibit A
                                           Original Insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 25 of 300 PageID #: 37


                                                                            /^Hanover
                                                                                insurance Croup-



PATACHOU INC                                    Z7W 9183929 08

                                           GREGORY & APPEL, INC.




   Additional Named Insured                Additional Named Insured
   Patachou on the Fly                     Cafe Patachou
   Additional Named Insured                Additional Named Insured
   Patachou at Hazel Dell                  Napolese 113
   Additional Named Insured                Additional Named Insured
   Pata Pho LLC                            Petite Chou. LLC
   Additional Named Insured                Additional Named Insured
   Napolese Fashion Mall                   The Patachou Foundation
   Additional Named Insured                Additional Named Insured
   Patachou Administrative                 Napolese, LLC
   Services, LLC
   Additional Named Insured                Additional Named Insured
   Cafe Patachou Clay Terrace              Napolese at the Crossing. LLC
   Additional Named Insured                Additional Named Insured
   Napolese 30 South                       Patachou on the Park, LLC




                            Locations of All Premises You Own, Rent or Occupy



   Location: 1                             Location: 2
   4923 North College Avenue               4901 North Pennsylvania Street
   Suite 25-30 •                           Indianapolis IN
   Indianapolis IN                         46205
   46205
   Location: 3                             Location: 4
   225 West Washington Street              823 Westfield Boulevard
   Indianapolis IN                         Indianapolis IN
   46204                                   46220




401-0152 01/05                                    Page 3                          Issued 06/20/2019
                                                Exhibit A
                                               Original Insured
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 26 of 300 PageID #: 38


                                                                            /^Hanover
                                                                               insurance Croup.


                                                      Z7W 9183929 08

                                                GREGORYS APPEL, INC.

                        Locations of All Premises You Own, Rent or Occupy



Location: 5                            Location: 6
Indianapolis Airport                   14390 Clay Terrace Blvd #50
                           1
Indianapolis IN                        Carmel IN
46241                                  46032
Location: 7                            Location: 8
8697 River Crossing Boulevard          114 East 49th Street
Indianapolis IN                        Indianapolis IN
46240                                  46205
Location: 9                            Location: 10
30 South Meridian Street               118 East 49th Street
Indianapolis IN                        Indianapolis IN
46204                                  46205
Location: 11                           Location: 12
8702 Keystone Crossing #133            902 East 64th Street
Indianapolis IN                        Indianapolis IN
46240                                  46220
Location: 13                           Location: 14
6440 East Westfield Boulevard          111 East49th Street
Indianapolis IN                        Indianapolis IN
46201                                  46205
Location: 15                           Location: 16
5790 East Main Street                  4911 North Pennsylvania Street
Carmel IN                              Indianapolis IN
46033                                  46205
Location: 17                           Location: 18
115 East 49th Street                   113 East 49th Street
Indianapolis IN                        Indianapolis IN
46205                                  46205
Location: 19                           Location: 20
8702 Keystone Crossing                 301 East Market Street
VC01A                                  Indianapolis IN
Indianapolis IN                        46204
46240



      401-0152 01/05                                   Page 4                   Issued 06/20/2019
                                                 Exhibit      A
                                                  Original Insured
          Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 27 of 300 PageID #: 39


                                                                                            ^Hanover
                                                                                                      Insurance Croup-


                                                            Z7W 9183929 08

                                                       GREGORY & APPEL. INC.

                                   Forms Applicable to all Coverage Parts:
•Asterisk denotes new or changed form
Form Number                Edition Date       Description

  401-1126                 01/15             Notice - Rejection Of Terrorism Coverage and Disclosure of Premium
  401-1209            t    12/10             Indiana Workers' Compensation Exclusion Form Revision Advisory
                                             Notice to Policyholders
  401-1235                 12/14             Notice of Cancellation to Designated Entity(s)
  401-1273                 03/13             Indiana Changes - Amendment of Definition of Pollutants
  401-1274                 03/13             Notice to Indiana Insureds Indiana Changes - Amendment of
                                             Definition of Pollutants
  401-1337                 02/16             Trade Or Economic Sanctions Endorsement
* 401-1374                 01/15             Offer Disclosure Pursuant To Terrorism Risk Insurance Act
  401-1377                 12/14             Company Address Listing
  ILOO 03                  09/08             Calculation of Premium
  ILOO 17                  11/98             Common Policy Conditions
  ILOO 21                  09/08             Nuclear Energy Liability Exclusion Endorsement
  IL01 17                  12/10             Indiana Changes - Workers' Compensation Exclusion Endorsement
  IL01 56                  11/17             Indiana Changes - Concealment, Misrepresentation or Fraud
  IL01 58                  09/08             Indiana Changes
  IL01 92                  02/08             Indiana Changes - Pollution
  IL02 72                  09/07             Indiana Changes- Cancellation and Nonrenewal
  IL09 35                  07/02             Exclusion of Certain Computer-Related Losses
  IL09 53                  01/15             Exclusion of Certified Acts of Terrorism
  IL 70 03                 04/87             Cancellation Refund
  SIG 11 00                11/17             Signature Page




          401-0152 01/05                                     Page 5                                     Issued 06/20/2019
                                                        Exhibit      A
                                                         Original insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 28 of 300 PageID #: 40


                                                                                       /^Hanover
                                                                                                  Insurance Croup.



PATACHOU INC                                       Z7W 9183929 08
                                              GREGORY & APPEL, INC.



                           Commercial Property Coverage Part Declaration



                                          Total Property Premium                 $36,626.00
Coverages Provided:
Insurance at the Described Premises applies only for the coverage shown below;


Blanket Personal Property For Premises
Location 1      Buildings 1,2
Location 2      Building 1
Location 3      Building 1
Location 4      Building 1
Location 6      Building 1
Location 7      Building 1
Location 8      Building 1
Location 9      Building 1
Location 10     Building 1
Location 11     Building 1
Location 12     Building 1
Location 14     Building 1
Location 15     Building 1
Location 16     Building 1
Location 17     Building 1
Location 18     Building 1
Location 19     Building 1
Location 20     Building 1

        Coverage:                              Cause of Loss:                           Premiums:

        Blanket Personal Property              Special                                  $15,810.00
        Limit of Insurance:                    $5,686,694
        Replacement Cost
        Coinsurance:                           100%




Blanket LOC       BLDG     APPLICABLE DEDUCTIBLE
                                                                                              $1,000.00


411-0542 01/05                                           Page 6                                      Issued 06/20/2019
                                                     Exhibit
                                                    Original       A
                                                             Insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 29 of 300 PageID #: 41


                                                                                            (^Hanover
                                                                                                       Insurance Group.      ..



PATACHOU INC                                           Z7W 9183929 08

                                                   GREGORY & APPEL, INC.



                           Commercial Property Coverage Part Declaration
           ALL    ALL      Windstorm/HailDeductible
                        Theft Deductible                                                          $1,000.00

                        other Deductible:                                                         $1,000.00

LOC        BLDG
1          1                   Occupancy:                     Offices - Non-governmental-Office
                               Territory:                     491
                               Construction:                  Joisted Masonry
                               Protection Class:              2
LOC        BLDG                Coverage:                                   Cause of Loss:                Premiums:
1          1                   Business Income and Extra Expense           Special                      $3.00
                               ALS
                               Limit Of Insurance:                         12 Months Actual Loss Sustained
                               Extended Period of Indemnity                60 Days Included
                               Business Income Time Deductible             24 Hours
LOC    BLDG       PEP BY       APPLICABLE DEDUCTIBLE
                  LOC
1      1                       Windstorm/Hail Deductible                                                $1,000.00
                               Theft Deductible:                                                        $1,000.00
                               Other Deductible:                                                        $1,000.00
LOC        BLDG
1       2                      Occupancy:                     Caterers
                               Territory:                     491
                               Construction:                  Joisted Masonry
                               Protection Class:              2
LOC        BLDG                Coverage:                                   Cause of Loss:                Premiums:
1       2                      Business Income and Extra Expense           Special                      $246.00
                               ALS
                               Limit Of insurance:                         12 Months Actual Loss Sustained



    411-0542 01/05                                       Page 7                                          Issued 06/20/2019
                                                     Exhibit
                                                     Original      A
                                                              Insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 30 of 300 PageID #: 42


                                                                                           (^Hanover
                                                                                                    Insurance Group.


PATACHOU INC                                           Z7W 9183929 08

                                                   GREGORY & APPEL. INC.



                            Commercial Property Coverage Part Declaration
                               Extended Period of Indemnity               60 Days Included
                               Business Income Time Deductible            24 Hours
LOC    BLDG        PEP BY      APPLICABLE DEDUCTIBLE
                                             \
                   LOC
1      2                       Windstorm/Hail Deductible                                            $1,000.00
                               Theft Deductible:                                                    $1,000.00
                               Other Deductible:                                                    $1,000.00
LOC         BLDG
2           1                  Occupancy:                     Restaurants - With Cooking
                               Territory:                     491
                               Construction:                  Joisted Masonry
                               Protection Class:              2
LOC         BLDG               Coverage:                                  Cause of Loss:             Premiums:

2           1                  Business Income and Extra Expense          Special                    $1,626.00
                               ALS
                               Limit Of Insurance:                         12 Months Actual Loss Sustained
                               Extended Period of Indemnity               60 Days Included
                               Business Income Time Deductible            24 Hours

LOC    BLDG        PEP BY      APPLICABLE DEDUCTIBLE
                   LOC
2       1                      Windstorm/Hail Deductible                                            $1,000.00
                               Theft Deductible:                                                    $1,000.00
                               Other Deductible:                                                    $1,000.00
LOC         BLDG
3           1                  Occupancy:                     Restaurants - With Cooking
                               Territory:                     491
                               Construction:                  Masonry Noncombustible
                               Protection Class:              2
LOC         BLDG               Coverage:                                   Cause of Loss:            Premiums:


    411-0542 01/05                                       Page 8                                      Issued 06/20/2019
                                                     Exhibit      A
                                                     Original Insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 31 of 300 PageID #: 43


                                                                                          (^Hanover
                                                                                                  Insurance Croup.



PATACHOU INC                                          Z7W 9183929 08

                                                  GREGORY & APPEL, INC.



                           Commercial Property Coverage Part Declaration
3          1                  Business Income and Extra Expense          Special                   $873.00
                              ALS
                              Limit Of Insurance:                        12 Months Actual Loss Sustained

                              Extended Period of indemnity               60 Days Included
                              Business Income Time Deductible            24 Hours

LOC    BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                  LOG
3      1                      Windstorm/Hail Deductible                                           $1,000.00

                              Theft Deductible:                                                   $1,000.00

                              Other Deductible:                                                   $1,000.00

LOC        BLDG
4          1                  Occupancy:                     Restaurants - With Cooking
                              Territory:                     491
                              Construction:                  Frame
                              Protection Class:              2
LOC        BLDG               Coverage:                                  Cause of Loss:            Premiums;

4          1                  Business Income and Extra Expense          Special                   $1,233.00
                              ALS
                              Limit Of Insurance:                        12 Months Actual Loss Sustained
                              Extended Period of Indemnity               60 Days Included
                              Business Income Time Deductible            24 Hours

LOC    BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                  LOC
4      1                      Windstorm/Hail Deductible                                           $1,000.00

                              Theft Deductible:                                                   $1,000.00
                              Other Deductible:                                                   $1,000.00
LOC        BLDG
6          1                  Occupancy:                     Restaurants - With Cooking
                              Territory:                     290


    411-0542 01/05                                      Page 9                                     Issued 06/20/2019
                                                    Exhibit
                                                    Original     A
                                                             Insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 32 of 300 PageID #: 44


                                                                                          /^Hanover
                                                                                                  Insurance Group.



PATACHOU INC                                          Z7W 9183929 08

                                                  GREGORY & APPEL, INC.



                           Commercial Property Coverage Part Declaration
                              Construction:                  Masonry Noncombustible
                              Protection Class:              2
LOC        BLDG               Coverage:                                  Cause of Loss:            Premiums:
                                 I

6          1                  Business Income and Extra Expense          Special                   $766.00
                              ALS
                              Limit Of Insurance:                        12 Months Actual Loss Sustained

                              Extended Period of Indemnity               60 Days Included
                              Business Income Time Deductible            24 Hours

LOC    BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                  LOC
6      1                      Windstorm/Haii Deductible                                           $1,000.00

                              Theft Deductible:                                                   $1,000.00

                              Other Deductible:                                                   $1,000.00

LOC        BLDG
7           1                 Occupancy:                     Restaurants - With Cooking
                              Territory:                     491
                              Construction:                  Noncombustible
                              Protection Class:              2
LOC        BLDG               Coverage:                                  Cause of Loss:            Premiums:

7           1                 Business Income and Extra Expense          Special                   $677.00
                              ALS
                              Limit Of Insurance:                        12 Months Actual Loss Sustained
                              Extended Period of Indemnity               60 Days included
                              Business Income Time Deductible            24 Hours

LOC    BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                  LOC
7       1                     Windstorm/Hail Deductible                                           $1,000.00

                              Theft Deductible:                                                   $1,000.00

                              Other Deductible:                                                   $1,000.00



    411-0542 01/05                                     Page 10                                      Issued 06/20/2019
                                                    Exhibit      A
                                                    Original Insured
        Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 33 of 300 PageID #: 45


                                                                                                   (!^ Hanover
                                                                                                         . Insurance Croup.



    PATACHOU INC                                          Z7W 9183929 08

                                                      GREGORY & APPEL, INC.



                               Commercial Property Coverage Part Declaration
    LOC        BLDG
    8          1                  Occupancy:                     Restaurants - With Cooking
                                  Territory:                     491
                                  Construction:                  Joisted Masonry
                                  Protection Class:              2
    LOC        BLDG               Coverage:                                       Cause of Loss:              Premiums:

    8          1                  Business Income and Extra Expense               Special                     $821.00
                                  ALS
                                  Limit Of Insurance:                             12 Months Actual Loss Sustained
                                  Extended Period of Indemnity                    60 Days Included
                                  Business Income Time Deductible                 24 Hours

    LOC    BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                      LOC
    8      1                      Windstorm/Hail Deductible                                                   $1,000.00
                                  Theft Deductible:                                                           $1,000.00

                                  Other Deductible:                                                           $1,000.00

    LOC        BLDG
    9          1                  Occupancy:                     Offices - Non-governmental-Office
                                  Territory:                     491
                                  Construction:                  Fire Resistive
                                  Protection Class:              2
.   LOC        BLDG               Coverage:                                       Cause of Loss:              Premiums:

    9          1                  Business Income and Extra Expense               Special                     $135.00
                                  ALS
                                  Limit Of Insurance:                             12 Months Actual Loss Sustained
                                  Extended Period of Indemnity                    60 Days Included
                                  Business Income Time Deductible                 24 Hours

    LOC    BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                      LOC
                                                                                                          I


        411-0542 01/05                                     Page 11                                             Issued 06/20/2019
                                                        Exhibit      A
                                                        Original Insured
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 34 of 300 PageID #: 46

                                                                                            (^Hanover
                                                                                                      Insurance Group-



PATACHOU INC                                           Z7W 9183929 08

                                                   GREGORY & APPEL. INC.



                            Commercial Property Coverage Part Declaration
9       1                      Windstorm/Hail Deductible                                              $1,000.00
                               Theft Deductible:                                                      $1,000.00 ' ■
                               Other Deductible:                                                      $1,000.00
LOC         BLDG
10          1                  Occupancy:                     Warehouses - Public - Mini-warehousing of personal
                                                              property
                               Territory:                     491
                               Construction:                  Joisted Masonry
                               Protection Class:              2
LOC         BLDG               Coverage:                                   Cause of Loss:              Premiums:

10          1                  Business Income and Extra Expense           Special                     $3.00
                               ALS
                               Limit Of Insurance:                         12 Months Actual Loss Sustained
                               Extended Period of Indemnity                60 Days Included
                               Business Income Time Deductible             24 Hours
LOC     BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                   LOC
10      1                      Windstorm/Hail Deductible                                              $1,000.00
                               Theft Deductible:                                                      $1,000.00
                               Other Deductible:                                                      $1,000.00
LOC         BLDG
11          1                  Occupancy:                     Mercantile-Multiple Occupancy >15,000 sq.ft.

                               Territory:                     491
                               Construction:                  Masonry Noncombustible
                               Protection Class:              2
LOC         BLDG               Coverage:                                   Cause of Loss:              Premiums:
11          1                  Business Income and Extra Expense           Special                     $1,854.00
                               ALS
                               Limit Of Insurance:                         12 Months Actual Loss Sustained



     411-0542 01/05                                     Page 12                                         Issued 06/20/2019
                                                     Exhibit
                                                     Original      A
                                                              Insured
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 35 of 300 PageID #: 47


                                                                                             ^Hanover
                                                                                                     Insurance Croup-



PATACHOU INC                                             Z7W 9183929 08

                                                     GREGORY & APPEL. INC.



                              Commercial Property Coverage Part Declaration
                                 Extended Period of Indemnity               60 Days Included
                                 Business Income Time Deductible            24 Hours
LOC     BLDG         PEP BY      APPLICABLE DEDUCTIBLE
                 I
                     LOC
11       1                       Windstorm/Hail Deductible                                           $1,000.00

                                 Theft Deductible:                                                   $1,000.00

                                 Other Deductible:                                                   $1,000.00

LOC          BLDG
12           1                   Occupancy:                     Restaurants - With Cooking
                                 Territory:                     491
                                 Construction:                  Frame
                                 Protection Class:              2
LOC          BLDG                Coverage:                                  Cause of Loss:            Premiums:

12           1                   Building                                   Special                   $3,159.00

                                 Limit Of Insurance:                        $486,720.00
                                 Replacement Cost
                                 Coinsurance:                               100%
LOC          BLDG                Coverage:                                  Cause of Loss:            Premiums:

12           1                   Business Income and Extra Expense          Special                   $1,939.00
                                 ALS
                                 Limit Of Insurance:                        12 Months Actual Loss Sustained
                                 Extended Period of Indemnity               60 Days Included
                                 Business Income Time Deductible            24 Hours
LOC     BLDG         PEP BY      APPLICABLE DEDUCTIBLE
                     LOC
12       1                       Windstorm/Hail Deductible                                           $1,000.00
                                 Theft Deductible:                                                   $1,000.00

                                 Other Deductible:                                                   $1,000.00

LOC          BLDG


     411-0542 01/05                                       Page 13                                     Issued 06/20/2019
                                                       Exhibit      A
                                                       Original Insured
         Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 36 of 300 PageID #: 48


                                                                                                      Hanover
                                                                                                       Insurance Croup-



PATACHOU INC                                               Z7W 9183929 08

                                                       GREGORY & APPEL, INC.



                                Commercial Property Coverage Part Declaration
14              1                  Occupancy:                     Offices - Non-governmental-Office

                                   Territoiy:                     491
                                   Construction:                  Joisted Masonry
     I
                                   Protection Class:              2
LOC             BLDG               Coverage:                                   Cause of Loss:              Premiums:

14              1                  Business Income and Extra Expense           Special                     $3.00
                                   ALS
                                   Limit Of Insurance:                         12 Months Actual Loss Sustained
                                   Extended Period of Indemnity                60 Days Included

                                   Business Income Time Deductible             72 Hours

LOC         BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                       LOC
14          1                      Windstorm/Hail Deductible                                              $1,000.00
                                   Theft Deductible:                                                      $1,000.00
                                   Other Deductible:                                                      $1,000.00
LOC             BLDG
15               1                 Occupancy:                     Mercantile-Multiple Occupancy <=15,000 sq.ft.

                                   Territory:                     290
                                   Construction:                  Joisted Masonry
                                   Protection Class:              2
LOC             BLDG               Coverage:                                   Cause of Loss:              Premiums:

15               1                 Business Income and Extra Expense           Special                     $495.00
                                   ALS
                                   Limit Of Insurance:                         12 Months Actual Loss Sustained

                                   Extended Period of Indemnity                60 Days Included
                                   Business Income Time Deductible             24 Hours

LOC         BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                       LOC
15           1                     Windstorm/Hail Deductible                                              $1,000.00


         411-0542 01/05                                     Page 14                                        Issued 06/20/2019
                                                         Exhibit      A
                                                         Original Insured
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 37 of 300 PageID #: 49

                                                                                             (^Hanover
                                                                                                      Insurance Croup.



PATACHOU INC                                            Z7W 9183929 08

                                                    GREGORY & APPEL. INC.



                             Commercial Property Coverage Part Declaration
                                Theft Deductible:                                                      $1,000.00
                                Other Deductible:                                                      $1,000.00
LOC          BLDG
16           1                  Occupancy:                     Warehouses - Public - Mini-warehousing of personal
                                                               property
                                Territory:                     491
                                Construction:                  Frame
                                Protection Class:              2
LOC          BLDG               Coverage:                                   Cause of Loss:              Premiums:

16           1                  Business Income and Extra Expense           Special                     $3.00
                                ALS
                                Limit Of Insurance:                         12 Months Actual Loss Sustained
                                Extended Period of Indemnity                60 Days Included
                                Business Income Time Deductible             72 Hours
LOC     BLDG        PEP BY      APPLICABLE DEDUCTIBLE
                    LOC
16       1                      Windstorm/Hail Deductible                                              $1,000.00
                                Theft Deductible:                                                      $1,000.00
                                Other Deductible:                                                      $1,000.00
LOC          BLDG
17           1                  Occupancy:                     Mercantile-Multiple Occupancy <=15,000 sq.ft.
                                Territory:                     491
                                Construction:                  Joisted Masonry
                                Protection Class:              2
LOC          BLDG               Coverage:                                   Cause of Loss:              Premiums:
17           1                  Business Income and Extra Expense           Special                     $3.00
                                ALS
                                Limit Of Insurance:                         12 Months Actual Loss Sustained
                                Extended Period of Indemnity                60 Days Included



     411-0542 01/05                                      Page 15                                        Issued 06/20/2019
                                                      Exhibit      A
                                                      Original Insured
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 38 of 300 PageID #: 50


                                                                                            (^Hanover
                                                                                                      Insurance Croup.



PATACHOU INC                                           Z7W 9183929 08

                                                   GREGORY & APPEL, INC.



                            Commercial Property Coverage Part Declaration
                               Business Income Time Deductible             24 Hours
LOC     BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                   LOC
                                            I
17      1                      Windstorm/Hail Deductible                                              $1,000.00
                               Theft Deductible:                                                      $1,000.00
                               Other Deductible:                                                      $1,000.00
LOC         BLDG
18          1                  Occupancy:                     Offices - Non-governmental-Office

                               Territory:                     491
                               Construction:                  Joisted Masonry
                               Protection Class:              2
LOC         BLDG               Coverage:                                   Cause of Loss:              Premiums:

18          1                  Business Income and Extra Expense           Special                     $3.00
                               ALS
                               Limit Of Insurance:                         12 Months Actual Loss Sustained
                               Extended Period of Indemnity                60 Days Included
                               Business Income Time Deductible             24 Hours

LOC     BLDG       PEP BY      APPLICABLE DEDUCTIBLE
                   LOC
18      1                      Windstorm/Hail Deductible                                              $1,000.00
                               Theft Deductible:                                                      $1,000.00
                               Other Deductible:                                                      $1,000.00
LOC         BLDG
19          1                  Occupancy:                     Mercantile-Multiple Occupancy >15,000 sq.ft.
                               Territory:                     491
                               Construction:                  Masonry Noncombustible
                               Protection Class:              2
LOC         BLDG               Coverage:                                   Cause of Loss:              Premiums:

19          1                                                              Special                     $683.00


     411-0542 01/05                                     Page 16                                         Issued 06/20/2019
                                                     Exhibit      A
                                                     Original Insured
      Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 39 of 300 PageID #: 51


                                                                                              (^Hanover
                                                                                                      Insurance Croup-



PATACHOU INC                                             Z7W 9183929 08

                                                     GREGORY & APPEL, INC.



                              Commercial Property Coverage Part Declaration
                                 Business Income and Extra Expense
                                 ALS
                                 Limit Of Insurance:                         12 Months Actual Loss Sustained
                                 Extended Period of indemnity                60 Days Included
                                 Business Income Time Deductible             24 Hours
 LOC     BLDG        PEP BY      APPLICABLE DEDUCTIBLE
                     LOC
 19      1                       Windstorm/Hail Deductible                                            $1,000.00
                                 Theft Deductible:                                                    $1,000.00
                                 Other Deductible:                                                    $1,000.00
 LOC          BLDG
 20           1                  Occupancy:                     Offices - Non-governmental-Office

                                 Territory:                     491
                                 Construction:                  Masonry Noncombustible
                                 Protection Class:              2
 LOC          BLDG               Coverage:                                   Cause of Loss:            Premiums:

 20           1                  Business Income and Extra Expense           Special                   $353.00
                                 ALS
                                 Limit Of Insurance:                         12 Months Actual Loss Sustained
                                 Extended Period of Indemnity                60 Days Included

                                 Business Income Time Deductible             72 Hours

 LOC     BLDG        PEP BY      APPLICABLE DEDUCTIBLE
                     LOC
 20       1                      Windstorm/Hail Deductible                                            $1,000.00
                                 Theft Deductible:                                                    $1,000.00
                                 Other Deductible:                                                    $1,000.00




Additional Premium for Property Minimum :                                                                N/A


      411-0542 01/05                                      Page 17                                      Issued 06/20/2019
                                                       Exhibit      A
                                                       Original Insured
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 40 of 300 PageID #: 52


                                                                           /^Hanover
                                                                               Insurance Croup-



PATACHOU INC                                     27W 9183929 08

                                             GREGORY & APPEL. INC.



                           Commercial Property Coverage Part Declaration
Miscellaneous/Optional Property Coverages:                                   PREMIUM
Data Breach                                                                     $50.00
Boiler / Machinery / Equipment Breakdown                                     $3,033.00
Emergency Event Management Coverage                                           $468.00

Gold Property Broadening Endorsement                                         $2,387.00




    411-0542 01/05                                Page 18                        Issued 06/20/2019
                                               Exhibit
                                               Original      A
                                                        Insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 41 of 300 PageID #: 53

                                                                                    (^Hanover
                                                                                              Insurance Croup..



PATACHOU INC                                           Z7W 9183929 08
                                                  GREGORY & APPEL, INC.



                              Forms Applicable to Property Coverage Parts:


          *Asterisk denotes new or changed form

  Form Number        Edition Date     Description
    411-0581         04/14           Business Income (And Extra Expense) Coverage Form - Actual Loss Sustained
    411-0610         04/14           Emergency Event Management
    411-0669         01/15           Data Breach Coverage Form
    411-0679         04/10           Associates And Family Members Additional Coverage Endorsement
    411-0681         12/09           Identity Theft Resolution Services
    411-0793         04/14           Gold Property Broadening Endorsement
    411-0823         04/14           Valuation of Wine Stock
    411-0953         01/15           Indiana Changes - Data Breach Coverage Form
 * 411-0985          11/17           Business Income Changes - Beginning Of The Period Of Restoration
   451-0038          11/16           Equipment Breakdown Coverage (Including Electronic Circuitry Impairment)
   451-0066          11/16           Important Notice To Policyholders
   CP 00 10          10/12           Building and Personal Property Coverage Form
   CP 00 90          07/88           Commercial Property Conditions
   CP 01 40          07/06           Exclusion of Loss Due to Virus or Bacteria
   CP 01 52          07/96           Indiana Changes - Rights Of Recovery
 * CP 04 11          10/12           Protective Safeguards
   CP 10 30          10/12           Cause of Loss - Special Form
   CP 12 18          10/12           Loss Payable Provisions
 * CP 99 93          10/90           Tentative Rate
   IL01 96           02/08           Indiana Changes - Amendment of Definition of Pollutants




411-0542 01/05                                        Page 19                                   Issued 06/20/2019
                                                    Exhibit A
                                                    Original Insured
         Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 42 of 300 PageID #: 54

                                                                                      /^Hanover
                                                                                         Insurance Croup.



    PATACHOU INC                                          Z7W 9183929 08

                                                    GREGORY & APPEL, INC.


                                    Property Schedule of Additional Interest




    Location: 1   Building: 1                         Location: 1     Building: 1
    Loss Payable                                      Loss Payable
    National Bank of Indianapolis                     De Lage Landen Financial
    Loan Operations                                   Services, Inc
    107 N Pennsylvania #400                           1111 Old Eagle School Road
    Indianapolis IN 46204                             Wayne PA 19087
                                                      BPP
,   Location: 1   Building: 2                         Location: 2 Building: 1
    Loss Payable                                      Loss Payable
    National Bank of Indianapolis                     National Bank of Indianapolis
    Loan Operations                                   Loan Operations
    107 N Pennsylvania #400                           107 N Pennsylvania #400
    Indianapolis IN 46204                             Indianapolis IN 46204
    Location: 3 Building: 1                           Location: 4 Building: 1
    Loss Payable                                      Loss Payable
    National Bank of Indianapolis                     National Bank of Indianapolis
    Loan Operations                                   Loan Operations
    107 N Pennsylvania #400                           107 N Pennsylvania #400
    Indianapolis IN 46204                             Indianapolis IN 46204
    Location: 5 Building: 1                           Location: 6 Building: 1
  Loss Payable                                        Loss Payable
  National Bank of Indianapolis                       National Bank of Indianapolis
  Loan Operations                                     Loan Operations
■ 107 N Pennsylvania #400                             107 N Pennsylvania #400
  Indianapolis IN 46204                               Indianapolis IN 46204
    Location: 7 Building: 1                           Location: 8 Building: 1
    Loss Payable                                      Loss Payable
    National Bank of Indianapolis                     National Bank of Indianapolis
    Loan Operations                                   Loan Operations
    107 N Pennsylvania #400                           107 N Pennsylvania #400
    Indianapolis IN 46204                             Indianapolis IN 46204




                                                    Page 20A                              Issued 06/20/2019
    ■411-0543 01/05                                Exhibit
                                                   Original Insured
      Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 43 of 300 PageID #: 55

                                                                                 /^Hanover
                                                                                    Insurance Croup.



  PATACHOU INC                                   27W 9183929 08

                                             GREGORY & APPEL. INC.


                                Property Schedule of Additional Interest
Location; 9 Building: 1                          Location: 10 Building: 1
Loss Payable                                     Loss Payable
National Bank of Indianapolis                    National Bank of Indianapolis
Loan Operations                                  Loan Operations
107 N Pennsylvania #400                          107 N Pennsylvania #400
Indianapolis IN 46204                            Indianapolis IN 46204
Location: 11   Building: 1                       Location: 12 Building: 1
Loss Payable                                     Loss Payable
National Bank of Indianapolis                    National Bank of Indianapolis
Loan Operations                                  Loan Operations
107 N Pennsylvania #400                          107 N Pennsylvania #400
Indianapolis IN 46204                            Indianapolis IN 46204
Location: 13 Building: 1                         Location: 14 Building: 1
Loss Payable                                     Loss Payable
National Bank of Indianapolis                    National Bank of Indianapolis
Loan Operations                                  Loan Operations
107 N Pennsylvania #400                          107 N Pennsylvania #400
Indianapolis IN 46204                            Indianapolis IN 46204
Location: 15 Building: 1
Loss Payable
National Bank of Indianapolis
Loan Operations
107 N Pennsylvania #400
Indianapolis IN 46204




      411-0543 01/05                              Page 21                            Issued 06/20/2019
                                               Exhibit
                                               Original      A
                                                        Insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 44 of 300 PageID #: 56


                                                                                          (^Hanover
                                                                                                     Insurance Croup.

 PATACHOU INC                                      27W 9183929 08

                                              GREGORY & APPEL, INC.


              Commercial General Liability Coverage Part Declaration

Audit Frequency:                     Annual
                       Limits of Insurance:
                       General Aggregate Limit                                                            $2,000,000
                   •   Products-Completed Operations Aggregate Limit                                      $2,000,000
                       Each Occurrence Limit            |                                                 $1,000,000
                       Personal and Advertising Injury Limit                                              $1,000,000
                       Damage to Premises Rented to You Limit                                               $100,000
                       Medical Expense Limit, Any One Person                                                 $10,000
                       General Liability Deductible:
                       Total Advance Commercial General Liability Premium                                 $36,775.00



THIS POLICY CONTAINS AGGREGATE LIMITS; REFER TO SECTION III - LIMITS OF INSURANCE FOR DETAILS


                           Forms Applicable to General Liability Coverage Parts:
Form Number            Edition Date        Description
  421-0022             12/90              Asbestos Liability Exclusion
  421-0456             07/07              Medical Payments - Restaurants
  421-2915             06/15              Commercial General Liability Broadening Endorsement
  421-2916             06/15              Commercial General Liability Enhancement Endorsement
  CG 00 01             04/13              Commercial General Liability Coverage Form - Occurrence
  CG 04 35             12/07              Employee Benefits Liability Coverage
  CG 21 06             05/14              Exclusion - Access or Disclosure of Confidential or Personal Information
                                          and Data-Related Liability - With Limited Bodily Injury Exception
  CG21 47              12/07              Employment - Related Practices Exclusion
  CG21 67              12/04              Fungi or Bacteria Exclusion
  CG21 73              01/15              Exclusion of Certified Acts of Terrorism
  CG21 96              03/05              Silica or Silica-Related Dust Exclusion
  CG 24 07             01/96              Products/Completed Operations Hazard Redefined
  CG 24 28             02/08              Indiana Changes - Amendment of Definition of Pollutants
  CG 25 04             05/09              Designated Locations (s) General Aggregate Limit




421-0340 12/14                                        Page 22                                       Issued 06/20/2019
                                                   Exhibit
                                                  Original      A
                                                           Insured
        Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 45 of 300 PageID #: 57


                                                                                          (^Hanover
                                                                                                 Insurance Group-


    PATACHOU INC                                         Z7W 9183929 08

                                                  GREGORY & APPEL, INC.


                      Commercial General Liability Classification Schedule Declaration



LOC        ST        TERR   CODE      SUBLINE    PREMIUM BASIS                PER       RATE     ADVANCE PREMIUM
                                                                              1000 of
                                                                              Total
1          IN        501    61226    334         800 Area                     Area      75.502              $60.00
Products - Completed Operations are Included in the General Aggregate Limit

Buildings or Premises office Other than Not-For-Profit
LOC        ST        TERR   CODE     SUBLINE PREMIUM BASIS                    PER       RATE     ADVANCE PREMIUM
1          IN        501    11039    334     $250,000 Receipts (Sales)        1,000     1.09               $273.00
1          IN        501    11039    336     $250,000 Receipts (Sales)        1,000     .052                $13.00
Caterers

LOC        ST        TERR   CODE      SUBLINE   PREMIUM BASIS                 PER       RATE     ADVANCE PREMIUM
2          IN        501    16910     334       $2,096,751 Receipts (Sales)   1,000     1.384            $2,902.00
2          IN        501    16910     336       $2,096,751 Receipts (Sales)   1,000     .072               $151.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC        ST        TERR   CODE      SUBLINE   PREMIUM BASIS                 PER       RATE     ADVANCE PREMIUM
3          IN        501    16910     334       $2,728,320 Receipts (Sales)   1,000     1.384            $3,776.00
3          IN        501    16910     336       $2,728,320 Receipts (Sales)   1,000     .072               $196.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC        ST        TERR   CODE      SUBLINE   PREMIUM BASIS                 PER       RATE     ADVANCE PREMIUM
4          IN        501    16910     334       $1,252,762 Receipts (Sales)   1,000     1.384          $1,734.00
4          IN        501    16910     336       $1,252,762 Receipts (Sales)   1,000     .072              $90.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC        ST        TERR   CODE      SUBLINE   PREMIUM BASIS                 PER       RATE     ADVANCE PREMIUM
5          IN        501    16910     334       $56,175 Receipts (Sales)      1,000     1.384             $78.00
5          IN        501    16910     336       $56,175 Receipts (Sales)      1,000     .072               $4.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC        ST        TERR   CODE      SUBLINE   PREMIUM BASIS                 PER       RATE     ADVANCE PREMIUM
6          IN        506    16910     334       $1,846,639 Receipts (Sales)   1,000     1.542          $2,848.00
6          IN        506    16910     336       $1.846,639 Receipts (Sales)   1,000     .072               $133.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC        ST        TERR   CODE      SUBLINE   PREMIUM BASIS                 PER       RATE     ADVANCE PREMIUM
7          IN        501    16910     334       $2,184,680 Receipts (Sales)   1,000     1.384          $3,024.00
7          IN        501    16910     336       $2,184,680 Receipts (Sales)   1,000     .072               $157.00
Restaurants w/sale of alcoholic beverages < 30% w/table service




    421-0341 01/05                                          Page 23                               Issued 06/20/2019

                                                         Exhibit A
                                                         Original Insured
      Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 46 of 300 PageID #: 58


                                                                                        ((^Hanover
                                                                                                 Insurance Croup.



PATACHOU INC                                             Z7W 9183929 08

                                                   GREGORY & APPEL, INC.


                        Commercial General Liability Classification Schedule Declaration

LOG       ST          TERR   CODE    SUBLIME PREMIUM BASIS                    PER       RATE      ADVANCE PREMIUM
8         IN          501    16910   334     $1,060,164 Receipts (Sales)      1,000     1.384           $1,467.00
8         IN          501    16910   336     $1,060,164 Receipts (Sales)      1,000     .072               $76.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC       ST          TERR   CODE    SUBLINE PREMIUM BASIS                    PER       RATE      ADVANCE PREMIUM
9         IN          501    16910   334     $726,871 Receipts (Sales)        1,000     1.384           $1,006.00
9         IN          501    16910   336     $726,871 Receipts (Sales)        1,000     .072               $52.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC       ST          TERR    CODE    SUBLINE PREMIUM BASIS                   PER       RATE      ADVANCE PREMIUM
                                                                              1000 of
                                                                              Total
10        IN          501    68706   334       900 Area                       Area      19.583                $18.00
Products - Completed Operations are Included in the General Aggregate Limit

Warehouses private Other than Not-For-Profit

LOC        SI         TERR   CODE    SUBLINE PREMIUM BASIS                    PER       RATE      ADVANCE PREMIUM
11        IN          501    16910   334     $2,004,687 Receipts (Sales)      1,000     1.384           $2,774.00
11        IN          501    16910   336     $2,004,687 Receipts (Sales)      1,000     .072              $144.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC        ^          TERR   CODE    SUBLINE PREMIUM BASIS                    PER       RATE      ADVANCE PREMIUM
12        IN          501    16910   334     $891,588 Receipts (Sales)        1,000     1.384           $1,234.00
12        IN          501    16910   336     $891,588 Receipts (Sales)        1,000     .072               $64.00
Restaurants w/sale of alcoholic beverages < 30% w/table service
LOC        ST         TERR   CODE    SUBLINE    PREMIUM BASIS                 PER       RATE      ADVANCE PREMIUM
                                                                              1000 of
                                                                              Total
13        IN          501    46622   334       250 Area                       Area      11.792                  $3.00
Products - Completed Operations are Included in the General Aggregate Limit

Parking private
LOC       ST          TERR   CODE    SUBLINE    PREMIUM BASIS                 PER       RATE      ADVANCE PREMIUM
                                                                              1000 of
                                                                              Total
14        IN          501    61224   334       1000 Area                      Area      34.101                $34.00
Products - Completed Operations are Included in the General Aggregate Limit

Buildings or Premises office premises occupied by employees of the ins.




     421-0341 01/05                                      Page 24                                  Issued 06/20/2019
                                                     Exhibit      A
                                                     Original Insured
      Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 47 of 300 PageID #: 59


                                                                                           /^Hanover
                                                                                                      insurance Croup.




PATACHOU INC                                                 Z7W 9183929 08

                                                       GREGORY & APPEL. INC.


                        Commercial General Liability Classification Schedule Declaration


LOC       ST          TERR     CODE      SUBLINE    PREIVIIUM BASIS              PER       RATE        ADVANCE PREMIUM
15        IN          506      16910     334       $1,651,211 Receipts (Sales)   1,000     1.542                $2,546.00
15        IN          506      16910     336       $1,651,211 Receipts (Sales)   1,000     .072                   $119.00
Restaurants w/sale of alcoholic beverages < 30% w/table service

LOC       ST          TERR     CODE      SUBLINE    PREIVIIUM BASIS              PER       RATE        ADVANCE PREMIUM
                                                                                 1000 of
                                                                                 Total
16         IN         501      68706    334        1400 Area                     Area      19.583                  $27.00
Products - Completed Operations are Included in the General Aggregate Limit

Warehouses private Other than Not-For-Profit

LOC        SI         TERR     CODE     SUBLINE    PREMIUM BASIS                 PER       RATE        ADVANCE PREMIUM
17        IN          501      16902    334         $0 Receipts (Sales)          1,000     1.254                     $0.00
17        IN          501      16902    336         $0 Receipts (Sales)          1,000     .116                      $0.00
Restaurants with no sale of alcoholic beverages - Without seating

LOC        ST         TERR     CODE     SUBLINE    PREMIUM BASIS                 PER       RATE        ADVANCE PREMIUM
                                                                                 1000 of
                                                                                 Total
18        IN          501     61226     334        2000 Area                     Area      75.502                 $151.00
Products - Completed Operations are Included in the General Aggregate Limit

Buildings or Premises office Other than Not-For-Profit
LOC        ST         TERR     CODE      SUBLINE    PREMIUM BASIS                PER       RATE        ADVANCE PREMIUM
19        IN          501      16910      334      $1,050,000 Receipts (Sales)   1,000     1.384                $1,453.00
19         IN         501      16910      336      $1,050,000 Receipts (Sales)   1,000     .072                    $76.00
Restaurants w/sale of alcoholic beverages < 30% w/table service
LOC        ST         TERR     CODE      SUBLINE    PREMIUM BASIS                PER       RATE        ADVANCE PREMIUM
20        IN          501      16910    334        $891,588 Receipts (Sales)     1,000     1.384             $1,234.00
20        IN          501      16910    336        $891,588 Receipts (Sales)     1,000     .072                 $64.00
Restaurants w/sale of alcoholic beverages < 30% w/table service




Miscellaneous/Optional General Liability Coverages                                                  Advance Premium

Employee Benefits Coverage                                                                                    $535.00
CGL Enhancement                                                                                               $839.00


                       Additional Premium for Coverage Minimum:                     N/A




     421-0341 01/05                                          Page 25                                   Issued 06/20/2019
                                                         Exhibit      A
                                                         Original Insured
   Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 48 of 300 PageID #: 60


                                                                            /^Hanover
                                                                                    Insurance Croup-


PATACHOU INC                                            Z7W 9183929 08

                                                  GREGORY & APPEL, INC.

                     Commercial General Liability Classification Schedule Declaration

                         Total Advance General Liability Premium                $36,775.00


    Subline        334                 Premises and Operations
    Subline        336          Products and/or Completed Operations




  421-0341 01/05                                        Page 26                         Issued 06/20/2019
                                                    Exhibit      A
                                                    Original Insured
   Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 49 of 300 PageID #: 61


                                                                                         /^Hanover
                                                                                              Insurance Group-

PATACHOU INC                                          27W 9183929 08

                                                 GREGORYS APPEL, INC.


                                       Liquor Liability Coverage Declaration

   Limits of Insurance:
                            Liquor Liability Aggregate Limit                               $2,000,000

                            Each Common Cause                                              $1,000,000


 LOG   SI      TERR   CODE         SUBLINE      PREMIUM BASIS            PER     RATE        ADVANCE PREMIUM
  1    IN      501    58161          332      2674860 Gross Sales        1000    2.774               $7,420.00




                                             Additional for Coverage Minimum                        N/A

                          Total Advance Commercial Liquor Liability Premium                   $7,420.00




                                    Forms Applicable to Liquor Coverage Parts

  Form Number             Edition Date          Description
    CG 00 33               04/13                Liquor Liability Coverage Form




   421-0342 01/05                                     Page 27                                  Issued 06/20/2019
                                                    Exhibit A
                                                   Original Insured
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 50 of 300 PageID #: 62


                                                                                           (^Hanover
                                                                                                      Insurance Croup-
PATACHOU INC                                       Z7W 9183929 08

                                                GREGORY & APPEL. INC.

                                          Inland Marine Declaration

                                                 Total Inland Marine Premium                     $224.00
Coverages Provided:
Insurance at the Described Premises applies only for the coverage shown below;


LOC                    BLDG            Type of Coverage                                                      Premium

1                      1               EDP - Hardware & Software under $250,000                               $210.00

                                       Limit                                     $210,000.00
                                       Deductible                                $500.00
                                       Coinsurance                               See Form
                                       Schedule                                  See Form
                                       Reporting Form                            Non-Reporting


LOC                    BLDG            Type of Coverage                                                      Premium

6                      1               Fine Arts Floater                                                       $14.00

                                       Limit                                     $2,800.00
                                       Deductible                                $500.00
                                       Coinsurance                               See Form
                                       Schedule                                  See Form
                                       Reporting Form                            Non-Reporting




Additional Premium for Inland Marine Minimum:                                                                       N/A




      441-0205 01/05                                       Page 28                                         Issued 06/20/2019
                                                     Exhibit
                                                     Original     A
                                                              Insured
   Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 51 of 300 PageID #: 63


                                                                               /^Hanover
                                                                                         Insurance Croup.



PATACHOU INC                             27W 9183929 08

                                     GREGORY & APPEL, INC.


                     Forms Applicable to Inland Marine Coverage Parts:

Form Number          Edition Date    Description

  CL 01 88           03/99           Amendatory Endorsement - Indiana
  CL 06 10           01/15           Certified Act of Terrorism Exclusion
  CL 07 00           10/06           Virus OR Bacteria Exclusion
  CM 00 01           09/04           Commercial Inland Marine Conditions
  IM20 29            04/04           Amendatory Endorsement - Indiana
  IM 72 02           10/02           Electronic Data Processing - Equipment Coverage Part - Blanket
                                     Limits
  IM 72 07           10/02           Electronic Data Processing - Schedule of Coverages - Blanket Limits
  IM 72 15           09/03           Electronic Data Processing - Income Coverage Part
  IM 74 00           08/11           Fine Arts Coverage - Fine Arts Floater
  IM 74 05           08/11           Schedule of Coverage - Fine Arts Floater




    441-0205 01/05                            Page 29                                       Issued 06/20/2019
                                          Exhibit      A
                                          Original Insured
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 52 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               05 64
                                                                                  6604055


THIS NOTICE IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE DISCLOSURE
REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT, AS AMENDED. THIS NOTICE DOES NOT
GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THIS
POLICY. IF THERE IS A CONFLICT BETWEEN THIS NOTICE AND THE POLICY. THE PROVISIONS OF THE
POLICY SHALL APPLY.


              NOTICE - REJECTION OF TERRORISM COVERAGE AND
                          DISCLOSURE OF PREMIUM
                                                            Schedule
 REJECTION STATEMENT
 You have rejected the offer of terrorism coverage. You understand that an exclusion for certain terrorism
 losses will be made part of your policy.
 Disclosure of Premium:
 Total Terrorism Premium                                         $ N/A
 Fire Following Premium                                          $ N/A
 Other than Fire Following Premium                               $ N/A




You have rejected coverage for “acts of terrorism,” as defined in Section 102(1) of the Terrorism Risk Insurance
Act (“Act") and an exclusion will be included in your policy. You are hereby notified that under the Act, as amended
in 2015, the definition of “act of terrorism” is;
        Any act or acts that are certified by the Secretary of the Treasury, in consultation with the
        Secretary of Homeland Security and the Attorney General of the United States, to be an act of
        terrorism: to be a violent act or an act that is dangerous to human life, property, or infrastructure;
        to have resulted in damage within the United States, or outside the United States in the case of
        certain air carriers or vessels or the premises of a United States mission; and to have been
        committed by an individual or individuals as part of an effort to coerce the civilian population of
        the United States or to influence the policy or affect the conduct of the United States’ government
        by coercion.
Note for Commercial Property or Commercial Inland Marine Policyholders in Standard Fire States:
In your state, a terrorism exclusion makes an exception for (and thereby provides coverage for) fire losses
resulting from an act of terrorism. Therefore, if you reject the offer of terrorism coverage, that rejection does not
apply to fire losses resulting from an act of terrorism. Coverage for such fire losses will be provided in your policy.
The additional premium just for such fire coverage is described as Fire Following Premium in the Schedule above.
Disclosure of Federal Participation in Payment of Terrorism Losses
The United States government through the Department of the Treasury may pay a share of terrorism losses
insured under the federal program under a formula set forth in the Act. Under this formula, the United States
government generally reimburses the following percentage of covered terrorism loss which exceeds the statutorily
established deductible paid by the insurance company providing the coverage; 85% through 2015; 84% beginning
on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on
January 1. 2019; and 80% beginning on January 1, 2020.
Cap on Insurer Participation in Payment of Terrorism Losses
The Act contains a $100 billion cap that limits the reimbursement by the United States government as well as
insurers’ liability for losses resulting from certified acts of terrorism. If the aggregate of insured losses attributable
to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a calendar year and we
have met our insurer deductible under the Act, we will not be liable for the payment of any portion of the amount
of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.




401-1126 01 15            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 1 of 1
                                                            Exhibit A
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 53 of 300 PageID #: 65




                              NOTICE TO INDIANA INSUREDS

            INDIANA CHANGES - WORKERS' COMPENSATION
                           EXCLUSION

THIS DISCLOSURE FORM IS NOT YOUR POLICY. READ YOUR ENTIRE POLICY CAREFULLY TO DETERMINE
RIGHTS. DUTIES. AND WHAT IS AND IS NOT COVERED. ONLY THE PROVISIONS OF YOUR POLICY DETERMINE
THE SCOPE OF YOUR INSURANCE PROTECTION.

Your policy includes the mandatory form INDIANA CHANGES - WORKERS' COMPENSATION EXCLUSION - IL 01 17.
In general form IL 01 17 provides that the insurance provided under your policy does not apply to any of'your obligation
under the Indiana Workers’ Compensation statutes arising out of the your failure to obtain from a contractor {or
subcontractor if the you are a contractor) a certificate from the workers' compensation board showing that the contractor
(or subcontractor) has complied with the applicable workers' compensation insurance requirements.




                                                                                                              Page 1 of 1

401-1209 12 10                        Includes copyrighted material of ISO Insurance Services
                                               Office, Inc., with its permission
                                                       Exhibit A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 54 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               06 66
                                                                                  6604055


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  NOTICE OF CANCELLATION to designated ENTITy(s)

This endorsement modifies insurance provided under the following;

COMMERCIAL GENERAL LIABILITY COVERAGE PART
HANOVER COMMERCIAL FOLLOW FORM EXCESS AND UMBRELLA POLICY
COMMERCIAL PROPERTY COVERAGE PART
BUSINESS AUTO COVERAGE FORM
BUSINESSOWNERS COVERAGE FORM


                                                          SCHEDULE
     Name of Designated Entity                 Mailing Address or Email Address                          Number Days Notice
         Kite Washington LLC                         30 S Meridian St. Ste 1100                                   30
                                                       Indianapolis, IN 46204
      Clay Terrace Partner LLC                  % Donald P Pipino Company LTD                                     30
                                                Certificate Monitoring Department
                                                          7600 Market St
                                                        Boardman OH 44512
(Information required to complete this Schedule, if not shown above, will be shown in the Declarations.)

If we cancel this policy for any reason other than nonpayment of premium, we will give written notice of such
cancellation to the Designated Entity{s) shown in the Schedule. Such notice may be delivered or sent by any
means of our choosing. The notice to the Designated Entity(s) will state the effective date of cancellation.
Unless otherwise noted in the Schedule above, such notice will be provided to the Designated Entity(s) no more
than the number of days in advance of the effective date of cancellation that we are required to provide to the
Named Insured for such cancellation.
Such notice of cancellation is solely for the purpose of informing the Designated Entity{s) of the effective date of
cancellation and does not grant, alter, or extend any rights or obligations under this policy.




                ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




401-1235 1214            Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 1
                                                           Exhibit A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 55 of 300 PageID #: 67


The following substances and materials are added to the SCHEDULE on the endorsement

INDIANA CHANGES - AMENDMENT OF DEFINITION OF POLLUTANTS:

Pollutants" include but are not limited to: diesel fuel, kerosene, gasoline, aviation fuel, jet fuel, heating oil. bunker
fuel, grease, tar, lubricating oil, Stoddard solvent, mineral spirits, naphtha, naphthalene, benzene, toluene, xylene,
ethylbenzene, polycyclic aromatic hydrocarbons, creosote, phenol and phenol compounds, petroleum distillates,
and other refined and crude petroleum and coal tar products; brake fluid, transmission fluid, and other hydraulic
fluids; ethylene glycol, methanol, ethanol, isopropyl alcohol, propylene glycol, and other antifreeze additives;
butane; propane; natural gas; carbon dioxide, carbon monoxide and other exhaust gases; fly-ash, bottom ash,
coal slag and other coal combustion residues; methyl tertiary butyl ether (MTBE); methyl isobutyl ketone; methyl
ethyl ketone; n-butyl acetate, 2-butoxyethanol; hexylene glycol; peroxides; chromium and its compounds,
cadmium and its compounds, lead and its compounds, mercury and its compounds, beryllium and its compounds,
cobalt and its compounds, nickel and its compounds, uranium and its compounds, and other toxic metals and
their compounds; arsenic and its compounds; cyanide and cyanide compounds; perchloroethylene (perc).
trichloroethylene (TCE), trichloroethylene, tetrachloroethylene, selenium and its compounds, sulfates, CFC113,
chlorofluorocarbons, chlorinated hydrocarbons, carbon disulfide, chloroform, rnethyl chloroform, methylene
chloride, carbon tetrachloride, dichloroethane, dichloroethene, freon, polychlorinated biphenyls (PCBs), and other
halogenated hydrocarbons and dry cleaning chemicals; detergents; adhesives; barium and its compounds, DDT,
chlordane, imprelis, malathion, parathion, atrazine and other insecticides, herbicides, fungicides, algaecides,
rodenticides, and pesticides; acetone; dioctyl phthalate (DOP) and other plasticizers; phthalates; bisphenol A
(BPA); vinyl chloride monomer; formaldehyde, glutaraldehyde, acetaldehyde and other aldehydes; chlorine;
ammonia; hydrogen sulfide; radon; radium; erionite; diacetyl; fracking fluids; perchlorate; dioxins; asbestos; silica;
aspergillus, stachybotrys, and other molds; sewage; and industrial waste materials; and all substances specifically
listed, identified, or described by one or more of the following references: Comprehensive Environmental
Response, Compensation, and Liability Act (CERCLA) Priority List Hazardous Substances (1997 and all
subsequent editions). U.S. National Library of Medicine TOXNET (all databases), U.S. Environmental
Protection Agency EMC! Chemical References Complete Index, and/or U.S. Environmental Protection
Agency Substances and Disease Registry TOXFAQs. Substances identified as examples above or by the
referenced lists also include materials or substances to be discarded, recycled, reconditioned or reclaimed.




                                                                                                            Page 1 of 1




401-1273 03 13
                                                      Exhibit A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 56 of 300 PageID #: 68


                              NOTICE TO INDIANA INSUREDS
    INDIANA CHANGES - AMENDMENT OF DEFINITION OF POLLUTANTS

THIS DISCLOSURE FORM IS NOT YOUR POLICY. READ YOUR ENTIRE POLICY CAREFULLY TO
DETERMINE RIGHTS, DUTIES. AND WHAT IS AND IS NOT COVERED. ONLY THE PROVISIONS OF YOUR
POLICY DETERMINE THE SCOPE OF YOUR INSURANCE PROTECTION.

Your policy includes the mandatory endorsement INDIANA CHANGES - AMENDMENT OF DEFINITION OF
POLLUTANTS. This endorsement replaces the definition of “pollutants” to include substances or materials
identified in a Schedule. This is a potential reduction in coverage.




                                                                                                  Page 1 of 1




401-1274 03 13             Includes copyrighted material of ISO Insurance Services Office, Inc.
                                                     Exhibit A
                                                                                                                 z/w yiaay^y ue b6U4Ubb
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 57 of 300 PageID #: 69


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 TRADE OR ECONOMIC SANCTIONS ENDORSEMENT

This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit
us from providing insurance, including, but not limited to, the payment of claims.




                ALL OTHER TERMS, CONDITIONS. AND EXCLUSIONS REMAIN UNCHANGED.




401-1337 0216         Includes copyrighted materials of Insurance Services Offices. Inc., with its permission.        Page 1 of 1
                                                           Exhibit A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 58 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               08 70
                                                                                  6604055


THIS NOTICE IS PROVIDED IN RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM
RISK INSURANCE ACT. THIS NOTICE DOES NOT GRANT COVERAGE OR CHANGE THE TERMS AND
CONDITIONS OF COVERAGE UNDER THE POLICY. IF THERE IS A CONFLICT BETWEEN THIS NOTICE
AND THE POLICY, THE PROVISIONS OF THE POLICY SHALL APPLY.


      DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT

                                                            Schedule
 Disclosure of Premium:
 Total Terrorism Premium                                           $ 154
 Fire Following Premium                                            $ 0
 Other than Fire Following Premium                                 $ 154



Disclosure of Terrorism Coverage Available
You are hereby notified that under the Terrorism Risk Insurance Act, as amended, you have a right to purchase
insurance coverage for losses resulting from “acts of terrorism" defined in Section 102{1) of the Act as follows:
        Any act or acts that are certified by the Secretary of the Treasury, in consultation with the
        Secretary of Homeland Security and the Attorney General of the United States, to be an act of
        terrorism: to be a violent act or an act that is dangerous to human life, property, or infrastructure;
        to have resulted in damage within the United States, or outside the United States in the case of
        certain air carriers or vessels or the premises of a United States mission; and to have been
        committed by an individual or individuals as part of an effort to coerce the civilian population of
        the United States or to influence the policy or affect the conduct of the United States government
        by coercion.
The premium charged for this coverage is provided in the Schedule above and does not include any charges for
the portion of loss that may be covered by the Federal Government as described below.
Your policy may contain other exclusions which could affect your coverage, such as an exclusion for Nuclear
Events or Pollution. Please read your policy carefully.


Note for Commercial Property or Commercial Inland Marine Policyholders in Standard Fire States:
In your state, a terrorism exclusion makes an exception for (and therefore provides coverage for) fire losses
resulting from an act of terrorism. If you reject the offer of terrorism coverage, therefore, that rejection does not
apply to fire losses resulting from an act of terrorism. Coverage for such fire losses will be provided in your policy.
The additional premium just for such fire coverage is shown in the Schedule above.


Disclosure of Federal Participation in Payment of Terrorism Losses
The United States government through the Department of the Treasury may pay a share of terrorism losses
insured under the federal program under a formula set forth in the Act. Under this formula, the United States
government generally reimburses the following percentage of covered terrorism loss which exceeds the statutorily
established deductible paid by the insurance company providing the coverage: 85% through 2015; 84% beginning
on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on
January 1, 2019; and 80% beginning on January 1, 2020.




401-1374 01 15           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 1 of 2
                                                           Exhibit A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 59 of 300 PageID #:
                                                                   Z7W9183929 08 71
                                                                                 6604055



Cap on Insurer Participation in Payment of Terrorism Losses
The Act contains a $100 billion cap that limits the reimbursement by the United States government as well as
insurers' liability for losses resulting from certified acts of terrorism. If the aggregate of insured losses attributable
to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a calendar year and we
have met our insurer deductible under the Act, we will not be liable for the payment of any portion of the amount
of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.


Rejection of Terrorism Insurance Coverage


    1—1    I decline to purchase terrorism coverage for certified acts of terrorism. I understand that I will have no
    ^      coverage for losses resulting from certified acts of terrorism.



                                                                 Citizens Insurance Company Of America
  Applicant/Policyholder Signature                               Insurance Company
                                                                 Z7W 9183929 08
  Print Name                                                     Quote or Policy Number


  Date




401-1374 01 15            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
                                                            Exhibit A
                                                                                              zmyia392y Ub bbU40£)b
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 60 of 300 PageID #: 72


      IMPORTANT INFORMATION ABOUT YOUR INSURANCE COMPANY

The Home Office address for the Insurance Company shown on the policy Declarations page is:


   Allmerica Financial Alliance Insurance                   The Hanover American Insurance Company
   Company                                                  (A Stock Company)
   (A Stock Company)                                        440 Lincoln Street
   440 Lincoln Street                                       Worcester, MA 01653-0002
   Worcester. MA 01653-0002


   Allmerica Financial Benefit Insurance                    The Hanover Insurance Company
   Company                                                  (A Stock Company)
   {A Stock Company)                   ,                    440 Lincoln Street
   440 Lincoln Street                                       Worcester. MA 01653-0002
   Worcester, MA 01653-0002


   Campmed Casualty & Indemnity                              Hanover Lloyds Insurance Company
   Company, Inc.                                             (A Texas Lloyd’s Plan Company)
   (A Stock Company)                                         440 Lincoln Street
   12100 Sunset Hills Road, Suite 300                      , Worcester. MA 01653-0002
   Reston, VA 20190-3295


   Citizens Insurance Company of America                    Massachusetts Bay Insurance Company
   (A Stock Company)                                        (A Stock Company)
   808 North Highlander Way                                 440 Lincoln Street
   Howell. Ml 48843-1070                                    Worcester. MA 01653-0002


   Citizens Insurance Company of Illinois                   The Hanover New Jersey Insurance
   (A Stock Company)                                        Company
   333 West Pierce Road, Suite 300                          (A Stock Company)
   Itasca, IL 60143-3114                                    440 Lincoln Street
                                                            Worcester. MA 01653-0002


   Citizens Insurance Company of the                        Verlan Fire Insurance Company
   Midwest                                                  (A Stock Company)
   (A Stock Company)                                        440 Lincoln Street
   9229 Delegates Row. Suite 100                            Worcester. MA 01653-0002
   Indianapolis, IN 46240-3824


   Citizens Insurance Company of Ohio
   (A Stock Company)
   1300 East 9th Street. Suite 1010
   Cleveland. OH 44114-1506




401-13771214                                                                                       Page 1 of 1
                                                 Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 61 of 300 PageID #: 73



                                                                     ILOO 03 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


The following is added:
The premium shown in the Declarations was com­
puted based on rates in effect at the time the policy
was issued. On each renewal, continuation, or anni­
versary of the effective date of this policy, we will
compute the premium in accordance with our rates
and rules then in effect.




ILOO 03 09 08                                   Exhibit Inc.,
                                         © ISO Properties. A 2007       Page 1 of 1   □
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 62 of 300 PageID #: 74


                                                                                                      IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara­                     and
      tions may cancel this policy by mailing or deliv­              c. Recommend changes.
      ering to us advance written notice of cancella­             2. We are not obligated to make any inspections,
      tion.                                                          surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv­                 such actions we do undertake relate only to in­
      ering to the first Named Insured written notice                surability and the premiums to be charged. We
      of cancellation at least;                                      do not make safety inspections. We do not un­
      a. 10 days before the effective date of cancel­                dertake to perform the duty of any person or
          lation if we cancel for nonpayment of pre­                 organization to provide for the health or safety
          mium; or                                                   of workers or the public. And we do not warrant
                                                                     that conditions:
      b. 30 days before the effective date of cancel­
           lation if we cancel for any other reason.                 a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
      Named Insured's last mailing address known to                      standards.
      us.                                                         3. Paragraphs 1. and 2. of this condition apply not
   4. Notice of cancellation will state the effective                only to us, but also to any rating, advisory, rate
      date of cancellation. The policy period will end               service or similar organization which makes in­
      on that date.                                                  surance inspections, surveys, reports or rec­
                                                                     ommendations.
   5. If this policy is cancelled, we will send the first
      Named Insured any premium refund due. If we                 4. Paragraph 2. of this condition does not apply to
      cancel, the refund will be pro rata. If the first              any inspections, surveys, reports or recom­
      Named Insured cancels, the refund may be                       mendations we may make relative to certifica­
      less than pro rata. The cancellation will be ef­               tion, under state or municipal statutes, ordi­
      fective even if we have not made or offered a                  nances or regulations, of boilers, pressure ves­
      refund.                                                        sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi­    E. Premiums
      cient proof of notice.                                     The first Named Insured shown in the Declara­
B. Changes                                                       tions;
   This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                     and
   The first Named Insured shown in the Declara­                 2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                  pay.
   of this policy with our consent. This policy's terms       F. Transfer Of Your Rights And Duties Under This
   can be amended or waived only by endorsement                  Policy
   issued by us and made a part of this policy.
                                                                 Your rights and duties under this policy may not
C. Examination Of Your Books And Records                         be transferred without our written consent except
   We may examine and audit your books and re­                   In the case of death of an individual named in­
   cords as they relate to this policy at any time dur­          sured.
   ing the policy period and up to three years after­            If you die, your rights and duties will be transferred
   ward.                                                         to your legal representative but only while acting
D. Inspections And Surveys                                       within the scope of duties as your legal represen­
   1. We have the right to:                                      tative. Until your legal representative is appointed,
                                                                 anyone having proper temporary custody of your
      a. Make inspections and surveys at any time;               property will have your rights and duties but only
                                                                 with respect to that property.




IL 00 17 11 98                                      Exhibit
                                  Copyright, Insurance ServicesAOffice, Inc., 1998                        Page 1 of 1     □
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 63 of 300 PageID #: 75



                                                                                                   IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                 (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART                       ,
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply;                             C. Under any Liability Coverage, to "bodily injury"
                                                                or "property damage" resulting from "hazard­
   A. Under any Liability Coverage, to "bodily injury"
                                                                ous properties" of "nuclear material", if;
       or "property damage":
      (1) With respect to which an "insured" under              (1) The "nuclear material" (a) is at any "nuclear
           the policy is also an insured under a nu­                facility" owned by, or operated by or on be­
                                                                    half of, an "insured" or (b) has been dis­
           clear energy liability policy issued by Nu­
           clear Energy Liability Insurance Associa­                charged or dispersed therefrom:
           tion, Mutual Atomic Energy Liability                 (2) The "nuclear material" is contained in
           Underwriters, Nuclear Insurance Associa­                 "spent fuel" or "waste" at any time pos­
           tion of Canada or any of their successors,               sessed, handled, used, processed, stored,
           or would be an insured under any such                    transported or disposed of, by or on behalf
           policy but for its termination upon exhaus­              of an "insured": or
           tion of its limit of liability: or                   (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                  arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                  of services, materials, parts or equipment in
         which (a) any person or organization is re­                connection with the planning, construction,
         quired to maintain financial protection pur­               maintenance, operation or use of any "nu­
         suant to the Atomic Energy Act of 1954, or                 clear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in­                within the United States of America, its ter­
         sured" is, or had this policy not been issued              ritories or possessions or Canada, this ex­
         would be. entitled to indemnity from the                   clusion (3) applies only to "property dam­
         United States of America, or any agency                    age" to such "nuclear facility" and any
         thereof, under any agreement entered into                  property thereat.
         by the United States of America, or any          2. As used in this endorsement:
         agency thereof, with any person or organi­
         zation.                                             "Hazardous properties" includes radioactive, toxic
                                                             or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in­          "Nuclear material" means "source material", "spe­
      jury" resulting from the "hazardous properties"        cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op­
      eration of a "nuclear facility" by any person or
      organization.
                                                                                                       Page 1 of 2




IL 00 21 09 08                                   Exhibit Inc.,
                                          © ISO Properties, A 2007
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 64 of 300 PageID #: 76


    "Source material", "special nuclear material", and        (c) Any equipment or device used for the proc-
.-=.,!!by-product-material" have the meanings given=            •- essing, fabricating or alloying of "special
    them in the Atomic Energy Act of 1954 or in any                nuclear material" if at any time the total
    law amendatory thereof.                                        amount of such material in the custody of
                                                                   the "insured" at the premises where such
   "Spent fuel" means any fuel element or fuel com­
   ponent, solid or liquid, which has been used or ex­             equipment or device is located consists of
   posed to radiation in a "nuclear reactor”.                      or contains more than 25 grams of pluto­
                                                                   nium or uranium 233 or any combination
  "Waste" means any waste material (a) containing                  thereof, or more than 250 grams of uranium
  "by-product material" other than the tailings or                 235;
  wastes produced by the extraction or concentra­
  tion of uranium or thorium from any ore processed           (d) Any structure, basin, excavation, premises
                                                                   or place prepared or used for the storage or
  primarily for its "source material" content, and (b)
  resulting from the operation by any person or or­                disposal of "waste";
  ganization of any "nuclear facility" included under      and includes the site on which any of the foregoing
  the first two paragraphs of the definition of "nu­       is located, all operations conducted on such site
  clear facility".                                         and all premises used for such operations.
   "Nuclear facility" means:                               "Nuclear reactor" means any apparatus designed
                                                           or used to sustain nuclear fission in a self-
     (a) Any "nuclear reactor";
                                                           supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used          mass of fissionable material.
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent     "Property damage" includes all forms of radioac­
         fuel", or (3) handling, processing or pack­       tive contamination of property.
         aging "waste";




                                                                                                  Page 2 of 2



                                                 Exhibit Inc.,
                                          © ISO Properties. A 2007                              IL 00 21 09 08    □
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 65 of 300 PageID #: 77



                                                                                               IL 01 17 12 10

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       INDIANA CHANGES - WORKERS'
                         COMPENSATION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM LIABILITY COVERAGE FORM
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. For insurance provided under the:                       B. For insurance provided under the Commercial
   Commercial General Liability Coverage Part                 Automobile Coverage Part, the following is
                                                              added to the Workers' Compensation
   Commercial Liability Umbrella Coverage Part
                                                              Exclusion:
   Employment-Related Practices Liability
   Coverage Part                                              This exclusion also applies to any obligation of
   Liquor Liability Coverage Part                             the "insured" under the Indiana Workers'
   Medical Professional Liability Coverage Part               Compensation statutes arising out of the failure
   Owners And Contractors Protective Liability                of the "insured" to exact from a contractor {or
   Coverage Part                                              subcontractor if the "insured" is a contractor) a
   Pollution Liability Coverage Part                          certificate from the workers’ compensation board
   Products/Completed Operations Liability                    showing that the contractor (or subcontractor)
   Coverage Part                                              has complied with the applicable workers’
   Railroad Protective Liability Coverage Part                compensation insurance requirements.
   Underground Storage Tank Policy                         C. For insurance provided under the Farm Liability
   The following is added to the Workers’                     Coverage Form and Farm Umbrella Liability
   Compensation And Similar Laws Exclusion;                   Policy, the following is added to the Workers’
                                                              Compensation Or Similar Law Exclusion:
   This exclusion also applies to any obligation of
   the insured under the Indiana Workers'                     This exclusion also applies to any obligation of
   Compensation statutes arising out of the failure           the "insured" under the Indiana Workers’
   of the insured to exact from a contractor (or              Compensation statutes arising out of the failure
   subcontractor if the insured is a contractor) a            of the "insured" to exact from a contractor (or
   certificate from the workers' compensation board           subcontractor if the "insured" is a contractor) a
   showing that the contractor (or subcontractor)             certificate from the workers' compensation board
   has complied with the applicable workers’                  showing that the contractor (or subcontractor)
   compensation insurance requirements.                       has complied with the applicable workers’
                                                              compensation insurance requirements.




                                                                                                   Page 1 of 1



IL 01 17 12 10                                   ExhibitOffice,
                                    © Insurance Services A Inc., 2010
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 66 of 300 PageID #: 78



                                                                                                   IL01 56 11 17

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    INDIANA CHANGES - CONCEALMENT
                      MISREPRESENTATION OR FRAUD
This endorsement modifies insurance provided under the following;

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART

A. The Concealment, Misrepresentation Or Fraud                     b. The maximum limit of coverage under the
   Condition is replaced by the following;                            policy if the actual cost of repair or
   Concealment, Misrepresentation Or Fraud                            replacement of the property that is the
                                                                      subject of the claim is greater than the
   We will not pay for any loss or damage in any case                 maximum limit of coverage under the policy.
   of;
                                                                2. Any payment made pursuant to Paragraph B. is
   1. Concealment or misrepresentation of a material               limited to the following;
       fact; or
                                                                   a. An "innocent coinsured’s" ownership interest
   2. Fraud                                                            in the property, less any payments we make
   committed by an insured ("insured") at any time and                 to a mortgagee or other lienholder with a
   relating to a claim under this policy.                              secured interest in the property.
B. However, with respect to the Commercial Property                b. We will not pay another coinsured for any
   and Farm Coverage Parts, Paragraph A. does not                      part of the claim for which we have already
   apply when a claim is made by an "innocent                          paid to an "innocent coinsured".
   coinsured", provided;                                            c. We will not pay an amount that is greater
   1. The property loss or damage occurs to the                         than the amount an "innocent coinsured" Is
      primary residence of the "innocent coinsured"                     entitled to under a decree of dissolution of
      as covered under Building Coverage (for                           marriage between the "innocent coinsured"
      Commercial Property) or Coverage A or B (for                      and an individual described in Paragraphs
      Farm).                                                            D.I.a. or b.
   2. The "final settlement" for the property loss or        D. As used in this endorsement, "innocent coinsured"
      damage is at least 60% of available insurance             is an insured ("insured") who;
      proceeds under the policy.                                1. Did not have knowledge of, cooperate in. or
C. The following is added and supersedes any                        intentionally contribute to a property loss or
   provision to the contrary;                                       damage that was caused or arranged by
                                                                    another individual who;
   1. Any payment made pursuant to Paragraph B.
      will be for;                                                 Is an insured ("insured") and;
      a. The actual cost of repair or replacement of               a. Died in connection with the circumstances
          the property that is the subject of the claim if             that caused the property loss or damage; or
          the actual cost of repair or replacement is              b. Has been charged with a crime based on a
          less than or equal to the maximum limit of                   court finding that there is probable cause to
          coverage under the policy; or                                believe that the individual committed the
                                                                       crime in connection with the circumstances
                                                                       that caused the property loss or damage;




 IL01 5611 17                                        ExhibitOffice,
                                        © Insurance Services A Inc., 2017                             Page 1 of 2
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 67 of 300 PageID #: 79




   2. Signs a sworn affidavit attesting that they did not       2. Made by:
      have knowledge of, cooperate in. or intentionally            a. Acceptance of a proof of loss by us;
      contribute to the property loss or damage; and
                                                                    b. Execution of a release by the "innocent
   3. Cooperates in the investigation and resolution of                coinsured";
      the claim for the property loss or damage, any
      police investigation related to the property loss             c. Acceptance of an arbitration award by the
      or damage, and any criminal prosecution of the                   "innocent coinsured" and us; or
      individual that caused or arranged the property               d. Judgment of     a   court   of   competent
      loss or damage.                                                  jurisdiction.
E. As used in this endorsement, "final settlement" is a         However, "final settlement" does not apply to loss
   determination:                                               or damage related to contents, personal property,
   1. Of the amount owed by us to an "innocent                  or another loss that is not covered under Building ■
      coinsured" under Building Coverage (for                   Coverage (for Commercial Property) or Coverage
      Commercial Property) or Coverage A or B (for              A or B (for Farm) under this policy.
      Farm) under the policy and for prope'rty loss or
      damage to the "innocent coinsured's" primary
      residence; and




Page 2 of 2                            © Insurance Services Office, Inc., 2017                     IL01 56 11 17
                                                      Exhibit A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 68 of 300 PageID #: 80



                                                                       IL 01 58 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     INDIANA CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL PROPERTY - LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY - MORTGAGEHOLDERS ERRORS AND OMISSIONS
   COVERAGE FORM*
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM LIABILITY COVERAGE F^ORM
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


 * Under the Mortgageholders Errors And Omis­
   sions Coverage Form, the following condition
   applies only to Coverage C and Coverage D.
   The following condition is added;
   Notice given by or on behalf of the insured to any
   of our authorized agents in Indiana, with particu­
   lars sufficient to identify the insured, shall be
   considered to be notice to us.




                                                                          Page 1 of 1




IL01 58 09 08                                     Exhibit Inc.,
                                           © ISO Properties, A 2007
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 69 of 300 PageID #: 81



                                                                       IL 01 92 02 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        INDIANA CHANGES - POLLUTION
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

In this Coverage Part or Policy, any exclusion, limita­
tion or other provision relating to pollutants ("pollut­
ants"), or any amendment to or replacement of such
exclusions, limitations or other provisions, applies
whether or not the irritant or contaminant has any
function in your business, operations, premises, site
or location.




IL 01 92 02 08                                     Exhibit Inc.,
                                            © ISO Properties. A 2007      Page 1 of 1   □
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 70 of 300 PageID #: 82



                                                                                                IL02 72 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   INDIANA CHANGES - CANCELLATION
                           AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL'property COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 2. of the Cancellation Common Policy               b. More Than 90 Days
   Condition is replaced by the following;                          If this policy has been in effect for more
   2. Cancellation Of Policies In Effect                            than 90 days, or is a renewal of a policy we
      a. 90 Days Or Less                                            issued, we may cancel this policy, only for
                                                                    one or more of the reasons listed below, by
          If this policy has been in effect for 90 days             rnailing or delivering to the first Named
          or less, we may cancel this policy by                     Insured written notice of cancellation at
          mailing or delivering to the first Named                  least;
          Insured written notice of cancellation at
          least;                                                    (1) 10 days before the effective date of
                                                                        cancellation     if we    cancel    for
         (1) 10 days before the effective date of                       nonpayment of premium;
               cancellation    if  we     cancel     for
               nonpayment of premium;                               (2) 20 days before the effective date of
                                                                        cancellation if you have perpetrated a
         (2) 20 days before the effective date of                       fraud or material misrepresentation on
               cancellation if you have perpetrated a                   us; or
               fraud or material misrepresentation on
               us; or                                               (3) 45 days before the effective date of
                                                                        cancellation if;
         (3) 30 days before the effective date of
               cancellation if we cancel for any other                 (a) There has been a substantia! change
               reason.                                                     in the scale of risk covered by this
                                                                           policy;
                                                                       (b) Reinsurance of the risk associated
                                                                           with this policy has been cancelled;
                                                                           or
                                                                       (c) You have failed to comply with
                                                                           reasonable safety recommendations.




IL 02 72 09 07                                     Exhibit Inc.,
                                            © ISO Properties, A 2006                                Page 1 of 2    □
   Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 71 of 300 PageID #: 83



-=B. The following is added to the Common Policy              "2. We will mail or deliver our notice to the first
     Conditions and supersedes any provision to the               Named Insured’s last mailing address known to
     contrary.                                                    us. If notice is mailed, proof of mailing will be
     NONRENEWAL                                                   sufficient proof of notice.
     1. If we elect not to renew this policy, we will mail
        or deliver to the first Named Insured written
        notice of nonrenewal at least 45 days before:
        a. The expiration date of this policy, if the
           policy is written for a term of one year or
           less; or
        b. The anniversary date of this policy, if the
           policy is written for a term of more than one
           year.




  Page 2 of 2                                        Exhibit Inc.,
                                              © ISO Properties, A 2006                              IL 02 72 09 07    □
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 72 of 300 PageID #: 84



                                                                                                   IL 09 35 07 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY

A.i We will not pay for loss ("loss") or damage caused         i2. Any advice, consultation, design, evaluation,
    directly or indirectly by the following. Such loss             inspection, installation, maintenance, repair,
    ("loss") or damage is excluded regardless of any               replacement or supervision provided or done by
    other cause or event that contributes concurrently             you or for you to determine, rectify or test for.
    or in any sequence to the loss ("loss") or damage.             any potential or actual problems described in
    1. The failure, malfunction or inadequacy of:                  Paragraph A.1. of this endorsement.
      a. Any of the following, whether belonging to         B. If an excluded Cause of Loss as described in
          any insured or to others:                             Paragraph A. of this endorsement results:
         (1) Computer hardware, including micro­               1. In a Covered Cause of Loss under the Crime
             processors;                                          and Fidelity Coverage Part, the Commercial
                                                                  Inland Marine Coverage Part or the Standard
         (2) Computer application software;                       Property Policy; or
         (3) Computer operating systems and related            2. Under the Commercial Property Coverage Part:
             software;
                                                                   a. In a "Specified Cause of Loss", or in eleva­
         (4) Computer networks;                                       tor collision resulting from mechanical
         (5) Microprocessors (computer chips) not                     breakdown, under the Causes of Loss -
             part of any computer system; or                          Special Form; or
         (6) Any other computerized or electronic                  b. In a Covered Cause of Loss under the
               equipment or components; or                            Causes Of Loss         Basic Form or the
                                                                      Causes Of Loss - Broad Form;
      b. Any other products, and any services, data
          or functions that directly or indirectly use or      we will pay only for the loss ("loss") or damage
          rely upon, in any manner, any of the items           caused by such "Specified Cause of Loss", eleva­
          listed in Paragraph A.1 .a. of this endorse­         tor collision, or Covered Cause of Loss.
          ment;                                             C. We will not pay for repair, replacement or modifi­
      due to the inability to correctly recognize, proc­       cation of any items in Paragraphs A.1 .a. and
      ess, distinguish, interpret or accept one or             A.I.b. of this endorsement to correct any deficien­
      more dates or times. An example is the inability         cies or change any features.
      of computer software to recognize the year
      2000.




IL 09 35 07 02                                     Exhibit Inc.,
                                            © ISO Properties, A 2001                                   Page 1 of 1     □
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 73 of 300 PageID #: 85

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                      CANCELLATION REFUND



This endorsement modifies the following.

                                     COMMON POLICY CONDITIONS

Under A. CANCELLATION, THE FOLLOWING IS ADDED TO 5.

“The refund shall be rounded to the nearest whole dollar. A refund of fifty cents ($.50) or more shall be
rounded to the next higher whole dollar.”       '




IL 70 03 (4-87)
                                               Exhibit A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 74 of 300 PageID #: 86


THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY
NAMED ON THE FIRST PAGE OF THE DECLARATIONS.




In Witness Whereof, this company has caused this policy to be signed by its President and Secretary and
countersigned on the declarations page, where required, by a duly authorized agent of the company.




                  John C. Roche                                 Charles Frederick Cronin
                    President                                          Secretary




SIG-1100 11 17                                                                               Page 1 of 1
                                              Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 75 of 300 PageID #: 87


                       BUSINESS INCOME (AND EXTRA EXPENSE)
                      COVERAGE FORM - ACTUAL LOSS SUSTAINED

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section E. - Definitions.


A. Coverage                                                                2.   Extra Expense
    1.   Business Income                                                        a.   Extra Expense coverage is provided at the
         Business Income means the:                                                  premises described in the Declarations
                                                                                     only if the Declarations show that Business
         a.   Net Income (Net Profit;or Loss before                                  Income coverage applies at that premises.
              income taxes) that would have been
              earned or incurred;                                               b.   Extra     Expense   means     necessary
                                                                                     expenses you incur during the "period of
         b. Continuing normal operating expenses                                     restoration" that you would not have
            incurred, including payroll; and                                         incurred if there had been no direct
         c.   "Rental Value"                                                         physical loss or damage to property
                                                                                     caused by or resulting from a Covered
         For manufacturing risks. Net Income includes
                                                                                     Cause of Loss.
         the net sales value of production.
                                                                                     We will pay Extra Expense {other than the
         We will pay for the actual loss of Business
                                                                                     expense to repair or replace property) to:
         Income you sustain due to the necessary
         "suspension" of your "operations" during the                                (1) Avoid or minimize the "suspension" of
         "period of restoration". The "suspension" must                                  business and to continue operations at
         be caused by direct physical loss of or damage                                  the described premises or at
         to property at premises which are described in                                  replacement premises or temporary
         the Declarations. The loss or damage must be                                    locations     including     relocation
         caused by or result from a Covered Cause of                                     expenses and costs to equip and
         Loss. With respect to loss of or damage to                                      operate the replacement location or
         personal property in the open or personal                                       temporary location.
         property in a vehicle, the described premises                               (2) Minimize the "suspension" of business
         include the area within 100 feet of the site at                                 if you cannot continue "operations".
         which the described premises are located.
                                                                                           We will also pay Extra Expense to
         We will only pay for loss of Business Income                                      repair or replace property, but only to
         that occurs within 12 consecutive months after                                    the extent it reduces the amount of
         the date of direct physical loss or damage.                                       loss that otherwise would have been
         With respect to the requirements set forth in                                     payable under this Coverage Form.
         the preceding paragraph, if you occupy only                                       We will only pay for Extra Expense
         part of the site at which the described                                           that occurs within 12 consecutive
         premises are located, your premises means:                                        months after the date of direct physical
         d. The portion of the building which you rent,                                    loss or damage.
            lease or occupy; and                                           3.   Covered Causes Of Loss, Exclusions And
         e. The area within 100 feet of the building or                         Limitations
            within 100 feet of the premises described                           See applicable Causes of Loss Form as
            in the Declarations, whichever distance is                          shown in the Declarations.
            greater (with respect to loss of or damage
            to personal property in the open or                            4.   Additional Limitation - Interruption Of
            personal property in a vehicle); and                                Computer Operations
         f.   Any area within the building or at the                            a.    Coverage for Business Income does not
              described premises, if that area services,                              apply when a "suspension" of "operations"
              or is used to gain access to, the portion of                            is caused by destruction or corruption of
              the building you rent, lease or occupy.                                 electronic data, or any loss or damage to

411-0581 04 14           Includes copyrighted materials of Insurance services Offices, Inc. with its permission         Page 1 of 6
                                                             Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 76 of 300 PageID #: 88


            electronic data, except as provided under                               whichever is later.
            the Additional Coverage - Interruption Of                          b. Alterations And New Buildings
            Computer Operations.
                                                                                    We will pay for the actual loss of Business
       b. Coverage for Extra Expense does not                                       Income you sustain and necessary Extra
          apply when action is taken to avoid or                                    Expense you incur due to direct physical
          minimize a "suspension" of "operations"                                   loss or damage at the described premises
          caused by destruction or corruption of                                    caused by or resulting from any Covered
          electronic data, or any loss or damage to                                 Cause of Loss to;
          electronic data, except as provided under
          the Additional Coverage - Interruption Of                                 {1) New buildings or structures, whether
          Computer Operations.                                                          complete or under construction;
       c.   Electronic data means information, facts                                (2) Alterations or additions to existing
            or computer programs stored as or on,                                       buildings or structures; and
            created or used on, or transmitted to or                                (3) Machinery, equipment, supplies or
            from     computer      software   {including                                building materials located on or within
            systems and applications software), on                                      100 feet of the described premises
            hard or floppy disks, CD-ROMs, tapes,                                       and;
            drives, cells, data processing devices or
                                                                                         (a) Used      in    the    construction,
            any other repositories of computer
                                                                                             alterations or additions; or
            software which are used with electronically
            controlled equipment. The term computer                                      (b) Incidental to the occupancy of new
            programs, referred to in the foregoing                                           buildings.
            description of electronic data, means a set                                  If such direct physical loss or damage
            of related electronic instructions which                                     delays the start of "operations", the
            direct the operations and functions of a                                     "period of restoration" for Business
            computer or device connected to it, which                                    Income Coverage will begin on the
            enable the computer or device to receive,                                    date "operations" would have begun if
            process, store, retrieve or send data.                                       the direct physical loss or damage had
       d. This Additional Limitation does not apply                                      not occurred.
          when loss or damage to electronic data                               c.   Extended Business Income
          involves only electronic data which is
          integrated and operates or controls a                                     {1) Business Income Other Than
          building’s elevator, lightening, heating,                                     "Rental Value"
          ventilation, air conditioning or security                                     If the necessary "suspension" of your
          system.                                                                       "operations" produces a Business
   5. Additional Coverages                                                              Income loss payable under this policy,
                                                                                        we will pay for the actual loss of
       a.   Civil Authority                                                             Business Income you incur during the
            We will pay for the actual loss of Business                                 period that;
            Income you sustain and necessary Extra                                       (a) Begins on the date property
            Expense caused by action of civil authority                                      (except "finished stock") is actually
            that prohibits access to the described                                           repaired, rebuilt or replaced and
            premises due to direct physical loss of or                                       "operations" are resumed; and
            damage to property, other than at the
            described premises, caused by or                                             (b) Ends on the earlier of;
            resulting from any Covered Cause of Loss.                                         (I) The date you could restore
            The coverage for Business Income will                                                 your     "operations",     with
            begin 72 hours after the time of that action                                          reasonable speed, to the level
            and will apply for a period of up to three                                            which would generate the
            consecutive weeks after coverage begins.                                              business income amount that
                                                                                                  would have existed if no direct
            The coverage for Extra Expense will begin                                             physical loss or damage had
            immediately after the time of that action                                             occurred; or
            and will end;
                                                                                              (li) 60 consecutive days after the
            (1) 3 consecutive weeks after the time of                                              date determined in (1)(a)
                that action; or                                                                    above.
            (2) When your Business Income coverage                                       However, Extended Business Income
                ends;

411-0581 0414          Includes copyrighted materials of Insurance services Offices, Inc. with its permission          Page 2 of 6
                                                           Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 77 of 300 PageID #: 89


                does not apply to loss of Business                                       Income and Extra Expense to apply to
                Income incurred as a result of                                           a "suspension" of "operations" caused
                unfavorable   business      conditions                                   by an interruption in computer
                caused by the impact of the Covered                                      operations due to destruction or
                Cause of Loss in the area where the                                      corruption of electronic data due to a
                described premises are located.                                          Covered Cause of Loss. However, we
                Loss of    Business Income must be                                       will not provide coverage under this
                caused    by direct physical loss or                                     Additional    Coverage     when     the
                damage    at the described premises                                      Additional Limitation - Interruption of
                caused    by or resulting from any                                       Computer Operations does not apply
                Covered   Cause of Loss.                                                 based on Paragraph A.4.d. therein.
           (2) "Rental Value"                                                       (3) With respect to the coverage provided
                                                                                        under this Additional Coverage, the
                If the necessary "suspension" of your                                   Covered Causes of Loss are subject
                "operations" produces a "Rental                                         to the following:
                Value" loss payable under this policy,
                we will pay for the actual loss of                                        (a) If the Causes Of Loss - Special
                "Rental Value" you incur during the                                           Form applies, coverage under this
                period that:                                                                  Additional Coverage - Interruption
                                                                                              Of Computer Operations is limited
                (a) Begins on the date property is                                            to the "specified causes of loss"
                    actually repaired, rebuilt or                                             as defined in that form, and
                    replaced and tenantability is                                             Collapse as set forth in that form.
                    restored;and
                                                                                          (b) If the Causes Of Loss - Broad
                (b) Ends on the earlier of:                                                   Form applies, coverage under this
                    (I) The date you could restore                                            Additional Coverage - Interruption
                        tenant     occupancy,     with                                        Of Computer Operations includes
                        reasonable speed, to the level                                        Collapse as set forth in that form.
                        which would generate the                                          (c) If the Causes Of Loss Form is
                        "Rental Value" that would                                             endorsed to add a Covered Cause
                        have existed if no direct                                             of Loss, the additional Covered
                        physical loss or damage had                                           Cause of Loss does not apply to
                        occurred; or                                                          the coverage provided under this
                    (ii) 60 consecutive days after the                                        Additional Coverage - Interruption
                         date determined in (2)(a)                                            Of Computer Operations.
                         above.                                                           (d) The Covered Causes of Loss
                However, Extended Business Income                                             include a virus, harmful code or
                does not apply to loss of "Rental                                             similar instruction introduced into
                Value" incurred as a result of                                                or enacted on a computer system
                unfavorable   business      conditions                                        (including electronic data) or a
                caused by the impact of the Covered                                           network to which it is connected,
                Cause of Loss in the area where the                                           designed to damage or destroy
                described premises are located.                                               any part of the system or disrupt
                                                                                              its normal operation. But there is
                Loss of "Rental Value" must be
                                                                                              no coverage for an interruption
                caused by direct physical loss or
                damage at the described premises                                              related to manipulation of a
                caused by or resulting from any                                               computer       system     (including
                                                                                              electronic data) by any employee,
                Covered Cause of Loss.
                                                                                              including a temporary or leased
       d. Interruption Of Computer Operations                                                 employee, or by an entity retained
           (1) Under this Additional Coverage,                                                by you or for you to inspect,
               electronic data has the meaning                                                design, install, maintain, repair or
               described under Additional Limitation                                          replace that system.
                     Interruption Of      Computer                                  (4) The most we will pay under this
               Operations.                                                              Additional Coverage - Interruption of
           (2) Subject to all provisions of this                                        Computer Operations is $2,500
               Additional Coverage, you may extend                                      (unless a higher limit is shown in the
               the insurance that applies to Business                                   Declarations) for all loss sustained and

411-0581 0414          Includes copyrighted materials of Insurance services Offices, Inc. v\nth its permission        Page 3 of 6
                                                           Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 78 of 300 PageID #: 90


                  expense incurred in any one policy                       your "operations” during the “period of restoration”.
                  year, regardless of the number of                        We will only pay for loss that occurs within 12
                  interruptions or the number of                           consecutive months after the date of direct
                  premises, locations or computer                          physical loss or damage.
                  systems involved. If loss payment                   C. Loss Conditions
                  relating to the first interruption does
                  not exhaust this amount, then the                        The following conditions apply in addition to the
                  balance is available for loss or                         Common Policy Conditions and the Commercial
                  expense sustained or incurred as a                       Property Conditions.
                  result of subsequent interruptions in                    1.   Appraisal
                  that policy year. A balance remaining                         If we and you disagree on the amount of Net
                  at the end of a policy year does not                          Income and operating expense or the amount
                  increase the amount of insurance in
                                                                                of loss, either may make written demand for
                  the next policy year. With respect to
                                                                                an appraisal of the loss. In this event, each
                  any interruption which begins in one                          party will select a competent and impartial
                  policy year and continues or results in                       appraiser.
              .   additional loss or expense in a                                        I
                  subsequent policy year(s), all loss and                       The two appraisers will select an umpire. If
                  expense is deemed to be sustained or                          they cannot agree, either may request that
                  incurred in the policy year in which the                      selection be made by a judge of a court having
                  interruption began.                                           jurisdiction.   The appraisers will state
                                                                                separately the amount of Net Income and
              (5) This      Additional   Coverage     -                         operating expense or amount of loss. If they
                  Interruption Of Computer Operations                           fail to agree, they will submit their differences
                  does not apply to loss sustained or                           to the umpire. A decision agreed to by any two
                  expense incurred after the end of the                         will be binding. Each party will;
                  "period of restoration", even if the
                  amount of insurance stated in (4)                             a.    Pay its chosen appraiser; and
                  above has not been exhausted.                                  b. Bear the other expenses of the appraisal
    6.   Coverage Extension                                                         and umpire equally.
         You may extend the insurance provided by this                           If there is an appraisal, we will still retain our
         Coverage Part as follows;                                               right to deny the claim.
         Newly Acquired Locations                                          2.    Duties In The Event Of Loss
         a.   You may extend your Business Income                               a.    You must see that the following are done
              and Extra Expense Coverages to apply to                                 in the event of loss:
              property at any location you acquire other                              (1) Notify the police if a law may have
              than fairs or exhibitions.                                                  been broken.
         b. The most we will pay under this Extension,                                (2) Give us prompt notice of the direct
            for the sum of Business Income loss and                                       physical loss or damage. Include a
            Extra Expense incurred, is $100,000 at                                        description of the property involved.
            each location, unless a higher limit is
                                                                                      (3) As soon as possible, give us a
            shown in the Declarations.
                                                                                          description of how, when, and where
         c.   Insurance under this Extension for each                                     the direct physical loss or damage
              newly acquired location will end when any                                   occurred.
              of the following first occurs:
                                                                                      (4) Take all reasonable steps to protect
              (1) This policy expires;                                                    the Covered Property from further
              (2) 30 days expire after you acquire or                                     damage, and keep a record of your
                  begin to construct the property; or                                     expenses necessary to protect the
                                                                                          Covered Property, for consideration in
              (3) You report values to us.                                                the settlement of the claim. However,
                  We will charge you additional premium                                   we will not pay for any subsequent
                  for values reported from the date you                                   loss or damage resulting from a cause
                  acquire the property.                                                   of loss that is not a Covered Cause of
B. Limits Of Insurance                                                                    Loss. Also, if feasible, set the
                                                                                          damaged property aside and in the
    The most we will pay for loss in any one                                              best possible order for examination.
    occurrence is the actual loss of Business Income
    you sustain due to the necessary “suspension” of                                  (5) As often        as may be    reasonably

411-0581 04 14           Includes copyrighted materials of Insurance services Offices, Inc. with its permission        Page 4 of 6
                                                             Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 79 of 300 PageID #: 91


                 required, permit us to inspect the                                      (b) Bills, invoices and other vouchers;
                 property proving  the    loss   or                                           and
                 damage and examine your books and                                       (c) Deeds, liens or contracts.
                 records.
                                                                               b. The amount of Extra Expense will be
                Also permit us to take samples of
                                                                                  determined based on:
                damaged and undamaged property for
                inspection, testing and analysis, and                               (1) All expenses that exceed the normal
                permit us to make copies from your                                      operating expenses that would have
                books and records.                                                      been incurred by "operations" during
                                                                                        the "period of restoration" if no direct
             (6) Send us a signed, sworn proof of loss                                  physical loss or damage had occurred.
                 containing the information we request
                                                                                        We will deduct from the total of such
                 to investigate the claim. You must do
                                                                                        expenses:
                 this within 60 days after our request.
                 We will supply you with the necessary                                   (a) The salvage value that remains of
                 forms.                                                                      any property bought for temporary
                                                                                             use during the "period of
   I         (7) Cooperate with us in the investigation                                      restoration", once "operations" are
                 or settlement of the claim.                                                 resumed; and
             (8) If you intend to continue your                                          (b) Any Extra Expense that is paid for
                 business, you must resume all or part
                                                                                             by other insurance, except for
                 of your "operations" as quickly as
                                                                                             insurance that is written subject to
                 possible.                                                                   the same plan, terms, conditions
        b. We may examine any insured under oath,                                            and provisions as this insurance;
           while not in the presence of any other                                            and
           insured and at such times as may be                                      (2) Necessary expenses that reduce the
           reasonably required, about any matter
                                                                                        Business Income loss that otherwise
           relating to this insurance or the claim,                                     would have been incurred.
           including an insured's books and records.
           In the event of an examination, an                                 c.    Resumption Of Operations
           insured’s answers must be signed.                                        We will reduce the amount of your:
   3.   Loss Determination                                                          (1) Business Income loss, other than
        a.   The amount of Business Income loss will                                    Extra Expense, to the extent you can
             be determined based on:                                                    resume your "operations", in whole or
                                                                                        in part, by using damaged or
             (1) The Net Income of the business                                         undamaged      property     (including
                 before the direct physical loss or                                     merchandise or stock) at the
                 damage occurred:                                                       described premises or elsewhere.
             (2) The likely Net Income of the business                              (2) Extra Expense loss to the extent you
                 if no physical loss or damage had                                      can return "operations" to normal and
                 occurred, but not including any Net                                    discontinue such Extra Expense.
                 Income that would likely have been
                 earned as a result of an increase in                         d.    If you do not resume "operations", or do
                 the volume of business due to                                      not resume "operations" as quickly as
                 favorable business conditions caused                               possible, we will pay based on the length
                 by the impact of the Covered Cause of                              of time it would have taken to resume
                 Loss on customers or on other                                      "operations" as quickly as possible.
                 businesses;                                             4.    Loss Payment
             (3) The operating expenses, including                            We will pay for covered loss within 30 days
                 payroll expenses,     necessary to                           after we receive the sworn proof of loss, if you
                 resume "operations" with the same                            have complied with all of the terms of this
                 quality of service that existed just                         Coverage Part and:
                 before the direct physical loss or
                                                                               a. We have reached agreement with you on
                 damage; and
                                                                                  the amount of loss; or
             (4) Other relevant sources of information.
                                                                               b. An appraisal award has been made.
                 Including:
                                                                    D. Optional Coverage
                 (a) Your financial     records           and
                     accounting procedures;                              If shown as applicable in the Declarations, the

411-0581 0414          includes copyrighted materials of Insurance services Offices, Inc. with its permission        Page 5 of 6
                                                           Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 80 of 300 PageID #: 92


   following Optional Coverage applies separately to                          monitor, clean up, remove, contain, treat,
   each item:                                                                 detoxify or neutralize, or in any way respond
                                                                              to, or assess the effects of "pollutants".
   1.   Extended Period Of Indemnity
                                                                              The expiration date of this policy will not cut
        Under Paragraph A.5.C., Extended Business
                                                                              short the "period of restoration".
        Income, the number "60" in Subparagraphs
        (1){b) and (2)(b) is replaced by the number                      4.   "Pollutants" means any solid, liquid, gaseous
        shown in the Declarations for this Optional                           or thermal irritant or contaminant, including
        Coverage.                                                             smoke, vapor, soot, fumes, acids, alkalis,
                                                                              chemicals and waste. Waste includes
E. Definitions
                                                                              materials to be recycled, reconditioned or
   1.   "Finished Stock" means stock you have                                 reclaimed.
        manufactured.
                                                                         5.   "Rental Value" means Business Income that
        "Finished stock" also includes whiskey and                            consists of;   ■
        alcoholic products being aged.
                                                                              a.    Net Income (Net Profit or Loss before
        "Finished stock" does not include stock you                                 income taxes) that would have been
        have manufactured that is held for sale on the <                            earned or incurred as rental income from
        premises of any retail outlet insured under this                            tenant occupancy of the premises
        Coverage Part.                                                              described in the Declarations as furnished
   2.   "Operations" means;                                                         and equipped by you, including fair rental
                                                                                    value of any portion of the described
        a.   Your business activities occurring at the                              premises which is occupied by you; and
             described premises; and
                                                                              b. Continuing normal operating expenses
        b. The tenantability of the described                                    incurred in connection with that premises,
           premises, if coverage for Business Income                             including;
           including "Rental Value" or "Rental Value"
           applies.                                                                 (1) Payroll; and
   3.   "Period of Restoration" means the period of                                 (2) The amount of charges which are the
        time that:                                                                      legal obligation of the tenant(s) but
                                                                                        would otherwise be your obligations.
        a.   Begins;
                                                                         6. "Suspension" means;
             (1) 72 hours after the time of direct
                 physical loss or damage for Business                         a. The slowdown or cessation           of your
                 Income coverage; or                                             business activities; or
             (2) Immediately after the time of direct                          b. That a part or all of the described
                 physical loss or damage for Extra                                premises is rendered untenantable, if
                 Expense coverage;                                                coverage for Business Income including
                                                                                  "Rental Value" or "Rental Value" applies.
             caused by or resulting from any Covered
             Cause of Loss at the described premises;
             and
        b. Ends on the earlier of:
             (1) The date when the property at the
                 described   premises   should     be
                 repaired, rebuilt or replaced with
                 reasonable speed and similar quality;
                 or
             (2) The date when business is resumed at
                 a new permanent location.
        "Period of restoration" does not include any
        increased period required due to the
        enforcement of or in compliance with any
        ordinance or law that:
        c.   Regulates the construction, use or repair,
             or requires the tearing down of any
             property; or
        d. Requires any insured or others to test for,

411-0581 0414          Includes copyrighted materials of Insurance services Offices, Inc. with its permission      Page 6 of 6
                                                           Exhibit A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 81 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               06 93
                                                                                  6604055


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EMERGENCY EVENT MANAGEMENT
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUSINESS INCOME {AND EXTRA EXPENSE) COVERAGE FORM
BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM - ACTUAL LOSS SUSTAINED
CAUSES OF LOSS - SPECIAL FORM

Other words and phrases that appear in quotation marks have special meaning. Refer to H. Definitions.
The Building And Personal Property Coverage Form, Business Income (and Extra Expense) Coverage Form.
Business Income (and Extra Expense) Coverage Form - Actual Loss Sustained, and the Causes Of Loss -
Special Form are amended by the addition of the Scheduled Coverages listed below. Unless otherwise noted,
each Limit of Insurance shown in the Schedule is the most we will pay for the total applicable covered loss or
damage resulting from a “covered emergency”’ regardless of the number of “covered locations” involved. The
provisions of the Building and Personal Property Coverage Form, Business Income (and Extra Expense)
Coverage Form. Business Income (and Extra Expense) Coverage Form Actual Loss Sustained, and the Causes
of Loss - Special Form apply to the Scheduled Coverages unless specifically amended by this endorsement. If
any loss or damage covered under this endorsement is also covered under any other provisions of this policy, or
if more than one coverage under this endorsement applies to a specific type of loss or damage sustained, you
may choose only one of the applicable coverages to apply to that loss. The most we will pay in such case is the
Limit of Insurance applicable to the coverage you chose.

                                                 Schedule of Coverages

Coverage                                                                                   Limit of Insurance
A. Emergency Event Communication Expense                                                   10,000
B. Emergency Event Business Income and Extra Expense                                       10,000
C. Post Emergency Event Expense - Per Person Limit                                         10,000
                                        - Aggregate Limit                                  10,000

                Coverage                                                              Waiting Period
Emergency Event Communication Expense                  None
                                                       Follows the waiting period in the BUSINESS INCOME
                                                       (AND    EXTRA     EXPENSE)    COVERAGE   FORM   or
Emergency Event Business Income                        BUSINESS     INCOME       (AND    EXTRA   EXPENSE)
                                                       COVERAGE FORM - ACTUAL LOSS SUSTAINED
Emergency Event Extra Expense                          None
Post Emergency Event Expense                           None


A. "Emergency Event Communication Expense"                              location” for the sixty (60) consecutive days after a
                                                                        "covered emergency”.
    For the purpose of coverage under this
    endorsement only, the following is added to A.                      This Additional Coverage does not apply to:
    Coverage, Paragraph 4. Additional Coverages                         (1) Any costs related to communications, advice
    of the Building and Personal Property Coverage                          or strategy development,     that address
    Form CP 00 10:                                                          continuing publicity or image concerns for
    "Emergency Event Communication Expense"                                 periods occurring beyond the sixty (60)
                                                                            consecutive day period after a “covered
    We will pay necessary “emergency event
                                                                            emergency”, or
    communication expense" incurred by you resulting
    from a “covered emergency” at a "covered                            (2) Communication-related expense dealing with
                                                                            mitigating negative publicity or restoring your
                                                          Exhibit A
<111.0610 04 14           Includes coovriahted materia) of Insurance Services Office. Inc. with its oermission    Pano 1 r»f ft
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 82 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               06 94
                                                                                  6604055


        enterprise’s image at any location other than                                         if the "covered emergency” had
        the “covered location” at which the “covered                                          not occurred: or
        emergency" occurred.                                                             (c) Thirty (30) consecutive days after
B. Emergency Event Business Income and Extra                                                 the date determined in b. (1)
   Expense - Optional Coverage                                                               above.
   For the purpose of coverage under this                                      c.   Additional Conditions and Limitations -
   endorsement only, when the Business Income                                       “Emergency Event Business Income”
   (and Extra Expense) Coverage Form CP 00 30, or                                   and Extended “Emergency Event
   the Business Income (and Extra Expense)                                          Business Income”
   Coverage Form - Actual Loss Sustained 411 -0581
                                                                                    (1) When alternative locations, whether or
   is made a part of this policy, the following replaces
                                                                                        not owned by you, could have been
   all provisions of the Business Income (and Extra
                                                                                        used to mitigate any “Emergency
   Expense) Coverage Form CP 00 30 or the
                                                                                        Event Business Income" loss or
   Business Income (and Extra Expense) Coverage
                                                                                        Extended “Emergency Event Business
   Form-Actual Loss Sustained 411-0581.
                                                                                        Income" loss but were not, we will not
   1.   “Emergency Event Business'Income” and                                           pay more than what the calculable
        Extended “Emergency Event Business                                              loss would have been had these other
        Income” Coverage                                                                locations been used to mitigate the
        a.   “Emergency Event Business Income”                                          loss.

             Subject to the Waiting Period shown in the                             (2) In the event that your coverage for
             Schedule of this endorsement, we will pay                                  loss of “Emergency Event Business
             the actual loss of “emergency event                                        Income” ends because it extends
             business income" you sustain due to the                                    beyond the sixty (60) consecutive
             necessary      "suspension"     of    your                                 days provided after the “covered
             “operations” during the “emergency event                                   emergency",    your coverage for
             period of restoration”. The “suspension”                                   Extended “Emergency Event Business
             must be caused by or result from a                                         Income” loss will commence only
             “covered emergency” at your “covered                                       when and if you actually resume
             location”.                                                                 “operations" (or tenancy is re­
                                                                                        established). When “operations" do
        b.   Extended “Emergency Event Business                                         not resume upon expiration of the
             Income”                                                                    sixty (60) consecutive day period, an
             If the necessary “suspension” of your                                      interruption in your coverage for
             “operations" caused by or resulting from a                                 Business Income will occur between:
             “covered     emergency”    produces     an                                  (a) The end of your “Emergency
             “emergency event business income” loss                                          Event      Business Income”
             payable under this endorsement, we will                                         coverage: and
             also pay the actual loss of “emergency
             event business income” you incur during                                     (b) The start of your       Extended
             the period that;                                                                “Emergency     Event    Business
                                                                                             Income” coverage.
             (1) Begins on the date “operations” are
                 resumed, or the date the “covered                                  (3) “Emergency Event Business Income"
                 location" can be re-occupied by a                                      and Extended “Emergency Event
                 tenant: and                                                            Business Income” do not apply to loss
                                                                                        of Business Income or loss of "Rental
             (2) Ends on the earlier of;                                                Value" incurred as a result of
                 (a) The date you could reasonably                                      unfavorable     business     conditions
                     restore your “operations” to a level                               caused by the impact of the “covered
                     which     would generate        the                                emergency” in the area where the
                     business income that would have                                    “covered locations" are located.
                     existed had       no     “covered                         d.   Loss Determination - Business income
                     emergency” occurred: or                                        and Extended Business Income
                 (b) The date you could reasonably                                  The amount of “emergency event
                     have the “covered location” re­                                business income” loss will be determined
                     occupied by a tenant to a level                                based on;
                     that would generate the rental
                     income which would have existed

                                                           Exhibit A
         04 14             Includes coovriahted material of Insurance Services Office. Inc. with its oermission     Pano 9 rtf R
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 83 of 300 PageID #:
                                                                  Z7W9183929 06 95
                                                                                6604055


            (1) The Net Income of the business at the                                   additional costs to equip and operate
                “covered location” before the “covered                                  the    temporary     or   replacement
                emergency” occurred;                                                    location; or
            (2) The likely Net Income of the business                              (2) Minimize the “suspension” of business
                at the “covered location” if no “covered                               if  you     cannot  continue     your
                emergency”      occurred,      but    not                              "operations”.
                including:                                                    b. This coverage ends the earlier of:
                (a) Net Income earned due to                                       (1) The date          your “operations” are
                    increased sales or similar activity                                restored to       a similar condition that
                    at other “covered        locations”                                would have       existed had the “covered
                    caused by the disruption of                                        emergency”       not occurred; or
                    “operations” at the “covered
                    location" where the “covered                                   (2) Sixty (60) consecutive days after the
                    emergency" occurred; or                                            “covered emergency" event occurs.
                (b) Net Income that would have been                           c.   “Emergency Event Extra Expense" does
                    earned as a result of an increase                              not include:     t
                    in the volume of business due to                               (1) ransom, extortion or other type of
                    favorable   business conditions                                    funds paid directly or indirectly to
                    caused by the impact of the                                        actual or alleged perpetrators causing,
                    “covered      emergency"       on                                  or threatening to cause, a “covered
                    customers or other businesses; or                                  emergency"; or
                (c) The operating expenses, including                              (2) any reward funds.
                    payroll expenses, necessary to
                                                                         3.   Resumption of Operations - We will reduce
                    resume “operations" with the
                                                                              the amount of:
                    same quality of service that
                    existed just before the “covered                          a.   “Emergency event business income” to
                    emergency"; and                                                the extent you can resume your
                                                                                   “operations", in whole or in part, at the
            (3) Other relevant sources of information,
                                                                                   affected “covered location" or elsewhere;
                including but not limited to:
                                                                                   and
                (a) Your financial records                and
                                                                              b. "Emergency event extra expense” loss to
                    account procedures;
                                                                                 the extent you can return “operations" to
                (b) Bills, invoices and other vouchers;                          normal and discontinue such “emergency
                    and                                                          event extra expense”.
                (c) Deeds, liens or contracts.                                If you do not resume “operations”, or do not
  2.   “Emergency Event Extra Expense”                                        resume “operations” as quickly as possible,
                                                                              we will pay based on the length of time it
       For the purpose of coverage under this                                 would have taken to resume “operations" as
       endorsement only, when the Business Income                             quickly as possible.
       (and Extra Expense) Coverage Form CP 00
       30 or the Business Income (and Extra                        C. “Post Emergency Event Expense”
       Expense) Coverage Form - Actual Loss                              1.   We will pay an “invitee's" “post emergency
       Sustained 411-0581 is a part of this policy, the                       event expense” for sixty (60) consecutive days
       following applies:                                                     after the “covered emergency”, subject to the
       a.   We will pay reasonable and necessary                              Post Emergency Event - Per Person Limit of
            “emergency event extra expense” caused                            Insurance shown in the Schedule above.
            by     or resulting from   a “covered                        2.   Coverage is extended only to those “invitees”
            emergency" at the “covered location”                              present at the affected “covered location”
            during the “emergency event period of                             when the “covered emergency" occurred and
            restoration" to:                                                  whose treatment or expense arises directly
            (1), Avoid or minimize the“suspension” of                         from the trauma suffered from the “covered
                 your    business and      to continue                        emergency".
                 “operations” at the “covered location”                  3.   The aggregate limit shown in the Schedule
                 or at temporary or replacement                               above is the most we will pay for the sum of all
                 tocation(s). This includes but is not                        “post emergency event expense" in any policy
                 limited to   temporary      additional                       period.
                 security, relocation expenses and

                                                          Exhibit A
        04 14             Includes coovriahted material of Insurance Services Office. Inc. with its oermission        Pano   nf R
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 84 of 300 PageID #:
                                                                   Z7W9183929 06 96
                                                                                 6604055


D. Exclusions                                                                             perpetrated, participated, supported or
                                                                                          was otherwise involved         in the
    1.   Deleted Exclusions - Emergency Event
                                                                                          activities leading to the “covered
         Management Coverage Endorsement
                                                                                          emergency”: or
         For the purpose of coverage under this
                                                                                     (4) Any cost or expense reimbursable by
         endorsement only, the following exclusions
                                                                                         a state or federal agency, or under
         under the Causes of Loss - Special Form CP
                                                                                         workers compensation or similar laws.
         10 30 are deleted;
                                                                     E. For the purpose of coverage under this
         a.   B.I.h. “Fungus", Wet Rot, Dry Rot and
                                                                        endorsement only, D. Deductible, of the Building
              Bacteria;
                                                                        and Personal Property Coverage Form CP 00 10
         b.   B.2.h. Dishonest or Criminal Acts;                        does not apply.
         c.   B.3.b. Acts or Decisions; and                          F.    Loss Conditions
         d.
          B.3.C. (1) - (4) Faulty, Inadequate or                           1.   For the purpose of coverage under this
          Defective    actions,    activities or                                endorsement only, E. Loss Conditions,
          materials.                                                            Paragraph 3. Duties in The Event Of Loss
                     i
    2. Additional Exclusions - Emergency Event                                  Or Damage of the Building and Personal
       Management Coverage Endorsement                                          Property Coverage Form CP 00 10 and C.
         a.   For the purpose of coverage under this                            Loss Conditions, Paragraph 2. Duties in the
              endorsement     only,   the   following                           Event of Loss of the Business Income (and
              exclusions are added to B. Exclusions,                            Extra Expense) Coverage Form CP 00 30 or
              Paragraph 1., Causes of Loss - Special                            Business Income (and Extra Expense) -
                                                                                Actual Loss Sustained 411-0581 are replaced
              Form CP 10 30;
                                                                                by the following:
              We will not pay for loss or damage caused
              directly or indirectly by any of the                              Duties In The Event Of Loss
              following, regardless of any other cause or                       a.   In the event of a "covered emergency” you
              event that contributes concurrently or in                              must:
              any sequence to the loss;                                              (1) Notify law enforcement if a law may
              (1) Windstorm or hail;                                                     have been broken.
              (2) Dishonest or criminal act by you, any                              (2) Give us notice of any “covered
                  of your partners, directors, officers or                               emergency” or event that is likely to
                  trustees whether;                                                      lead to a “covered emergency” within
                  (a) Acting alone or in collusion with                                  forty-eight (48) hours of the time you,
                      each other or with any other party;                                or any of your partners, directors,
                      or                                                                 officers, trustees or employees with
                                                                                         management or supervisory authority,
                  (b) Whether or not occurring in the                                    first become aware of it.
                      course and scope of employment,
                                                                                          Such notice must include, but is not
                      during the hours of employment or
                      during your normal hours of                                         limited to:
                      operation.                                                          (a) Specifics as to when, where and
         b.   For the purpose of coverage under this                                          how the “covered emergency"
                                                                                              occurred or is occurring;
              endorsement      only,   the    following
              exclusions are added to B. Exclusions of                                    (b) The name, address and any other
              Causes of Loss - Special Form CP 10 30:                                         pertinent information pertaining to
                                                                                              any injured persons including the
              We will not pay for:
                                                                                              cause, nature, location and extent
              (1) Any legal fees or costs, including but                                      of their injuries;
                  not limited to defense costs related to
                                                                                          (c) The name, address and any other
                  a claim or suit by a third party for
                                                                                              pertinent information pertaining to:
                  bodily injury or property damage;
                                                                                                (I) witnesses to the event, its
              (2) The cost to decontaminate, clean,
                                                                                                    origins or injuries to any
                  repair, remediate, maintain or replace
                                                                                                    person;
                  Covered Property:
                                                                                                (ii) emergency responders; and
              (3) Costs or expenses incurred by any
                  person(s) who directly or indirectly                                          (iii) potential       or        known
                  instigated, threatened,    funded.                                                  perpetrators:
                                                            Exhibit A
4ii4)sin nd 14              Includes coovriahted material of Insurance Services Office. Inc. with its oermission           Pano A rtf A
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 85 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               06 97
                                                                                  6604055


                 (d) Response activities undertaken by                  2.   For the purpose of coverage under this
                     you or others to address the                            endorsement only, E. Loss Conditions,
                     consequences of the “covered                            Paragraph 4. Loss Payment, of the Building
                     emergency”; and                                         and Personal Property Coverage Form CP 00
                 (e) The nature and location of any                          10 is replaced by the following;
                     physical damage to the “covered                         4.   Loss Payment
                     location” arising out of the
                                                                                  We will pay for covered loss within 30 days
                     “covered emergency" and the
                                                                                  after we receive the sworn proof of loss, if
                     current repair status of such
                                                                                  you have complied with all of the terms of
                     damage.                                                      this endorsement and:
            (3) Take all reasonable steps to protect
                                                                                  a.   We have reached agreement with you
                 your "invitees” and the Covered                                       on the amount of loss; or
                 Property at the “covered location" from
                 further injury or damage, and keep a                             b. An appraisal award has been made.
                 record of your expenses necessary to              G. Additional Conditions
               i do    so for consideration in the
                 settlement of the claim. These actions                 For the purpose              of    coverage   under   this
                 do not guarantee such expenses will                    endorsement only:
                 be covered nor will they increase the                  1.   F. Additional Conditions, Paragraph 1.
                 Limit of Insurance. In addition, we will                    Coinsurance of the Building and Personal
                 not pay for any subsequent injury, loss                     Property Coverage Form CP 00 10 does not
                 or damage resulting from other than a                       apply.
                 “covered emergency”. Also, if feasible,
                 preserve and set damaged property                      2.   D. Additional Condition, COINSURANCE of
                 aside and in the best possible order                        the Business Income (and Extra Expense)
                 for examination.                                            Coverage Form CP 00 30 does not apply.
            (4) As often as may be reasonably                           3. The following Additional Condition is added;
                required, permit us to inspect the                           Other Insurance
                property proving the injury, loss or                         If there is other insurance covering the same
                damage, and examine your books and
                                                                             loss, we will pay only the amount of the covered
                records.                                                     loss in excess of the amount due from the other
                 Also permit us to take samples of                           insurance, whether collectible or not. If the other
                 damaged and undamaged property for                          insurance covers the same loss but includes a
                 inspection, testing and analysis, and                       deductible, we will pay the deductible. Other
                 permit us to make copies from your                          insurance includes but is not limited to the
                 books and records.                                          insurance coverage or non-insurance services
            (5) Send us a signed, sworn proof of loss                        provided by an employer’s Employee Assistance
                containing the information we request                        Plan or similar mental health service. Regardless
                to investigate the claim. You must do                        of other insurance, we will not pay more than
                this within 60 days after our request.                       the applicable Limit of Insurance shown in the
                We will supply you with the necessary                        Schedule of this endorsement.
                forms.                                             H. Definitions
            (6) Cooperate with us in the investigation                  For the purpose of coverage under this
                or settlement of the claim.                             endorsement only, the following Definitions are
            (7) If you intend to continue your                          added.
                business, you must resume all or part                   1.   “Contaminated” or “contamination” means unfit
                of your "operations" as quickly as                           for use by the introduction of unwholesome or
                possible.                                                    undesirable elements.
        b. We may examine any insured under oath,                       2.   “Covered Emergency" means the following;
           while not in the presence of any other
           insured and at such times as may be                               a.   Violent Acts
           reasonably required, about any matter                                  (1) A violent act at your “covered
           relating to this insurance or the claim,                                   location", committed with malicious
           including an insured's books and records.                                  intent by one or more individuals
            In the event of an examination,                an                         against a person(s) or entity{s), which
            insured’s answers must be signed.                                         results in physical injury or death to


                                                          Exhibit A
4114^610 04 14            Includes coovriahted materia! of Insurance Services Office. Inc. with its oermission        Pano ^ nf
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 86 of 300 PageID #:
                                                                   Z7W9183929 06 98
                                                                                 6604055


                   such    targeted          person(s)         or                             “contamination” or impairment of the
                   bystanders.                                                                “covered location" which results in
                                                                                              clear, visible, identifiable, internal or
                   This does not include violent acts
                                                                                              external symptoms of bodily injury,
                   committed by you, or any of your
                                                                                              illness, or death of any person{s).
                   partners. directors.  officers  or
                   trustees.                                                              (2) This includes a “covered location”
                                                                                              “contaminated” by “covered illness",
               (2) An attempt or threat of a violent act to
                                                                                              but does not include “contamination”
                   be committed at your "covered                                              of the “covered location”, in whole or
                   location”, made with malicious intent
                                                                                              part, by other “pollutants”, "fungi" or
                   by one or more individuals against a                                       bacteria except as provided under
                   person(s) or entity(s), which is likely to                                 “covered illness”.
                   result in physical injury or death to
                   such      targeted      person{s)       or                             (3) Confirmation of both the existence of
                   bystander(s).                                                              the “covered illness", and “covered
                                                                                              location" that the “covered illness" has
                   (a) This does not include an attempt                          I            “contaminated” must be confirmed by
      !                or threat of a violent act made by                                     a qualified expert or experts and
                       you, or any of your partners,                                          reliable laboratory testing.
                       directors, officers or trustees.
                                                                                 c.       Contaminated Food or Beverage
                   (b) For coverage to apply, such
                       attempts or threats must be                                        (1) Necessary closure of all or part of
                       credible, plausible and reported to                                    your “covered location" by order of the
                       law enforcement.                                                       governing Board of Health because of
                                                                                              discovery     or      suspicion    that
               (3) A violent act at your “covered                                             “contaminated" food or beverage has
                   location", committed with malicious                                        been served to patrons at your
                   intent by one or more individuals                                          “covered location”; or
                   against any person{s) or entity(s),
                                                                                          (2) Necessary announcement by you or
                   which results in direct physical loss or
                                                                                              any governmental body warning the
                   damage to your premises or the
                                                                                              public of a health hazard at your
                   property of others at the “covered
                   location".
                                                                                              “covered      location”      because
                                                                                              “contaminated” food or beverage has
                   This does not include a violent act                                        been served to your patrons.
                   committed by you. or any of your
                                                                                 d.       Specified Felonies
                   partners,  directors.  officers  or
                   trustees.                                                              The following felonies, whether committed,
                                                                                          attempted, or threatened on your “covered
               (4) An attempt or threat of a violent act to
                                                                                          premises":
                   be committed on your “covered
                   location", made with malicious intent                                  (1) Child abduction or kidnapping. The
                   by one or more individuals against any                                     wrongful and illegal seizure of a child
                   person(s) or entity(s). which is likely to                                 under age sixteen (16) at your
                   result in direct physical loss or                                          “covered location" by someone other
                   damage to your premises or the                                             than the child’s biological, adoptive or
                   property of others at the “covered                                         foster parents or guardians.
                   location”.                                                             (2) Stalking and abduction of one or more
                   (a) This does not include an attempt                                       of your employees or customers by
                       or threat of a violent act made by                                     other than a relative;
                       you, or any of your partners,                                      (3) Sexual assault; or
                       directors, officers or trustees.
                                                                                          (4) Felonious use of a firearm, other
                   (b) For coverage to apply, such                                            weapon or device designed to cause
                       attempts or threats must be                                            significant harm or damage;
                       credible, plausible and reported to                           e.   Other Emergency Incidents
                       law enforcement.
                                                                                          Any one of the following events occurring
          b.   Premises Contamination                                                     at your “covered location” and not arising
               (1) Necessary closure of all or part of                                    out of a "covered emergency”:
                   your “covered location” due to any                                     (1) Explosion;
                   sudden        and        accidental

                                                             Exhibit A
411-0610 04 14               Includes coovriahted material of Insurance Services Office. Inc. with its oermission          Pano ft nf ft
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 87 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               06 99
                                                                                  6604055


             (2)   Fire;                                                              to the use of your staff for necessary
             (3)   Construction accident;                                             communication      to your employees,
             (4)   Equipment failure; or                                              shareholders, customers, government
             (5)   Workplace accident;                                                authorities, news media and other
                                                                                      members of the public, when such
             which results in injury or damage to                                     expense is directly related to the “covered
             person(s) or property, and adverse
                                                                                      emergency"; and
             regional or national news media coverage
             of your business or "operations".                              b.   Reasonable fees and costs you incur, within
                                                                                 the sixty (60) consecutive day period after the
   3. “Covered Location" means:
                                                                                 “covered emergency", due to the use of
        a.   That part of a premises you occupy which                            professional crisis management organizations
             is listed as a covered location on the                              necessary to assist or advise you on
             Declarations, including the area within                             communications strategies to;
             1,000 feet of that premises.                                        (1) Mitigate negative publicity; or
        b. If you have more than one “covered                                    (2) Restore the image of your enterprise to
           location” under section a), the term                                      pre-event levels following a “covered
           "covered location” means only the location                                emergency".
           at which the “covered emergency”
           occurred.                                                        7. “Emergency Event Extra Expense" means:
        c.   If you occupy only part of the site at a                            a. All necessary expenses related to the
             “covered location”, this phrase is further                             "covered emergency" that exceed the
             defined as:                                                            normal operating expenses that would
                                                                                    have been incurred by “operations" during
             (1) The portion of the building which you                              the    “emergency       event   period  of
                 rent, lease or occupy; and                                         restoration" if no “covered emergency” had
             (2) Any area within the building or on the                             occurred. We will deduct from the total of
                 site at which the described premises                               such expenses:
                 are located, if that area services, or is                            (1) The salvage value of any property
                 used to gain access to, the described                                    bought for temporary use during the
                 premises.                                                                “emergency      event   period    of
   4.   “Covered Illness” means only the following:                                       restoration”, once “operations” are
        a.   bacterial  microorganisms     transmitted                                    resumed; and
             through human contact with food;                                         (2) Any Extra Expense that is paid for by
                                                                                          other insurance, except for insurance
        b.   hepatitis virus;
                                                                                          that is written, subject to the same
        c.   legionnaire’s disease; and                                                   plan, terms, conditions and provisions
        d.   noroviruses;                                                                 as this insurance;
        as defined by the United States Center for                               b.   Necessary expenses that reduce the
        Disease Control.                                                              “emergency event business income" loss
                                                                                      that otherwise would have not been
        “Covered Illness” does not include any other
                                                                                      incurred.
        type of illness, bacteria, virus or disease.
                                                                            8.   “Emergency event period of            restoration”
   5.   “Emergency event business income” means:
                                                                                 means the period of time that:
        a.   Net income (net profit or loss before                               a. Begins:
             income taxes) - including “rental value” -
                                                                                      (1) For Business Income - After the
             that would have been earned or incurred
                                                                                          Waiting Period shown in the schedule
             before the “covered emergency” at the
                                                                                          of this endorsement following the date
             “covered location”; and
                                                                                          of the “covered emergency"; and
        b. Continuing normal operating expenses
                                                                                      (2) For Extra Expense - On the date of
           incurred, including payroll, at the “covered
                                                                                          the “covered emergency"; and
           location".
                                                                                 b.   Ends:
   6.   “Emergency event communication expense”
        means:                                                                        Business Income and Extra Expense -
        a.   Reasonable extra expense you incur,                                      On the shorter of:
             within the sixty (60) consecutive day
             period after the “covered emergency”, due

                                                             Exhibit A
dii.nsin 0414                Includes coovriahted material of Insurance Services Office. Inc. with its oemiission      PanA 7 nfR
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 88 of 300 PageID #:06100
                                                                   Z7W9183929     6604055


              (1) The date when, using reasonable                               c. Travel costs to and from a local provider
                  speed, the “operations” at your                                   of such medical or mental health
                  “covered location” should be resumed                              treatment services; or
                  or the “covered location” can be re­                          d. Funeral and burial expenses for those on
                  occupied by a tenant; or                                          site “invitees” who died as a result of the
              (2) Sixty (60) consecutive days after the                             “covered emergency".
                  “covered emergency” occurred.                           13. “Rental value” means Business Income that
    9.   “Fungi” means any type or form of fungus,                            consists of:
         including but not limited to fungus, mildew,                          a.   Net income (Net Profit or Loss before
         mold or resulting spores and byproducts,                                   income taxes) that would have been
         including mycotoxins, or allergens. However,                               earned or incurred as rental income from
         “fungi” does not include “fungi” on food for                               tenant occupancy of the "covered location”
         human consumption.                                                         as furnished and equipped by you,
    10. “Invitee" means your employees, customers                                   including fair rental value of any portion of
        and others with legitimate business on your                                 the scheduled premises which is occupied
        Covered Property.                      '                                    by you; and                              I
    11. “Operations" means:                                                    b.   Continuing normal operating expenses
                                                                                    incurred in connection with that scheduled
         a.   Your business activities occurring at the
                                                                                    location, including:
              "covered location”; and
                                                                                    (1) Payroll; and
         b.   Rental of your “covered          location” for
              "rental value”.                                                       (2) The amount of charges which are
                                                                                        legal obligation of the tenant(s) but
    12. “Post emergency event expenses” means any
                                                                                        would otherwise by your obligations.
        of the following reasonable and necessary
        expenses incurred by an “invitee” at the                          14. “Suspension” means
        affected “covered location” when the “covered                          a.   The slowdown or cessation          of your
        emergency” occurred:                                                        business activities; or
         a.   Medical treatment expenses;                                      b. The part or all of the "covered location"
         b.   Psychological counseling or other mental                            that is rendered un-rentable due to the
              health treatment expenses;                                          “covered emergency”.


                   ALL OTHER TERMS, CONDITIONS. AND EXCLUSIONS REMAIN UNCHANGED.




                                                           Exhibit A
iiii.nsin Oil 14           Includes coovriahted material of Insurance Services Office. Inc. with its oermission      Pano A nf A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 89 of 300
                                                                   Z7WPageID
                                                                       9183929#:
                                                                               05101
                                                                                  6604055


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  DATA BREACH COVERAGE FORM
Various provisions in this Coverage Form restrict coverage. Read the entire Coverage Form carefully to
determine rights, duties and what is and is not covered.
Throughout this coverage form the words “we", "us" and "our" refer to the Company providing this insurance. The
words "you" and "your" refer to the Named Insured shown in the Declarations. Other words and phrases that
appear in quotation marks have special meaning. Refer to SECTION F - DEFINITIONS.

                                             SCHEDULE
 Data Breach Coverage Aggregate Limit of Insurance                                                              $10,000
 Data Breach Expense Coverages Aggregate Sublimit of Insurance                                                  $10,000
 Additional Expense Coverages Aggregate Sublimit of Insurance                                                   $ 10,000
                                                i

 Data Breach Coverage Deductible                                                                                $1,000
 Cyber Business Interruption Waiting Period Deductible                                                           24 Hours
 Premium:                                                                                                       $50


SECTION A - COVERAGES                                                                    credit bureaus warning potential credit
                                                                                         grantors to check with the “potentially-
We will provide Data Breach Services, Data Breach
                                                                                         identified person” before extending
Expense Coverages and Additional          Expense
                                                                                         credit in his or her name or on his or
Coverages as described below if you have a “data
                                                                                         her behalf.
breach” that:
                                                                                    (4) Identity   Restoration                   Case
a.   Is discovered during the “policy period” of this
                                                                                        Management
     Data Breach Coverage Form; and
                                                                                         An “identified person” who contacts
b. Is reported to us within 30 days of your discovery
                                                                                         our Designated Service Provider will
   of the “data breach”.
                                                                                         be assisted by an identity restoration
     1.   Data Breach Services, Data Breach                                              professional to help to correct his or
          Expense Coverages, Additional Expense                                          her credit and other records and to
          Coverages                                                                      restore control over his or her
          a.   Data Breach Services                                                      personal identity.
               (1) Consulting Services                                                   These Data Breach Services will be
                                                                                         provided by our Designated Service
                   If you contact our Designated Service                                 Provider, as described in Paragraphs
                   Provider, they will provide Consulting                                15. and 16. of Section E. Conditions,
                   Services to assist you with;                                          for a period of one year from the date
                   (a) Notification requirements pursuant                                the Data Breach Services are initiated.
                       to “breach notice laws";                                     Data Breach Services are only available if
                   (b) Drafting your notification letters;                          the jurisdiction or country where the
                       and                                                          “potentially-identified person”   resides
                                                                                    maintains “breach notice law” and. in the
                   (c) Media interface and press release
                                                                                    case of Fraud Alert, an operative credit
                       drafting.
                                                                                    monitoring service.
               (2) Help Line                                                   b.   Data Breach Expense Coverages
                   Provide a toll-free telephone line for
                                                                                    We     will pay your reasonable and
                   “potentially-identified persons” with
                                                                                    necessary expenses incurred for the
                   questions about the “data breach”.
                                                                                    following Covered Expenses up to the
               (3) Fraud Alert                                                      limits of insurance described in Section C
                   A “potentially-identified person” who                            - Limits of Insurance:
                   contacts our Designated Service                                  (1) Notification to Potentially-Identified
                   Provider can place a Fraud Alert on                                  Persons - expenses to provide
                   his or her credit file(s) with the main

411-0669 01 15                                               Exhibit
                           Includes copyrighted material of Insurance    A Office, Inc., with its permission.
                                                                      Services                                             Page 1 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 90 of 300 PageID #:05102
                                                                   Z7W9183929     6604055


                 notification of the “data breach” to                                   "business operations”        during     the
                 “potentially-identified persons":                                      “policy period”.
                 (a) As required by applicable “breach                        c.   Additional Expense Coverages
                     notice law”; or                                               We will pay your reasonable and
                 (b) If  reasonably     necessary           to                     necessary expenses incurred for the
                     maintain your business.                                       following Additional Expense Coverages.
                                                                                   These expenses are subject to the limits
                 Covered      expenses     include  the
                                                                                   of insurance described in Section C -
                 printing, postage and handling of
                 notification letters or other means of                            Limits of Insurance.
                 disclosing the breach to "potentially-                            (1) Legal Services - expenses incurred
                 identified persons”.                                                  within the first six months following the
            (2) Forensic Analysis - expenses to                                        discovery and reporting of a “data
                assess:                                                                breach” as provided in this Section for
                                                                                       approved outside professional legal
                 (a) The severity of the “data breach";                                counsel review and recommendations
                 (b) The nature and extent of the “data                                as to how you should respond to it,
                 breach”:                                                              including final legal review of the
                                                                                       proposed breach notification letter(s).
                 Forensic Analysis expenses do not
                                                                                       However, we will not pay for expenses
                 include the cost of restoration.
                                                                                       for legal counsel to review any third
            (3) Proactive    Monitoring      Services                                  party liability litigation or notification of
                Expense Coverage - Expenses for                                        potential litigation.
                “proactive    monitoring     services”
                                                                                   (2) Public Relations - expenses incurred
                provided   to “potentially-identified
                                                                                       within the first six months following the
                persons" in jurisdictions or countries
                                                                                       discovery and reporting of a “data
                with operative credit monitoring
                                                                                       breach” as provided in this Section for
                services as provided through our                                       approved outside public relations firm
                Designated Service Provider.                                           or      crisis     management        firm
                 Under this coverage we will only pay                                  recommendations for restoring the
                 for expenses that you incur through                                   confidence of your customers and
                 our Designated Service Provider.                                      investors in the security of your
                 Services   provided   for Covered                                     company and its systems.
                 Expenses provided in b.(1), b.(2) and                             (3) Third Party “Data Breach” -
                 b.(3) above must be approved by us                                    expenses        for     notification to
                 as described in SECTION E -                                           “potentially-identified persons” with
                 CONDITIONS, Paragraph 15. Service                                     whom you have a direct relationship
                 Providers.                                                            when a “data breach" is sustained by
                                                                                       a third party to whom you have sent
            (4) Breach Restoration Expenses
                                                                                       “private personal data" to be under
                  We will pay "Breach Restoration                                      that third party’s care, custody and
                 Expenses" directly resulting from a                                   control. This includes a “data breach”
                 "data breach" which is first discovered                               that occurs while transmitting or
                 during the "policy period" and which                                  transporting the data to that third
                 results in the damage, deletion or                                    party. Covered expenses for this
                 destruction of "data" owned by you or                                 Additional Covered Expense are
                 for which you are legally liable.                                     limited to the printing, postage and
            (5) Cyber Business Interruption and                                        handling of notification letters to
                Extra Expense                                                          “potentially-identified persons”.
                                                                                        Service providers for Additional
                 We will pay actual loss of “business
                                                                                        Expense Coverage provided          in
                 income"     and      additional    “extra
                 expense" incurred by you during the                                    paragraphs c.(1), c.(2)and c.(3) must
                 “period of restoration” directly resulting                             be approved by us as described in
                 from a “data breach” which is first                                    SECTION      E         CONDITIONS
                 discovered during the “policy period"                                  Paragraph 15. Service Providers.
                 and which results in an actual                                    (4) Data Breach Ransom Coverage -
                 impairment or denial of service of                                    monies extorted from and paid by you
                                                                                       because or a threat or connected

411-0669 01 15                                              Exhibit
                          Includes copyrighted material of Insurance    A Office, Inc., with its permission.
                                                                     Services                                         Page 2 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 91 of 300
                                                                   27WPageID
                                                                       9183929#:05103
                                                                                   6604055


                 series of threats to commit an                                      (d) Any individual or firm hired by you
                 intentional attack on your computer                                     to investigate the illegal act
                 systems that if so committed, would                                     described above; or
                 result in a “data breach”. This Data                                (e) Any individual(s) with supervisory
                 Breach Ransom Coverage is subject                                       or management responsibility of
                 to the following conditions;                                            any of the individual(s) described
                 (a) You must receive approval from                                      above.
                     us prior to the payment of any                              (6) Data Breach Investigations
                     monies:
                                                                                     We will pay "defense expenses"
                 (b) Any monies paid must only be to                                 directly resulting from a "regulatory
                     terminate or end the threat;                                    investigation" regarding a "data
                 (c) The threat must be one which, if                                breach" first discovered by you during
                     carried out. would have led to a                                the "policy period".
                     “data breach” that would have                               (7) Data Breach Theft
                     been     covered    under    this
                     Coverage Form had the monies                                    We will pay for loss resulting directly
                     not been paid;                                                  from your transfer, payment, or
                                                                                     delivery of funds due to the fraudulent
                 (d) The threat must have been made                                  input of "data" directly into your
                     during the coverage period of this                              "system" or through a "network" into
                     Data Breach Coverage Form;                                      your "system". Loss must first be
                 (e) The applicable Federal, state                                   discovered by you during the "policy
                     and/or local law enforcement                                    period".
                     authority was notified of the threat         SECTION B - EXCLUSIONS
                     prior to any payment you make for
                     which      you      are     seeking          1. The following exclusions apply to Data Breach
                     reimbursement        under       this           Services, Data Breach Expense Coverages and
                     Additional Expense Coverage;                    Additional Expense Coverages.
                 (f) The threat must not have been                     This insurance does not apply to:
                     committed by any of your                          a.   Costs to Research or Correct Deficiencies
                     employees or former employees,                         Any costs to research any deficiency, except
                     vendors        or      independent
                                                                            as specifically provided under SECTION A -
                     contractors hired by you;
                                                                            COVERAGES, Paragraph 1.b.(2) Forensic
                 (g) You must make every reasonable                         Analysis, or any costs to correct any
                     effort not to divulge the existence                    deficiency.
                     of this Data Breach Ransom
                                                                            This includes, but is not limited to, any
                     Coverage: and
                                                                            deficiency in your systems, procedures or
                 (h) You agree to keep confidential                         physical security that may have contributed to
                     any amounts paid under this Data                       a "data breach".
                     Breach Ransom Coverage except
                                                                       b. Criminal Investigation or Proceedings
                     for any disclosure we approve in
                     advance of that disclosure.                            Any costs arising out of criminal investigations
                                                                            or proceedings.
            (5) Data Breach Reward Coverage -
                monies you pay for Information                         c. Fines, Penalties or Assessments
                leading to the arrest and conviction of                     Any "fines, penalties, fees or assessments".
                any individual(s) who committed an                          This includes but is not limited to fees or
                illegal act(s) related to a “data breach”                   surcharges from financial institutions.
                covered under this Coverage Form.
                                                                       d.   Defense or Legal Liability
                 However, we will not pay                 for
                 information that was provided by:                          Any fees, costs, settlements, judgments, or
                                                                            liability of any kind arising in the course of, or
                 (a) You;                                                   as a result of a claim for damages, lawsuit,
                 (b) Your internal or external auditors;                    administrative proceedings, or governmental
                                                                            investigation against or involving you, except
                 (c) Any vendor or independent                              as      provided    under     SECTION      A -
                     contractor hired by you;
                                                                            COVERAGES,           Paragraph     1.c.(6)   Data
                                                                            Breach Investigations.

411-0669 01 15                                              ExhibitServices
                          Includes copyrighted material of Insurance A Office, Inc., with its permission.        Page 3 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 92 of 300 PageID #:05104
                                                                   Z7W9183929     6604065


   e.    Other Economic Costs                                                is excluded regardless of any other cause or
                                                                             event that contributes concurrently or in any
         Any other costs or expenses not expressly
                                                                             sequence to the loss. This exclusion applies
         provided for under Data Breach Services,
                                                                             whether or not the loss event results in
         Data Breach Expense Coverages and
                                                                             widespread damage or affects a substantial
         Additional Expense Coverages provided in
                                                                             area.
         Paragraphs l.a. through l.c. Costs or
         expenses that we do not cover include but are                  o. Intentional or Willful Complicity
         not limited to expense to reissue credit or debit                   Your intentional or willful complicity in a "data
         cards.                                                              breach".
   f.    Consequential Loss                                             p. Prior Discovery
         Any costs, or any other loss, caused by or                          Any "data breach" discovered prior to the
         resulting from delay, loss of use, loss of                          inception of this Data Breach Coverage Form.
         existing or prospective markets or any other
         consequential loss. This exclusion does not                    q    Threats, Extortion or Blackmail
         apply to SECTION A - COVERAGES,                                     Any threat, extortion or blackmail including but
         Paragraph      1.b.(5)   Cyber     Business                         not limited to. ransom payments and private
         Interruption and Extra Expense.                                     security assistance except as provided in the
                                                                             Data Breach Ransom Coverage Additional
   g. Contractually Assumed Liability
                                                                             Expense Coverage under Paragraph 1.(c)(4).
         Legal obligations arising by reason of
         assumption of liability In a contract or                       r    Nuclear Hazard
         agreement.                                                          Nuclear reaction or radiation, or radioactive
                                                                             contamination, however caused.
    h. Victim Expenses or Losses
                                                                        s. War and Military Action
         Costs or losses incurred by a victim of “data
         breach” or fraud activity except as provided                        (1) War, including undeclared or civil war;
         for under Data Breach Services, Data Breach                         (2) Warlike action by a military force, including
         Expense Coverages and Additional Expenses                               action in hindering or defending against an
         Coverages provided in Paragraphs l.a.                                   actual or expected attack, by any
         through l.c.                                                            government, sovereign or other authority
    i.   Alternative Travel Arrangements or Fees                                 using military personnel or other agents;
                                                                                 or
         Payment of alternative travel arrangements or
         additional fees.                                                    (3) Insurrection, rebellion, revolution, usurped
                                                                                 power, or action taken by governmental
   j.    Psychological Counseling
                                                                                 authority in hindering or defending against
         Psychological counseling for victims of a “data                         any of these.
         breach” or fraud activity.
                                                                   2.   The following exclusions apply to Breach
    k.   Legal Advice or Services                                       Restoration      Expenses,    Cyber      Business
         Legal advice or other legal services, except as                Interruption and Extra Expense. Data Breach
         provided by the Legal Services Additional                      Investigations, and Data Breach Theft only.
         Expense Coverage. Paragraph 1.c.(1).                           This insurance does not apply to:
    l.   Information Recapture                                          a.   Investigations
         Any costs or losses for the recapture of lost,                      Costs, fees or expenses incurred or paid by
         stolen or destroyed information.                                    you in establishing the existence of, or amount
    m. Dishonesty                                                            of loss, damage or expense.
         Any criminal, fraudulent or dishonest act, error               b. Non*monetary Relief
         or omission, or any intentional or knowing                          Costs of compliance with any order for, grant
         violation of law by you, any of your partners,                      of or agreement to provide non-monetary
         directors or trustees;                                              relief, including injunctive relief.
         (1) Acting alone or in collusion with others; or               c.   Potential Income
         (2) Whether or not occurring during the hours                       Potential income including interest and
             of employment.                                                  dividends not realized by you; however, this
    n. Governmental Action                                                   Exclusion shall not apply to loss of "business
                                                                             income" as provided under SECTION A -
         Seizure or destruction of property by order of
         governmental authority. Such loss or damage
411-0669 01 15                                             Exhibit
                          indudes copyrighted material of Insurance    A Office, Inc., with its permission.
                                                                    Services                                     Page 4 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 93 of 300 PageID #:05105
                                                                   Z7W9183929     6604055


          COVERAGES, Paragraph 1.b.(5) Cyber                        4. Regardless of the number of years this Data
          Business Interruption and Extra Expense.                     Breach Coverage Form remains in force or the
                                                                       number of premiums paid, no limits of insurance
     d.   Return of Payments
                                                                       cumulate from this "policy period" to subsequent
          Return of fees, charges, commissions or other                “policy periods".
          compensation paid to you.
                                                                   5.   Discovery Policy Period Limits Apply
     e.   System Changes
                                                                        A “data breach” may be first discovered by you in
          Costs or "expenses" incurred to replace,                      one “policy period”, but cause covered loss or
          upgrade, update, improve, or maintain a                       expenses in one or more subsequent “policy
          "system".                                                     periods”. If so. all covered loss or expenses for the
     f.   Uniform Commercial Code                                       “data breach” will be limited to the Data Breach
                                                                        Coverage Aggregate Limit of Insurance, the Data
          Loss, damage, costs or "expenses" you agree                   Breach Expense Coverages Aggregate Sublimit of
          to incur or incur on behalf of another natural                Insurance and the Additional Expense Coverages
          person or entity when you are not obligated to                Aggregate Sublimit of Insurance described
          incur such loss, costs or "expenses" under the
                                                                        respectively in Paragraphs 1., 2. and 3. above that
          Uniform Commercial Code or any other law,
                                                                        are applicable to the “policy period” when the “data
          statute, rule or code anywhere in the world,
                                                                        breach was first discovered by you.
          including the rules or codes of any clearing or
          similar entity. This Exclusion does not apply to         6.   Time Limits
          SECTION A            COVERAGES. Paragraph                     a.   You must report a “data breach”, to us on or
          1.b.(5) Cyber Business Interruption and                            within 30 days of your discovery of the “data
          Extra Expense.                                                     breach”.
SECTION C - LIMITS OF INSURANCE                                         b. You have up to one year from the date of
1.   The most we will pay for all Data Breach Expense                      reporting a “data breach”, to initiate the
     Coverages and Additional Expense Coverages                            services afforded to you.
     combined is the Data Breach Coverage Aggregate                     c.   A "potentially-identified person” has up to one
     Limit of Insurance shown in the SCHEDULE of                             year from the date he or she receives
     this Data Breach Coverage Form. The Data                                notification of a “data breach" to initiate the
     Breach Coverage Aggregate Limit of Insurance is                         services afforded to him or her.
     an annual aggregate limit and is the most we will
                                                                        d. Once initiated, the services afforded to a
     pay for the total of the covered losses and
                                                                           “potentially-identified person” will continue for
     expenses for all "data breach" events discovered
                                                                           one year.
     by you during the current "policy period"
     regardless of the number of "data breach" events.                  e.   Data Breach Services under Section A -
                                                                             Coverages, Paragraph l.a. will be provided
2. The Data Breach Expense Coverages Aggregate
                                                                             by our Designated Service Provider for a
   Sublimit of Insurance shown in the SCHEDULE of
                                                                             period one year from the date the Data
   this Data Breach Coverage Form is the most we
                                                                             Breach Services are initiated.
   will pay under all Data Breach Expense
   Coverages combined for the total of all covered                 SECTION D - DEDUCTIBLE
   losses and expenses arising out of all "data                    The Data Breach Expense Coverages and Additional
   breach" events during the "policy period"                       Expense Coverages provided under this Coverage
   regardless of the number of "data breach" events.               Form are subject to the Data Breach Coverage
   The Data Breach Expense Coverage Aggregate                      Deductible shown in the SCHEDULE of this Coverage
   Sublimit of Insurance is part of, and not in addition           Form. The Data Breach Coverage Deductible applies
   to, the Data Breach Coverage Aggregate Limit of                 to covered loss and expense arising out of each “data
   Insurance                                                       breach". Our obligation to make payments under Data
3.   The Additional Expense Coverages Aggregate                    Breach Expense Coverages and Additional Expense
     Sublimit of Insurance shown in the SCHEDULE of                Coverages applies only to that part of covered loss
     this Data Breach Coverage Form is the most we                 and expense arising out of a single “data breach”
     will pay under all Additional Expense Coverages               event which is in excess of the Data Breach Coverage
     combined for the total of all covered losses and              Deductible.
     expenses for all "data breach" events during the              The Data Breach Coverage Deductible does not apply
     "policy period" regardless of the number of "data             to SECTION A -COVERAGES, paragraph 1.b.(6)
     breach" events.      The Additional      Expense              Cyber Business Interruption and Extra Expense.
     Coverages Aggregate Sublimit of Insurance is part             Losses payable under Cyber Business Interruption and
     of, and not in addition to. the Data Breach                   Extra Expense are subject to the Cyber Business
     Coverage Aggregate Limit of Insurance.

411-0669 01 15                                               ExhibitServices
                           Includes copyrighted material of Insurance A Office, Inc., with its permission.      Page 5 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 94 of 300
                                                                   Z7WPageID
                                                                       9183929#:
                                                                               05106
                                                                                  6604055


Interruption Waiting Period Deductible shown on the                      h. Send us a signed, sworn statement containing
SCHEDULE of this Coverage Form.                                             the information we request to investigate the
                                                                            claim. You must do this within 30 days after
SECTION E - CONDITIONS
                                                                            our request. We will supply you with the
1.   Duties in the Event of a Data Breach.                                  necessary forms.
     You must see that the following are done in the                    i.   Cooperate with us in the investigation or
     event of a "data breach":                                               settlement of the claim.
     a.   Notify the police if a law may have been                 2.   Concealment, Misrepresentation or Fraud
          broken.
                                                                        This coverage is void in any case of fraud by you
     b. Give us prompt notice of the “data breach”. As                  as it relates to this Data Breach Coverage Form. It
        stated in SECTION A - COVERAGES,                                is also void if you intentionally conceal or
        paragraph b., you must report the “data                         misrepresent a material fact concerning this
        breach” to us within 30 days of the date you                    Coverage Form or a claim under this Coverage
        first discover it.                                              Form.
     c. As soon as possible, give us, and/or our                   3.   Control of Property
■       Designated Service Provider, a description of
        how, when and where the “data breach"                           Any act or neglect of any person other than you
        occurred, including all of the following                        beyond your direction or control will not affect this
        information as it becomes known to you:                         insurance.
          (1) The method of “data breach”:                              The breach of any condition of this Coverage
                                                                        Form at any one or more locations will not affect
          (2) The approximate date and time of the                      coverage at any location where, at the time of loss
              “data breach";                                            or damage, the breach of condition does not exist.
          (3) The approximate number of “potentially-              4.   Two or More Coverage Parts, Forms,
              identified persons" compromised as a                      Endorsements or Policies Issued By Us
              result of the “data breach”;
                                                                        It is our stated intent that the various coverage
          (4) A detailed description of the type and                    parts, forms, endorsements or policies issued to
              nature of the information that was                        you by us or any company affiliated with us do not
              compromised:                                              provide any duplication or overlap of coverage for
          (5) Whether or not the information was                        the same loss, damage, expense or “data breach”.
              encrypted, and, if so, the level of                       If this coverage form and any other coverage part,
              encryption:                                               form, endorsement or policy issued to you by us or
          (6) Whether or not law enforcement has been                   any company affiliated with us apply to the same
              notified;                                                 loss, damage, expense, or “data breach": the
                                                                        maximum Limit of Insurance under all such
          (7) If available, the states in which the                     coverage parts, forms, endorsements or policies
              “potentially-identified persons”  are                     combined shall not exceed the highest applicable
              domiciled;                                                Limit of Insurance under any one coverage part,
          (8) If available, who received the “private                   form, endorsement or policy.
              personal data” as a result of the “data                   If two or more of the coverages provided under
              breach";    and    any    other    access,                this coverage form apply to the same loss,
              information    or    documentation      we                damage, expense or “data breach”; we will not pay
              reasonably require to investigate or adjust               more than the actual amount of the loss, damage
              your claim.
                                                                        or expense.
     d. Take all reasonable steps to protect “private              5.   Legal Action Against Us
        personal data" remaining in your care, custody
        or control.                                                     No one may bring a legal action against us under
                                                                        this insurance unless:
     e.   Preserve all evidence of the "data breach".
                                                                        a.   There has been full compliance with all of the
     f.   Permit us to inspect the property and records                      terms of this insurance; and
          proving the “data breach".
                                                                        b. The action is brought within two years after the
     g. If requested, permit us to question you under                      date of the “data breach" is first discovered by
        oath at such times as may be reasonably                            you.
        required about any matter relating to this
        insurance or your claim, including your books              6.   Liberalization
        and records. In such event, your answers                        If we adopt any revision that would broaden the
        must be signed.                                                 coverage under this Data Breach Coverage Form
411-0669 01 15                                              Exhibit
                          Includes copyrighted material of Insurance   A Office, Inc., with its permission.
                                                                     Services                                   Page 6 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 95 of 300 PageID #:05107
                                                                   27W9183929     6604055


      without additional premium within 45 days prior to                may waive your rights against another party in
     or during the “policy period”, the broadened                       writing;
     coverage will immediately apply to this coverage                   a.   Prior to a loss.
     form.
                                                                        b. After a loss only if, at time of loss, that party is
7.   No Benefit to Bailee                                                  one of the following;
     No person or organization, other than you, having                       (1) Someone insured by this insurance;
     custody of Covered Property will benefit from this
     insurance.                                                              (2) A business firm;
8.   Other Insurance                                                              (a) Owned or controlled by you; or
     a.   If you may have other insurance subject to the                          (b) That owns or controls you; or
          same plan, terms, conditions and provisions                   c. Your tenant.
          as the insurance under this Data Breach
                                                                        This will not restrict your insurance.
          Coverage Form, we will pay only our share of
          the covered loss, damage or expense. Our                 11. Cancellation
          share is the proportion that the applicable                   With regard to the cancellation of this policy, the
          Limit of Insurance under this Coverage Form                   provisions outlined in the Common Policy
          bears to the Limits of Insurance of all                       Conditions, Businessowners Coverage Part,
          insurance covering on the same basis.                         Technology       Professional    Advantage,     the
     b.   If there is other insurance covering the same                 Technology      Professional    Advantage     Plus,
          “data breach”, other than that described in a.                whichever are included in the policy, shall apply
          above, we will pay only for the amount for                    and will automatically include the non-renewal or
          Data Breach Services. Data Breach Expense                     cancellation of this coverage form. You agree that
          Coverages,       and     Additional   Expense                 no further notice regarding termination of this
          Coverages in excess of the amount due from                    Coverage Form will be required.
          that other insurance. We will not pay more               12. Due Diligence
          than the applicable Limit of Insurance shown
                                                                        You agree to use due diligence to prevent and
          in the SCHEDULE.
                                                                        mitigate loss covered under this Coverage Form.
9.   Policy Period, Coverage Territory                                  This includes, but Is not limited to. complying with
     Under this Endorsement;                                            reasonable and industry-accepted protocols for
                                                                        providing and maintaining the following;
     a    Policy Period
                                                                        a.   Physical security for your premises, computer
          This policy applies only to “data breaches” that
                                                                             systems and hard copy files;
          are first discovered by you during the “policy
          period".                                                      b. “Computer” and Internet security;
     b. Coverage Territory                                              c.   Periodic backups of computer data;
          Coverage applies anywhere in the world,                       d.   Protection, including but not limited to,
          provided that no trade or economic sanction,                       encryption of data, for transactions such as
          embargo, insurance or other laws or                                processing credit card, debit card and check
          regulations prohibit the “insurer” from covering                   payments; and
          the loss. The “data breach" must involve                      e.   Disposal of files containing “personal private
          “private personal data” that was within your                       data”, including but not limited to shredding
          care, custody or control.                                          hard copy files and destroying physical media
          Data Breach Services are only available in                         used to store “data”.
          jurisdictions or countries that maintain “breach         13. No Legal Advice Provided
          notice law” and. in the case of Fraud Alert, an
          operative credit monitoring service.                         We are not your legal advisor and do not provide
                                                                       legal counsel to you. None of the services we
10. Transfer Of Rights Of Recovery Against Others                      provide under this Coverage Form constitute legal
    To Us                                                              advice to you by us. Our determination of what is
     If any person or organization to or for whom we                   or is not covered under this Coverage Form does
     make payment under this Coverage Form has                         not represent legal advice or counsel from us
     rights to recover damages from another, those                     about what you should or should not do.
     rights are transferred to us to the extent of our             14. Pre-Notification Consultation
     payment. That person or organization must do                      You agree to consult with us prior to the issuance
     everything necessary to secure our rights and                     of notification to “potentially-identified persons”.
     must do nothing after loss to impair them. But you                We assume no responsibility under this Coverage

411-0669 01 15                                               ExhibitServices
                           Includes copyrighted material of Insurance A Office, Inc., with its permission.        Page 7 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 96 of 300
                                                                   Z7WPageID
                                                                       9183929#:
                                                                               05108
                                                                                  6604055


   Form for any services promised to “potentially-                            problems associated with a covered “data
   identified persons” without our prior agreement.                           breach".
   You must provide the following at our pre­                            d. We are not liable for any act or omission by
   notification consultation with you:                                      any Designated Service Provider who is not
    a.   The exact list of “potentially-identified persons"                 our employee nor the employee of a third
         to be notified, including contact information.                     party provider of the data breach services
                                                                            described in this Coverage Form. We cannot
    b.   Information about the “data breach" that may
                                                                            be held responsible for failure to provide or for
         appropriately      be     communicated   with
                                                                            the delay in providing services when such
         “potentially-identified persons".
                                                                            failure or delay is caused by conditions
15. Service Providers                                                       beyond our control
   a. We will only provide Data Breach Services                          e.    Data Breach Services are only available in
      through our Designated Service Provider(s).                             jurisdictions or countries that maintain “breach
      Any such services that are provided by any                              notice law” and. in the case of Fraud Alert, an
      other individual or entity will not be covered by                       operative credit monitoring service.
      this Coverage Form.
                                                                    17. Cooperation
    b. We will only pay Data Breach Expense
                                                                         You agree to cooperate with and provide full
       Coverages        and      Additional    Expense
                                                                         disclosure of the circumstances surrounding a
       Coverages (except for Data Breach Ransom
                                                                         “data breach” to applicable federal or state
       Coverage      and      Data    Breach    Reward
                                                                         regulators, law enforcement personnel, to us. and
       Coverage) that are provided by service
                                                                         to our Designated Service Provider(s).
       providers approved by us prior to the start of
       any of these services. If we suggest a service                    If you fail to cooperate, we will not be obliged
       provider(s) but you prefer to use an alternative                  under this contract for any services and expenses
       service provider(s), our coverage is subject to                   that cannot be provided due to your failure to
       the following limitations;                                        cooperate.
         (1) Such alternate service provider(s) must                18. Appraisal
             be approved by us; and                                      If we and you disagree on the amount of net
         (2) Our payment for services provided by any                    income, operating expense or loss, either may
             alternative service provider(s) will not                    make written demand for an appraisal of the loss.
             exceed the amount that we would have                        In this event, each party will select a competent
             paid using the service provider we had                      and impartial appraiser. The two appraisers will
             suggested.                                                  select an umpire. If they cannot agree, either may
                                                                         request that selection be made by a judge of a
   c. You will have a direct relationship with any                       court having jurisdiction. The appraisers will state
      service provider, including our Designated
                                                                         separately the amount of the net income,
      Service Provider, paid for in whole or in part                     operating expense and loss. If they fail to agree,
      under this Coverage Form. All service                              they will submit their differences to the umpire. A
      providers work for you.                                            decision agreed to by any two will be binding.
16. Data Breach Services                                                 Each party will;
   The following conditions apply with respect to any                    a.   Pay its chosen appraiser; and
   data breach services provided to you or to any
                                                                         b.   Bear the other expenses of the appraisal and
   “potentially-identified person” or “identified person”
                                                                              umpire equally.
   by our designees or any service firm paid for
   under this Data Breach Coverage Form:                                 If there is an appraisal, we will still retain our right
                                                                         to deny the claim.
   a.    The effectiveness of data breach services
         depends on your cooperation and assistance.                SECTION F - DEFINITIONS
    b. All data breach services may not be available                1.   Account Takeover
       or applicable to all “potentially identified                      “Account takeover” means the takeover by a third
       persons” or “identified persons”. For example,                    party of one or more existing deposit accounts,
       “potentially identified persons” who are minors                   credit card accounts, debit card accounts, ATM
       or foreign nationals may not have credit                          cards, or lines of credit in the name of an
       records that can be provided or monitored.                        “identified person”.
    c. We do not warrant or guarantee that the data                 2.   Breach Notice Law
       breach services paid for in whole or in part by
                                                                         “Breach Notice Law” means any federal, state,
       this Coverage Form will end or eliminate all
                                                                         local or foreign privacy legislation, regulation and

411-0669 01 15                                              Exhibit
                          Includes copyrighted material of Insurance    A Office, Inc., with its permission.
                                                                     Services                                       Page 8 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 97 of 300 PageID #:05109
                                                                   Z7W9183929     6604055


     their functional equivalent that requires an entity to                 publication has or could reasonably result in
     provide notice to affected natural persons or data                     the fraudulent use of such Information;
     protection authorities regarding any actual or                    b.   Failure to protect “private personal data"
     potential unauthorized access to “private personal                     including a “Cyber Attack" on your “system” or
     data”.                                                                 the actions of a “rogue employee" which
3.   Breach Restoration Expenses                                            directly results in the unauthorized disclosure
     "Breach Restoration Expenses" means the                                of “private personal data”;
     reasonable cost of the blank “media” and the                      c.   The theft or negligent loss of hardware,
     reasonable cost of labor for the actual transcription                  “media", “system output", “data” or other
     or copying of “data" or “media" in order to                            documents owned or controlled by you, or on
     reproduce such “data” or replace such “media”                          your behalf, on which “private personal data”
     from “data" and/or media of comparable kind or                         is stored or recorded;
     quality.                                                          d. The failure or violation of the security of your
4.   Business Income                                                      “system” including the impairment or denial of
     “Business Income” means your;                                        access to your “system", including a “Cyber
                                                                          Attack” or unauthorized acts or omissions by a
     a.   Net Income (Net Profit or Loss before income                    “rogue employee” which damages or harms
          taxes) that would have been earned or                           your “system” or the “system" of a third party
          incurred if there had been no impairment or                     for whom you provide “services" for a fee;
          denial of “business operations" due to a
          covered “data breach" and                                    e.   The theft or loss of hardware or “media”
                                                                            controlled by you. or on your behalf, on which
     b. Continuing     normal    operating        expenses                  “data” is stored;
        incurred, including payroll.
                                                                       f.   Disposal or abandonment of “private personal
     “Business income” does not include interest or                         data” without appropriate safeguards such as
     investment income.                                                     shredding or destruction, subject to the
5.   Business Operations                                                    following provisions:
     “Business Operations” means your usual and                             (1) Your failure to use appropriate safeguards
     regular business activities.                                               must be accidental and not intentional,
                                                                                reckless or deliberate and not in violation
6.   Computer
                                                                                of your Due Diligence obligations under
     "Computer” means a device or group of hardware                             Paragraph 2. Additional Conditions,
     devices on which software, applications, script,                           Paragraph a.;
     code and “computer” programs containing “data”
     can be operated and viewed.                                            (2) Such disposal or abandonment must take
                                                                                place during the time period for which this
7.   Cyber Attack                                                               Data Breach Coverage Form is effective;
     “Cyber Attack" means the transmission of                                   or
     fraudulent or unauthorized “data” that is intended                g. The failure to disclose an event described in a.
     to and successfully modifies, alters, damages,                       thru f. above which violates any “breach
     destroys, deletes, records, transmits, or consumes                   notice law”.
     information within a “system" without authorization,
     including “data” that is self-replicating or self-                All incidents of “data breach” that are discovered
     propagating, and which causes the disruption of                   at the same time or arise from the same cause or
     the normal operation of a “system".                               from a series of similar causes would be
                                                                       considered one “data breach”. All theft of “private
8.   Data                                                              personal data” caused by any person or in which
     “Data” means a representation of information,                     that person is involved, whether the result of a
     knowledge, facts, concepts or instructions which                  single act or series of related acts, is considered a
     are being processed or have been processed in a                   single incident of “data breach".
     “computer”.                                                  10. Defense Expenses
9.   Data Breach                                                       “Defense Expenses" means the reasonable and
     “Data breach” means:                                              necessary legal fees and expenses including
                                                                       attorney fees and expert fees incurred by us or by
     a. The loss, theft, accidental release or
                                                                       you (other than regular or overtime wages,
        accidental publication of “private personal
                                                                       salaries, fees or benefits of you or your
        data” entrusted to you as respects one or
                                                                       employees) in the investigation,           defense,
        more "potentially-identified persons” if such
                                                                       settlement and appeal of a claim, including but not
        loss, theft, accidental release or accidental

411-0669 01 15                                              ExhibitServices
                          Includes copyrighted material of Insurance A Office, Inc., with its permission.      Page 9 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 98 of 300
                                                                   Z7WPageID
                                                                       9183929#:
                                                                               05110
                                                                                  6604055



   limited to cost of consultants and witnesses,                       “Identity theft” does not include the use of a valid
   premiums for appeal, injunction, attachment or                      credit card, credit account or bank account.
   supersedes bonds regarding such claim.                              However, “identity theft” does include the
                                                                       fraudulent alteration of account profile information,
11. Electronic Data
                                                                       such as the address to which statements are sent.
   “Electronic data” means information, facts or
   computer programs stored as or on, created or                  17. Media
   used on, or transmitted to or from software                         “Media” means electronic applications, software,
   {including systems and applications software), on                   scripts and programs on which “data” is stored so
   hard or floppy disks, CD-ROMs, tapes, drives,                       that it can be collected, read, retrieved or
   cells, data processing devices or any other                         processed by a “computer”. “Media” does not
   repositories of computer software which are used                    mean paper, or other tangible property, money,
   with electronically controlled equipment. The term                  debt, equity, instruments, accounts, bonds, bills,
   computer programs means a set of related                            records, abstracts, deeds or manuscripts
   electronic instructions which direct the operations            18. Network
   and functions of a computer or device connected
   to it, which enable the computer or device to                       “Network" means any services provided by or
   receive, process, store, retrieve or send data.                     through the facilities of any electronic or
                                                                       “computer” communication system, allowing the
12. Expense                                                            input, output, examination, visualization or transfer
   “Expense” means “Business Income”, “Extra                           of “data" or programs from one “computer” to your
   Expense”, “Breach Restoration Expenses", and                        “computer”. “Network” incudes any shared
   loss payable under the Data Breach Theft                            networks, Internet access facilities, or other similar
   coverage incurred by you.                                           facilities for such systems, in which you
                                                                       participate.
13. Extra Expense
                                                                  19. Period of Restoration
   “Extra Expense” means the reasonable and
   necessary expenses you incur during the “period                     “Period of Restoration” means:
   of restoration” in an attempt to continue “business                 a.   The period of time that begins:
   operations” that have been interrupted due to a
   “data breach” and that are over and above the                            (1) For "Extra Expenses", immediately after
   expenses such you would have incurred if no loss                             the actual or potential impairment or denial
   had occurred. “Extra expense” does not include                               of “business operations” occurs; and
   any costs of updating, upgrading or remediation of                       (2) For the loss of “Business Income”, after 24
   your “system" that are not otherwise covered                                 hours or the number of hours shown as
   under this Coverage Part.                                                    the Cyber Business Interruption Waiting
14. Fines, Penalties or Assessments                                             Period Deductible in the SCHEDULE on
                                                                                this Coverage Forms, whichever is
   "Fines, penalties or assessments” means any
                                                                                greater, immediately following the time the
   fines, assessments, surcharges, attorneys’ fees,                             actual impairment or denial of “business
   court costs or other penalties which you shall be
                                                                                operations” first occurs.
   required to pay as a result of a “data breach” or
   pursuant to any contract, law, regulation or order.                 b. The “Period of Restoration” ends on the
                                                                          earlier of the following:
15. Identified Person
                                                                            (1) The date “business operations” are
   “Identified person" means a “potentially-identified
                                                                                restored, with due diligence and dispatch,
   person” who is or appears to be a victim of
                                                                                to the condition that would have existed
   “identity theft” or “account takeover” that may
                                                                                had there been no impairment or denial;
   reasonably have arisen from a covered “data
                                                                                or
   breach”.
                                                                            (2) Sixty (60) days after the date the actual
16. Identity Theft
                                                                                impairment or denial of “business
   “Identity theft” means the fraudulent use of “private                        operations" first occurs;
   personal data”. This includes the fraudulent use of
                                                                            The expiration date of this Policy or Coverage
   such information to establish credit accounts,
                                                                            Part will not cut short the “period of
   secure loans, enter into contracts or commit
                                                                            restoration".
   crimes.
                                                                  20. Policy Period
   "Identity theft" does not include the fraudulent use
   of a business name, d/b/a or any other method of                    “Policy Period" means the period of time from the
   identifying a business activity.                                    inception date shown the Declarations to the
                                                                       earlier of the expiration date shown in the

411-0669 01 15                                            Exhibit
                        Includes copyrighted material of Insurance    A Office, Inc., with its permission.
                                                                   Services                                    Page 10 of 11
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 99 of 300
                                                                   Z7WPageID
                                                                       9183929#:05111
                                                                                   6604055


   Declarations or the effective date of termination of                correlated Social Security numbers or account
   the Policy or Data Breach Coverage Form.                            numbers.
21. Potentially-Identified Person                                 23. Proactive Monitoring Services
   “Potentially-identified person” means any person                    “Proactive monitoring services” means the
   who is your current, former or prospective                          following services if you offer to provide them to
   customer, employee, client, member, or patient                      “potentially-identified persons” who contact our
   and whose “private persona! data” is lost, stolen,                  Designated Service Provider:
   accidentally released or accidentally published by                  a. A credit report;
   a “data breach" covered under this Coverage
   Form.                                                               b. credit monitoring; and or
    “Potentially-identified person" does not include                   c.   fraud/public records monitoring service or
    any business or organization. Only an individual                        services.
    person may be a “potentially-identified person”.              24. Regulatory Investigation
   A “potentially-identified      person”     may     reside           “Regulatory Investigation" means a formal request
   anywhere in the world.                                              for information, civil investigative demand or civil
22. Private Personal Data                                              proceeding, including requests for information
                                                                       related thereto, brought by or on behalf of a state
    “Private Personal Data" means a natural person’s
                                                                       Attorney General, the Federal Trade Commission,
    first name or first initial and last name in
                                                                       the Federal Communications Commission or any
    combination with:
                                                                       other federal, state, local or foreign governmental
   a.    Non-public personally identifiable information,               agency.
         as defined in applicable federal, state, local or        25. Rogue Employee
         foreign legislation or regulations including,
         social security number, driver’s license                      “Rogue Employee” means a permanent employee
         number or other personal identification                       of yours, other than an “executive”, who has
         number (including an employee identification                  gained unauthorized access or has exceeded
         number or student identification number);                     authorized access to a “system” or “private
                                                                       personal data" owned or controlled by you or an
    b. Financial account number (including a bank
                                                                       entity that is authorized by you to hold, process or
       account number, retirement account number
                                                                       store “private personal data" for your exclusive
       or healthcare spending account number);
                                                                       benefit.
    c.   Credit, debit or payment card numbers;
                                                                  26. Services
    d.   Information related to employment by you;                     “Services”    means “computer”        time,    data
    e.   Individually identifiable information considered              processing, storage functions or other uses of your
         nonpublic personal information pursuant to                    “system".
         Title V of the Gramm-Leach Bliley Act of 1999,           27. System
         as amended; or
                                                                       “System" means a “computer”, “media" and all
   f.    Individually identifiable information considered              input,     output.     processing     storage    and
         protected health information pursuant to the                  communication devices controlled, supervised or
         Health Insurance Portability and Accountability               accessed by operating software that is proprietary
         Act of 1996 (HIPAA), as amended;                              to, or licensed to. the owner of the “computer”.
   which is intended to be accessible only by natural             28. System Output
   persons or entities you have specifically
   authorized to have such access.                                     “System Output” means a tangible substance on
                                                                       which “private personal data" is printed from a
    “Private personal data” does not mean or include
                                                                       “System".
    information that is otherwise available to the
    public, such as names and addresses with no




411-0669 01 15                                              ExhibitServices
                          Includes copyrighted material of Insurance A Office. Inc., with its permission.    Page 11 of 11
                                                                     zm
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 100 of 300   yib39:^y
                                                                       PageID  #: uu
                                                                                  112fc>bU4ut)b




               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   ASSOCIATES AND FAMILY MEMBERS ADDITIONAL COVERAGE ENDORSEMENT

   This endorsement modifies insurance provided under the following;

          DATA BREACH COVERAGE FORM
   The following Additional Coverage is added to                             1. Account Takeover is replaced with the
   SECTION A        COVERAGES of the Data                                    following;
   Breach Coverage Form;
                                                                             1. Account Takeover
   A.   ASSOCIATES AND FAMILY MEMBERS
                                                                                  “Account    takeover",    as    respects
        ADDITIONAL COVERAGE
                                                                                  “associates” or "family members”,
        As described in Paragraphs 1. and 2. below,                               means the takeover by a third party of
        we will extend certain Data Breach                                        one or more existing deposit accounts,
        Covered Services to your “associates" and                                 credit card accounts, debit card
        to their “family members" following loss of                               accounts, ATM cards, or lines of credit in
        their “private personal data” under the                                   the name of an “associate" or “family
        circumstances described below.         This                               member”.
        Additional Coverage does not apply to a
                                                                                  “Account      takeover”,   as   respects
        “data breach" involving information owned
                                                                                  “associates" or “family members",
        or controlled by you.                                                     includes the unauthorized takeover of
        1. An “associate” or "family member”                                      one or more of the “associate’s” existing
           whose “private personal data” is lost or                               deposit accounts, credit card accounts,
           stolen by circumstances such as the                                    debit card accounts, ATM cards, or lines
           loss of a credit card, debit card, ATM                                 of credit by a "family member".
           card, checkbook, driver's license, or                             Under Section F - Definitions,             the
           passport; or the loss of a wallet, purse,
                                                                             following Definitions are added;
           or briefcase containing any of the
           foregoing, may contact our Designated                             1. “Associate” means an employee of the
           Service Provider for the Fraud Alert                                 business insured under this policy.
           service described in Section A -
                                                                             2. “Family Member” means;
           Coverages, paragraph 1.a.(3) of the
           Data Breach Coverage Form.                                             a.   an     “associate's”   spouse,    or
                                                                                       Registered Domestic Partner, or the
        2. An “associate" or “family member" who,
                                                                                       legal equivalent thereof; or
           as a. result of loss or theft of “private
           personal data" described in Paragraph                                  b.   a relative under 23 years of age
           1. above, becomes a victim of “identity                                     who is a dependent of the
           theft" or “account takeover", may contact                                   “associate.
           our Designated Service Provider for the
           Identity Restoration Case Management
           services described in Section A -
           Coverages, paragraph 1.a.(4) of the
           Data Breach Coverage Form.
        We will provide these services for a period
        of one year following the date we are
        notified of the initial loss of “private personal
        data”.
   B.   DEFINITIONS
        Under Section F - Definitions, Paragraph




   411-0679 0410             Includes copyrighted material of Insurance Services Office. Inc.,          Page 1 of 1
                                                   with its permission
                                                           Exhibit A
                                                                                                                   ii/W yi           UU BBU40bB
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 101 of 300 PageID #: 113



                                     IDENTITY THEFT RESOLUTION SERVICES
                                        (POWERED BY IDENTITY THEFT 911)

   Are you or your resident family members at risk for identity theft? Do you need expert assistance with an
   identity-related concern? IDENTITY THEFT RESOLUTION SERVICES from Identity Theft 911 give you
   one-on-one assistance in the following situations;
                                           Access Phone Number: 800-628-0250
   If you or a resident family member suffer the loss or theft of private personal data, contact Identity Theft
   911 for proactive guidance that can include Fraud Alert service. If you wish, a fraud specialist can assist
   and place a free fraud alert on your credit file to reduce the risk of fraudulent accounts opened in your
   name. This service also includes additional preventative measures and one-on-one assistance
   depending on the risk.
    If you or a resident family member suffer the loss or theft of private passenger data, contact Identity Theft
  i 911 for Identity Restoration Case Management services.' A fraud specialist will guide you through the
    process of restoring your identity and handle all of the work, including completed documentation and
    notification assistance. Victims also receive one year of credit monitoring, as well as free fraud
    monitoring of over 1,000 public databases.
   Learn How to Protect Your Identity
   We recommend that you regularly visit The Hanover Insurance Group and Identity Theft 911
   comprehensive resource and knowledge library —           \Aww.hanover-identitytheft91 l.com — for the latest
   media alerts, identity theft tips, in-depth newsletters and much more.
   Keep this access information handy in case you ever need help with an Identity-related problem.
                                           Access Phone Number: 800-628-0250




   The Hanover Insurance Group makes no guarantee of results and assumes no liability in connection with either the information or
   assistance provided by Identity Theft 911. Any and all external Websites or sources referred to herein are for informational
   purposes only.

   411-0681 12 09                 Copyright 2009, The Hanover Insurance Group                               Page 1 of 1
                                                            Exhibit A
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 102 of 300
                                                                       27WPageID
                                                                           9183929 #:
                                                                                   04 114
                                                                                      6604055

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GOLD PROPERTY BROADENING ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CAUSES OF LOSS - SPECIAL FORM
    BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
    BUSINESS INCOME {AND EXTRA EXPENSE) COVERAGE FORM - ACTUAL LOSS SUSTAINED

    The following is added to C. Limits Of Insurance of Building and Personal Property Coverage Form CP 00 10;
    The limits applicable to the Coverages included in this endorsement may either be in addition to or included within
    the applicable Limits of Insurance. For application of the limits, refer to each coverage within this endorsement.
    Refer to SECTION V - DEFINITIONS of this endorsement for additional words or phrases which appear in
i
    quotation marks as they have special meanings.
    I.   COVERAGES
         A. Scheduled Coverages
            The coverages in this endorsement amend the coverage provided under the Building and Personal
            Property Coverage Form. Causes of Loss - Special Form, Business Income (and Extra Expense)
            Coverage Form and Business Income (and Extra Expense) Coverage - Actual Loss Sustained through
            new coverages and substitute coverage grants. These coverages are subject to the provisions applicable
            to this policy, except where amended within this endorsement. If any of the property covered by this
            endorsement is also covered under any other provisions of the policy of which this endorsement is made a
            part, or if more than one coverage under this endorsement applies, in the event of loss or damage, you
            may choose only one of these coverages to apply to that loss. The most we will pay in this case is the limit
            of insurance applying to the coverage you select. Coverages included in this endorsement apply either
            separately to each described premises or on an “occurrence” basis. Refer to each coverage within this
            endorsement for application of coverage.


                                                                                   Limits of        Amended Limits
                                                                                  Insurance           of Insurance             Page
             1.   Additional Covered Property                                      Included                     N/A              3
             2.   Brands & Labels                                                  Included                     N/A              4
             3.   Broadened Building Coverage                                      Included                     N/A              4
             4.   Broadened Business Personal Property                             Included                    N/A               4
             5.   Building Limit - Inflation Guard                                 Included                     N/A              5
             6.   Business Income & Extra Expense from
                  Dependent Properties                                             $150,000                              $       5
             7.   Catastrophe Allowance                                             $50,000                            N/A       5
             8.   Computer and Funds Transfer Fraud                                 $15,000                              $       6
             9.   Consequential Loss to Stock                                      Included                            N/A       6
            10.   Contract Penalties                                               $50,000                               $       6
            11.   Debris Removal                                                   $250,000                              $       6
            12.   Denial of Access to Premises                                     Included                            N/A       7
            13.   E-Commerce                                                       $10,000                               $       7
            14.   Electronic Data Processing Equipment                             Included                            N/A       8
            15.   Employee Theft including ERISA Compliance                        $100,000                       $250,000       8
            16.   Employee Tools and Work Clothing                                 $25,000                               $      10
            17.   Expediting Expense                                                $50,000                              $      11
            18.   Extended Business Income                                         180 Days                            N/A      11




                                                             Exhibit A
    411-0793 0414          Includes copyrighted materials of Insurance Services Offices, Inovith its permission              Page 1 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 103 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 115
                                                                                  6604055

        19. Extended Coverage on Property - within 2000 feet                   Included                           N/A      11
        20. Extra Expense                                                      $300,000                             $      11
        21. Fire Protection Equipment Recharge                                 Included                           N/A      12
        22. Food Contamination including                                       $25,000                              $      12
            Additional Advertising Expense                                      $3,000                              $      12
        23. Forgery or Alteration                                               $30,000                       $50,000      12
        24. Foundations & Underground Pipes                                    Included                           N/A      13
        25. International Air Shipments                                         $50,000                             $      13
        26. Inventory & Loss Appraisal                                         $250,000                             $      14
        27.   Key Replacement & Lock Repair                                    $20,000                              $      14
        28.   Lease Cancellation                                               $50,000                              $      14
        29.   Leasehold Interest - Tenants                                     $150,000                             $      15
        30.   Marring & Scratching                                             Included                           N/A      15
        31.   Money & Securities                                               $25,000                        $50,000      15
        32.   Money Orders & Counterfeit Money                                 $25,000                        $50,000      16
        33.   Newly Acquired or Constructed Property - Building               $2,000,000                            $      16
              Newly Acquired - Business Personal Property                     $1,000,000                            $      16
        34.   Newly Acquired Locations - Business Income & Extra
              Expense                                                          $250,000                            $       17
        35.   Non-Owned Detached Trailers                                      $25,000                           N/A       17
        36.   Ordinance or Law                                                 $500,000                            $       17
        37.   Pollutant Clean-Up and Removal                                   $100,000                            $       20
        38.   Preservation of Property                                         90 Days                           N/A       20
        39.   Preservation of Property - Expense                                $50,000                            $       20
        40.   Property in Transit                                              $100,000                            $       21
        41.   Property Off Premises                                            $150,000                            $       21
        42.   Prototypes                                                       Included                          N/A       21
        43.   Rewards - Arson, Theft, Vandalism                                $75,000                             $       22
        44.   Sales Representative Samples                                     $25,000                             $       22
        45.   Seasonal Increase - Business Personal Property                   Included                          N/A       22
        46.   Sewer Backup                                                     Included                          N/A       23
        47.   Soft Costs                                                       $25,000                             $       23
        48.   Temporary Relocation of Property                                 $100,000                            $       23
        49.   Tenant Glass                                                     $15,000                             $       23
        50.   Tenant Relocation                                                $50,000                             $       24
        51.   Theft Damage to Building                                         Included                          N/A       24
        52.   Transit Business Income & Extra Expense                           $75,000                            $       25
        53.   Undamaged Tenants Improvements and Betterments                   $50,000                             $       25
        54.   Underground Water Seepage                                        $50,000                           N/A       25
        55.   Unintentional Property Reporting Errors                          $500,000                          N/A       26
        56.   Unnamed Locations                                                $150,000                            $       26
        57.   Utility Services - Direct Damage                                 $100,000                            $       27
              Utility Services - Business Income                               $100,000                            $       27
        58.   Voluntary Parting                                                 $50,000                            $       27
        59.   Water Damage, Other Liquids. Powder or Molten
              Material Damage                                                   $50,000                             $      28




                                                          Exhibit A
411-0793 04 14          Indudes copyrighted materials of Insurance Services Offices, Incwith its permission             Page 2 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 104 of 300
                                                                    Z7WPageID
                                                                       9183929 #:
                                                                               04 116
                                                                                  6604055

               60. Windblown Debris                                        $10,000                        $     28
               61. Worldwide Property Off-Premises                         $75,000                        $     28
       B.     Coverages Included within the Blanket Limit of Insurance:
              Blanket Limit of Insurance                                  $500,000
              The Blanket Limit of Insurance shown above applies to all Coverages shown in Section III. B. of this
              Endorsement. At the time of loss, you may elect to apportion this Blanket Limit of Insurance to one or any
              combination of the Coverages shown, but under no circumstances will the aggregate apportionment be
              permitted to exceed the Blanket Limit of Insurance shown above. The Blanket Limit of Insurance applies
              per “occurrence".

                                                                                                             Amended Limits
                                                                                                              of insurance          Page
               1.    Accounts Receivable                                                                                        $    28
               2.    Deferred Payments                                                                                          $    29
               3.    Fine Arts                                                                                                  $    29
               4.    Fire Department Service Charge                                                                             $    30
               5.    Movement of Property                                                                                       $    30
               6.    Outdoor Property       1                                                                                   $    30
               7.    Personal Effects & Property of Others                                                                      $    31
               8.    Research and Development Documentation                                                                     $    31
               9.    Valuable Papers and Records (Other Than Electronic Data)                                                   $    32




11. DEDUCTIBLE
We will not pay for covered loss or damage in any one “occurrence” unless the amount of loss or damage
exceeds the deductible amount shown in the Declarations of this Policy. We will then pay the amount of loss or
damage in excess of the Deductible, up to the Limit of Insurance for all applicable coverages listed under
SECTION I - COVERAGES. No deductible applies to coverages where specifically designated.

III.        COVERED PROPERTY
            A. Scheduled Coverages

              1. Additional Covered Property                                                        are:
                    a. The following is added to A.                                                 a.     $10,000 for furs, fur garments
                       Coverage, Paragraph 5. Coverage                                                     and garments trimmed in fur.
                       Extensions of Building and Personal                                           b. $10,000 for jewelry, watches,
                       Property Coverage Form CP 00 10:                                                 watch movements, jewels and
                       Additional Covered Property                                                      pearls. This limit does not
                                                                                                        apply to jewelry and watches
                       (1) You may extend the insurance
                                                                                                        worth $100 or less per item.
                           that applies to your Business
                           Personal Property to also include                                        c.     $35,000 for precious and
                           “theft" or attempted “theft” of your                                            semi-precious stones, bullion,
                           patterns, dies, molds and forms.                                                gold, silver, platinum and
                                                                                                           other precious alloys or
                    b. C. Limitations, Paragraph 3. of
                                                                                                           metals.
                       Causes of Loss - Special Form CP 10
                       30 is replaced by the following:                                             d.     $5,000 for patterns, dies,
                                                                                                           molds and forms owned by
                       3.   The special limit shown for each
                                                                                                           others. This special limit does
                            category a. through e., is the total                                           not apply to those patterns,
                            limit for loss of or damage to all                                             dies, molds and forms owned
                            property in that category. The                                                 by you or for which you are
                            special limit applies to any one                                               responsible     under written
                            “occurrence” of “theft", regardless                                            contract existing before loss.
                            of the types or number of articles
                            that are lost or damaged in that                                        e.     $1,000 for stamps, tickets,
                            “occurrence". The special limits                                               including lottery tickets held
                                                                                                           for sale, and letters of credit.

                                                                 Exhibit A
411-0793 0414                  Includes copyrighted materials of Insurance Services Offices, Inovith its permission            Page 3 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 105 of 300 PageID #:
                                                                   Z7W9183929 04 117
                                                                                 6604055


                     These special limits are part of,                                            there is no basement.
                     not in addition to, the Limit of                                   (7) Your     personal  property    in
                     Insurance applicable     to the                                        apartments or rooms furnished by
                     Covered Property.                                                      you as landlord;
                     This limitation, C.3., does not                                    (8) The following property if it is
                     apply   to     Business  Income                                        located on or within 2000 feet of a
                     coverage or to Extra Expense                                           covered building or structure:
                     coverage.
                                                                                             (a) Exterior lighting     fixtures or
                 All other provisions of C. Limitations                                          poles;
                 of Causes of Loss - Special Form CP
                 10 30 remain unchanged.                                                     (b) Yard fixtures;
       2.   Brands & Labels                                                                  (c) Fences; and
            The following is added to A. Coverage,                                           (d) Retaining Walls whether or
            Paragraph 5. Coverage Extensions of                                                  not attached to the building
            Building and Personal Property Coverage                                     (9) Signs, whether or not they are
            Form CP 00 10: i                                                                attached to covered buildings or
            Brands & Labels                                                                 structures;
            (1) If Covered Property that has a brand                                    (10)Building glass, including skylights,
                or label is damaged by a Covered                                            glass doors and windows, and
                Cause of Loss and we elect to take all                                      their encasement frames, alarm
                or any part of the damaged property at                                      tape, lettering and ornamentation;
                an agreed or appraised value, you                                       (11) Your new buildings while being
                may extend the insurance that applies                                       built on or within 2000 feet of the
                to Your Business Personal Property to:                                      described premises; and
                 (a) Pay expenses you incur to:                                         (12) Driveways, patios and walks.
                     (i) Remove the brand or label                                 b. Under C. Limits of Insurance of
                         and     then    re-label    the                              Building     and Personal       Property
                         damaged property to comply                                   Coverage Form CP 00 10, the $2,500
                         with any applicable law; or                                  limitation on outdoor signs is deleted.
                     (ii) Label or stamp the damaged                         4.    Broadened Business Personal Property
                          property as Salvage, if doing
                                                                                   a.   The following is added to A.
                          so will not physically damage
                                                                                        Coverage, Paragraph 1. Covered
                          the property.
                                                                                        Property, subparagraph b. Your
                 (b) Cover any reduction in the                                         Business Personal Property of
                     salvage value of the damaged                                       Building  and Personal  Property
                     property as a result of the removal                                Coverage Form CP 00 10;
                     of the brand or label.
                                                                                        (8) Property of others that is in your
            (2) Payment under this Extension is                                             care, custody or control;
                included within the Limit of Insurance
                                                                                        (9) “Scientific          &   professional
                applicable to your Business Personal
                Property.                                                                   equipment";
       3.   Broadened Building Coverage                                                 (10)Building glass you have a
                                                                                            contractual responsibility to insure;
            a.   The following is added to A.
                 Coverage, Paragraph 1. Covered                                         (11)“lnstallation, tools & equipment
                 Property, subparagraph a. Building                                         property"; and
                 of Building and Personal Property                                      (12) Patterns, molds & dies.
                 Coverage Form CP 00 10:                                           b. A. Coverage, Paragraph 1. Covered
                 (6) Foundations of machinery, tanks                                  Property, subparagraph c. Personal
                     and     their component    parts                                 Property of Others of Building and
                     including all connections which                                  Personal Property Coverage Form CP
                     are below;                                                       00 10, is deleted.
                     (a) The lowest basement floor; or                        5.   Building Limit - Inflation Guard
                     (b) The surface of the ground, if                             The following is added to C. Limits of


                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 4 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 106 of 300 PageID #:
                                                                   27W9183929 04 118
                                                                                 6604055


            Insurance of Building and Personal                                                 “suspension" of business and to
            Property Coverage Form CP 00 10:                                                   continue “operations”: or
            Building Limit-Inflation Guard                                                (b) To minimize the “suspension” of
            We will pay either the actual cash value or                                       business if you cannot continue
                                                                                              “operations”.
            the replacement cost value, based on the
            valuation      method   shown      in   the                              (4) For Business Income coverage under
            Declarations, of the damaged portion of                                      this   Additional   Coverage,     the
            the building at the time of loss, but not                                    Coverage Territory for “dependent
            more than 115% of the Limit of Insurance                                     property” is expanded to all parts of
            for Building if:                                                             the world.
            a.   The amount of any loss covered by                                   (5) We will reduce the amount of your:
                 this policy exceeds the Limit of                                         (a) Business income loss, other than
                 insurance for Building stated in the                                         extra expense, to the extent you
                 Declarations  for    the    damaged                                          can resume “operations” in whole
                 Building; and                                                                or in part by using any other
            b. The ,actual repair or replacement is                                           available;
               completed within one year of the date                                           (i) Source of materials; or
               of loss.
                                                                                               (ii) Outlet for your products
       6.   Business Income & Extra Expense from
            Dependent Properties                                                          (b) Extra Expense loss to the extent
                                                                                              you can return “operations” to
            The following is added to A. Coverage,                                            normal and discontinue such extra
            Paragraph 4. Additional Coverages of                                              expense.
            Building and Personal Property Coverage
            Form CP 00 10:                                                           (6) The most we will pay under this
                                                                                         Additional Coverage is $150,000 per
            Business Income & Extra Expense from                                         “occurrence” regardless of the number
            Dependent Properties                                                         of “dependent properties" that are
            (1) We will pay the actual loss of business                                  involved, or the Limit of Insurance
                income you sustain due to the                                            shown in the Amended Limits Section
                necessary “suspension” of your                                           of this Endorsement.
                “operations” during the “dependent                                   (7) The amount payable under this
                property period of restoration”. The                                     Additional Coverage is additional
                “suspension" must be caused by direct                                    insurance.
                physical loss of or damage to
                “dependent property" caused by or                              7.    Catastrophe Allowance
                resulting from a Covered Cause of                                    The following is added to A. Coverage,
                Loss.                                                                Paragraph 5. Coverage Extensions of
            (2) We will pay the actual and necessary                                 Building and Personal Property Coverage
                Extra Expense you incur due to direct                                Form CP 00 10:
                physical loss of or damage to                                        Catastrophe Allowance
                “dependent property" caused by or
                                                                                     (1) This Coverage Extension applies
                resulting from a Covered Cause of
                                                                                         when the direct physical loss or
                Loss.
                                                                                         damage to Covered Property is the
            (3) Under this Additional Coverage, the                                      result of an insured event for which
                definition of Extra Expense is replaced                                  Property Claims Service has publicly
                with the following:                                                      designated a catastrophe number to
                 Extra Expense means necessary                                           the event.
                 expenses you incur during the                                       (2) You may extend the insurance
                 "dependent     property    period   of                                  provided under this Coverage Form if
                 restoration" that you would not have                                    the limits provided under C. Limits of
                 incurred if there had been no direct                                    Insurance of Building and Personal
                 physical loss or damage to the                                          Property Coverage Form CP 00 10
                 premises of any “dependent property”                                    are insufficient to compensate you for
                 caused by or resulting from a Covered                                   covered loss or damage you incur as a
                 Cause of Loss;                                                          result of the insured Catastrophe
                 (a) To      avoid     or    minimize       the                          event.


                                                            Exhibit A
411-0793 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission       Page 5 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 107 of 300 PageID #:
                                                                   Z7W9183929 04 119
                                                                                 6604055


            (3) This Coverage Extension may not be                                          unmarketable as a complete product
                applied to the deductible amount of                                         because of direct physical loss or
                this policy or any other policy. It also                                    damage from a Covered Cause of
                may not be used to cover any loss or                                        Loss to other parts of covered “stock”
                damage that would not be covered                                            in process of manufacture at an
                under this policy.                                                          insured location.
            (4) The most we will pay under this                                    (2) Should it be determined that such
                Extension in any one “occurrence” is                                   “stock” retains only a salvage value,
                $50,000.                                                               we retain the option of paying the full
                                                                                       value of the “stock” as agreed within
                The most we will pay under this
                                                                                       this policy, and taking the damaged
                Extension during each separate 12
                                                                                       property for salvage purposes.
                month period of this policy is $50,000.
                                                                                   (3) Payment      under     this   Coverage
       8.   Computer and Funds Transfer Fraud
                                                                                       Extension is included within the
            The following is added to A. Coverage,                                     applicable Limit of Insurance.
            Paragraph 4. Additional Coverages of
                                                                              10. Contract Penalties
            Building and Personal Property Coverage                                     i
            Form CP 00 10;                                                         The following is added to A. Coverage,
            Computer and Funds Transfer Fraud                                      Paragraph 4. Additional Coverages of
                                                                                   Building and Personal Property Coverage
            (1) We will pay for loss of and damage to                              Form CP 00 10:
                "money", “securities" and "other
                property" following and directly related                           Contract Penalties
                to the use of any computer to                                      (1) We will pay for contractual penalties
                fraudulently cause a transfer of that                                  you are required to pay due to your
                property from inside the described                                     failure to provide your product or
                “banking premises":                                                    service according to contract terms
                (a) To a person {other than a                                          because of direct physical loss or
                    messenger) outside those banking                                   damage by a Covered Cause of Loss
                    premises; or                                                       to Covered Property.

                (b) To a place             outside      those                      (2) The most we will pay for all penalties
                    premises.                                                          in any one “occurrence" is $50,000 or
                                                                                       the Limit of Insurance shown in the
            (2) The most we will pay for loss of                                       Amended Limits Section of this
                "money" and "securities" resulting                                     Endorsement.
                directly from a "fraudulent instruction"
                                                                                   (3) The amount payable under this
                directing a financial institution to
                transfer, pay or deliver "money" and                                   Additional Coverage is additional
                "securities"   from    your "transfer                                  insurance.
                account" is $15,000 per “occurrence”                          11. Debris Removal
                or the Limit of Insurance shown in the                             a.       A. Coverage Paragraph 4. Additional
                Amended Limits Section of this                                              Coverages, subparagraph a.(4) of
                Endorsement,      regardless of the
                                                                                            Building    and   Personal Property
                number of “fraudulent instructions”
                                                                                            Coverage Form CP 00 10 is replaced
                involved.
                                                                                            by the following:
       9.   Consequential Loss to Stock
                                                                                            (4) Debris Removal
            The following is added to A. Coverage,
                                                                                               We will pay up to an additional
            Paragraph 5. Coverage Extensions of
                                                                                               $250,000 for debris removal
            Building and Personal Property Coverage                                            expense, for each location, in any
            Form CP 00 10:                                                                     one “occurrence” of physical loss
            Consequential Loss to Stock                                                        or damage to Covered Property, if
            (1) You may extend the insurance that                                              one or both of the following
                applies to Your Business Personal                                              circumstances apply:
                Property to apply to the reduction in                                           (a) The total of the actual debris
                value of the remaining parts of “stock”                                             removal expense plus the
                in process of manufacture that are                                                  amount we pay for direct
                physically undamaged        but are                                                 physical loss or damage


                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Sen/ices Offices, Inc. with its permission        Page 6 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 108 of 300 PageID #:
                                                                   Z7W9183929 04 120
                                                                                 6604055


                          exceeds     the  Limit    of                                         coverage begins; or
                          Insurance on the Covered                                        (b) When your Business            Income
                          Property that has sustained                                         coverage ends;
                          loss or damage.
                                                                                          whichever is earlier.
                    (b) The actual debris removal
                        expense exceeds 25% of the                             13. E-Commerce
                        sum of the deductible plus the                               a.   Electronic        Vandalism        Direct
                        amount that we pay for direct                                     Damage
                        physical loss or damage to the
                                                                                          (1) A. Coverage, Paragraph 2.
                        Covered Property that has
                        sustained loss or damage.
                                                                                              Property       Not     Covered,
                                                                                              subparagraph n. of Building and
                    If (4)(a) and/or (4)(b) apply, our                                        Personal Property Coverage Form
                    total payment for direct physical                                         CP 00 10 is deleted.
                    loss or damage and debris
                    removal expense may reach but                                         (2) A. Coverage, Paragraph 4.
                    will never exceed the Limit of                                            Additional         Coverages,
                    Insurance     on   the    Covered                                         subparagraph f. of Building and
                    Property that has sustained loss or                                       Personal Property Coverage Form
                    damage, plus $250,000 or the                                              CP 00 10 is replaced by the
                    Limit of Insurance shown in the                                           following:
                    Amended Limits Section of this                                             f.   Electronic  Vandalism         -
                    Endorsement.                                                                    Direct Damage
            b. A. Coverage Paragraph 4. Additional                                                  We cover direct physical loss
               Coverages, subparagraph a.(5) of                                                     or    damage     to     covered
               Building and Personal Property Form                                                  “computer equipment” at the
               CP 00 10 is deleted:                                                                 described premises caused by
        12. Denial of Access to Premises                                                            “electronic vandalism”.
           The following is added to A. Coverage,                                    b.   Electronic Vandalism - Interruption
           Paragraph 5. Additional Coverages of                                           of Computer Operations
           Business Income (and Extra Expense)                                            (1) A. Coverage, Paragraph 4.
           Coverage Form CP 00 30 and Business                                                Additional       Limitation    -
           Income (and Extra Expense) Coverage                                                Interruption     of     Computer
           Form-Actual Loss Sustained 411-0581:                                               Operations of Business Income
            Denial of Access to Premises                                                      (and Extra Expense) Coverage
                                                                                              Form CP 00 30 and Business
            (1) We will pay for the actual loss of                                            Income (and Extra Expense)
                Business Income you sustain and                                               Coverage - Actual Loss Sustained
                necessary Extra Expense you incur                                             411-0581 is deleted.
                when ingress to or egress from the
                described premises is prevented, due                                      (2) A. Coverage,      Paragraph 5.
                to direct physical loss of or damage to                                       Additional         Coverages,
                property that is away from but within                                         subparagraph d. of Business
                2000 feet of the described premises,                                          Income (and Extra Expense)
                caused by or resulting from any                                               Coverage Form CP 00 30, and
                Covered Cause of Loss covered under                                           Business Income (and Extra
                this policy.                                                                  Expense) Coverage - Actual Loss
                                                                                              Sustained 411-0581 is replaced by
            (2) The coverage for Business Income will
                                                                                              the following:
                begin 72 hours after the loss or
                damage to the premises that causes                                             d.   Electronic   Vandalism     -
                the denial of access and will apply for                                             Interruption of Computer
                a period of up to 30 consecutive days                                               Operations
                after coverage begins.                                                              You may extend the insurance
            (3) The coverage for Extra Expense will                                                 that applies to Business
                                                                                                    Income & Extra Expense to
                begin immediately after the loss or
                damage to the premises that causes                                                  apply to a “suspension” of
                                                                                                    “operations” caused by an
                the denial of access and will end:
                                                                                                    interruption  in  computer
                 (a) 30     consecutive         days       after


                                                            Exhibit A
411-0793 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission        Page 7 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 109 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 121
                                                                                  6604055


                        operations at the described                                     (a) "Computer equipment”; and
                        premises due to “electronic                                     (b) Programming documentation and
                        vandalism”        originating                                       instruction manuals.
                        anywhere In the world.
                                                                                   (2) We will also cover the necessary extra
                        We will only pay for loss of                                   expenses you incur to avoid or
                        Business Income or Extra                                       minimize the suspension of business
                        Expense that occurs during                                     and to continue “operations” because
                        the “period of restoration”.                                   of direct physical loss or damage to
           c.   The most we will pay for all loss or                                   covered property.
                damage       from     both    Electronic                           (3) The following Exclusions do not apply
                Vandalism        Direct Damage and                                     to this Additional Coverage:
                Electronic Vandalism - Interruption of
                Computer Operations in any one                                          (a) Earth Movement; and
                “occurrence" is $10,000 or the Limit of                                 (b) Water.
                Insurance shown in the Amended
                Limits Section of this Endorsement.                                (4) We will not pay for any loss to the
                                                                                       following property:                            1
           d. The amount payable under this
              Additional Coverage is additional                                         (a) Property you rent, loan or lease to
              insurance.                                                                    others while it is away from the
                                                                                            described premises; or
           e.   Special E-Commerce Exclusions
                                                                                        (b) Property you hold for             sale,
                We do not cover:                                                            distribute or manufacture.
                (1) Loss of proprietary use of any                                 (5) Payment    under    this    Additional
                    “electronic data" or “proprietary                                  Coverage is included within the Limit
                    programs” that have been copied,                                   of Insurance applicable to your
                    scanned, or altered;                                               Business Personal Property.
                (2) Loss of or reduction in economic                               (6) Special Electronic Data Processing
                    or market value of any “electronic                                 Equipment Exclusions
                    data" or “proprietary programs”
                    that have been copied, scanned,                                     We do not cover:
                    or altered; and                                                     (a) Any extra expense caused by an
                (3) Theft from your “electronic data”                                       error or omission in programming
                    or "proprietary programs" of                                            or    incorrect  instructions  to
                    confidential information through                                        “hardware";
                    the observation of the “electronic                                  (b) Direct physical loss to covered
                    data" or “proprietary programs” by                                      property caused by:
                    accessing covered        “computer                                       (i) “Electrical disturbance”;
                    equipment" without any alteration
                    or other physical loss or damage                                         (ii) “Power supply disturbance;”
                    to the records or programs.                                              (iii) “Computer virus”; or
                    Confidential information includes,
                    but is not limited to, customer                                          (iv) “Computer hacking".
                    information, processing methods,                          15. Employee            Theft      including   ERISA
                    or trade secrets.                                             Compliance
       14. Electronic Data Processing Equipment                                    The following is added to A. Coverage,
           The following is added to A. Coverage,                                  Paragraph 4. Additional Coverages of
           Paragraph 4. Additional Coverages of                                    Building and Personal Property Coverage
           Building and Personal Property Coverage                                 Form CP 00 10:
           Form CP 00 10:                                                          Employee           Theft      including   ERISA
           Electronic Data Processing Equipment                                    Compliance
           (1) We will pay for direct physical loss or                             (1) We will pay for loss or damage to
               damage to the following Covered                                         “money”,    “securities”    and   "other
               Property which is your property or                                      property" resulting directly from “theft”
               property in your care, custody or                                       committed by an “employee”, clergy, or
               control:                                                                any non-compensated person whether
                                                                                       identified   or not. acting alone


                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 8 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 110 of 300 PageID #:
                                                                   Z7W9183929 04 122
                                                                                 6604055


                or in collusion with other persons.                                     shown in the Amended Limits Section
                For the purposes of this Additional                                     of this Endorsement. Regardless of
                Coverage, “theft" shall also include                                    the number of years this policy
                “forgery".                                                              remains in force or the number of
                                                                                        premiums paid, no Limit of Insurance
           (2) This Additional Coverage terminates                                      cumulates from year to year.
               as to any “employee” as soon as:
                                                                                   (7) The amount payable under this
                (a) You; or                                                            Additional Coverage is additional
                (b) Any of your partners, “members",                                   insurance.
                    “managers”, officers, directors or                             (8) Special Employee Theft Exclusions
                    trustees not in collusion with the
                                                                                        We will not pay for:
                    “employee”;
                “Discovered” the “theft" or any other                                   (a) Loss resulting from “theft" or any
                dishonest act committed by the                                              other dishonest act committed by:
                “employee” whether before or after                                            (i) You; or
                becoming employed by you.                                                     (ii) Any of your        partners   or
           (3) Under this Additional              Coverage,                                        “members";                '
               “occurrence” means:                                                            Whether acting alone or             in
                (a) An individual act;                                                        collusion with other persons.
                (b) The combined total of all separate                                  (b) Loss caused by an “employee" if
                    acts whether or not related; or                                         the     “employee"      has     also
                (c) A series of acts whether or not                                         committed “theft" or any other
                                                                                            dishonest act prior to the effective
                    related;
                                                                                            date of this policy and you or any
                Committed by an “employee” acting                                           of your partners, “managers”,
                alone or in collusion with other                                            officers, directors or trustees, not
                persons, during the policy period,                                          in collusion with the “employee”,
                before such policy period or both.                                          learned of that “theft” or dishonest
           (4) We will pay only for loss you sustain                                        act prior to the policy period
               through acts committed or events                                             shown in the Declarations.
               occurring     anytime     which     is                                   (c) Loss resulting from “theft” or any
               "discovered” by you:                                                         other dishonest act committed by
                (a) During the policy period; or                                            any     of   your    "employees",
                                                                                            “managers”, directors, trustees or
                (b) No later than 1 year from the date
                                                                                            authorized representatives:
                    of termination or cancellation of
                    this insurance. However this                                              (i) Whether acting alone or in
                    extended period to “discover” loss                                            collusion with other persons;
                    terminates immediately upon the                                               or
                    effective date of any other                                               (ii) While performing services for
                    insurance obtained       by you,                                               you or others;
                    whether from us or another
                                                                                             Except when covered under this
                    insurer, replacing in whole or in
                                                                                             Additional Coverage.
                    part the coverage afforded under
                    this Additional Coverage, whether                                   (d) Loss that is an indirect result of
                    or not such other insurance                                             an “occurrence" covered by this
                    provides     coverage    for  loss                                      Additional Coverage, including,
                    sustained prior to its effective                                        but not limited to, loss resulting
                    date.                                                                   from:
           (5) You may extend this coverage to apply                                          (I) Your inability to realize income
               to loss caused by any “employee”                                                   that you would have realized
               while   temporarily     outside    the                                             had there been no loss of or
               Coverage Territory for a period of not                                             damage          to      “money",
               more than 90 days.                                                                 “securities”       or       “other
           (6) The most we will pay for all loss                                                  property";
               resulting directly from an “occurrence"                                        (ii) Payment of damages of any
               is $100,000 or the Limit of Insurance                                               type for which you are legally
                                                                                                   liable;

                                                          Exhibit A
411-0793 0414           Indudes copyrighted materials of Insurance Services Offices. Inc. with its permission         Page 9 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 111 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 123
                                                                                  6604055


                      (iii) Payment of costs, fees or                                         Additional Coverage, you or the
                            other expenses you incur in                                       Plan Administrator must select a
                            establishing   either   the                                       Limit of Insurance for this
                            existence or the amount of                                        Additional    Coverage     that is
                            loss under this Additional                                        sufficient to provide a Limit of
                            Coverage.                                                         Insurance for each Plan that is at
                                                                                              least equal to that required if each
                (e) Fees,     costs    and expenses
                                                                                              Plan were separately insured.
                    incurred by you which are related
                    to any legal action.                                                 (c) With respect to loss sustained or
                                                                                             “discovered” by any such Plan,
                (f)   Loss or that part of any loss, the
                                                                                             Paragraph (1) above is replaced
                      proof of which as to its existence
                                                                                             with the following;
                      or amount is dependent upon
                                                                                              We will pay for loss of or damage
                      (i) An inventory computation; or
                                                                                              to “funds” and “other property"
                      (ii) A profit and loss computation.                                     resulting directly from fraudulent
                      However, where you establish                                            or dishonest acts committed by an
                      wholly      apart ' from     such                                       “employee”, whethen identified or
                      computations that you have                                              not, acting alone or in collusion
                      sustained a loss, then you may                                          with other persons.
                      offer your inventory records and                                   (d) If the first Named Insured is an
                      actual physical count of inventory                                     entity other than a Plan, any
                      in support of the amount of loss                                       payment we make for loss
                      claimed.                                                               sustained by any Plan will be
                (g) Loss     resulting from trading,                                         made to the Plan sustaining the
                    whether in your name or in a                                             loss.
                    genuine or fictitious account.                                       (e) If two or more Plans are insured
                (h) Loss resulting from fraudulent or                                        under this Additional Coverage,
                    dishonest     signing,    issuing,                                       any payment we make for loss:
                    canceling or failing to cancel, a                                         (i) Sustained by two or more
                    warehouse receipt or any papers                                               Plans; or
                    connected with it.
                                                                                              (ii) Of commingled “funds” or
                (1)   Loss resulting from:                                                         “other property" of two or more
                      (i) The unauthorized disclosure                                              Plans;
                          of       your      confidential                                     Resulting from an “occurrence”,
                          information including, but not                                      will be made to each Plan
                          limited to, patents, trade                                          sustaining loss in the proportion
                          secrets, processing methods                                         that the Limit of Insurance
                          or customer lists; or                                               required for each Plan bears to the
                      (ii) The unauthorized use or                                            total Limit of Insurance of all
                           disclosure     of    confidential                                  Plans sustaining loss.
                           information of another person                                 (f) The Deductible does not apply to
                           or entity which is held by you                                    this Additional Coverage.
                           including, but not limited to,
                                                                               16. Employee Tools and Work Clothing
                           financial information, personal
                           information,      credit    card                         The following is added to A. Coverage,
                           information or similar no                                Paragraph 4. Additional Coverages of
                           public information.                                      Business and Personal Property Coverage
           (9) Welfare and Pension Plan ERISA                                       Form CP 00 10: .
                Compliance                                                          Employee Tools and Work Clothing
                (a) The “employee benefit plan”                                     (1) We will pay for direct physical loss of
                    (hereafter referred to as Plan) is                                  or damage to tools and work clothing
                    included as an insured under this                                   of your “employees” damaged by a
                    Additional Coverage.                                                Covered Cause of Loss while such
                                                                                        tools and work clothing are located at
                (b) If any Plan is insured jointly with
                                                                                        an insured location, your job sites or
                    any other entity under this
                                                                                        while "in transit" to and from your job


                                                           Exhibit A
411-0793 0414            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 10 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 112 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 124
                                                                                  6604055


                 sites, while in your vehicle.                                                (ii) 180 consecutive days after the
           (2) The most we will pay for loss or                                                    date determined in (1)(a)
               damage       under    this  Additional                                              above.
               Coverage is $25,000 per “occurrence”                                 (2)(b)    Ends on the earlier of:
               or the Limit of Insurance shown in the                                         (i) The date you could restore
               Amended Limits Section of this                                                                               with
                                                                                                  tenant     occupancy.
               Endorsement, but not more than $500
                                                                                                  reasonable speed, to the level
               for any one tool or Item of clothing.
                                                                                                  which would general the
               The amount payable under this
                                                                                                  “Rental Value” that would
               Additional Coverage Is additional
                                                                                                  have existed if no direct
               insurance.                                                                         physical loss or damage had
           (3) The Coinsurance condition does not                                                 occurred: or
               apply to this Additional Coverage.                                             (ii) 180 consecutive days after the
       17. Expediting Expense                                                                      date determined in (2)(a)
           The following is added to A. Coverage,                                                  above.
           Paragraph 4. Additional Coverages of                                19. Extended Coverage              on    Property   -
           Building and Personal Property Coverage                                 within 2000 feet
           Form CP 00 10:                                                           Under the Building and Personal Property
           Expediting Expense                                                       Coverage Form CP 00 10, Business
           (1) When a Covered Cause of Loss                                         Income (and Extra Expense) Coverage
               occurs to Covered Property, we will                                  Form CP 00 30 and Business Income {and
               pay for the reasonable and necessary                                 Extra Expense) Coverage Form - Actual
               additional expenses you incur to:                                    Loss Sustained 411-0581 all provisions
                                                                                    that limit the location of property to “within
                 (a) Make temporary repairs;                                        100 feet” of a -described premise are
                 (b) Expedite permanent repair or                                   replaced with “within 2000 feet" of a
                     replacement of damaged property;                               described premise.
                     or                                                        20. Extra Expense
                 (c) Provide training on replacement                                The following is added to A. Coverage,
                     machines or equipment.                                         Paragraph 4. Additional Coverages of
           (2) The most we will pay for loss under                                  Building and Personal Property Coverage
               this Additional Coverage in any one                                  Form CP 00 10:
               “occurrence” is $50,000 or the Limit of                              Extra Expense
               Insurance shown in the Amended
               Limits Section of this Endorsement.                                  (1) When a Covered Cause of Loss
                                                                                        occurs to Covered Property at a
           (3) The amount payable under this                                            location described in the declarations,
               Additional Coverage is additional                                        we will pay for the reasonable and
               insurance.                                                               necessary extra expense you incur to
        18. Extended Business Income                                                    continue as nearly as possible your
                                                                                        normal business operations following
           A. Coverage, Paragraph 5. Additional
                                                                                        the covered loss or damage.
           Coverages, subparagraphs c.(1)(b) and
           (2)(b) of Business Income (and Extra                                     (2) The most we will pay for loss under
           Expense) Coverage Form CP 00 30 and                                          this Additional Coverage in any one
           Business Income (and Extra Expense)                                          “occurrence" is $300,000 or the Limit
           Coverage form - Actual Loss Sustained                                        of Insurance shown in the Amended
           411-0581 are replaced by the following:                                      Limits Section of this Endorsement.
            (1)(b)   Ends on the earlier of:                                        (3) The amount payable under this
                                                                                        Additional Coverage is additional
                     (i) The date you could restore
                                                                                        insurance.
                         your     “operations".     with
                         reasonable speed, to the level                             (4) No deductible applies to this coverage.
                         which would generate the                              21. Fire Protection Equipment Recharge
                         business income amount that
                         would have existed if no direct                            The following is added to A. Coverage,
                         physical loss or damage had                                Paragraph 4. Additional Coverages of
                         occurred; or                                               Building and Personal Property Coverage


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 11 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 113 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 125
                                                                                  6604055


           Form CP 00 10:                                                                Paragraphs (1)(a) through {1)(d),
           Fire Protection Equipment Recharge                                            including Business Income is $25,000
                                                                                         or the Limit of Insurance shown in the
           (1) We will pay expenses you incur to                                         Amended Limits Section of this
               recharge or refill your fire protection                                   Endorsement.
               equipment due to the leakage or
                                                                                         The most we will pay for all loss under
               discharge:
                                                                                         Paragraph (1)(e) is $3,000 or the Limit
                 (a) To prevent or control loss;                                         of Insurance shown in the Amended
                 (b) Accidentally; or                                                    Limits Section of this Endorsement.
                 (c) As a result of malfunction of the                              (3) Special           Food    Contamination
                     equipment.                                                         Exclusion
           (2) The Deductible does not apply to this                                     We will not pay any fines or penalties
               Additional Coverage. Payment under                                        levied against you by the Board of
               this Additional Coverage is included                                      Health or any other governmental
               within   the   applicable  Limit   of                                     authority as a result of the discovery of
               Insurance.                                                                food contamination at the described
                      I
                                                                                         premises.
       22. Food Contamination
                                                                               23. Forgery or Alteration
           The following is added to A. Coverage,
           Paragraph 5. Coverage Extensions of                                      The following is added to A. Coverage,
           Building and Personal Property Coverage                                  Paragraph 4. Additional Coverages of
           Form CP 00 10:                                                           Building and Personal Property Coverage
                                                                                    Form CP 00 10:
           Food Contamination
                                                                                    Forgery or Alteration
           (1) If your business at the described
               premises is ordered closed by the                                    (1) We will pay for loss resulting directly
               Board of Health or any other                                             from “forgery” or alteration of checks,
               governmental authority as a result of                                    credit cards, debit cards, charge
               the discovery of “food contamination”,                                   cards, drafts, promissory notes, or
               we will pay;                                                             similar written promises, orders or
                                                                                        directions to pay a sum certain in
                 (a) Your expense to clean your                                         “money” that are:
                     equipment as required by the
                     Board of Health or any other                                        (a) Made or drawn by or drawn upon
                     governmental authority;                                                 you; or
                 (b) Your cost to replace the food                                       (b) Made or drawn by one acting as
                     which is, or is suspected to be                                         your agent;
                     contaminated;                                                       or that are purported to have been
                 (c) Your     expense     to    provide                                  made or drawn.
                     necessary    medical    tests    or                            (2) If you are sued for refusing to pay any
                     vaccinations for your infected                                     instrument covered in paragraph (1)
                     “employees”. However, we will not                                  above, on the basis that it has been
                     pay for any expense that is                                        forged or altered, and you have our
                     otherwise   covered     under     a                                written consent to defend against the
                     Workers’ Compensation Policy;                                      suit, we will pay for any reasonable
                 (d) The loss of Business Income you                                    legal expenses that you incur and pay
                     sustain due to the necessary                                       in that defense.
                     “suspension” of your “operations”.                             (3) Under this Additional Coverage, any
                     The    coverage    for    Business                                 loss:
                     Income will begin 24 hours after
                                                                                         (a) Caused by any one or more
                     you receive notice of closing from
                     the Board of Health or any other                                        persons; or
                     governmental authority; and                                         (b) Involving a single act or series of
                 (e) Additional Advertising expenses                                         related acts;
                     you    incur to    restore your                                      is considered     one “occurrence”
                     reputation.                                                          regardless of the number of checks,
                                                                                          credit cards, debit cards, charge
            (2) The most we will pay for all loss under
                                                                                          cards, drafts, promissory notes, or


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 12 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 114 of 300 PageID #:
                                                                   27W9183929 04 126
                                                                                 6604055


                 similar written promises, orders or                                   (2) The most we will pay for loss
                 directions involved.                                                      under this Coverage Extension is
            (4) Special “Forgery"           or    Alteration                               the applicable building Limit of
                Exclusion                                                                  Insurance.
                                                                                        (3) Payment under this Addition
                 This Additional Coverage does not
                 apply to;                                                                  Coverage is included within the
                                                                                            applicable Limit of Insurance.
                 Loss arising from any credit, debit or
                 charge card if you have not complied                             b. A. Coverage, Paragraph 2. Property
                 fully with the provisions, conditions or                            Not Covered, subparagraphs f., g.,
                 other terms under which the card was                                and m. of Building and Personal
                 issued.                                                             Property Coverage Form CP 00 10, do
                                                                                     not apply to this coverage.
            (5) The most we will pay for loss,
                 including legal expenses, resulting                         25. International Air Shipments
                 directly from an “occurrence" under                              The following is added to A. Coverage,
                 this Additional Coverage is $30,000 or                           Paragraph 5. Coverage Extensions of
               I the Limit of Insurance shown in the                              Building and Personal Property Coverage
                 Amended Limits Section of this                                   Form CP 00 10:
                 Endorsement, but not more than
                                                                                  International Air Shipments
                 $1,000 for any loss arising from any
                 credit, debit or charge card forgery or                          (1) You may extend the insurance that
                 "Alteration”. Regardless of the number                               applies to your Business Personal
                 of years this policy remains in force or                             Property and Personal Property of
                 the number or premiums paid, no Limit                                Others that we ship to apply to that
                 of Insurance cumulates from year to                                  property: while being shipped by air;
                 year. The Deductible does not apply to                                (a) Anywhere within the Coverage
                 this Additional Coverage.                                                 Territory to or from a location
            (6) The amount payable under this                                              outside of the coverage territory:
                Additional Coverage is additional                                          or
                insurance.                                                             (b) Between locations outside of the
        24. Foundations & Underground Pipes                                                coverage territory;
            a. The following is added to A.                                       (2) This coverage extension only applies
               Coverage, Paragraph 5. Coverage                                        to the shipment of your property which
               Extensions of Building and Personal                                    originates and terminates at a location
               Property Coverage Form CP 00 10;                                       specified in the air waybill.
                 Foundations & Underground Pipes                                  (3) The most we will pay for loss or
                                                                                      damage under this Extension in any
                 (1) You may extend the insurance
                                                                                      one “occurrence” is $50,000 or the
                     that applies to Building to apply to
                                                                                      Limit of Insurance shown in the
                     loss or damage to:
                                                                                      Amended Limits Section of this
                     (a) Foundations       of   buildings,                            Endorsement.
                         structures.     machinery      or
                                                                                  (4) Special International Air Shipments
                         boilers if their foundations are
                                                                                      Exclusion
                         below:
                                                                                       This Extension does not apply to:
                         (i) The      lowest       basement
                             floor: or                                                 Business Personal Property if there is
                                                                                       other insurance in force covering the
                         (ii) The    surface of the
                                                                                       same loss.
                              ground, if there is no
                              basement:                                      26. Inventory & Loss Appraisal
                     (b) Underground pipes, flues and                             The following is added to A. Coverage,
                         drains; and                                              Paragraph 5. Coverage Extensions of
                                                                                  Building and Personal Property Coverage
                     (c) The cost of excavating,
                                                                                  Form CP 00 10:
                         grading, backfilling or filling
                                                                                  Inventory and Loss Appraisal
                     when such loss or damage is
                     caused by a Covered Cause of                                  (1) We will pay all reasonable expenses
                     Loss.                                                             you incur at our request to assist us in;


                                                          Exhibit A
411-0793 04 14          Includes copyrighted matenals of Insurance Services Offices, Inc. with its permission     Page 13 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 115 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 127
                                                                                  6604055


                 (a) The investigation of a claim;                                       (c) Rekeying        replacing      or
                                                                                             reprogramming undamaged locks
                 (b) The determination of the amount
                                                                                             to accept new keys or entry codes
                     of loss, such as taking inventory;
                                                                                             when the building security has
                     or
                                                                                             been compromised.
                 (c) The cost of preparing specific loss
                                                                                    (2) The most we will pay under this
                     documents and other supporting
                                                                                        Extension is $20,000 or the Limit of
                     exhibits.
                                                                                        Insurance shown in the Amended
             (2) Expenses you incur include costs                                       Limits Section of this Endorsement.
                 charged to you by others, including                                    The Deductible does not apply to this
                 property managers, acting on your                                      Extension.
                 behalf to assist us with item (1) above.
                                                                               28. Lease Cancellation
             (3) The Deductible does not apply to this
                                                                                    The following is added to A. Coverage,
                 Extension.
                                                                                    Paragraph 4. Additional Coverages of
             (4) Regardless of the number of                                        Building and Personal Property Coverage
                 described premises involved, the most                              Form CP 00 10:
      I          we will pay under this Extension for
                                                                                    Lease Cancellation
                 loss or damage in any one
                 “occurrence” is $250,000 or the Limit                              (1) We will pay the actual loss of business
                 of Insurance shown in the Amended                                      income you sustain due to the
                 Limits Section of this Endorsement.                                    cancellation of a lease by your tenants
             (5) Special                                                                in a Covered Building due to
                            Inventory          and        Loss
                                                                                        untenantability that is caused by direct
                 Appraisal Exclusions
                                                                                        physical loss or damage to that
                 We will not pay for expenses:                                          building from a Covered Cause of
                 (a) Incurred to perform your duties in                                 Loss.
                     the event of loss under E. Loss                                     This Additional Coverage only applies
                     Conditions of Building and                                          if at the time of loss the building was
                     Personal Property Coverage Form                                     occupied and business was being
                     CP 00 10;                                                           conducted by the tenant canceling the
                 (b) To prove that loss or damage is                                     lease or their sub-lessee; or a lease
                     covered;                                                            was signed but the building was not
                                                                                         yet occupied by the tenant.
                 (c) Billed   by and         payable    to
                     independent or public adjusters,                               (2) We will pay for loss of business
                     attorneys or any of their affiliated                               income that you          sustain after
                     or associated entities;                                            tenantability is restored and until the
                                                                                        earlier of:
                 (d) To prepare claims not covered by
                     this policy; or                                                     (a) The date you lease the premises
                                                                                             to another tenant; or
                 (e) Incurred under any Appraisal
                     provisions within the policy.                                       (b) 12 months immediately following
                                                                                             the “period of restoration".
          27. Key Replacement & Lock Repair
                                                                                    (3) The amount payable under this
             The following is added to A. Coverage,                                     Additional Coverage is additional
             Paragraph 5. Coverage Extensions of                                        insurance.
             Building and Personal Property Coverage
             Form CP 00 10:                                                         (4) Regardless of the number of tenants
                                                                                        canceling a lease at the described
             Key Replacement & Lock Repair                                              premises, the most we will pay under
             (1) You may extend the insurance                                           this Additional Coverage is $50,000
                 provided under this Coverage Form to                                   per “occurrence" or the Limit of
                 cover the reasonable and necessary                                     Insurance shown in the Amended
                 expense you incur due to a covered                                     Limits Section of this Endorsement.
                 “thett" for:                                                       (5) Special    Lease               Cancellation
                 (a) Replacement of keys if they are                                    Exclusions
                     stolen;                                                             We will not pay for:
                 (b) Lock repair; or                                                (a) Lease cancelled           after the “period


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission        Page 14 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 116 of 300 PageID #:
                                                                   Z7W9183929 04 128
                                                                                 6604055


                     of restoration”;                                               Marring & Scratching
                 (b) Lease cancelled, suspended or                                  (1) You may extend the insurance that
                     allowed to lapse by you;                                           applies to Business Personal Property
                 (c) Return of pre-paid rent or security                                to apply to damage caused directly by
                     and other deposits made by                                         sudden and accidental marring and
                                                                                        scratching of:
                     tenants; or
                 (d) Lease cancelled at the normal                                       (a) Your “stock";
                     expiration date.                                                    (b) Your printing plates; or
       29. Leasehold Interest-Tenants                                                    (c) Property of others that is in your
           The following is added to A. Coverage,                                            care, custody or control.
           Paragraph 4. Additional Coverages, of                                    (2) This Extension does not apply to;
           Building and Personal Property Coverage                                       (a) Property at other than               the
           Form CP 00 10:                                                                    described premises; or
           Leasehold Interest-Tenants                                                    (b) Property in transit.
           (1) We will pay for the loss of prepaid rent                             (3) Payment under this Extension is
               you sustain due to the cancellation of                                   Included within Limit of Insurance
               your written lease. The cancellation                                     applicable to your Business Personal
               must result from direct physical loss or                                 Property.
               damage to property at the premises
               described in the Declarations caused                            31. Money & Securities
               by or resulting from any Covered                                     The following is added to A. Coverage,
               Cause of Loss.                                                       Paragraph 4. Additional Coverages of
           (2) This Additional Coverage only applies                                Building and Personal Property Coverage
               if at the time of loss you were                                      Form CP 00 10:
               occupying and conducting business at                                 Money & Securities
               the described premises.
                                                                                    (1) We will pay for loss of “money" and
           (3) The amount payable under this                                            “securities" while:
               Additional Coverage is additional
                                                                                         (a) Inside the described premises;
               insurance.
                                                                                         (b) At a "banking premises";
           (4) The most we will pay for loss in any
               one "occurrence" is the lesser of:                                        (c) Temporarily within your living
                                                                                             quarters or the living quarters of
                 (a) The unused pro-rata portion of
                     prepaid rent based on the period                                        any other member, volunteer; or
                     of time remaining in your lease,                                    (d) “employee”     having    use        and
                     which you have paid at the                                              custody of the property; or
                     described premises where your                                       (e) “In transit" between (1)(a), (1)(b),
                     lease was cancelled; or                                                 or(1)(c)
                 (b) $150,000 or the Limit of Insurance                                  that results directly from;
                     shown in the Amended Limits
                     Section of this Endorsement.                                        (f) “theft”; or
            (5) Special         Leasehold             Interest                           (g) Disappearance or destruction.
                Exclusion                                                           (2) Under this Additional Coverage, all
                 We will not pay for:                                                   loss;
                 (a) Lease cancelled, suspended or                                       (a) Caused by one or more persons;
                     allowed to lapse by you; or                                             or
                 (b) Lease cancelled at the normal                                       (b) Involving a single act or series of
                     expiration date.                                                        related acts;
        30. Marring & Scratching                                                         is considered one “occurrence”.
            The following is added to A. Coverage,                                  (3) You must keep records of all “money"
            Paragraph 5. Coverage Extensions of                                         and “securities” so we can verify the
            Building and Personal Property Coverage                                     amount of any one loss or damage.
            Form CP 00 10:                                                          (4) The      amount       payable   under    this


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 15 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 117 of 300 PageID #:
                                                                   27W9183929 04 129
                                                                                 6604055


                Additional    Coverage         is   additional                     (3) The amount payable under this
                insurance.                                                             Additional Coverage is additional
           (5) The most we will pay for loss in            any                         insurance.
               one “occurrence" is $25,000 or               the               33. Newly    Acquired              or    Constructed
               Limit of Insurance shown in                  the                   Property
               Amended Limits Section of                   this                    A. Coverage, Paragraph 5. Coverage
               Endorsement.
                                                                                   Extensions, subparagraph a. of Building
           (6) Special    Money            &        Securities                     and Personal Property Coverage Form CP
               Exclusions                                                          00 10 is replaced by the following:
                We will not pay for loss:                                          a.   Newly Acquired            or   Constructed
                (a) Resulting from accounting                or                         Property
                    arithmetic errors or omissions:                                     (1) Buildings
                (b) Resulting     from     giving    or                                      If this policy covers Building, you
                    surrendering of property in any                                          may extend that insurance to
                    exchange or purchase; or                                                 apply to;
                (c) Of property contained in ' any                                           (a) Your new buildings while
                    money-operated device unless the                                             being built on the described
                    amount of "money” deposited in it                                            premises; and
                    is recorded by a continuous
                                                                                             (b) Buildings you acquire at
                    recording instrument in the device.
                                                                                                 locations, other than the
                (d) Loss or damage to "money" and                                                described premises, intended
                    "securities" following and directly                                          for:
                    related to the use of any computer
                                                                                                   (I) Similar use as the building
                    to fraudulently cause a transfer of
                                                                                                       described        in     the
                    that property from inside the
                                                                                                       Declarations; or
                    described “banking premises”:
                                                                                                   (ii) Use as a warehouse.
                    (i) To a person (other than a
                        messenger) outside those                                             The most we will pay for loss or
                        premises: or                                                         damage under this Extension is
                                                                                             $2,000,000 at each building or the
                    (ii) To a place         outside those
                                                                                             Limit of Insurance shown in the
                         premises.                                                           Amended Limits Section of this
       32. Money Orders & Counterfeit Money                                                  Endorsement.
           The following is added to A. Coverage,                                       (2) Business Personal Property
           Paragraph 4. Additional Coverages of                                              (a) If this policy covers Your
           Building and Personal Property Coverage                                               Business Personal Property,
           Form CP 00 10:                                                                        you    may     extend  that
           Money Orders & Counterfeit Money                                                      insurance to apply to:
           (1) We will pay for loss resulting directly                                             (i)   Business         personal
               from your having accepted in good                                                         property, including such
               faith, in exchange for merchandise,                                                       property that you newly
               “money” or services;                                                                      acquire, at any location
                (a) Money orders issued by any post                                                      you acquire other than at
                    office, express company or bank                                                      fairs, trade shows or
                    that    are    not  paid   upon                                                      exhibitions;
                    presentation: or                                                               (ii) Business          personal
                (b) "Counterfeit   money”     that   is                                                 property, including such
                    acquired during the regular course                                                  property that you newly
                    of business.                                                                        acquire, located at your
                                                                                                        newly     constructed   or
           (2) The most we will pay for loss in            any                                          acquired buildings at the
               one “occurrence" is $25,000 or               the                                         location described in the
               Limit of Insurance shown in                  the                                         Declarations; or
               Amended Limits Section of                   this
                                                                                                   The most we will pay for loss
               Endorsement.
                                                                                                   or   damage     under this


                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 16 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 118 of 300 PageID #:
                                                                   Z7W9183929 04 130
                                                                                 6604055


                        Extension is $1,000,000 at                                Extension of Business Income (and Extra
                        each building or the Limit of                             Expense) Coverage Form CP 00 30 and
                        Insurance shown in        the                             Business Income (and Extra Expense)
                        Amended Limits Section of                                 Coverage Form - Actual Loss Sustained
                        this Endorsement.                                         411-0581, Newly Acquired Locations is
                    (b) This Extension does not apply                             replaced by the following;
                        to:                                                       Newly Acquired Locations
                        (I)    Personal    property   of                          a.   You may extend your Business
                              others that is temporarily                               Income and Extra Expense Coverages
                              in your possession in the                                to apply to property at any location you
                              course of installing or                                  acquire other than fairs or exhibitions.
                              performing work on such
                                                                                  b. The most we will pay under this
                              property; or                                           Extension, for the sum of Business
                        (ii) Personal    property     of                             Income loss and Extra Expense
                             others that is temporarily                              incurred, is $250,000 at each location
                             in your possession in the                               or the Limit of Insurance shown in the
                             course        of       your                             Amended Limits Section of this
                             manufacturing            or                             Endorsement.
                             wholesaling activities.
                                                                                  c.   Insurance under this Extension for
                (3) This insurance may not be used to                                  each newly acquired location will end
                    increase your Business Personal                                    when any of the following first occurs:
                    Property Limit. It does not apply to                               (1) This policy expires;
                    personal property you acquire as
                    part of your usual customary                                       (2) 180 days expire after you acquire
                    business dealings whether or not                                       or begin to construct the property:
                    such acquisition was related to                                        or
                    anticipated seasonal demands.                                      (3) You report values to us.
                    Under the terms of this policy,
                    such property is not considered                                    We will charge you additional premium
                    newly acquired, but fails within the                               for values reported from the date you
                    provisions for Business Personal                                   acquire the property.
                    Property.                                                35. Non-Owned Detached Trailers
                (4) Period of Coverage                                            A. Coverage, Paragraph 5. Coverage
                    With      respect to    insurance                             Extensions, subparagraph f. Non-Owned
                    provided under this Coverage                                  Detached Trailers, item (3) of Building
                    Extension for newly Acquired or                               and Personal Property Coverage Form CP
                    Constructed Property, coverage                                00 10 is replaced by the following:
                    will end when any of the following                            (3) The most we will pay for loss or
                    first occurs:                                                     damage under this Extension is
                    (a) This policy expires;                                          $25,000, or the Limit of Insurance
                                                                                      shown in the Amended Limits Section
                    (b) 180 days after you acquire the                                of this Endorsement.
                        property or begin construction
                        of that part of the building that                    36. Ordinance or Law
                        would qualify as covered                                  The following is added to A. Coverage,
                        property: or                                              Paragraph 4. Additional Coverages of
                    (c) You report values to us.                                  Building and Personal Property Coverage
                                                                                  Form CP 00 10;
                    We will charge you additional
                    premium for values reported from                              Ordinance or Law
                    the date you acquire the property                             (1) This Additional Coverage applies only
                    or begin construction of that part                                to buildings which are insured on a
                    of the building that would qualify                                Replacement Cost basis.
                    as covered property.
                                                                                  (2) Application of Coverage
       34. Newly Acquired Locations - Business
                                                                                       This Additional Coverage applies only
           Income & Extra Expense
                                                                                       if both (a) and (b) below are satisfied
           A. Coverage, Paragraph 6. Coverage                                          and are then subject to the


                                                          Exhibit A
411-0793 0414          Includes copyrighted materials of Insurance Services Offices. Inc. with its permission     Page 17 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 119 of 300 PageID #:
                                                                   27W9183929 04 131
                                                                                 6604055


                 qualifications set forth in (c).                                              of      Construction    Coverage.
                                                                                               Instead, we will only pay the
                 (a) The Ordinance or Law:
                                                                                               proportion that covered direct
                      (i) Regulates the construction or                                        physical damage bears to the total
                          repair of a building or                                              direct physical damage.
                          structure,  or     establishes
                                                                                               However, if the covered direct
                          zoning     or     land     use
                                                                                               physical damage alone would
                          requirements at the described
                                                                                               have resulted in enforcement of
                          premises:
                                                                                               the ordinance or law, then we will
                      (ii) Requires the demolition of                                          pay the full amount of the loss
                           undamaged      parts  of    a                                       otherwise payable under the terms
                           covered building or structure                                       of Coverage for Loss or Damage
                           that is damaged or destroyed                                        to the Undamaged Portion of the
                           by a Covered Cause of Loss;                                         Building,     Demolition     Cost
                           and                                                                 Coverage or Increased Cost of
                      (iii) Is in force at the time of loss.                                   Construction Coverage.
                 But coverage under this Additional                                  (3) We will not pay under this Additional
                 Coverage applies only in response to                                    Coverage for the costs associated with
                 the minimum requirements of the                                         the enforcement of any ordinance or
                 ordinance or law. Losses and costs                                      law which requires an insured or
                 incurred     in    complying     with                                   others to test for, monitor, clean up,
                 recommended actions or standards                                        remove, contain, treat, detoxify or
                 that exceed actual requirements are                                     neutralize, or in any way respond to,
                 not covered under this coverage.                                        or assess the effects of “pollutants”.
                 (b) (i)   The building sustains direct                              (4) Coverage
                           physical damage that is                                        (a) Loss to Undamaged Portion of
                           covered under this Policy and                                      the Building
                           such damage        results in
                                                                                               With respect to the building that
                           enforcement of or compliance
                                                                                               has sustained covered direct
                           with the ordinance or law; or
                                                                                               physical damage; we will pay for
                      (ii) The building sustains both                                          the loss in value of the
                           direct physical damage that is                                      undamaged portion of the building
                           covered under this Policy and                                       as a consequence of enforcement
                           direct physical damage that is                                      of an ordinance or law that
                           not covered under this Policy,                                      requires demolition of undamaged
                           and the building damage in its                                      parts of the same building.
                           entirety results in enforcement                                     Coverage for Loss to the
                           of or compliance with the                                           Undamaged       Portion   of  the
                           ordinance or law.                                                   Building is included within the
                    (iii) But if the building sustains                                         Limit of Insurance shown in the
                          both direct physical damage                                          Declarations as applicable to the
                          that is covered under this                                           covered building. Coverage does
                          Policy and direct physical                                           not    increase the     Limit   of
                          damage that is not covered                                           Insurance.
                          under this Policy, and the                                      (b) Demolition Cost
                          damage that is not covered is
                                                                                               With respect to the building that
                          the subject of the ordinance or
                                                                                               has sustained covered. direct
                          law, then there is no coverage
                                                                                               physical damage, we will pay the
                          under       this     Additional
                                                                                               cost to demolish and clear the site
                          Coverage.
                                                                                               of the undamaged parts of the
                 (c) In the situation described in (b)(ii)                                     same building, as a consequence
                     above, we will not pay the full                                           of enforcement of an ordinance or
                     amount of loss otherwise payable                                          law that requires demolition of
                     under the terms of coverages for                                          such undamaged property.
                     Coverage for Loss to Undamaged
                                                                                               The     Coinsurance    Additional
                     portion of the Building, Demolition
                                                                                               Condition does not apply to
                     Cost Coverage or Increased Cost                                           Demolition Cost Coverage.


                                                            Exhibit A
411-0793 04 14             Indudes copyrighted materials of Insurance Services O^ices, Inc. with its permission      Page 18 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 120 of 300 PageID #:
                                                                   Z7W9183929 04 132
                                                                                 6604055


                 (c) Increased Cost of Construction                                                     but not for more than the
                                                                                                        amount it would cost to
                     With respect to the building that
                                                                                                        restore the building on the
                     has sustained covered direct
                                                                                                        same premises and to the
                     physical damage; we will pay the
                                                                                                        same height, floor area,
                     increased cost to:
                                                                                                        style and comparable
                     (i) Repair       or   reconstruct                                                  quality of the original
                         damaged portions of that                                                       property insured; or
                         buildings; and/or
                                                                                                   2)     The Limit of Insurance
                     (ii) Reconstruct      or     remodel                                               shown in the Declarations
                          undamaged portions of that                                                    as applicable to the
                          building, whether or not                                                      covered building.
                          demolition is required;
                                                                                              (ii) If the property is not repaired
                     When the increased cost is a                                                  or replaced, we will not pay
                     consequence of enforcement of or                                              more than the lesser of:
                     compliance with the minimum
                                                                                                   1)   The actual cash value of
                     requirements of the ordinance or
                                                                                                        the building: or
                     law.
                     However:                                                                      2)   The Limit of Insurance
                                                                                                        shown in the Declarations
                     This coverage applies only if the                                                  as applicable to the
                     restored or remodeled property is                                                  covered building.
                     intended for similar occupancy as
                     the current property, unless such                                   (c) The most we will pay for the total
                     occupancy is not permitted by                                           of   all covered         losses for
                     zoning or land use ordinance or                                         Demolition Cost and Increased
                     law.                                                                    Cost of Construction is the Limit of
                                                                                             Insurance shown below. Subject
                     We will not pay for the increased                                       to   this combined         Limit of
                     cost of construction if the building                                    Insurance, the following loss
                     is not repaired, reconstructed or                                       payment provisions apply:
                     remodeled.
                                                                                              (i) For Demolition Cost, we will
                     The     Coinsurance Additional                                               not payfor more than the
                     Condition does not apply to                                                  amount you actually spend to
                     Increased Cost of Construction                                               demolish and clear the site of
                     Coverage.                                                                    the described premises.
           (5) Loss Payment                                                                   (ii) For Increased          Cost   of
                 (a) The following loss payment                                                    Construction:
                     provisions are subject to the                                                 1) We will not pay for the
                     apportionment procedure set forth                                                increased     cost   of
                     in   Section   m.2.(c) of this                                                   construction:
                     Additional Coverage.
                                                                                                        a) Until the property is
                 (b) When there is a loss in value of an                                                   actually repaired or
                     undamaged portion of the building                                                     replaced, at the same
                     to which Coverage for Loss to the                                                     or another premises;
                     Undamaged       Portion     of the                                                    and
                     building applies, the loss payment
                     for    that   building,    including                                               b) Unless the repairs or
                     damaged        and      undamaged                                                     replacement         are
                     portions, will be determined as                                                       made as soon as
                     follows:                                                                              possible after the loss
                                                                                                           or damage, not to
                     (i) If the property is repaired or                                                    exceed two years.
                         replaced    on    the    same
                         premises, we will not pay                                                 2)    If the building is repaired
                         more than the lesser of:                                                       or replaced at the same
                                                                                                        premises, or if you elect to
                         1)   The amount you actually                                                   rebuild       at     another
                              spend to repair, rebuild or                                               premises, the most we will
                              reconstruct the building.


                                                           Exhibit A
411-0793 04 14           Indudes copyrighted materials of Insurance Services Offices, Inc. with its permission        Page 19 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 121 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 133
                                                                                  6604055


                              pay for the increased cost                                      of Covered Causes of Loss
                              of construction is the                                          occurring during each separate
                              increased      cost     of                                      12-month period of this policy.
                              construction at the same                                   (5) This Additional Coverage is an
                              premises.                                                      additional amount of insurance.
                      (iii) The most we will pay for loss                      38 Preservation of Property
                            under Demolition Cost and
                            Increased        Cost       of                          A. Coverage, Paragraph 4. Additional
                            Construction for each building                          Coverage, subparagraph b. of Building
                            is $500,000 or the Limit of                             and Personal Property Coverage Form CP
                            Insurance shown in the                                  00 10 is replaced by the following;
                            Amended Limits Section of                               b.   Preservation of Property
                            this Endorsement.
                                                                                         If it is necessary to move Covered
                      (iv) Under this endorsement we                                     Property from the described premises
                           will not pay for loss due to any                              to preserve it from loss or damage by
                           ordinance or law that:                                        a Covered Cause of Loss, we will pay
                  '       1) You were required to                                        for any direct physical loss or damage
                             comply with before the                                      to that property:
                             loss, even if the building                                  (1) While it is being moved or while
                             was undamaged; and                                              temporarily stored at another
                      2) You failed to comply with                                           location; and
       37. Pollutant Clean-Up and Removal                                                (2) Only if the loss or damage occurs
           A. Coverage, Paragraph 4. Additional                                              within 90 days after the property is
           Coverages, subparagraph d. of Building                                            first moved.
           and Personal Property Coverage Form CP                              39. Preservation of Property - Expense
           00 10 is replaced by the following:
                                                                                    The following is added to A. Coverage,
            d.   Pollutant Clean-Up and Removal                                     Paragraph 4. Additional Coverages of
                 (1) We will pay your expense to                                    Building and Personal Property Coverage
                     extract “pollutants” from land or                              Form CP 00 10:
                     water at the described premises if                             Preservation of Property - Expense
                     the discharge, dispersal, seepage,
                                                                                    (1) If it is necessary to move Covered
                     migration, release or escape of
                     the “pollutants” is caused by or                                   Property from the described premises
                     results from a Covered Cause of                                    to preserve it from loss or damage by
                     Loss that occurs during the policy                                 a Covered Cause of Loss, we will pay
                     period. The expenses will be paid                                  your expenses to move or store the
                     only if they are reported to us in                                 Covered Property.
                     writing within 180 days of the date                            (2) This coverage applies for 90 days
                     on which the Covered Cause of                                      after the property is first moved, but
                     Loss occurs.                                                       does not extend past the date on
                 (2) This Additional Coverage does not                                  which this policy expires.
                     apply to costs to test for. monitor                            (3) The most we will pay under this
                     or     assess    the     existence,                                Additional Coverage is $50,000 or the
                     concentration    or    effects   of                                Limit of Insurance shown in the
                     “pollutants”.                                                      Amended Limits Section of this
                 (3) But we will pay for testing which is                               Endorsement.
                     performed in the course of                                     (4) Additional Coverage       The amount
                     extracting the “pollutants” from the                               payable under this        is additional
                     land or water.                                                     insurance.
                 (4) The most we will pay under this                           40. Property in Transit
                     Additional Coverage for each                                   F. Additional Coverage Extensions,
                     described premises is $100,000,                                Paragraph 1. of Causes of Loss - Special
                     or the Limit of Insurance shown in
                                                                                    Form CP 10 30 is replaced by the
                     the Amended Limits Section of
                                                                                    following;
                     this Endorsement, for the sum of
                     all covered expenses arising out                                1. Property in Transit


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission    Page 20 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 122 of 300 PageID #:
                                                                   Z7W9183929 04 134
                                                                                 6604055


                a.   You may extend the insurance                                  and Personal Property Coverage Form CP
                     that applies to Your Business                                 00 10, is replaced by the following:
                     Personal Property to apply to                                 d. Property Off Premises
                     direct physical loss or damage,
                     caused by a Covered Cause of                                       (1) You may extend the insurance
                     Loss, to your property or property                                     that applies to Business Personal
                     of others that is in your care,                                        Property while:
                     custody or control while “in                                             (a) Temporarily at a location you
                     transit".                                                                    do not own. lease or operate;
                b.   You may extend the insurance                                                 or
                     that applies to Your Business                                            (b) At any fair, trade show or
                     Personal Property to apply to                                                exhibition.
                     direct physical loss or damage,
                                                                                        (2) The most we will pay for loss or
                     caused by a Covered Cause of
                                                                                            damage under this Extension is
                     Loss, to outgoing shipments that
                                                                                            $150,000 or the Limit of Insurance
                     have been rejected, while in due
                                                                                            shown in the Amended Limits
        j            course of transit back to you or
                                                                                            Section of this Endorsement.
                     while awaiting return shipment to
                     you.                                                               (3) Special Property Off Premises
                                                                                            Exclusion
                c.   This Extension applies to the
                     property while:                                                          This extension does not apply to
                                                                                              property;
                     (1) In a vehicle owned, leased or
                         operated by you; or                                                  (a) In or on a vehicle; or
                     (2) In the custody of a common                                           (b) In the care, custody or control
                         carrier or contract carrier.                                             of your salespersons, unless
                                                                                                  the property is in such care,
                d. The following Exclusions do not
                                                                                                  custody or control at a fair,
                   apply to this Extension:
                                                                                                  trade show or exhibition.
                     (1) Earth Movement: and
                                                                              42. Prototypes
                     (2) Water.
                                                                                   The following is added to A. Coverage,
                e.   The most we will pay for loss or                              Paragraph 5. Coverage Extensions of
                     damage under this Extension is                                Building and Personal Property Coverage
                     $100,000 or the Limit of Insurance                            Form CP 00 10;
                     shown in the Amended Limits
                                                                                   Prototypes
                     Section of this Endorsement.
                                                                                   (1) You may extend the insurance that
                f.   This Coverage Extension                 is
                                                                                       applies to your Business Personal
                     additional insurance.
                                                                                       Property to apply to direct physical
                g.   Special Property           in   Transit                           loss or damage, caused by a Covered
                     Exclusions                                                        Cause of Loss, to “prototypes" related
                     This Extension does not apply to:                                 to your “research and development
                                                                                       operations” that;
                     (1) Shipments that belong to
                         others     that      you are                                   (a) You own; or
                         transporting for a fee;                                        (b) Are owned by others and in your
                     (2) Salesperson’s samples; or                                          care, custody or control;
                     (3) Loss to “perishable stock”                                     while at a described premises.
                         resulting from a breakdown of                             (2) We will not pay for loss or damage to
                         refrigeration equipment on                                    “prototypes" until you actually replicate
                         any vehicle owned, leased or                                  such property. Repairs or replication
                         operated by you or while in the                               must be made as soon as reasonably
                         custody of a common or                                        possible after the loss or damage, but
                         contract carrier.                                             in no event later than two years after
       41. Property Off Premises                                                       the loss or damage unless we grant an
                                                                                       extension in writing prior to the
            A. Coverage, Paragraph 5. Coverage                                         expiration of the two year period.
            Extensions, subparagraph d. of Building


                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Services Offices. Inc. with its permission       Page 21 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 123 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 135
                                                                                  6604055


           (3) Payment under this Extension is                                                representatives.
               included   within    your     Business                              (2) The following Exclusions do not apply
               Personal Property Limit of Insurance.                                   to this Additional Coverage:
       43. Rewards-Arson, Theft, Vandalism                                              (a) Earth Movement; and
           The following is added to A. Coverage,                                       (b) Water.
           Paragraph 4. Additional Coverages, of
           Building and Personal Property Coverage                                 (3) The most we will pay for any loss or
           Form CP 00 10:                                                              damage      under      this  Additional
                                                                                       Coverage is $25,000 or the Limit of
           Rewards - Arson, Theft, Vandalism                                           Insurance shown in the Amended
           (1) We will reimburse you for payment of                                    Limits Section of this Endorsement.
               any reward offered on your behalf and                               (4) The amount payable under this
               for information that leads to the arrest                                Additional Coverage is additional
               and conviction of the person or                                         insurance.
               persons responsible for:
                                                                                   (5) We will not pay for loss to the following
                (a) Arson;                                                             property:
                (b) “Theft”; or                                                         (a) Property which has been sold;
                (c) Vandalism                                                           (b) Jewelry, precious or semiprecious
                to Covered Property.                                                        stones, gold, silver, platinum or
                                                                                            other precious metals or alloys;
           (2) The arrest or conviction must involve
               a covered loss caused by arson, “theft”                                  (c) Fur, fur garments of garments
               or vandalism.                                                                trimmed with fur; or
           (3) The most we will pay under this                                          (d) Any property while waterborne.
               Additional Coverage is $75,000 or the                               (6) Special   Sales           Representative
               Limit of Insurance shown in the                                         Sample Exclusion
               Amended Limits Section of this
               Endorsement. The amount we pay is                                        We do not cover loss resulting from
               not increased by the number of                                           “theft” from an unattended vehicle,
               persons involved in providing the                                        except when it is securely locked its
               information.                                                             windows are fully closed, and there is
                                                                                        visible evidence that entry into the
           (4) The amount payable under this                                            vehicle was forced.
               Additional Coverage is additional
               insurance.                                                     45. Seasonal Increase - Business Personal
                                                                                  Property
           (5) The deductible does not apply to this
               Additional Coverage.                                                The following is added to A. Coverage,
                                                                                   Paragraph 5 Coverage Extensions of
       44. Sales Representative Samples                                            Building and Personal Property Coverage
           The following is added to A. Coverage,                                  Form CP 00 10:
           Paragraph 4. Additional Coverages of                                    Seasonal Increase - Business Personal
           Building and Personal Property Coverage                                 Property
           Form CP 00 10:
                                                                                   (1) The Limit of Insurance for Business
           Sales Representative Samples                                                Personal Property will automatically
           (1) We will pay for direct physical loss or                                 increase by 25% to provide for
               damage by a Covered Cause of Loss                                       seasonal variations in your business.
               to samples of your “stock” in trade                                 (2) This increase will apply only if the
               (including containers) while:                                           Limit of Insurance shown for Business
                (a) In the custody of your sales                                       Personal Property in the Declarations
                    representative, agent or any                                       is at least 100% of your average
                    “employee" who travels with sales                                  monthly values during the lessor of:
                    samples;                                                            (a) The 12 months immediately
                (b) In your custody while acting as a                                       preceding the date the loss or
                    sales representative; or                                                damage occurs; or
                (c) “In transit” between the described                                   (b) The period of time you have been
                    premises      and    your   sales                                        in business as of the date the loss


                                                          Exhibit A
4114)793 0414           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 22 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 124 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 136
                                                                                  6604055


                   or damage occurs                                                      endorsement resulting from direct
                                                                                         physical loss or damage to that
       46. Sewer Backup
                                                                                         Covered Building from a Covered
           The following is added to A. Coverage,                                        Cause of Loss.
           Paragraph 4. Additional Coverages of
                                                                                   (2) We will only pay the necessary “soft
           Building and Personal Property Coverage
                                                                                       cost expenses” that are over and
           Form CP 00 10;
                                                                                       above those costs that would have
           Sewer Backup                                                                been incurred had there been no
           (1) We will pay for direct physical loss or                                 delay.
               damage to Covered Property at the                                   (3) The most we will pay under this
               described premises, solely caused by                                    Extension in any one “occurrence” is
               or resulting from water or waterborne                                   $25,000 or the Limit of Insurance
               material carried or moved by water                                      shown in the Amended Limits Section
               that backs up or overflows or is                                        of this Endorsement.
               otherwise discharged from a sewer,
                                                                              48. Temporary Relocation of Property
               drain, sump, sump pump or related
               equipment. The term drain includes a                                The following is added to A. Coverage,
               roof drain and its related fixtures.                                Paragraph 4. Additional Coverages of
           (2) Payment     under  this  Additional                                 Building and Personal Property Coverage
                                                                                   Form CP 00 10:
               Coverage is included within the
               applicable Limit of Insurance for                                   Temporary Relocation of Property
               Covered Property at the location of                                 (1) We will pay for loss of or damage to
               loss or damage.                                                         Covered Property from a Covered
           (3) Special Sewer Backup Exclusion                                          Cause of Loss while it is away from
                We will not pay for;                                                   the described premises, if it is being
                                                                                       stored temporarily at a location you do
                (a) Loss or damage from water or                                       not own, lease or operate while the
                    other materials that back-up or                                    described premises is being renovated
                    overflow from any sewer or drain,                                  or remodeled.
                    sump, sump pump or related
                    equipment when it is caused by or                              (2) This coverage applies for 90 days
                    results     from   any     “flood”,                                after the property is first moved, but
                    regardless of the proximity of the                                 does not e)dend past the date on
                    back-up or overflow to the “flood”                                 which this policy expires.
                    condition; or                                                  (3) The most we will pay under this
                (b) Failure to keep a sump pump or                                     Additional Coverage is $100,000 or
                    its related equipment in proper                                    the Limit of Insurance shown in the
                    working condition; or                                              Amended Limits Section of this
                                                                                       Endorsement.
                (c) Failure    to  perform      routine
                    maintenance or repair necessary                                (4) The amount payable under this
                    to keep a sewer or drain free from                                 Additional Coverage is additional
                    obstructions.                                                      insurance.

       47. Soft Costs                                                         49. Tenant Glass

           The following is added to A. Coverage,                                  The following is added to A. Coverage,
           Paragraph 5 Coverage Extensions of                                      Paragraph 4. Additional Coverages of
           Building and Personal Property Coverage                                 Building and Personal Property Coverage
           Form CP 00 10:                                                          Form CP 00 10;

           Soft Costs                                                              Tenant Glass

           (1) We will pay the actual “soft cost                                   (1) If glass in a building you occupy, but
               expenses” that arise out of a delay in                                  do not own. is damaged, we will pay
               the     construction,       erection     or                             for direct physical loss of or damage to
               fabrication of a Covered Building that                                  glass.
               is listed in paragraphs A.1.a.(5) of                                (2) This insurance includes replacement
               Building    and      Personal     Property                              of lettering, artwork, ornamentation,
               Coverage Form CP 00 10 and                                              sensors or other items permanently
               Section      lll.A.3.a.(11)     of    this                              affixed to, or a part of a building at an


                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission    Page 23 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 125 of 300 PageID #:
                                                                   Z7W9183929 04 137
                                                                                 6604055


                insured location.                                                  Building and Personal Property Coverage
                                                                                   Form CP 00 10;
           (3) For coverage to apply, the glass must
               be in your care, custody or control and                             Tenant Relocation
               repairs must be made at your                                        (1) In the event that your tenants must
               expense.                                                                temporarily    vacate the covered
           (4) We will also pay for necessary;                                         Building at the described premises
                                                                                       due to untenantability caused by direct
                (a) Expenses incurred to put up
                                                                                       physical loss or damage by a Covered
                    temporary plates or board up
                                                                                       Cause of Loss, we will pay the
                    openings      when repair or
                                                                                       following expenses you actually incur
                    replacement of the damaged
                                                                                       to move those tenants out of and back
                    glass is delayed;
                                                                                       into your covered Building.
                (b) Repair or replacement of encasing
                                                                                   (2) We will only pay for the following
                    frames; and
                                                                                       expenses;
                (c) Expenses incurred to remove or
                                                                                        (a) Packing,       transporting    and
                    replace obstructions to repair or
                                                                                            unpacking the tenant’s ^Business
                    replace the damaged glass.
                                                                                            Personal Property including the
                    This does not include the cost of                                       cost of insuring the move out and
                    removing, replacing or rebuilding                                       back     and      any     necessary
                    window displays.                                                        disassembly and reassembly or
           (5) Paragraph B. Exclusions of Causes                                            setup of furniture and equipment;
               of Loss Special Form CP 10 30 does                                           and
               not apply to this Additional Coverage,                                   (b) The net cost to discontinue and
               except for;                                                                  re-establish the tenants’ utility and
                (a) Paragraph           B.I.b.          Earth                               telephone services, after any
                    Movement;                                                               refunds due the tenants.
                (b) Paragraph B.I.c. Governmental                                  (3) We will only pay for these expenses
                    Action;                                                            that you actually incur within 60 days
                                                                                       of the date that the damaged buildings
                (c) Paragraph          B.I.d.        Nuclear                           has been repaired or rebuilt.
                    Hazard;
                                                                                   (4) Regardless of the number of tenants’
                (d) Paragraph B.I.f War & Military                                     involved, the most we will pay in any
                    Action; and                                                        one “occurrence” is $50,000 or the
                (e) Paragraph B.1.g. Water.                                            Limit of Insurance shown in the
                                                                                       Amended Limits Section of this
           (6) We will not pay for loss or damage
                                                                                       Endorsement.
               caused by or resulting from;
                                                                              51. Theft Damage to Building
                (a) Wear and tear;
                                                                                   The following is added to A. Coverage,
                (b) Hidden or latent defect;
                                                                                   Paragraph 5. Coverage Extensions of
                (c) Corrosion; or                                                  Building and Personal Property Coverage
                (d) Rust;                                                          Form CP 00 10;
                whatever its origin or cause.                                      Theft Damage to Building
           (7) The most we will pay for loss or                                    (1) You may extend the insurance that
               damage in an “occurrence” under this                                    applies to your Business Personal
               Additional Coverage is $15,000 or the                                   property to apply to direct physical loss
               Limit of Insurance shown in the                                         or damage to;
               Amended Limits Section of this                                            (a) That part of the non-owned
               Endorsement.                                                                  building where you are a tenant;
           (8) The amount payable under this                                                 and
               Additional Coverage is additional                                         (b) Non-owned equipment within the
               insurance.                                                                    building used to maintain or
       50. Tenant Relocation                                                                 service the building;
           The following is added to A. Coverage,                                        Caused by or resulting from “theft” or
           Paragraph 4. Additional Coverages of                                          attempted “theft".


                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 24 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 126 of 300 PageID #:
                                                                   Z7W9183929 04 138
                                                                                 6604055


            (2) This Extension applies only to a                                         Improvements and Betterments due to
                premise where you are a tenant and to                                    the cancellation of your written lease:
                this   premises      and     non-owned                                   (a) Made part of the building or
                equipment only if you have a                                                 structure you occupy but do not
                contractual obligation to insure.                                            own; and
           (3) Payment under this extension is                                           (b) You acquired but cannot legally
               included within the Limit of Insurance                                        remove.
               applicable to your Business Personal
               property.                                                           (2) The cancellation must result from;
            (4) We will pay nothing if others pay for                                    (a) Direct physical loss or damage to
                the repairs or replacement.                                                  a building at premises described
                                                                                             in the Declarations caused by or
       52. Transit Business          Income        &    Extra                                resulting from any Covered Cause
           Expense                                                                           of Loss
           The following is added to A. Coverage,                                  (3) We will determine the proportionate
           Paragraph 5. Additional Coverages of                                        value    of  Undamaged    Tenants
           Business Income (and Extra Expense)                                         Improvements and t Betterments as
           Coverage Form CP 00 30 and Business                                         Follows:
           Income (and Extra Expense) Coverage
           Form - Actual Loss Sustained 411-0581;                                        (a) Multiply the original cost by the
                                                                                             number of days from the loss or
           Transit Business          Income        &    Extra                                damage to the expiration of the
           Expense                                                                           lease; and
           (1) We will pay the actual loss of                                            (b) Divide the amount determined in
               Business Income you sustain and                                               (a) above by the number of days
               necessary and reasonable Extra                                                from      the   installation   of
               Expense you incur caused by direct                                            improvements to the expiration of
               physical loss of or direct physical                                           the lease.
               damage to Covered Property while “in
                                                                                         If your lease contains a renewal
               transit” caused by or resulting from a
                                                                                         option, the expiration of the renewal
               Covered Cause of Loss.
                                                                                         option period will replace the
           (2) The following Exclusions do not apply                                     expiration of the lease in this
               to this Additional Coverage:                                              procedure.
                 (a) Earth Movement; and                                           (4) The most we will pay for loss or
                 (b) Water.                                                            damage under this Extension in any
                                                                                       one “occurrence" is $50,000 or the
            (3) The most we will pay for loss in any
                                                                                       Limit of Insurance shown in the
                one “occurrence" under this Additional                                 Amended Limits Section of this
                Coverage is $75,000 or the Limit of                                    Endorsement.
                Insurance shown in the Amended
                Limits Section of this Endorsement.                                (5) The amount payable under this
                                                                                       Coverage Extension is additional
            (4) The amount payable under this
                                                                                       insurance.
                Additional Coverage is additional
                insurance.                                                    54. Underground Water Seepage
       53. Undamaged Tenants               improvements                            The following is added to A. Coverage ,
           and Betterments                                                         Paragraph 4. Additional Coverages of
                                                                                   Building and Personal Property Coverage
           The following is added to A. Coverage,
                                                                                   Form CP 00 10:
           Paragraph 5. Coverage Extensions of
           Building and Personal Property Coverage                                  Underground Water Seepage
           Form CP 00 10:                                                          (1) We will pay for direct physical loss or
            Undamaged Tenants              Improvements                                damage to Covered Property at the
            and Betterments                                                            described premises, caused by or
                                                                                       resulting from water under the ground
            (1) You may extend the insurance that                                      surface pressing on, or flowing or
                applies to your Business Personal                                      seeping through;
                Property to apply to your use as a
                tenant in the undamaged portion of                                       (a) Foundations, walls,     floors   or
                                                                                             paved surfaces; or


                                                          Exhibit A
411-0793 04 14          includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 25 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 127 of 300 PageID #:
                                                                   Z7W9183929 04 139
                                                                                 6604055


                 (b) Basements, whether paved or not.                          56. Unnamed Locations
           (2) The most we will pay for loss in any                                 The following is added to A. Coverage,
               one “occurrence” under this Additional                               Paragraph 5. Coverage Extensions of
               Coverage is $50,000.                                                 Building and Personal Property Coverage
           (3) The amount payable under this                                        Form CP 00 10:
               Additional Coverage is additional                                    Unnamed Locations
               insurance.                                                           (1) You may extend the insurance that
       55. Unintentional         Property         Reporting                             applies to your Business Personal
           Errors                                                                       Property to apply to direct physical
                                                                                        loss or damage, caused by a Covered
           The following is added to A. Coverage,
                                                                                        Cause of Loss, to your property or
           Paragraph 4. Additional Coverages of
                                                                                        property of others that is in your care,
           Building and Personal Property Coverage
                                                                                        custody or control while it is at other
           Form CP 00 10:
                                                                                        than a described location, but located
           Unintentional         Property         Reporting                             within the Coverage Territory.
           Errors
                                                                                    (2) Special    Unnamed               Locations
           (1) If “you” unintentionally failed to report                                Exclusions
               or describe a location to “us”,
                                                                                         This Extension does not apply to:
               coverage provided by this policy will
               not be invalid. However, “you" must                                        (a) Loss or damage caused directly
               report such errors or omission to “us”                                         or indirectly by “Flood” or
               in writing as soon as you discover                                             Earthquake, even when these
               them. “You" also agree to pay the                                              Causes of Loss are added to this
               additional premium that would have                                             policy by endorsement.
               been earned by “us” if the location was                                    (b) Loss or damage covered under
               correctly reported to “us”.                                                    the    following      Additional
           (2) This Additional Coverage only applies                                          Coverages or Extensions:
               to direct loss or damaged caused by a                                           (i) Property in Transit
               Covered Cause of Loss at the omitted
               location and does not include any                                               (ii) Sales       Representatives
               coverage for the perils of flood or                                                  Samples: or
               earthquake even         if flood and                                            (iii) Property on Exhibition.
               earthquake coverage is purchased for                                       (c) Any property that is covered under
               this or another policy.                                                        this Coverage Part or policy, or
           (3) You    must     provide   reasonable                                           any     other      policy, whether
               documentation      and  clear   and                                            collectible or not.
               convincing evidence explaining the                                   (3) The most we will pay for loss or
               cause of the oversight.                                                  damage in any one “occurrence”
           (4) For any location you have failed to                                      under this Extension of Coverage is
               report to us, this coverage will end                                     $150,000, or the Limit of Insurance
               when any of the following first occurs:                                  shown in the Amended Limits Section
                 (a) This policy expires; or                                            of this Endorsement, regardless of the
                                                                                        number of unnamed locations.
                 (b) You report values to us.
                                                                               57. Utility Services
            (5) The most we will pay for any loss
                under this Additional Coverage in any                               The following is added to A. Coverage,
                one policy period regardless of the                                 Paragraph 4. Additional Coverages of
                number of occurrences or reporting                                  Building and Personal Property Coverage
                errors or omissions is $500,000.                                    Form CP 00 10:
            (6) The amount payable under this                                        Utility Services
                Additional Coverage is additional                                    (1) We will pay for loss of or damage to
                insurance.                                                               Covered Property caused by an
            (7) This Additional Coverage does not                                        interruption in service to the described
                apply to a loss that is covered under                                    premises. The interruption must result
                Newly Acquired or Constructed                                            from direct physical loss or damage by
                Property coverage.                                                       a Covered Cause of Loss to property


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission       Page 26 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 128 of 300 PageID #:
                                                                   Z7W9183929 04 140
                                                                                 6604055


                 not on the described premises that                                           (i) Utility generating plants;
                 provides the services shown below in                                         (ii) Switching stations;
                 paragraph (3).
                                                                                              (iii) Substations;
                 The most we will pay for loss in any
                 one “occurrence” under this Additional                                       (jv) Transformers; and
                 Coverage is $100,000 at each                                                 (v) Transmission lines.
                 described premises or the Limit of
                                                                                              Services under this Additional
                 Insurance shown in the Amended
                                                                                              Coverage do not include overhead
                 Limits Section of this Endorsement.
                                                                                              transmission lines that deliver
           (2) We will pay for the actual loss of                                             utility services to you. Overhead
               Business Income you sustain and                                                transmission lines include, but are
               necessary Extra Expense you incur                                              not limited to;
               caused by the interruption of service
                                                                                              (vi) Overhead transmission         and
               at the described premises. The
                                                                                                   distribution lines;
               interruption must result from direct
               physical loss or damage by a Covered                                           (vii) Overhead transformers        and
               Cause of Loss to property not on the                                            I similar equipment; and
               described premises that provides the                                           (viii)Supporting poles and towers.
               services shown below in paragraph
                                                                                   (4) As used in this additional coverage,
               (3).
                                                                                       the term transmission lines includes all
               We will only pay for loss you sustain                                   lines which serve to transmit
               after the first 24 hours following the                                  communication service or power,
               direct physical loss or damage to the                                   including lines which may be identified
               property described above.                                               as distribution lines.
                 The most we will pay for loss in any                              (5) This coverage is not an additional
                 one “occurrence” under this Additional                                amount of insurance.
                 Coverage is $100,000 at each
                 described premises or the Limit of                                (6) Coverage      under this Additional
                 Insurance shown in the Amended                                        Coverage for loss or damage to
                 Limits Section of this Endorsement.                                   Covered Property does not apply to
                                                                                       loss or damage to “electronic data",
           (3) Services;                                                               including destruction or corruption of
                 (a) Water Supply Services, meaning                                    “electronic data”.
                     the following types of property                               (7) Special Utility Services Exclusion
                     supplying water to the described
                     premises;                                                          Coverage       under this Additional
                                                                                        Coverage does not include loss of
                     (i) Pumping stations; and                                          “perishable goods” due to “spoilage”
                     (ii) Water mains.                                                  that results from;
                 (b) Communication Supply Services,                                     (a) Complete or partial           lack    of
                     meaning the following types of                                         electrical power; or
                     property supplying communication                                   (b) Fluctuation of electrical current.
                     services, including telephone,
                     radio, microwave or television                           58. Voluntary Parting
                     services    to    the  described                              The following is added to A. Coverage,
                     premises, such as;                                            Paragraph 4. Additional Coverages of
                     (i) Communication transmission                                Building and Personal Property Coverage
                         lines, including optic fiber                              Form CP 00 10;
                         transmission lines;                                       Voluntary Parting
                     (ii) Coaxial cables; and                                      (1) We will pay for loss or damage to
                     (iii) Microwave radio relays except                               covered property when you or your
                           satellites.                                                 “employees” are fraudulently induced
                                                                                       to part with Covered Property to or by;
                 (c) Power Supply Services, meaning
                     the following types of property                                     (a) Persons who falsely represent
                     supplying electricity, steam or gas                                     themselves as the proper persons
                     to the described premises;                                              to receive the property; or



                                                          Exhibit A
411-0793 04 14          Includes copyrighted materials of Insurance Services Offices. Inc. with its permission       Page 27 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 129 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 141
                                                                                  6604055


                   (b) Acceptance of fraudulent bills of                                    “occurrence” in total for the removal of
                       lading or shipping receipts.                                         all windblown debris under this
                                                                                            Extension is $10,000 or the Limit of
              (2) The most we will pay under this
                                                                                            Insurance shown in the Amended
                  additional coverage is $50,000 for any
                                                                                            Limits Section of this Endorsement.
                  one “occurrence" or the Limit of
                  Insurance shown in the Amended                                  61. Worldwide Property Off-PremIses
                  Limits Section of this Endorsement.                                  The following is added to A. Coverage,
       59. Water Damage, Other Liquids, Powder                                         Paragraph 5. Coverage Extensions of
           or Molten Material Damage                                                   Building and Personal Property Coverage
                                                                                       Form CP 00 10:
              F. Additional Coverage Extensions,
              Paragraph 2. of Causes of Loss - Special                                 Worldwide Property Off-Premises
              Form CP 10 30 is replaced by the                                         (1) You may extend the insurance that
              following;                                                                   applies to your Business Personal
              2.   Water Damage, Other Liquids,                                            Property and Personal Property of
                   Powder or Molten Material Damage                                        Others to apply to that property while it
                                                                                        I  is temporarily outside the coverage
          '        a.   If loss or damage caused by or
                                                                                           territory if it is;
                        resulting from covered water
                        damage or other liquid, powder or                                   (a) Temporarily at a location you do
                        molten material damage loss                                             not own. lease or operate;
                        occurs, we will also pay the cost to                                (b) Temporarily on display or exhibit
                        tear out and replace any part of                                        at any fair, trade show or
                        the building or structure, or. in the                                   exhibition;
                        case of underground pipes, lawns,
                                                                                            (c) Samples of your “stock" in trade in
                        shrubs or paved areas, to repair
                        damage to the system or                                                 the custody of your sales
                        appliance from which the water or                                       representatives; or
                        other substance escapes.                                            (d) While "in transit” between the
                   b.    Payment under this Additional                                          described premises and a location
                        Coverage is included within the                                         described in (a), (b) or (c) above.
                        applicable Limit of Insurance. The                             (2) The most we will pay for loss or
                        maximum we will pay for loss or                                    damage under this Extension is
                        damage to lawns, shrubs or paved                                   $75,000 or the Limit of Insurance
                        areas is $50,000 per “occurrence”                                  shown in the Amended Limits Section
                        or the Limit of Insurance shown in                                 of this Endorsement.
                        the Amended Limits Section of                                  (3) This Extension provides an additional
                        this Endorsement.
                                                                                           amount of insurance.
                   THIS IS NOT FLOOD INSURANCE
                                                                             B. Coverages Included                   within the Blanket
                   OR    PROTECTION  FROM   AN
                                                                                Limit of Insurance
                   INUNDATION     OF   SURFACE
                   WATER, HOWEVER CAUSED.                                         1.   Accounts Receivable
       60. Windblown Debris                                                            The following is added to A. Coverage,
                                                                                       Paragraph 4. Additional Coverages of
              The following is added to A. Coverage,                                   Building and Personal Property Coverage
              Paragraph 5. Coverage Extensions of                                      Form CP 00 10:
              Building and Personal Property Coverage
              Form CP 00 10:                                                           Accounts Receivable
              Windblown Debris                                                         (1) We will pay for loss or damage caused
                                                                                           by or resulting from a Covered Cause
              (1) We will pay your reasonable expenses                                     of Loss to your records of Accounts
                  to remove the windblown debris                                           Receivable.
                  (including trees) from the described
                  premises, if it is carried to the                                         Accounts Receivable means;
                  described premises from the premises                                       (a) All amounts due from your
                  of others by wind, during the policy                                           customers that you are unable to
                  period.                                                                        collect;
              (2) The most we will pay in any one                                            (b) Interest charges on          any loan


                                                              Exhibit A
411-0793 0414               Includes copyrighted materials of Insurance Services Offices, Inc. with its permission          Page 28 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 130 of 300 PageID #:
                                                                   Z7W9183929 04 142
                                                                                 6604055


                     required to offset amounts you are                                  When a partial loss to that property
                     unable to collect pending our                                       occurs and the buyer refuses to
                     payment of these amounts;                                           continue payment, forcing you to
                 (c) Collection expenses in excess of                                    repossess, deferred payments are
                     your normal collection expenses                                     valued as follows;
                     that are made necessary by loss                                     (a) If the realized or appraised value
                     or damage; and                                                          of the repossessed property is
                 (d) Other reasonable expenses that                                          greater than or equal to the
                     you incur to re-establish your                                          amount shown on your books as
                                                                                             due from the buyer, we will make
                     records of accounts receivable.
                                                                                             no payment; but
             (2) The most we will pay under this
                                                                                         (b) If the realized value of the
                 Additional Coverage for loss or
                 damage in any one “occurrence” at a                                         repossessed property is less than
                                                                                             the amount shown on your books
                 described premises is subject to the
                                                                                             as due from the buyer, we will pay
                 Blanket Coverage Limit of Insurance
                 or the Limit of Insurance shown in the                                      the difference.
  \              Amended Limits Section of this                                     (3) When loss occurs and the buyer
                 Endorsement.                                                           continues to pay you, there will be no
             (3) Special    Accounts             Receivable                             loss payment.
                 Exclusions                                                         (4) The most we will pay under this
                                                                                        Additional Coverage for loss or
                 We will not pay for loss or damage:
                                                                                        damage in any one “occurrence” at a
                 (a) Caused by alteration, falsification,                               described premises is subject to the
                     concealment or destruction of                                      Blanket Coverage Limit of Insurance
                     records of accounts receivable                                     or the Limit of Insurance shown in the
                     done to conceal the wrongful                                       Amended Limits Section of this
                     giving, taking or withholding of                                   Endorsement.
                     “money”, “securities” or “other
                                                                               3.    Fine Arts
                     property".
                                                                                    The following is added to A. Coverage,
                     This exclusion applies only to the
                     extent of the wrongful giving,                                 Paragraph 4. Additional Coverages of
                     taking or withholding                                          Building and Personal Property Coverage
                                                                                    Form CP 00 10;
                 (b) Caused     by       bookkeeping,
                     accounting or billing errors or                                Fine Arts
                     omissions                                                      (1) We will pay for direct physical loss to
                 (c) That requires any audit of records                                 “fine arts” which are your property or
                     or any Inventory computation to                                    the property of others in your care,
                     prove its factual existence.                                       custody or control while on the
                                                                                        described premises. We also cover
        2.   Deferred Payments                                                          your “fine arts” while temporarily on
             The following is added to A. Coverage,                                     display or exhibit away from the
             Paragraph 4. Additional Coverages of                                       described premises or while “in transit”
             Building and Personal Property Coverage                                    between the described premises and a
             Form CP 0010:                                                              location where the “fine arts” will be
                                                                                        temporarily on display or exhibit.
             Deferred Payments
                                                                                    (2) The following Exclusions do not apply
             (1) We will pay for your interest in lost or                               to this Additional Coverage;
                 damaged Personal Property sold by
                 you under a conditional sale or trust                                   (a) Earth Movement: and
                 agreement or any installment or                                         (b) Water.
                 deferred payment plan after delivery to
                 buyers. The loss or damage must be                                  (3) The most we will pay under this
                 caused by a Covered Cause of Loss.                                      Additional Coverage for loss or
                                                                                         damage in any one “occurrence” at a
             (2) When a total loss to that property                                      described premises is subject to the
                 occurs, deferred payments are valued                                    Blanket Coverage Limit of Insurance
                 on the amount shown on your books                                       or the Limit of Insurance shown in the
                 as due from the buyer.                                                  Amended Limits Section of this


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices. Inc. with its permission    Page 29 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 131 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 143
                                                                                  6604055


                  Endorsement.                                                        The following is added to A. Coverage,
             (4) The amount payable under this                                        Paragraph 5. Coverage Extensions of
                 Additional Coverage is additional                                    Building and Personal Property Coverage
                 insurance.                                                           Form CP 00 10:
             (5) Special Fine Arts Exclusion                                          Movement of Property
                  We will not pay for any loss caused by                              (1) You may extend the insurance that
                  or resulting from:                                                      applies to Covered Property to apply
                                                                                          to direct physical loss or damage from
                  (a) Breakage of statuary, glassware,                                    a Covered Cause of Loss to your
                      bric-a-brac, marble, porcelain and                                  Business Persona! Property from an
                      similar fragile property. But we will                               insured location which has been
                      pay if the loss or damage is                                        deleted from this policy if:
                      caused directly by a “specified
                      cause of loss”, earthquake or                                        (a) You moved Covered Property
                      flood; and                                                               from the deleted location to a new
                                                                                               premises; and
                  (b) Any     repairing, restoration           or
                      retouching of the “fine arts".             '                         (b) A Limit of Insurance for the new |
                                                                                               premises has been added to this
        4.   Fire Department Service Charge                                                    policy; and
             A. Coverage, Paragraph 4. Additional                                          (c) The direct physical loss or
             Coverages, subparagraph c. of Building                                            damage occurs to Covered
             and Personal Property Coverage Form CP                                            Property at the prior insured
             00 10 is replaced by the following:                                               location before the movement of
             c.   Fire Department Service Charge                                               property to the new premises is
                                                                                               completed.
                  (1) When the fire department is
                      called to save or protect Covered                              (2) Insurance under this     Coverage
                      Property from a Covered Loss, we                                   Extension will end when any of the
                      will pay your actual expenses for                                  following first occurs:
                      your liability for fire department                                   (a) The movement of property to the
                      service charges at each described                                        new premises is completed; or
                      premises.
                                                                                           (b) 30 days after the effective date of
                  (2) This Additional Coverage applies                                         the endorsement adding the new
                      to your liability for fire department                                    premises.
                      service charges:
                                                                                     (3) Regardless of the         number of
                      (a) Assumed by contract                  or                        described premises involved, the most
                          agreement prior to loss; or                                    we will pay under this Extension for
                      (b) Required by local ordinance.                                   loss or damage in any one
                                                                                         “occurrence” is subject to the Blanket
                  (3) No deductible applies             to   this
                                                                                         Coverage Limit of Insurance, or the
                      Additional Coverage.
                                                                                         Limit of Insurance shown in the
                  (4) The most we will pay under this                                    Amended Limits Section of this
                      Additional Coverage for loss or                                    Endorsement.
                      damage in any one “occurrence"
                                                                                6.    Outdoor Property
                      at each described premises is
                      subject to the Blanket Coverage                                A. Coverage, Paragraph 5. Coverage
                      Limit of Insurance or the Limit of                             Extensions, subparagraph e of Building
                      Insurance shown in the Amended                                 and Personal Property Coverage Form CP
                      Limits     Section      of    this                             00 10 is replaced by the following:
                      Endorsement.                                                   e.    Outdoor Property
                  (5) Such limit is the most we will pay                                  (1) You     may     extend     insurance
                      regardless of the number of                                             provided by this Coverage Form
                      responding fire departments or fire                                     to apply to your radio and television
                      units, and regardless of the                                            antennas      (including     satellite
                      number or type of services                                              dishes), trees, shrubs, plants and
                      performed.                                                              lawns which are “stock" or are a
        5.   Movement of Property                                                             part of a vegetated roof, including


                                                             Exhibit A
411-0793 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission      Page 30 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 132 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 144
                                                                                  6604055


                      debris removal expense, caused                                           loss or damage to personal
                      by or resulting from any of the                                          property of others will only be for
                      following causes of loss:                                                the account of the owner of the
                                                                                               property. No deductible applies to
                      (a) Fire;
                                                                                               this Extension.
                      (b) Windstorm;
                                                                                          (3) Regardless of the number of
                      (c) Hail;                                                               persons involved, the most we will
                      (d) Lightning;                                                          pay under this Extension is subject
                                                                                              to the Blanket Coverage Limit of
                      (e) Explosion;                                                          Insurance or the Limit           of
                      (f) Riot or Civil Commotion;                                            Insurance shown In the Amended
                      (g) Vandalism;                                                          Limits     Section      of     this
                                                                                              Endorsement.
                      (h) Aircraft or Vehicles;
                                                                               8.   Research      and               Development
                      (i) Theft; or                                                 Documentation
                      (j) Falling Objects.                                          The following is added to A. Coverage,
                                                     I
                  (2) Coverage under this Extension                                 Paragraph 5. Coverage Extensions of
                      does not apply to property held for                           Building and Personal Property Coverage
                      sale by you.                                                  Form CP 00 10;
                  (3) We will not pay more than $1,000                              Research      and              Development
                      for loss or damage to any one                                 Documentation
                      tree, shrub or plant under this                               (1) You may extend the insurance that
                      Extension.                                                        applies to Business Personal Property
                  (4) Regardless of the number of                                       to apply to direct physical loss or
                      described premises involved, the                                  damage, resulting from a Covered
                      most we will pay under this                                       Cause of Loss, to “research and
                      Extension for loss or damage in                                   development documentation” that you
                      any one “occurrence” is subject to                                own or that is in your care, custody or
                      the Blanket Coverage Limit of                                     control at a described premises.
                      Insurance, or the Limit of                                    (2) Paragraph B. Exclusions of Causes
                      Insurance shown in the Amended                                    of Loss - Special Form CP 10 30 do
                      Limits    Section      of     this                                not apply to this Coverage Extension,
                      Endorsement.                                                      except for:
        7.   Personal Effects & Property of Others                                        (a) Paragraph B.lx. Governmental
             A. Coverage, Paragraph 5. Coverage                                               Action;
             Extensions, subparagraph b. of Building                                      (b) Paragraph          B.I.d.         Nuclear
             and Personal Property Coverage Form CP                                           Hazard;
             00 10 is replaced by the following:
                                                                                          (c) Paragraph     B.I.f.         War     and
             b.   Personal    Effects     &    Property      of                               Military Action;
                  Others
                                                                                          (d) Paragraph B.2.h. Dishonesty;
                  (1) You may extend the insurance
                      that applies to Your Business                                       (e) Paragraph B.2.i. False Pretense;
                      Personal Property to apply to:                                          and
                      (a) Personal effects owned by                                       (f) Paragraph B.3.
                          you,    your officers,      your                          (3) This Coverage Extension does not
                          partners or members, your                                     apply to loss or damage caused by or
                          managers or officers, your                                    resulting from:
                          directors, your trustees or your
                                                                                          (a) Electrical or magnetic injury,
                          employees.
                                                                                              disturbance    or     erasure of
                      (b) Personal property of others in                                      electronic recordings that is
                          your care, custody or control.                                      caused by or results from;
                  (2) We will not pay more than $5,000                                         (I) Programming errors or faulty
                      in total for loss or damage for any                                          machine instructions; or
                      one      person,     in  any    one
                                                                                               (ii) Faulty       installation       or
                      “occurrence”. Our payment for


                                                           Exhibit A
411-0793 04 14            Includes copyrighted material of Insurance Services Office, Inc.with its permission.            Page 31 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 133 of 300 PageID #:
                                                                   Z7W9183929 04 145
                                                                                 6604055


                         maintenance      of    data                                 c.   Valuable Papers and Records
                         processing   equipment   or                                      (Other Than Electronic Data)
                         component parts.
                                                                                          (1) You may extend the insurance
                 (b) Errors or omissions in processing                                        that applies to Your Business
                     or copying. But if errors or                                             Personal Property to apply to
                     omissions    in     processing     or                                    direct physical loss or damage to
                     copying results in fire or explosion,                                    “valuable papers and records" that
                     we will pay for the direct loss or                                       you own. or that are in your care,
                     damage caused by the fire or                                             custody or control caused by a
                     explosion;                                                               Covered Cause of Loss. This
                 (c) Erasure   of   “research     and                                         Extension includes the cost to
                     development documentation”; or                                           research, replace or restore the
                                                                                              lost information that previously
                 (d) Unauthorized      instructions  to                                       existed on “valuable papers and
                     transfer property to any person or                                       records” for which duplicates do
                     place.                                                                   not exist.
            (4) Coverage provided by this Extension                                       (2) The following Exclusions do not
                does not apply to “research and                                               apply to this Coverage Extension:
                development documentation" which
                exist as “electronic data”.                                                    (a) Earth Movement; and

            (5) We will not pay for loss or damage to                                          (b) Water.
                “research       and      development                                 (3) The most we will pay under this
                documentation” until you actually                                        Extension for loss or damage in any
                replicate such documentation. Repairs                                    one “occurrence” at a described
                or replication must be made as soon                                      premises is subject to the Blanket
                as reasonably possible after the loss                                    Coverage Limit of Insurance or the
                or damage, but in no event later than                                    Limit of Insurance shown in the
                two years after the loss or damage                                       Amended Limits Section of this
                unless we grant an extension in writing                                  Endorsement.
                prior to the expiration of the two-year              IV. VALUATION
                period.
                                                                          A. E. Loss Conditions, Paragraph 7. Valuation,
            (6) We will not pay for loss or damage to
                                                                             subparagraph b. of Building and Personal
                “research      and      development
                                                                             Property Coverage Form CP 00 10 is replaced
                documentation" applicable to:
                                                                             by the following:
                 (a) Products that are obsolete;
                                                                                b.   If the Limit of Insurance for Building
                 (b) Existing   products you have                                    satisfies   the     Additional   Condition,
                     withdrawn from the market; or                                   Coinsurance, and the cost to repair or
                 (c) Existing products you have not                                  replace the damaged building property is
                     sold in the last twelve months prior                            $2,500 or less, we will pay the cost of
                     to the loss.                                                    building repairs or replacement.
            (7) Regardless of the number of insured                                  The cost of building repairs or replacement
                locations involved, the most we will                                 does not include the increased cost
                pay under this Extension for loss or                                 attributable to enforcement of any
                damage in any one “occurrence” at a                                  ordinance     or    law    regulating    the
                described premises is subject to the                                 construction, use or repair of any property.
                Blanket Coverage Limit of Insurance                                  However, the following property will be
                or the Limit of Insurance shown in the                               valued at the actual cash value even when
                Amended Limits Section of this                                       attached to the building:
                Endorsement.                                                         (1) Awnings or floor coverings;
       9.   Valuable Papers and Records (Other                                       (2) Appliances       for     refrigerating,
            Than Electronic Data)                                                        ventilating, cooking, dishwashing or
            A. Coverage, Paragraph 5. Coverage                                           laundering;
            Extensions, subparagraph c. of Building                                  (3) Outdoor equipment or furniture; or
            and Personal Property Coverage Form CP
            00 10 is replaced by the following:                                      (4) Retaining walls.
                                                                           B. The following is added to E. Loss Conditions,


                                                           Exhibit A
411-0793 04 14            Includes copyrighted material of Insurance Services Office, Inc.with its permission.     Page 32 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 134 of 300 PageID #:
                                                                   Z7W9183929 04 146
                                                                                 6604055


       Paragraph 7. Valuation of Building and                                       have accrued or become legally due since
       Personal Property Coverage Form CP 00 10:                                    the shipment. If you have no invoice,
                                                                                    actual cash value will apply.
       f.    “Valuable papers and records” at the cost
             of restoration or replacement, including the                      k.   “Hardware":
             cost of data entry, re-programming,                                    (1) “Hardware" that is replaced will be at
             computer consultation services and the                                     the cost of replacing the “hardware”
             media on which the data or programs                                        with new equipment that is functionally
             reside. To the extent that the contents of                                 comparable to the “hardware” that is
             the “valuable papers and records” are not                                  being replaced.
             replaced or restored, the “valuable papers
             and records" will be valued at the cost of                             (2) “Hardware" that is not replaced will be
             blank materials for reproducing the                                        at actual cash value at the time of
             records and the labor to transcribe or copy                                loss.
             the records when there is a duplicate.                                 (3) In no event will we pay more than the
        g.   “Money” at its face value.                                                 reasonable cost of restoring partially
                                                                                        damaged “hardware” to its condition
        h. "Securities" at their value at the close of                                  directly prior to^the damage.
           business on the day the loss is discovered.
                                                                               l.   “Software":
        i.   Accounts Receivable:
                                                                                    (1) “Programs and applications” will be at
             (1) If you cannot accurately establish the                                 the cost to reinstall the “programs and
                 amount of accounts receivable                                          applications" from the licensed discs
                 outstanding as of the time of loss or                                  that were originally used to install the
                 damage:                                                                programs or applications.
                 (a) We will determine the total of the                                  If the original licensed discs are lost,
                     average monthly amounts of                                          damaged, or can no longer be
                     accounts receivable for the 12                                      obtained, the value of “programs and
                     months preceding the month in                                       applications" will be based on the cost
                     which loss or damage occurs; and                                    of the most current version of the
                 (b) We will adjust that total for any                                   “programs or applications".
                     normal fluctuations in the amount                              (2) “Proprietary programs” will be at the
                     of accounts receivable for the                                     cost of reproduction from duplicate
                     month in which the loss or                                         copies. The cost of reproduction
                     damage occurred or for any                                         includes, but is not limited to, the cost
                     demonstrated variance from the                                     of labor to copy or transcribe from
                     average for that month.                                            duplicate copies.
             (2) The following will be deducted from                                     If duplicate copies do not exist, the
                 the total    amount of accounts                                         value of "proprietary programs” will be
                 receivable, however that amount is                                      based on the cost of research or other
                 established:                                                            expenses necessary to reproduce,
                 (a) The amount of the accounts for                                      replace, or restore lost “proprietary
                     which there is no loss or damage;                                   programs”.
                 (b) The amount of the accounts that                                (3) “Electronic data” will be at the cost of
                     you are able to re-establish or                                    reproduction from duplicate copies.
                     collect; an amount to allow for                                    The cost of reproduction includes, but
                     probable bad debts that you are                                    is not limited to, the cost of labor to
                     normally unable to collect;                                        copy or transcribe from duplicate
                                                                                        copies.
                 (c) An amount to allow for probable
                     bad debts that you are normally                                     If duplicate copies do not exist, the
                     unable to collect; and                                              value of “electronic data” will be based
                                                                                         on the cost of research or other
                 (d) All unearned interest and service
                                                                                         expenses necessary to reproduce,
                     charges.
                                                                                         replace,    or    restore   lost    files,
       j.    Property “in transit” (other than “stock” you                               documents and records.
             have sold) at the amount of invoice,
                                                                                     (4) “Media” will be at the cost to repair or
             including your prepaid or advanced freight
                                                                                         replace the “media” with material of
             charges and other charges which may
                                                                                         the same kind or quality.


                                                           Exhibit A
41143793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 33 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 135 of 300 PageID #:
                                                                   Z7W9183929 04 147
                                                                                 6604055


       m. “Fine Arts"                                                                    will not pay more than the amount for
                                                                                         which you are legally liable; or
             We will pay the lesser of:
                                                                                    (2) The amount you actually spend to
             (1) The market value at the time of loss or
                                                                                        repair or replace lost or damaged
                 damage;
                                                                                        “prototypes" used for the same
             (2) The reasonable cost of repair or                                       purpose.
                 restoration   to     the     condition
                                                                               s.   “Research       and           development
                 immediately before the covered loss or
                                                                                    documentation":
                 damage; or
                                                                                    We will not pay more than the least of the
             (3) The cost of replacement                    with
                                                                                    following amounts:
                 substantially identical property.
                                                                                    (1) Your cost actually spent to reproduce
                 For pairs or sets, we will either:
                                                                                        lost or damaged "research and
                 (a) Repair or replace any part to                                      development documentation” from
                     restore the value and condition of                                 back-up files or original source
                     the pair or set to that immediately                                documents;
                     before the covered loss or
                                                                                    (2) The reasonable cost necessary to
                     damage; or
                                                                                        research, repair, restore, recreate,
                 (b) Pay the difference between the                                     reconstitute, reproduce or replace
                     value of the pair or set before and                                “research      and        development
                     after the covered loss or damage.                                  documentation”, used for the same
       n.    Property of Others - our payment for loss                                  product, to their condition immediately
             of or damage to personal property of                                       before the loss or damage;
             others will only be for the account of the                             (3) If identical “research and development
             owners of the property. We may adjust                                      documentation” cannot be purchased,
             losses with the owners of lost or damaged                                  the     cost     to    purchase   such
             property if other than you. If we pay the                                  documentation of comparable kind,
             owners, such payments will satisfy your                                    functionality and quality; or
             claims against us for the owners’ property.
                                                                                    (4) The amount you actually spend to
             We will not pay the owners more than their
                                                                                        research, repair, restore, recreate,
             financial interest in the Covered Property.
                                                                                        reconstitute, reproduce or replace
       o.    We may elect to defend you against suits                                   “research     and      development
             arising from claims of owners or property.                                 documentation”, used for the same-
             We will do this at our expense.                                            product.
        p.   Labor, materials and services that you                                 But we will not pay more than the cost to
             furnish or arrange on personal property of                             restore “research and development
             others are valued based on the actual cost                             documentation”       to     its condition
             of the labor, materials and services.                                  immediately prior to the loss.
       q.    Finished “stock” you manufactured at the                V.   DEFINITIONS
             selling price less discounts and expenses
                                                                          The following is added to Paragraph H. of Building
             you otherwise would have had.
                                                                          and Personal Property Coverage Form CP 00 10:
        r.   “Prototypes"
                                                                          H. Definitions
             We will not pay more than the lesser of the
             following amounts:
                                                                               1. “Antiques" means an object having value
                                                                                    because its:
             (1) The replacement cost of such property
                                                                                    a.   Craftsmanship is in the style or fashion
                 used for the same product, but only if
                                                                                         of former times; and
                 replacement cost is shown as
                 applicable to Personal Property in the                             b. Age is 100 years or older.
                 Declarations.                                                 2.   “Banking premises" means the interior of
                 However, when replacement with                                     that portion of any building occupied by a
                 identical property is impossible or                                banking     institution or similar safe
                 unnecessary, the amount of loss will                               depository.
                 be based on the cost to replace with                          3.   “Communicable     disease”    means     a
                 similar property used to perform the                               bacterial  micro-organism     transmitted
                 same functions. Property of others will                            through human contact with food.
                 be valued in the same manner, but we


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 34 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 136 of 300 PageID #:
                                                                   Z7W9183929 04 148
                                                                                 6604055


       4.   “Computer equipment” means:                                            malicious direction or a high volume of
                                                                                   worthless inquiries to Website or e-mail
            a.   “Hardware" owned by you or in your
                                                                                   destinations, effectively denying or limiting
                 care, custody or control;
                                                                                   legitimate access regardless of whether or
            b. “Software”; or                                                      not damage to “computer equipment”
            c.   “Protection and control equipment”.                               results.
       5.   “Computer         hacking"        means  an                       9.   “Dependent property” means property
            unauthorized intrusion by an individual or                             operated by others whom you depend on
            group of individuals, whether employed by                              to:
            you or not, into “hardware” or “software”, a                           a.    Deliver materials or services to you, or
            Web site, or a computer network and that                                     to others for your account. But any
            results in but is not limited to;                                            property which delivers any of the
            a.   Deletion, destruction, generation, or                                   following services is not a dependent
                 modification of “software”;                                             property with respect to such services:
            b. Alteration, contamination, corruption,                                    (1) Water supply services;
               degradation, or destruction of the                                       , (2) Power supply services; or
               integrity, quality or performance of
                                                                                         (3) Communication supply services,
               “software;
                                                                                             including services relating to
            c.   Observation, scanning, or copying of                                        Internet access or access to any
                 “electronic data”, “programs and                                            electronic network;
                 applications",   and     “proprietary
                                                                                   b. Accept your products or services;
                 programs”;
                                                                                   c.    Manufacture products for delivery to
            d.   Damage, destruction, inadequacy,
                                                                                         your customers under contract of sale;
                 malfunction, degradation, or corruption
                                                                                         or
                 of any “hardware” or “media” used with
                 “hardware"’; or                                                   d. Attract customers to your business.
            e.   Denial of access to or denial of                             10. “Dependent property period of restoration”
                 services from “hardware”, “software”,                            means the period of time that:
                 computer network, or Web site                                     a.    Begins 72 hours after the time of
                 including related “software”.                                           direct physical loss or damage caused
       6.   “Computer Virus” means the introduction                                      by or resulting from any Covered
            into “hardware”, “software”, computer                                        Cause of Loss at the premises of the
            network, or Web site of any malicious,                                       “dependent property”; and
            self-replicating electronic data processing                            b.    Ends on the date when the property at
            code or other code and that is intended to                                   the premises of the "dependent
            result in. but is not limited to:                                            property” should be repaired, rebuilt or
            a.   Deletion, destruction, generation, or                                   replaced with reasonable speed and
                 modification of “software";                                             similar quality.
            b. Alteration, contamination, corruption,                              “Dependent property period of restoration"
               degradation, or destruction of the                                  does not include any increased period
               integrity, quality, or performance of                               required due to the enforcement of any
               "software";                                                         ordinance or law that:
            c.   Damage, destruction, inadequacy,                                  c.    Regulates the construction, use or
                 malfunction, degradation, or corruption                                 repair, or requires the tearing down, of
                 of any “hardware” or “media” used with                                  any property; or
                 “hardware”; or                                                    d.    Requires any insured or others to test
            d.   Denial of access to or denial of                                        for, monitor, clean up, remove,
                 services from “hardware", “software”,                                   contain, treat, detoxify or neutralize, or
                 computer network, or Web site                                           in any way respond to or assess the
                 including related “software”.                                           effects of “pollutants".
       7.   “Counterfeit money" means an imitation of                              The expiration date of this policy will not
            “money” that is intended to deceive and to                             cut short the “dependent property period of
            be taken as genuine.                                                   restoration”.
       8.   “Denial   of service      attack” means the                       11. “Discover" or “Discovered" means:



                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission      Page 35 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 137 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 149
                                                                                  6604055


            a.   The time when you first become aware                              c.   Any natural person who is leased to
                 of facts which would cause a                                           you under a written agreement
                 reasonable person to assume that a                                     between you and a labor leasing firm,
                 loss of a type covered by this policy                                  to perform duties related to the
                 has been or will be incurred,                                          conduct of your business, but does not
                 regardless of when the act or acts                                     mean a temporary “employee" as
                 causing or contributing to such loss                                   defined in paragraph a.(2);
                 occurred, even though the exact                                   d. Any natural person who is:
                 amount or details may not be known.
                                                                                        (1) A trustee, officer, employee,
            b. “Discover” or “Discovered” also means                                        administrator or manager, except
               the time when you first receive notice                                       an administrator or manager who
               of an actual or potential claim in which                                     is an independent contractor, of
               it is alleged that you are liable to a                                       any “employee benefit plan"; and
               third party under circumstances which,
               if true, would constitute a loss under                                   (2) A director or trustee of yours while
               this policy.                                                                 that person is engaged in handling
                                                                                            “funds" or “other property" of any
        12. “Electrical disturbance" means electrical or                                    "employee benefit plan";
            magnetic      damage.     disturbance     of
            electronic recordings, or erasure of                                   e. Any natural person who is a former
            electronic recordings.                                                    "employee",    partner,   “manager”,
                                                                                      director or trustee retained as a
        13. “Electronic data” means files, documents,                                 consultant while performing services
            information      and     “programs    and                                 for you;
            applications" in an electronic format and
            that are stored on "media".                                            f.   Any natural person who is a guest
                                                                                        student or intern pursuing studies or
        14. “Electronic vandalism" means “computer                                      duties, excluding, however, any such
            hacking”, “computer virus” or a “denial of                                  person while having care and custody
            service attack”. “Electronic vandalism”                                     or property outside the described
            does not include the theft of any property                                  premises;
            or services.
                                                                                   g. Any “employee” of an entity merged or
        15. "Employee" means:                                                         consolidated with you prior to the
            a. Any natural person:                                                    effective date of this policy; or
                 (1) While in your service and for the                             h. Any of your “managers”, directors or
                     first 30 days immediately after                                  trustees while:
                     termination of service;                                            (1) Performing acts within the scope
                 (2) Who you compensate directly by                                         of the usual duties of an
                     salary, wages or commissions;                                          “employee”: or
                     and                                                                (2) Acting as a member of any
                 (3) Who you have the right to direct                                       committee       duly   elected   or
                     and control while performing                                           appointed by resolution of your
                     services for you;                                                      board of directors or board of
                                                                                            trustees to perform specific, as
            b. Any natural person who is furnished
               temporarily to you:                                                          distinguished      from     general,
                                                                                            directorial acts on your behalf.
                 (1) To substitute for a permanent
                                                                                   “Employee” does not mean any agent,
                     “employee"    as    defined    in
                                                                                   broker, factor, commission merchant,
                     paragraph a.(1), who is on leave;
                                                                                   consignee, independent contractor or
                     or
                                                                                   representative of the same general
                 (2) To meet seasonal or short-term                                character not specified in Paragraph 15. of
                     work load conditions;                                         this section.
                 while that person is subject to your                         16. “Employee benefit plan” means any
                 direction and control and performing                             welfare or pension benefit plan shown that
                 services for you, excluding, however,                            you sponsor and which is subject to the
                 any such person while having care                                Employee Retirement Income Security Act
                 and custody of property outside the                              of 1974 (ERISA) and any amendments
                 premises:                                                        thereto.


                                                          Exhibit A
411-0793 04 14          Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 36 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 138 of 300 PageID #:
                                                                   Z7W9183929 04 150
                                                                                 6604055


        17. “Fine arts" means paintings, etchings,                             21. “Forgery” means the signing of the name
            pictures, tapestries, rare art glass, art glass                        of another person or organization with
            windows,       valuable      rugs.    statuary,                        intent to deceive; it does not mean a
            sculptures, “antique" jewelry, bric-a-brac,                            signature which consists in whole or in part
            porcelains and similar property of rarity,                             of one’s own name signed with or without
            historical value or artistic merit.                                    authority, in any capacity, for any purpose.
        18. “Flood” means a general and temporary                              22. “Funds” means “money” and "securities”.
            condition of partial or complete inundation                        23. “Hardware” means a network of electronic
            of normally dry land areas due to;                                     machine components (microprocessors)
            a.   The overflow of Inland or tidal waters;                           capable of accepting instructions and
                                                                                   information, processing the information
            b. The unusual or rapid accumulation of
                                                                                   according to the instructions,      and
               runoff of surface waters from any
                                                                                   producing desired results. “Hardware”
               source; or
                                                                                   includes but is not limited to;
            c.   Mudslides or mudflows which are
                                                                                    a.   Mainframe and mid-range computers
                 caused by flooding as defined in b.
                                                                                         and servers;
                 above. For the purpose of this
                 Covered Cause of Loss, a mudslide or                               b.    Personal computers and workstations;
                 mudflow involves a river of liquid and                             c.   Laptops, palmtops, notebook PCs,
                 flowing mud on the surface of normally                                  other portable computer devices and
                 dry land areas as when earth is                                         accessories including, but not limited
                 carried by a current of water and                                       to, multimedia projectors; and
                 deposited along the path of the
                 current.                                                           d. Peripheral data processing equipment,
                                                                                       including but not limited to, printers,
        19. “Food contamination” means an incidence                                    keyboards, monitors, and modems.
            of food poisoning to one or more of your
            customers as a result of;                                          24. “Installation, tools and equipment property”
                                                                                   means:
            a.   Tainted food you purchased;
                                                                                    a.   Materials,      supplies, machinery
            b.   Food which has been improperly                                          fixtures and equipment that will
                 stored, handled or prepared; or                                         become a permanent part of your
            c. A “communicable disease" transmitted                                      installation while;
               through one or more of your                                                (1) Located at the site of installation;
               “employees”.
                                                                                          (2) “In transit” by you to or from the
        20. "Fraudulent instruction" means;                                                   described premises and the job
            a. An electronic, telegraphic, cable,                                             site; or
               teletype, telefacsimile or telephone                                       (3) While in temporary             storage
               instruction which purports to have                                             awaiting installation.
               been transmitted by you. but which
               was in fact fraudulently transmitted by                              b.   Commercial tools and equipment
               someone else without your knowledge                                       usual to your business and used in
               or consent;                                                               your installation which are;
            b. A written instruction issued by you,                                       (1) Your property; or
               which was forged or altered by                                             (2) The property of others in your
               someone other than you without your                                            care, custody or control.
               knowledge or consent or which                                              Commercial tools and equipment does
               purports to have been issued by you,
                                                                                          not include:
               but was in fact fraudulently issued
               without your knowledge or consent; or                                      (3) Aircraft or watercraft;
            c.   An electronic, telegraphic, cable,                                       (4) Any property while waterborne,
                 teletype, telefacsimile, telephone or                                        airborne or underground;
                 written instruction initially received by                                (5) Property you have loaned, rented
                 you which purports to have been                                              or leased to others;
                 transmitted by an employee but which
                 was in fact fraudulently transmitted by                                  (6) Property that is permanently
                 someone else without your or the                                             mounted to a vehicle; or
                 employee’s knowledge or consent                                          (7) Property held for sale.


                                                           Exhibit A
411-0793 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 37 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 139 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 151
                                                                                  6604055


       25. “In transit" means in the course of                                      conditions change.
           shipment from or to the premises shown in                           35. “Power supply       disturbance"   means
           the Declarations.       It includes such                                interruption of power supply, power surge,
           shipments while temporarily stopped or                                  blackout, or brownout.
           delayed, incidental to the delivery.
                                                                               36. “Programs and applications" means
       26. “Manager” means a person serving in a                                   operating programs and applications that
           directorial capacity for a limited liability                            you purchase and that are;
           company.
                                                                                    a.   Stored on “media”; or
       27. “Member” means an owner of a limited
           liability company represented by its                                     b. Pre-installed and stored in “hardware".
           membership interest who. if a natural                                    Applications includes, but is not limited to,
           person, may also serve as a “manager".                                   programs       for    word      processing,
       28. “Mechanical breakdown” means the                                         spreadsheet calculations, and graphic
           malfunction or failure of moving or                                      design.
           electronic parts, component failure, faulty                         37. “Proprietary programs" means proprietary
           installation, or blowout.           ^                                   operating programs and applications that
       29. "Media" means an instrument that is used                                you developed or that you had developed
           with “hardware” and on which “electronic                                specifically for use in your “operations” and
           data", “programs and applications”, and                                 that are;
           "proprietary programs” can be recorded or                                a.   Stored on “media"; or
           stored. “Media" includes, but is not limited
                                                                                    b.   Installed and stored in “hardware”.
           to. films, tapes, cards, discs, drums,
           cartridges, cells, DVDs, or CD-ROMs.                                38. “Protection and control equipment” means;
       30. “Money” means;                                                           a. Air conditioning equipment used
                                                                                       exclusively in the operation of the
             a.   Currency, coins and bank notes in
                                                                                       “hardware”;
                  current use and having a face value;
                  and                                                               b.   Fire protection equipment used for the
                                                                                         protection of the “hardware", including
             b. Travelers checks, register checks and
                                                                                         automatic      and     manual       fire
                money orders held for sale to the
                                                                                         suppression equipment and smoke
                public.
                                                                                         and heat detectors; and
       31. “Occurrence” means all loss or damage
                                                                                    c.   Uninterruptible power supply system,
           that is attributable to;                                                      line conditioner, and voltage regulator.
             a. An act, event, cause or series of
                                                                               39. "Prototype" means an original version of a
                similar, related acts, events or causes
                                                                                   newly designed product that is an outcome
                involving one or more persons; or
                                                                                   of your “research and development
             b. An act, event, cause or series of                                  operations”. A “prototype” includes sample
                similar, related acts, events or causes                            designs, experimental models or displays
                not involving any person.                                          that are associated with or integral to the
       32. “Operations” means     your              business                       manufacture of the original version of a
           activities occurring at the              described                      newly designed product.
           premises.                                                           40. “Rental value” means Business Income
       33. “Other property” means tangible property                                that consists of;
           other than “money” and “securities” that                                 a.   Net Income (Net Profit or Loss before
           has intrinsic value. “Other property” does                                    income taxes) that would have been
           not include computer programs, electronic                                     earned or incurred as rental income
           data or any property specifically excluded                                    from tenant occupancy of the
           under this policy.                                                            premises     described      in     the
       34.    “Perishable    goods"       means       personal                           Declarations   as    furnished    and
             property;                                                                   equipped by you, including fair rental
                                                                                         value of any portion of the described
             a.   Maintained        under    controlled                                  premises which is occupied by you;
                  temperature or humidity conditions for                                 and
                  preservation; and
                                                                                    b. Continuing normal operating expenses
             b. Susceptible to loss or damage if the                                   incurred in connection with that
                controlled temperature or humidity


                                                           Exhibit A
411-0793 0414            Includes copyrighted materials of Insurance Services Offices. Inc. with its permission    Page 38 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 140 of 300 PageID #:
                                                                   Z7W9183929 04 152
                                                                                 6604055


                premises, including:                                                     promotional expenses.
                (1) Payroll: and                                              46. “Software” means;
                (2) The amount of charges which are                                a. “Media":
                    the legal obligation of the tenant(s)                          b. “Electronic data”;
                    but would otherwise be your
                    obligations.                                                   c.   “Programs and applications”; and
       41. “Research          and      development                                 d. “Proprietary programs”.
           documentation” means written evidence of                           47. “Spoilage" means any detrimental change
           facts, information, processes, concepts or                             in physical state of “perishable goods”.
           formulas that are directly related to the                              Detrimental change includes, but is not
           development      of     new products      or                           limited to, thawing of frozen goods,
           enhancement of existing products. Written                              warming        of     refrigerated  goods,
           evidence includes written papers, plans,                               solidification of liquid or molten material,
           manuscripts,      written   or    inscribed                            chemical reactions to material in process,
           documents or plans.                                                    and reduction in value of time sensitive
           “Research         and        jdevelopment                              materials.
           documentation” does not include “valuable                          48. “Theft” means the unlawful taking of
           papers and records”, accounts receivable                               property to the deprivation of the insured.
           or “media”, “software" or "data".
                                                                              49. "Transfer account" means an account
       42. “Research and development operations”                                  maintained by you at a financial institution
           means your business activities that are                                from which you can initiate the transfer,
           directly related to the development of new                             payment or delivery of "money" and
           products or the enhancement of existing                                "securities":
           products.
                                                                                   a.   By means of electronic, telegraphic,
       43. “Scientific and professional equipment”                                      cable,    teletype,  telefacsimile or
           means medical, engineering, veterinary,                                      telephone instructions communicated
           measurement, recording, analyzing or                                         directly through an electronic funds
           similar equipment.                                                           transfer system; or
       44. “Securities”  means    negotiable  and                                  b.   By means of written instructions
           nonnegotiable instruments or contracts                                       establishing the conditions under
           representing either “money” or property                                      which such transfers are to be initiated
           and includes;                                                                by such financial institution through an
           a.   Tokens, tickets, revenue and other                                      electronic funds transfer system.
                stamps (whether represented by actual                         50. “Valuable papers and records” means:
                stamps or unused value in a meter) in
                                                                                   a.    Inscribed, printed or written:
                current use; and
           b.   Evidences of debt issued             in                                 (1) Documents:
                connection with credit or charge cards,                                 (2) Manuscripts; and
                which cards are not issued by you.                                      (3) Records
           but does not include “money".                                                including abstracts, books, deeds,
       45. “Soft cost expenses” means additional;                                       drawings, films, maps or mortgages;
           a.   Realty taxes and other assessments                                      and
                that you incur for the period of time                              b. Similar items stored electronically.
                that construction has been extended                                But. “valuable papers and records” does
                beyond the projected completion date;                              not    mean “money"      or “securities”.
           b. Interest on money borrowed to finance
              construction, remodeling, renovation
              or repair; and
           c. Advertising,      public     relations     and


                ALL OTHER TERMS. CONDITIONS. AND EXCLUSIONS REMAIN UNCHANGED.




                                                          Exhibit A
411-0793 0414           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission       Page 39 of 39
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 141 of 300 PageID #:
                                                                   Z7W9183929 04 153
                                                                                 6604055


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       VALUATION OF WINE STOCK

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM


                                                            SCHEDULE
     Wine Stock Occurrence Limit:           $ 25,000




I.     For the purpose of coverage provided under this                          will submit their differences to the umpire. A
       endorsement only, the following is added to C.                           decision agreed to by any two will be binding.
       Limit of Insurance:                                                      Each party will:
       The most we will pay for loss or damage to wine                          a.   Pay its chosen wine appraiser; and
       “stock" in any one occurrence, regardless of the                         b.   Bear the other expenses of the appraisal
       number of bottles or locations Involved, is the                               and umpire equally.
       Wine Stock Occurrence Limit identified in the
                                                                                If there is an appraisal, we will still retain our
       Schedule above.
                                                                                right to deny the claim.
II.    For the purpose of coverage provided under this
                                                                     Mi. For the purpose of coverage provided under this
       endorsement only,       E. Loss Conditions.
                                                                         endorsement only, the following is added to E.
       Paragraph 2. is replaced by the following:
                                                                         Loss Conditions, Paragraph 7. Valuation:
       2. Appraisal
                                                                           We will determine the value of Covered Property
          If we and you disagree on the value of the                       in the event of loss or damage as follows:
          wine “stock" or the amount of loss, either may
          make written demand for an appraisal of the                     “Stock" in the form of wine held for sale at a
          loss. In this event, each party will select a                   location described in the Declarations, at the
          competent and impartial certified wine                          market price of the bottle as of the time and place
          appraiser. The two appraisers will select an                    of loss or damage had no loss or damage
          umpire. If they cannot agree, either may                        occurred. This price includes state, county and
          request that selection be made by a judge of a                  local taxes for which you are liable, but does not
          court having jurisdiction. The appraisers will                  include discounts and expenses you otherwise
          state separately the value of the wine “stock”                  would have had, including unpaid federal taxes.
          and amount of loss. If they fail to agree, they



                 ALL OTHER TERMS. CONDITIONS. AND EXCLUSIONS REMAIN UNCHANGED.




                                                            Exhibit A
411-0823 04 14             Includes copyrighted materials of Insurance Services Office, Inc.with its permission.     Page 1 of 1
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 142 of 300 PageID #: 154


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              INDIANA CHANGES - DATA BREACH COVERAGE FORM

This endorsement modifies insurance provided under the following;

DATA BREACH COVERAGE FORM


A. SECTION E - CONDITIONS, paragraph 2. is                               organization to or for whom we make payment has
   replaced by the following:                                            not been fully compensated for damages.
   2.   Concealment, Misrepresentation or Fraud                          The person or organization to or for whom we
        We will not provide coverage for a “data                         make payment must do everything necessary to
        breach” in any case of:                                          secure our rights and must do nothing after loss to
                                                                         impair them. But you may waive your rights
        a.   Concealment or misrepresentation of a                       against another party in writing:
             material fact or
                                                                         a.    Prior to a “data breach”.
        b.   Fraud
                                                                         b. After a “data breach" only if, at time of the
        committed by an insured at any time and                             “data breach”, that party is one of the
        relating to a claim under this Coverage Form.                       following:
B. The following is added to SECTION E -                                       (1) Someone insured by this insurance;
   CONDITIONS, paragraph 10. Transfer Of Rights
   Of Recovery Against Others to Us:                                           (2) A business firm;
                                                                                    (a) Owned or controlled by you; or
   If any person or organization to or for whom we
   make payment under this Coverage Form has                                        (b) That owns or controls you; or
   rights to recover damages from another, those                               (3) Your tenant.
   rights are transferred to us to the extent of our
   payment. Our right to recover damages from                                  This will not restrict your insurance.
   another may be enforced even if the person or



                 ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




                                                                                                                    Page 1 of 1




411-0953 01 15         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                          Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 143 of 300 PageID #:
                                                                   Z7W9183929 08 155
                                                                                 6604055


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                     BUSINESS INCOME CHANGES - BEGINNING OF
                           THE PERIOD OF RESTORATION

This endorsement modifies insurance provided under the following;

BUSINESS INCOME {AND EXTRA EXPENSE) COVERAGE FORM
BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
BUSINESS INCOME {AND EXTRA EXPENSE) COVERAGE FORM - ACTUAL LOSS SUSTAINED


                                                            SCHEDULE
                                                   72-Hour Time Period             72-Hour Time Period             72-Hour Time
  Building Number       Location Number             Is Replaced By 48               Is Replaced By 24                Period Is
                                                          Hours                           Hours                     Eliminated

           1                       2                              £                               S                      £
           1                       3                              £                               S                      £
           1                       4                              £                               S                      £
           1                       6                              £                               S                      £
           1                       7                              £                               S                      £
           1                      18                              £                               s                      £
           1                      19                              £                               S                      £
           1                       8                              £                               S                      £
           1                       9                              £                               S                      £
           1                      10                              £                               S                      £
           1                      11                              £                               S                      £
           1                       1                              £                               S                      £
           2                       1                              £                               S                      £
           1                      12                              £                               S                      £
           1                      15                              £                               s                      £
           1                      17                              £                               s                      £
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

A. If the SCHEDULE indicates that the 72-hour time                                damage, subject to all other provisions of the
        period is replaced by 24 hours, then:                                     definition of "period of restoration"; and
    1.   The 72-hour time period in the definition of                        2.   The 72-hour time period in the Civil Authority
         "period of restoration" is replaced by 24 hours.                         Additional Coverage is replaced by 48 hours.
         Therefore, the period of restoration for                                 Therefore, coverage under the Additional
         Business Income Coverage begins 24 hours                                 Coverage - Civil Authority begins 48 hours
         after the time of direct physical loss or                                after the time of action of civil authority,



 411-098511 17            Includes copyrighted materials of Insurance Services Office, Inc. with its permission.        Page 1 of 2
                                Copyright 2017 The Hanover Insurance Company. All Rights Reserved.
                                                           Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 144 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               08 156
                                                                                  6604055


         damage, subject to all other provisions of the                             subject to all other provisions of that Additional
         definition of "period of restoration"; and                                 Coverage.
    2.   The 72-hour time period in the Civil Authority                  C. If the SCHEDULE indicates that the 72-hour time
         Additional Coverage is replaced by 24 hours.                       period is eliminated, then;
         Therefore, coverage under the Additional
         Coverage - Civil Authority begins 24 hours                           1.    The 72-hour time period in the definition of
         after the time of action of civil authority, subject                       "period of restoration" is deleted. Therefore,
         to all other provisions of that Additional                                 the period of restoration for Business Income
         Coverage.                                                                  Coverage begins at the time of direct physical
                                                                                    loss or damage, subject to all other provisions
B. If the SCHEDULE indicates that the 72-hour time                                  of the definition of "period of restoration"; and
   period Is replaced by 48 hours, then:
   1. The 72-hour time period in the definition of                            2.    The 72-hour time period in the Civil Authority
        "period of restoration" is replaced by 48 hours.                            Additional Coverage is deleted. Therefore,
        Therefore, the period of restoration for                                    coverage under the Additional Coverage -
        Business Income Coverage begins 48 hours                                    Civil Authority begins at the time of action of
      I after the time of direct physical loss or                                   civil authority, subject to all other provisions of
                                                                                ^   that Additional Coverage.

                   ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




411-0985 11 17                                            Exhibit
                            Includes copyrighted material of           A
                                                             Insurance Services Office, Inc., with its permission.
                                  Copyright 2017 The Hanover Insurance Company. All Rights Reserved.
                                                                                                                            Page 2 of 2
                                                                     Z/'W 9183929 UU e>fc)U4UW
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 145 of 300  PageID #: 157

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             EQUIPMENT BREAKDOWN COVERAGE
      This endorsement modifies insurance provided under the following:

      COMMERCIAL PROPERTY COVERAGE PART

      A. The following is added as an Additional                  provide additional amounts of insurance.
         Coverage to the Causes of Loss -                              a. Expediting Expenses
         Basic Form, Broad Form or Special                                 With respect to your Covered
         Form.                                                             Property, we will pay up to
                                                                           $100,000 unless otherwise
          Additional Coverage- Equipment                                   shown in a Schedule, the
          Breakdown                                                        reasonable extra cost to:
          The term Covered Cause of Loss                                      (1) make temporary
          includes the Additional Coverage                                         repairs; and
          Equipment Breakdown as described and                                (2) expedite permanent
          limited below.                                                           repairs or permanent
                                                                                   replacement.
          1. We will pay for direct physical                          b. Hazardous Substances
             damage to Covered Property that is                           We will pay for the additional
             the direct result of an “accident”. As                       cost to repair or replace
             used in this Additional Coverage,                            Covered Property because of
             “accident” means a fortuitous event                          contamination by a “hazardous
             that causes direct physical damage                           substance.” This includes the
             to “covered equipment”. The event                            additional expenses to clean up
             must be one of the following:                                or dispose of such property.
             a. mechanical breakdown,                                     This does not include
                   including rupture or bursting                          contamination of “perishable
                   caused by centrifugal force;                           goods" by refrigerant, including
             b. artificially generated electrical                         but not limited to ammonia,
                   current, including electric                            which is addressed in 2.c.(1)(b)
                   arcing, that disturbs electrical                       below. As used in this coverage,
                   devices, appliances or wires;                          additional costs mean those
             c. explosion of steam boilers,                               beyond what would have been
                   steam pipes, steam engines or                          payable under this Equipment
                   steam turbines owned or                                Breakdown Coverage had no
                   leased by you, or operated                             “hazardous substance” been
                   under your control;                                    involved.
             d. loss or damage to steam pipes,
                   steam engines or steam                                   The most we will pay for loss,
                   turbines caused by or resulting                          damage or expense under this
                   from any condition or event                              coverage, Including actual loss
                   inside such equipment; or                                of Business Income you sustain
             e. loss or damage to hot water                                 and necessary Extra Expense
                   boilers or other water heating                           you incur, if shown as covered,
                   equipment caused by or                                   is $100,000 unless otherwise
                   resulting from any condition or                          shown in a Schedule.
                   event inside such boilers or
                   equipment.
          2. Unless otherwise shown in a
             Schedule, the following coverages
             also apply to the direct result of an
             "accident." These coverages do not




      451-0038 (11/04)    Includes copyrighted material of Insurance Services Office, Inc.        Page 1 of 8
                                                   Exhibit A
                                                                     zm
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 146 of 300   yiwy^y
                                                                       PageID #: uu
                                                                                 158fc)bU4Ut)&




                                                                                 extended to apply to your
              c.  Spoilage                                                       loss, damage or expense
                  (1) We will pay for:                                           caused by an “accident” to
                      (a) physical damage to                                     equipment that is owned by
                           “perishable goods" due                                a utility, landlord or other
                           to spoilage;                                          supplier with whom you
                      (b) physical damage to                                     have a contract to supply
                           “perishable goods" due                                you with any of the following
                           to contamination from                                 services: electrical power,
                           the release of                                        waste disposal, air
                           refrigerant, including but                            conditioning, refrigeration,
                           not limited to ammonia;                               heating, natural gas,
                      (c) any necessary                                          compressed air, water,
                           expenses you incur to                                 steam, internet access,
                           reduce the amount of                                  telecommunications
                           loss under this                                       services, wide area
                           coverage to the extent                                networks or data
                           they do not exceed the                                transmission. The
                           amount of loss that                                   equipment must meet the
                           otherwise would have                                  definition of “covered
                           been payable under this                               equipment” except that it is
                           coverage.                                             not Covered Property.
                  (2) If you are unable to replace                          (2) Unless otherwise shown in
                      the "perishable goods”                                     a Schedule, Service
                      before its anticipated sale,                               Interruption coverage will
                      the amount of our payment                                  not apply unless the failure
                      will be determined on the                                  or disruption of service
                      basis of the sales price of                                exceeds 24 hours
                      the "perishable goods” at                                  immediately following the
                      the time of the “accident,”                                “accident”.
                      less discounts and                                    (3) The most we will pay for
                      expenses you otherwise                                     loss, damage or expense
                      would have had. Otherwise                                  under this coverage is the
                      our payment will be                                        limit that applies to
                      determined in accordance                                   Business Income, Extra
                      with the Valuation condition.                              Expense or Spoilage,
                  The most we will pay for loss,                                 except that if a limit is
                  damage or expense under this                                   shown in a Schedule for
                  coverage is $100,000 unless                                    Service Interruption, that
                  otherwise shown in a Schedule.                                 limit will apply to Business
              d. Data Restoration                                                Income and Extra Expense
                  We will pay for your reasonable                                loss under this coverage.
                  and necessary cost to research,                      f.   Business Income and Extra
                  replace and restore lost “data."                          Expense
                  The most we will pay for loss,                            Any insurance provided under
                  damage or expense under this                              this coverage part for Business
                  coverage, including actual loss                           Income or Extra Expense is
                  of Business Income you sustain                            extended to the coverage
                  and necessary Extra Expense                               provided by this endorsement.
                ■ you incur, if shown as covered,                           The most we will pay for loss of
                  is $100,000 unless otherwise                              Business Income you sustain or
                  shown in a Schedule.                                      necessary Extra Expense you
              e. Service Interruption                                       incur is the limit shown in the
                  (1) Any insurance provided for                            Declarations for that coverage,
                       Business Income, Extra                               unless otherwise shown in a
                       Expense or Spoilage is                               Schedule.



      451-0038 (11/04)    Includes copyrighted material of Insurance Services Office, Inc.         Page 2 of8
                                                   Exhibit A
                                                                     ^/W yiB3y2y UU 6bU4Ubt)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 147 of 300 PageID #: 159



                                                                                period (starting with the
              g. Mold                                                           beginning of the present
                 (1) The coverage described                                     annual policy period). With
                     below applies only if ail                                  respect to a particular
                     reasonable means were                                      “accident” which results in
                     used to save and preserve                                  “mold”, we will not pay more
                     the property from further                                  than a total of $15,000 even
                     damage at the time of and                                  if the “mold” continues to be
                     after the “accident."                                      present or active, or recurs,
                 (2) We will pay for loss,                                      in a later policy period.
                     damage or expense caused
                     by “mold,” only when “mold”                   3.   EXCLUSIONS
                     is the direct result of an                         All exclusions in the Causes of Loss
                     “accident” that occurs                             form apply except as modified below
                     during the policy period.                          and to the extent that coverage is
                     As used in this coverage,                          specifically provided by this          '
                     the term loss or damage                            Additional Coverage Equipment
                     means;                                             Breakdown.
                     (a) Direct physical loss or                        a. The exclusions are modified as
                          damage to Covered                                  follows;
                          Property caused by                                 (1) If the Causes of Loss- Basic
                          “mold” including the                                    Form or Causes of Loss-
                          cost of removal of the                                  Broad Form applies, the
                          “mold”:                                                 following is added to
                      (b) The cost to tear out and                                Exclusion B.2.; Depletion,
                           replace any Covered                                    deterioration, corrosion,
                           Property as needed to                                  erosion, wear and tear or
                           gain access to the                                     other gradually developing
                           “mold”: and                                            conditions. But if an
                      (c) The cost of testing                                     "accident” results, we will
                           performed after                                        pay for resulting loss,
                           removal, repair,                                       damage or expense.
                           replacement or                                    (2) The following is added to
                           restoration of the                                     Exclusion B.I.g.;
                           damaged property is                                    However, if electrical
                           completed, provided                                    "covered equipment”
                           there is a reason to                                   requires drying out because
                           believe that “mold” is                                 of Water as described in
                           present.                                               g.(1) through g.(3) above,
                  (3) The most we will pay for                                    we will pay for the direct
                      loss, damage or expense                                     expenses of such drying out
                      under this coverage,                                        subject to the applicable
                      including actual loss of                                    Limit of Insurance and
                      Business Income you                                         deductible for Building or
                      sustain and necessary Extra                                 Business Personal
                      Expense you incur, if shown                                 Property, whichever applies.
                      as covered, is $15,000.                                (3) If the Causes of Loss-
                      Regardless of the number                                    Special Form applies, as
                      of claims, this limit is the                                respects this endorsement
                      most we will pay for the total                              only, the last paragraph of
                      of all loss, damage or                                      Exclusion B.2.d. is deleted
                      expense arising out of all                                  and replaced with the
                      "accidents" to “covered                                     following;
                      equipment” which take                                       But if an excluded cause of
                      place within the 12-month                                   loss that is listed in 2.d.(1)
                                                                                  through (7) results in an



      451-0038 (11/04)    Includes copyrighted material of Insurance Services Office, Inc.           Page 3 of8
                                                   Exhibit A
                                                                     z/w aiBay^y uu b6U4Ubb
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 148 of 300 PageID #: 160



                     “accident”, we will pay for                               means to resume business;
                     the loss, damage or                                       or
                     expense caused by that                              (2) Any increase in loss
                     “accident”.                                               resulting from an agreement
             b. We will not pay under this                                     between you and your
                endorsement for loss, damage                                   customer or supplier.
                or expense caused by or                               e. We will not pay for loss, damage
                resulting from:                                          or expense caused directly or
                (1) Your failure to use all                              indirectly by the following,
                     reasonable means to                                 whether or not caused by or
                     protect Covered Property                            resulting from an “accident”:
                     from damage following an                            The presence, growth,
                     “accident";                                         proliferation, spread or activity
                (2) any defect, programming                              of “mold.” This includes, but is
                     error, programming                                  not limited to, costs arising from
                     limitation.'computer virus,                         clean up, removal, or'abatement
                     malicious code, loss of                             of such “mold.” However, if
                     “data," loss of access, loss                        “mold” results In an "accident”,
                     of use, loss of functionality                       we will pay the resulting loss,
                     or other condition within or                        damage or expense caused by
                     involving “data” or “media”                         that “accident.” This exclusion
                     of any kind. But if an                              does not apply:
                     “accident" results, we will                         (1) to spoilage of personal
                     pay for the resulting loss,                               property that is “perishable
                     damage or expense; or                                     goods,” to the extent that
                (3) any of the following tests:                                spoilage is covered under
                     (a) a hydrostatic,                                        Spoilage coverage; or
                          pneumatic or gas                               (2) to the extent that coverage
                          pressure test of any                                 is provided under Mold
                          boiler or pressure                                   coverage.
                          vessel; or                                  f. We will not pay under this
                     (b) an electrical insulation                        endorsement for any loss or
                          breakdown test of any                          damage to animals, land
                          type of electrical                             (including land on which the
                          equipment.                                     property is located) or lawns.
             c. With respect to Service                          4.   DEFINITIONS
                Interruption coverage, we will                        The following definitions are added:
                also not pay for an “accident”                        a. “Boilers and vessels” means:
                caused by or resulting from: fire;                       (1) Any boiler including
                lightning; windstorm; or hail;                                 attached steam, condensate
                explosion (except as specifically                              and feedwater piping; and
                provided in A.I.c. above);                               (2) Any fired or unfired
                smoke, aircraft or vehicles; riot                              pressure vessel subject to a
                or civil commotion; vandalism;                                 vacuum or internal pressure
                sprinkler leakage; falling                                     other than the static
                objects; weight of snow, ice or                                pressure of its contents.
                sleet; freezing; collapse; flood or                      This term does not appear
                earth movement.                                          elsewhere in this endorsement,
             d. With respect to Business                                 but may appear in a Schedule.
                Income Extra Expense and                              b. “Covered Equipment”
                Service Interruption coverages,                          (1) "Covered Equipment"
                we will also not pay for:                                      means, unless specified in a
                (1) Loss caused by your failure                                Schedule, Covered
                     to use due diligence and                                  Property:
                     dispatch and all reasonable                               (a) that generates,
                                                                                    transmits or utilizes



      451-0038(11/04)    Includes copyrighted material of Insurance Services Office, Inc.       Page 4 of8
                                                  Exhibit A
                                                                                                Z/W yi B39zy UU ebU4Ut»b
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 149 of 300 PageID #: 161



                          energy, including
                          electronic                                   f.“Mold” means any mold, fungus,
                          communications and                             mildew or yeast, including any
                          data processing                                spores or toxins produced by or
                          equipment: or                                  emanating from such mold,
                      (b) which, during normal                           fungus, mildew or yeast.
                          usage, operates under                     g. “One accident” means: if an
                          vacuum or pressure,                            initial “accident” causes other
                          other than the weight of                       “accidents", all will be
                          its contents.                                  considered "one accident”. All
                 (2) None of the following is                            “accidents” that are the result of
                      “Covered Equipment’;                               the same event will be
                      (a) structure, foundation,                         considered “one accident".
                          cabinet, compartment or                   h. “Perishable goods” means
                          air supported structure                        personal property maintained
                        * or building;                                   under controlled conditions for
                      (b) insulation or refractory                       its preservation, and susceptible
                          material;                                      to loss or damage if the
                      (c) sewer piping,                                  controlled conditions change.
                          underground vessels or                    i. “Production machinery” means
                          piping, or piping forming                      any machine or apparatus that
                          a part of a sprinkler                          processes or produces a
                          system;                                        product intended for eventual
                      (d) water piping other than                        sale. However, “production
                          boiler feedwater piping,                       machinery" does not mean any
                          boiler condensate return                       fired or unfired pressure vessel
                          piping or water piping                         other than a cylinder containing
                          forming as part of a                           a movable plunger or piston.
                          refrigerating or air                           This term does not appear
                          conditioning system;                           elsewhere in this endorsement,
                      (e) “vehicle" or any                               but may appear in a Schedule.
                          equipment mounted on                      j. “Vehicle” means, as respects
                          a “vehicle”;                                   this endorsement only, any
                      (0 satellite, spacecraft or                        machine or apparatus that is
                          any equipment mounted                          used for transportation or moves
                          on a satellite or                              under its own power. "Vehicle”
                          spacecraft;                                    includes, but is not limited to,
                      (g) dragline, excavation or                        car, truck, bus, trailer, train,
                          construction equipment;                        aircraft, watercraft, forklift,
                          or                                             bulldozer, tractor or harvester.
                      (h) equipment                                      However, any property that is
                          manufactured by you for                        stationary, permanently installed
                          sale.                                          at a covered location and that
              c. “Data” means information or                             receives electrical power from
                 instructions stored in digital                          an external power source will
                 code capable of being                                   not be considered a “vehicle”.
                 processed by machinery.                      B. The Building and Personal Property
              d. “Hazardous substance” means                     Coverage Form is modified as follows.
                 any substance that is hazardous                 The definitions stated above apply to
                 to health or has been declared                  Section B. of this endorsement.
                 to be hazardous to health by a                  1. DEDUCTIBLE
                 governmental agency.                               The deductible in the Declarations
              e. "Media" means material on                          applies unless a separate
                 which “data" is recorded, such                      Equipment Breakdown deductible is
                 as magnetic tapes, hard disks,                      shown in a Schedule. If a separate
                 optical disks or floppy disks.



      451-0038 (11/04)    Includes copyrighted material of Insurance Services Office, Inc.      Page 5 of8
                                                   Exhibit A
                                                                     Z/W 91B3y2y UU fcjbU4Ut)t>
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 150 of 300 PageID #: 162



             Equipment Breakdown Deductible is                                resulting from any "one
             shown, the following applies;                                    accident” until the amount of
             Only as regards Equipment                                        loss, damage or expense
             Breakdown Coverage, provision D.,                                exceeds the applicable
             DEDUCTIBLE is deleted and                                        Deductible shown in the
             replaced with the following;                                     Schedule. We will then pay
             a. Deductibles for Each                                          the amount of loss, damage
                 Coverage                                                     or expense in excess of the
                 (1) Unless the Schedule                                      applicable Deductible or
                     indicates that your                                      Deductibles, up to the
                     deductible is combined for                               applicable Limit of
                     all coverages, multiple                                  Insurance.
                     deductibles may apply to                             (2) Time Deductible
                     any “one accident”.                                      If a time deductible is shown
                 (2) We will not pay for loss,                                in the Schedule, we will not
                     damage or expense under                                  be liable for any loss
                     any coverage until the                                   occurring during the
                     amount of the covered loss,                              specified number of hours
                     damage or expense                                        or days immediately
                     exceeds the deductible                                   following the “accident.” If a
                     amount indicated for that                                time deductible is
                     coverage in the Schedule.                                expressed in days, each
                     We will then pay the amount                              day shall mean twenty-four
                     of loss, damage or expense                               consecutive hours.
                     in excess of the applicable                          (3) Multiple of Average Daily
                     deductible amount, subject                               Value (ADV)
                     to the applicable limit.                                 If a deductible is expressed
                 (3) If deductibles vary by type                              as a number times ADV,
                     of “covered equipment" and                               that amount will be
                     more than one type of                                    calculated as follows;
                     “covered equipment” is                                   The ADV (Average Daily
                     involved in any "one                                     Value) will be the Business
                     accident”, only the highest                              Income (as defined in any
                     deductible for each                                      Business Income coverage
                     coverage will apply.                                     that is part of this policy)
             b. Direct and Indirect Coverages                                 that would have been
                 (1) Direct Coverages                                         earned during the period of
                     Deductibles and Indirect                                 interruption of business
                     Coverage Deductibles may                                 had no “accident" occurred,
                     be indicated in the                                      divided by the number
                     Schedule.                                                of working days in that
                 (2) Unless more specifically                                 period. No reduction shall
                     indicated in the Schedule;                               be made for the Business
                     (a) Indirect Coverages                                   Income not being earned,
                          Deductibles apply to                                or in the number of working
                          Business Income and                                 days, because of the
                          Extra Expense loss; and                             “accident” or any other
                     (b) Direct Coverages                                     scheduled or unscheduled
                          Deductibles apply to all                            shutdowns during the period
                          remaining loss, damage                              of interruption. The ADV
                          or expense covered by                               applies to the Business
                          this endorsement.                                   Income value of the
             c. Application of Deductibles                                    entire location, whether
                 (1) Dollar Deductibles                                       or not the loss affects
                     We will not pay for loss,                                the entire location. If
                     damage or expense                                        more than one location



      451-0038(11/04)   Includes copyrighted material of Insurance Services Office, Inc.         Page 6 of8
                                                 Exhibit A
                                                                                                  Z /W a 1 S3a29 UU bbU4Ub&
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 151 of 300 PageID #: 163



                                                                          reinstated only by an
                      is included in the valuation                        endorsement for that “covered
                      of the loss, the ADV will be                        equipment". If we suspend your
                      the combined value of all                           insurance, you will get a pro rata
                      affected locations. For                             refund of premium for that
                      purposes of this calculation,                       “covered equipment” for the
                      the period of interruption                          period of suspension. But the
                      may not extend beyond the                           suspension will be effective
                      period of restoration. The                          even if we have not yet made or
                      number indicated in the                             offered a refund.
                      Schedule will be multiplied                      b. Jurisdictional Inspections
                      by the ADV as determined                            If any property that is "covered
                      above. The result shall be                          equipment” under this
                      used as the applicable                              endorsement requires
                      deductible.                                         inspection to comply with state
                  (4) Percentage of Loss                               '  or municipal boiler and pressure
                      Deductibles                                         vessel regulations, we agree to
                      If a deductible is expressed                        perform such inspection on your
                      as a percentage of loss, we                         behalf. We do not warrant that
                      will not be liable for the                          conditions are safe or healthful.
                      indicated percentage of the                      c. Environmental, Safety and
                      gross amount of loss,                               Efficiency Improvements
                      damage or expense (prior to                         If “covered equipment” requires
                      any applicable deductible or                        replacement due to an
                      coinsurance) insured under                          “accident”, we will pay your
                      the applicable coverage. If                         additional cost to replace with
                      the dollar amount of such                           equipment that is better for the
                      percentage is less than the                         environment, safer or more
                      indicated minimum                                   efficient than the equipment
                      deductible, the minimum                             being replaced. However, we
                      deductible will be the                              will not pay more than 125% of
                      applicable deductible.                              what the cost would have been
                                                                          to repair or replace with like kind
         2.   CONDITIONS                                                  and quality. This condition does
              The following conditions are in                             not increase any of the
              addition to the Conditions in the                           applicable limits. This condition
              Building and Personal Property                              does not apply to any property
              Coverage Form and the Common                                to which Actual Cash Value
              Policy Conditions,                                          applies.
              a. Suspension                                            d. Coinsurance
                  Whenever “covered equipment”                            If a coinsurance percentage is
                  is found to be in, or exposed to,                       shown in a Schedule for
                  a dangerous condition, any of                           specified coverages, the
                  our representatives may                                 following condition applies;
                  immediately suspend the                                 (1) We will not pay for the full
                  insurance against loss from an                               amount of your loss if the
                  “accident” to the “covered                                   applicable limit is less than
                  equipment”. This can be done                                 the product of the specified
                  by mailing or delivering a written                           coinsurance percentage
                  notice of suspension to;                                     times the value of the
                  (1) Your last known address; or                              property subject to the
                  (2) The address where the                                    coverage at the time of the
                       “covered equipment” is                                  loss. Instead, we will
                       located.                                                determine what percentage
                  Once suspended in this way,                                  this calculated product is
                  your insurance can be                                        compared to the applicable



      451-0038(11/04)     Includes copyrighted material of Insurance Services Office, Inc.        Page 7 of8
                                                   Exhibit A
                                                                                             ^f\N yiaay^y uu ebU4ut)a
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 152 of 300 PageID #: 164



                  limit and apply that percentage
                  to the gross amount of the loss.
                  We will then subtract the
                  applicable deductible. The
                  resulting amount, or the
                  applicable limit, is the most we
                  will pay. We will not pay for the
                  remainder of the loss.
                  Coinsurance applies separately
                  to each insured location.
                  The most we will pay for loss,
                  damage or expense under this
                  endorsement arising from any
                  “one accident" Is the applicable
                  Limit of Insurance in the
                  Declarations unless otherwise
                  shown in a Schedule. Coverage
                  provided under this
                  endorsement does not provide
                  an additional amount of
                  insurance.




      451-0038 (11/04)    Includes copyrighted material of Insurance Services Office, Inc.   Page 8 of8
                                                   Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 153 of 300 PageID #: 165


                         IMPORTANT NOTICE TO POLICYHOLDERS
                   EQUIPMENT BREAKDOWN COVERAGE REVISION
                         SUMMARY OF ENDORSEMENT CHANGES

THIS NOTICE CONTAINS IMPORTANT SUMMARY INFORMATION ABOUT A CHANGE IN COVERAGE.
PLEASE READ IT CAREFULLY.
THIS NOTICE DOES NOT PROVIDE ANY COVERAGE AND DOES NOT REPLACE ANY PROVISIONS IN
YOUR POLICY. READ YOUR POLICY AND REVIEW YOUR DECLARATIONS PAGE FOR COMPLETE
INFORMATION ON THE COVERAGES YOU ARE PROVIDED. IF THERE IS ANY CONFLICT BETWEEN THE
POLICY AND THIS NOTICE, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, PLEASE CONTACT YOUR INSURANCE
AGENT.

The Hanover Insurance Group, in an effort to further address the needs of our policyholders, has modified the
EQUIPMENT BREAKDOWN COVERAGE endorsement. The new endorsement. EQUIPMENT BREAKDOWN
COVERAGE (INCLUDING ELECTRONIC CIRCUITRY IMPAIRMENT), is designed to provide an enhanced and
streamlined product.
Your expirino EQUIPMENT BREAKDOWN COVERAGE endorsement has been replaced in its entirety with the
new EQUIPMENT BREAKDOWN COVERAGE (INCLUDING ELECTRONIC CIRCUITRY IMPAIRMENT)
endorsement
The following is a summary of major changes which will apply to your policy at renewal. This notice does not
reference every change made in your policy. If you have anv Questions or concerns, please contact vour agent


451-0038 11 16       EQUIPMENT        BREAKDOWN         COVERAGE        (INCLUDING    ELECTRONIC        CIRCUITRY
IMPAIRMENT)


Changes That May Broaden Coverage:
A. COVERAGE
    •   There are 3 new coverages; 2.f. Off Premises Equipment Breakdown; 2.g. Public Relations; and 2.h.
        Scientific Animals.
    •   In paragraph 2.d. by replacing the coverage for Mold with a new coverage called Fungus, Wet Rot, Dry
        Rot and Bacteria. "Fungus" is a defined term, which includes mold. As the new coverage name
        indicates, coverage in the new edition includes wet rot, dry rot and bacteria.
    •   In paragraph 2.1. by adding “Data Restoration”; by adding “a failure or disruption of service. The failure or
        disruption of service must be caused by”; by adding “including overhead transmission lines”; by adding “a
        landlord’s utility”; by deleting “with whom you have a contract to supply"; by adding "who provides”; by
        adding "'cloud computing services'”; by adding “'Cloud computing services' must be provided by a
        professional provider with whom you have a contract”; by adding “With respect to the Data Restoration
        portion of this Service Interruption coverage, coverage will also apply to 'data' stored in the equipment of
        a provider of 'cloud computing services'"; by adding “If the interruption exceeds 24 hours, coverage will
        begin at the time of the disruption, and the applicable deductible will apply"; by adding “in any ‘one
        equipment breakdown"'; and by adding “Data Restoration”.
    •   In paragraph 2.j. by adding “or 'electronic circuitry impairment’”.
Other Changes:
A. COVERAGE
    •   In the preamble by adding “Without an ‘accident' or 'electronic circuitry impairment’, there is no Equipment
        Breakdown Coverage"; and by introducing “electronic circuitry impairment” as a new defined term.


451-0066 11 16                                                                                            Page 1 of 2
                                                     Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 154 of 300 PageID #: 166


   •    In paragraph 1. preamble by deleting the words “As used in this Additional Coverage, ‘accident’
        means a fortuitous event that causes direct”; adding "or ‘electronic circuitry impairment’. We will
        consider ‘electronic circuitry impairment' to be”; and deleting “The event must be one of the
        following:".
   •    In the 11 04 edition, paragraphs 1 .a. -1 .e. have been deleted.
   •    In paragraph 2. preamble by putting “schedule” in quotes making it a defined term. “Schedule" is in
        quotes throughout the new endorsement. The use of quotes for “schedule” will not be called out again
        hereafter; and by adding “or 'electronic circuitry impairment’. However, with respect to coverage 2.i.
        Service Interruption below and any Dependent Properties coverage provided by this coverage part,
        coverage will apply only to the direct result of an ‘accident’ and will not apply to the direct result of
        ‘electronic circuitry impairment’".
   •    In paragraph 2. the order of the coverages has changed in some cases. This notice will follow the order of
        coverages identified in the new edition.
   •    In paragraph 2.a. by deleting “The most we will pay for loss of Business Income you sustain or necessary
        Extra Expense you incur is the limit shown in the Declarations for that coverage, unless otherwise shown
        in a Schedule"; by adding “However, if a deductible is shown in the ‘schedule’, then with respect to this
        endorsement only, the ‘period of restoration' will begin immediately after the ‘accident’ or ‘electronic
        circuitry impairment', and the deductible shown in the ‘schedule’ will apply”; and by adding “The most we
        will pay for loss or expense under this coverage is the applicable limit for Business Income and Extra
        Expense, unless otherwise shown In the ‘schedule’”.
   •    In paragraph 2.c. by adding “damaged".
B. EXCLUSIONS
   •    The exclusion section has been rewritten in its entirety. All major changes are identified below.
   •    In 1.a. by adding “or 'electronic circuitry impairment’”; and by adding “caused by that ‘accident’ or
        ‘electronic circuitry impairment'”.
   «    In 1.b. by adding “'electronic circuitry impairment'” in the preamble.
   •    In 2.b.(3) by adding “elevator collision”.
   •    In 2.b.{4) by adding “Breakage of glass"; and adding “(caused by cold weather)".
   •    In 2.b.{6) by adding “Water or other means used to extinguish a fire”.
   •    In 2.d. by adding "’electronic circuitry impairment’”.
   •    In 2.e. by adding “Except as specifically provided under A.2.h. Scientific Animals coverage".
   «    By adding paragraphs 3. and 4.
C. DEFINITIONS
    •   The following are new Definitions; “Cloud computing services”; “Electronic circuitry"; “Electronic circuitry
        impairment"; “One equipment breakdown" (replaces "one accident”); and “Schedule”.
    •   In paragraph 1. by putting the meaning of “accident" in the Definitions section. In the 11 04 edition the
        meaning of “accident” was partly at the beginning of the endorsement and partly in the Exclusions
        section.
D. DEDUCTIBLE
    •   In the preamble by deleting “The definitions stated above apply to Section B. of this endorsement”.
    •   In paragraph 3.b. by adding “or ‘electronic circuitry impairment’”.
    •   In paragraph 3.c. by adding “or ‘electronic circuitry impairment”’.
E. CONDITIONS
    •   In paragraph 1. preamble by adding “the Condominium Association Coverage Form, the Condominium
        Commercial Unit-Owners Coverage Form, the Commercial Property Conditions”.
    •   In paragraph 1 .a. by adding “or ‘electronic circuitry impairment’".
    •   By adding paragraph 2.



451-0066 11 16                                                                                              Page 2 of 2
                                                      Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 155 of 300 PageID #: 167


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 10 10 12

                   BUILDING AND PERSONAL PROPERTY
                            COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words ‘'you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                         b. Your      Business      Personal     Property
                                                                        consists of the following property located in
   We will pay for direct physical loss of or damage to
                                                                        or on the building or structure described in
   Covered Property at the premises described in the
   Declarations caused by or resulting from any                         the Declarations or in the open {or in a
   Covered Cause of Loss.                                               vehicle) within 100 feet of the building or
                                                                        structure or within 100 feet of the premises
   1. Covered Property                                                  described in the Declarations, whichever
       Covered Property, as used in this Coverage                       distance is greater:
       Part, means the type of property described in                   (1) Furniture and fixtures;
       this section, A.I., and limited in A.2. Property
       Not Covered, if a Limit Of Insurance is shown                   (2) Machinery and equipment;
       in the Declarations for that type of property.                  (3) "Stock";
       a. Building, meaning the building or structure                  (4) All other personal property owned by
          described in the Declarations, including;                        you and used in your business;
         (1) Completed additions:                                      (5) Labor, materials or services furnished or
         (2) Fixtures, including outdoor fixtures;                         arranged by you on personal property of
                                                                           others;
         {3) Permanently installed;
                                                                       (6) Your use interest as tenant in
             (a) Machinery; and                                             improvements         and     betterments.
            (b) Equipment:                                                  Improvements and betterments are
                                                                            fixtures, alterations, installations or
         (4) Personal property owned by you that is
                                                                            additions;
             used to maintain or service the building
             or structure or its premises, including:                      (a) Made a part of the building or
                                                                                 structure you occupy but do not own;
            (a) Fire-extinguishing equipment;
                                                                                 and
             (b) Outdoor furniture;
                                                                          (b) You acquired or made at your
             (c) Floor coverings; and                                         expense but cannot legally remove;
             (d) Appliances used for refrigerating,                    (7) Leased personal property for which you
                 ventilating, cooking, dishwashing or                      have a contractual responsibility to
                 laundering;                                               insure, unless otherwise provided for
         (5) If not covered by other insurance:                            under Personal Property Of Others.
            (a) Additions      under       construction,            c. Personal Property Of Others that is:
                 alterations and repairs to the building               (1) In your care, custody or control; and
                 or structure:
                                                                       (2) Located in or on the building or structure
             (b) Materials, equipment, supplies and                        described in the Declarations or in the
                 temporary structures, on or within                        open (or in a vehicle) within 100 feet of
                 100 feet of the described premises,                       the building or structure or within 100
                 used      for    making     additions,                    feet of the premises described in the
                 alterations or repairs to the building                    Declarations, whichever distance is
                 or structure.                                             greater.
                                                                                                       Page 1 of 16




CP 00 10 10 12                                     ExhibitOffice,
                                      © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 156 of 300 PageID #: 168



         However, our payment for loss of or                   n. Electronic data, except as provided under
         damage to personal property of others will               the Additional Coverage, Electronic Data.
         only be for the account of the owner of the              Electronic data means information, facts or
         property.                                                computer programs stored as or on,
                                                                  created or used on, or transmitted to or
   2. Property Not Covered
                                                                  from computer software {including systems
      Covered Property does not include;                          and applications software), on hard or
      a. Accounts, bills, currency, food stamps or                floppy disks, CD-ROMs, tapes, drives, cells,
         other evidences of debt, money, notes or                 data processing devices or any other
         securities. Lottery tickets held for sale are            repositories of computer software which are
         not securities;                                          used      with     electronically     controlled
                                                                  equipment. The term computer programs,
      b. Animals, unless owned by others and
                                                                  referred to in the foregoing description of
         boarded by you, or if owned by you, only as
                                                                  electronic data, means a set of related
         "stock" while inside of buildings;
                                                                  electronic instructions which direct the
      c. Automobiles held for sale;                               operations and functions of a computer or
      d. Bridges, roadway's, walks, patios or other               device connectedi to it, which enable the
         paved surfaces;                                          computer or device to receive, process,
                                                                  store, retrieve or send data. This
      e. Contraband, or property in the course of                 paragraph, n., does not apply to your
         illegal transportation or trade;                         "stock" of prepackaged software, or to
      f. The cost of excavations, grading, backfilling            electronic data which Is integrated in and
         or filling;                                              operates or controls the building’s elevator,
      g. Foundations of buildings,          structures,           lighting, heating, ventilation, air conditioning
         machinery or boilers if their foundations are            or security system;
         below;                                                o. The cost to replace or restore the
        (1) The lowest basement floor; or                         information on valuable papers and
                                                                  records, including those which exist as
        (2) The surface of the ground, if there is no             electronic data. Valuable papers and
            basement;                                             records include but are not limited to
      h. Land (including land on which the property               proprietary information, books of account,
         is located), water, growing crops or lawns               deeds, manuscripts, abstracts, drawings
         (other than lawns which are part of a                    and card index systems. Refer to the
         vegetated roof);                                         Coverage Extension for Valuable Papers
      i. Personal property       while   airborne   or            And Records (Other Than Electronic Data)
         waterborne;                                              for limited coverage for valuable papers and
                                                                  records other than those which exist as
      j. Bulkheads, pilings, piers, wharves or docks;             electronic data;
      k. Property that is covered under another                p. Vehicles     or    self-propelled     machines
         coverage form of this or any other policy in             (including aircraft or watercraft) that;
         which it is more specifically described,
         except for the excess of the amount due                 (1) Are licensed for use on public roads; or
         (whether you can collect on it or not) from             (2) Are operated principally away from the
         that other insurance;                                       described premises.
      l. Retaining walls that are not part of a                   This paragraph does not apply to:
         building;                                                  (a) Vehicles or self-propelled machines
     m. Underground pipes, flues or drains;                             or autos you manufacture, process
                                                                        or warehouse;




Page 2 of 16




                                                  ExhibitOfficer
                                    -©-Insurance-Services A Inc.-i 20-11                        GP 00-10-10 12       -
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 157 of 300 PageID #: 169



           (b) Vehicles or self-propelled machines,               (d) Remove property of others of a type
               other than autos, you hold for sale;                   that would not be Covered Property
            (c) Rowboats or canoes out of water at                    under this Coverage Form;
                the described premises: or                        (e) Remove deposits of mud or earth
                                                                      from the grounds of the described
           (d) Trailers, but only to the extent
               provided for in the Coverage                           premises:
               Extension for Non-owned Detached                    (f) Extract "pollutants" from land or
               Trailers; or                                            water; or
      q. The following property while outside of                  (g) Remove, restore or replace polluted
          buildings;                                                  land or water.
         (1) Grain, hay. straw or other crops;                 (3) Subject to the exceptions in Paragraph
                                                                   (4), the following provisions apply;
        (2) Fences, radio or television antennas
            (including satellite dishes) and their                (a) The most we will pay for the total of
            lead-in wiring, masts or towers, trees,                   direct physical loss or damage plus
            shrubs or plants (other than trees,                       debris removal expense is the Limit
            shrubs or plants which are "stock" or are                 of Insurance applicable to the
            part of a vegetated roof), all except as                  Covered Property that has sustained
            provided in the Coverage Extensions.                      loss or damage.
   3. Covered Causes Of Loss                                      (b) Subject to (a) above, the amount we
                                                                      will pay for debris removal expense
      See applicable Causes Of Loss form as shown
      in the Declarations.                                            is limited to 25% of the sum of the
                                                                      deductible plus the amount that we
   4. Additional Coverages                                            pay for direct physical loss or
      a. Debris Removal                                               damage to the Covered Property that
                                                                      has sustained loss or damage.
         (1) Subject to Paragraphs (2), (3) and (4),
                                                                      However, if no Covered Property has
             we will pay your expense to remove
                                                                      sustained direct physical loss or
             debris of Covered Property and other
                                                                      damage, the most we will pay for
             debris that is on the described premises,
                                                                      removal of debris of other property (if
             when such debris is caused by or
                                                                      such removal is covered under this
             results from a Covered Cause of Loss
                                                                      Additional Coverage) is $5,000 at
             that occurs during the policy period. The
                                                                      each location.
             expenses will be paid only if they are
             reported to us in writing within 180 days         (4) We will pay up to an additional $25,000
             of the date of direct physical loss or                for debris removal expense, for each
             damage.                                               location, in any one occurrence of
                                                                   physical loss or damage to Covered
        (2) Debris Removal does not apply to costs
                                                                   Property, if one or both of the following
            to;                                                    circumstances apply:
            (a) Remove debris of property of yours
                                                                  (a) The total of the actual debris removal
                that is not insured under this policy,
                                                                      expense plus the amount we pay for
                or property in your possession that is
                                                                      direct physical loss or damage
                not Covered Property:
                                                                      exceeds the Limit of Insurance on
           (b) Remove debris of property owned by                     the Covered Property that has
               or leased to the landlord of the                       sustained loss or damage.
               building where your described
                                                                  (b) The actual debris removal expense
               premises are located, unless you
                                                                      exceeds 25% of the sum of the
               have a contractual responsibility to
                                                                      deductible plus the amount that we
               insure such property and it is insured
                                                                      pay for direct physical loss or
               under this policy;
                                                                      damage to the Covered Property that
            (c) Remove any property that is                           has sustained loss or damage.
                Property Not Covered, including
                                                                                               Page 3 of 16
                property addressed  under the
                Outdoor    Property   Coverage
                Extension;




CP 00 10 10 12                                    ExhibitOffice.
                                     © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 158 of 300 PageID #: 170



               Therefore, if {4){a) and/or (4)(b) applies,   The additional amount payable for debris removal
               our total payment for direct physical loss    expense is provided in accordance with the terms of
               or damage and debris removal expense          Paragraph (4), because the debris removal expense
               may reach but will never exceed the           ($40,000) exceeds 25% of the loss payable plus the
               Limit of Insurance on the Covered             deductible ($40,000 is 50% of $80,000), and because
               Property that has sustained loss or           the sum of the loss payable and debris removal
               damage, plus $25,000.                         expense ($79,500 + $40,000 = $119,500) would
                                                             exceed the Limit of Insurance ($90,000). The
         (5) Examples
                                                             additional amount of covered debris removal expense
             The following examples assume that              is $25,000, the maximum payable under Paragraph
             there is no Coinsurance penalty.                (4). Thus, the total payable for debris removal
Example 1                                                    expense in this example is $35,500; $4,500 of the
                                                             debris removal expense is not covered.
Limit of Insurance;                           $   90,000
                                                                   b. Preservation Of Property
Amount of Deductible;                         $      500
                                                                      If it is necessary to move Covered Property
Amount of Loss:
            I
                                      $ 50,000                        from the described premises to preserve it
Amount of Loss Payable:               $ 49,500                        from loss or damage by a Covered Cause
                                ($50,000-$500)                        of Loss, we will pay for any direct physical
                                      $ 10,000                        loss or damage to that property:
Debris Removal Expense;
Debris Removal Expense Payable:       $ 10,000                        (1) While it is being moved or while
                                                                          temporarily stored at another location;
($10,000 is 20% of $50,000.)                                              and
The debris removal expense is less than 25% of the                    (2) Only if the loss or damage occurs within
sum of the loss payable plus the deductible. The sum                      30 days after the property is first moved.
of the loss payable and the debris removal expense
                                                                   c. Fire Department Service Charge
($49,500 + $10,000 = $59,500) is less than the Limit
of Insurance. Therefore, the full amount of debris                    When the fire department is called to save
removal expense is payable in accordance with the                     or protect Covered Property from a
terms of Paragraph (3).                                               Covered Cause of Loss, we will pay up to
                                                                      $1,000 for service at each premises
Example 2                                                             described in the Declarations, unless a
Limit of Insurance:                           $ 90,000                higher limit is shown in the Declarations.
                                                                      Such limit is the most we will pay
Amount of Deductible;                        $     500                regardless of the number of responding fire
Amount of Loss:                              $ 80,000                 departments or fire units, and regardless of
Amount of Loss Payable;                      $ 79,500                 the number or type of services performed.
                                        ($80,000-$500)                This Additional Coverage applies to your
Debris Removal Expense;                      $ 40,000                 liability for fire department service charges:
Debris Removal Expense Payable                                        (1) Assumed by contract or agreement prior
                   Basic Amount:              $   10,500                  to loss; or
                   Additional Amount:         $   25,000              (2) Required by local ordinance.
The basic amount payable for debris removal                            No Deductible applies to this Additional
expense under the terms of Paragraph (3) is                            Coverage.
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).
Page 4 of 16




                                                     ExhibitOffice,
                                        © Insurance Services A Inc., 2011                          CP 00101012
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 159 of 300 PageID #: 171



      d. Pollutant Clean<up And Removal                        (5) Under this Additional Coverage, we will
         We will pay your expense to extract                       not pay for;
         "pollutants" from land or water at the                   (a) The enforcement of or compliance
         described premises if the discharge,                         with any ordinance or law which
         dispersal, seepage, migration, release or                    requires        demolition       repair,
         escape of the "pollutants" is caused by or                   replacement;             reconstruction.
         results from a Covered Cause of Loss that                    remodeling       or   remediation     of
         occurs during the policy period. The                         property due to contamination by
         expenses will be paid only if they are                       "pollutants" or due to the presence,
         reported to us in writing within 180 days of                 growth, proliferation, spread or any
         the date on which the Covered Cause of                       activity of "fungus", wet or dry rot or
         Loss occurs.                                                  bacteria; or
         This Additional Coverage does not apply to               (b) Any costs associated with the
         costs to test for, monitor or assess the                      enforcement of or compliance with
         existence, concentration or effects of                        an ordinance or law which requires
         "pollutants". But we will pay for testing                     any insured or others to test for,
         which is performed in the course of                           monitor, clean up, remove, contain,
         extracting the "pollutants" from the land or                  treat, detoxify or neutralize, or in any
         water.                                                        way respond to, or assess the
                                                                       effects of "pollutants", "fungus", wet
         The most we will pay under this Additional
         Coverage for each described premises is                       or dry rot or bacteria.
         $10,000 for the sum of all covered                    (6) The most we will pay under this
         expenses arising out of Covered Causes of                 Additional Coverage, for each described
         Loss occurring during each separate 12-                   building insured under this Coverage
         month period of this policy.                              Form, is $10,000 or 5% of the Limit of
                                                                   Insurance applicable to that building,
      e. Increased Cost Of Construction
                                                                   whichever is less. If a damaged building
        (1) This Additional Coverage applies only to               is covered under a blanket Limit of
            buildings to which the Replacement                     Insurance which applies to more than
            Cost Optional Coverage applies.                        one building or item of property, then the
        (2) In the event of damage by a Covered                    most we will pay under this Additional
            Cause of Loss to a building that is                    Coverage, for that damaged building, is
            Covered Property, we will pay the                      the lesser of $10,000 or 5% times the
            increased costs incurred to comply with                value of the damaged building as of the
            the minimum standards of an ordinance                  time of loss times the applicable
            or law in the course of repair, rebuilding             Coinsurance percentage.
            or replacement of damaged parts of that                The amount payable under this
            property, subject to the limitations stated            Additional Coverage is additional
            in e.{3) through e.(9) of this Additional              insurance.
            Coverage.
                                                               (7) With    respect to this Additional
        (3) The ordinance or law referred to in e.(2)              Coverage:
            of this Additional Coverage is an
            ordinance or law that regulates the                   (a) We will not pay for the Increased
                                                                      Cost of Construction:
            construction or repair of buildings or
            establishes zoning or land              use                  (i) Until the property is actually
            requirements at the described premises                           repaired or replaced at the same
            and is in force at the time of loss.                             or another premises; and
        (4) Under this Additional Coverage, we will                   (M) Unless the repair or replacement
             not pay any costs due to an ordinance                        is made as soon as reasonably
             or law that:                                                 possible after the loss or
                                                                          damage, not to exceed two
            (a) You were required to comply with
                                                                          years. We may extend this period
                 before the loss, even when the
                                                                          in writing during the two years.
                 building was undamaged; and
                                                                                                 Page 5 of 16
           (b) You failed to comply with.




CP 00 10 10 12                                   ExhibitOffice.
                                     © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 160 of 300 PageID #: 172



           (b) If the building is repaired or replaced           (3) The Covered Causes of Loss applicable
               at the same premises, or if you elect                 to Your Business Personal Property
               to rebuild at another premises, the                   apply to this Additional Coverage,
               most we will pay for the Increased                    Electronic Data, subject to the following;
               Cost of Construction, subject to the                 (a) If the Causes Of Loss - Special
               provisions of e.(6) of this Additional                   Form applies, coverage under this
               Coverage, is the increased cost of                       Additional    Coverage,    Electronic
               construction at the same premises.                       Data, is limited to the "specified
            (c) If the ordinance or law requires                        causes of loss" as defined in that
                relocation to another premises, the                     form and Collapse as set forth in that
                most we will pay for the Increased                      form.
                Cost of Construction, subject to the                (b) If the Causes Of Loss - Broad Form
                provisions of e.(6) of this Additional                  applies.    coverage    under     this
                Coverage, is the increased cost of                      Additional    Coverage.    Electronic
                construction at the new premises.                       Data, includes Collapse as set forth
        (8) This Additional Coverage is not subject i                   in that form.
            to the terms of the Ordinance Or Law                    (c) If the Causes Of Loss form is
            Exclusion to the extent that such                           endorsed to add a Covered Cause of
            Exclusion would conflict with the                           Loss, the additional Covered Cause
            provisions of this Additional Coverage.                     of Loss does not apply to the
        (9) The costs addressed in the Loss                             coverage      provided    under this
            Payment and Valuation Conditions and                        Additional     Coverage.     Electronic
            the      Replacement      Cost   Optional                   Data.
            Coverage, in this Coverage Form, do                     (d) The Covered Causes of Loss include
            not     include the      increased   cost                   a virus, harmful code or similar
            attributable to enforcement of or                           instruction Introduced into or enacted
            compliance with an ordinance or law.                        on a computer system (including
            The amount payable under this                               electronic data) or a network to
            Additional Coverage, as stated in e.(6)                     which it is connected, designed to
            of this Additional Coverage, is not                         damage or destroy any part of the
            subject to such limitation.                                 system or disrupt its normal
      f. Electronic Data                                                operation. But there is no coverage
         (1) Under      this    Additional   Coverage,                  for loss or damage caused by or
             electronic data has the meaning                            resulting from manipulation of a
             described under Property Not Covered,                      computer         system      (including
             Electronic      Data.    This    Additional                electronic data) by any employee,
             Coverage does not apply to your "stock"                    including a temporary or leased
             of prepackaged software, or to                             employee, or by an entity retained by
             electronic data which is integrated in                     you or for you to inspect, design,
                                                                        install, modify, maintain, repair or
             and operates or controls the building’s
             elevator, lighting, heating, ventilation, air              replace that system.
             conditioning or security system.
        (2) Subject to the provisions of this
            Additional Coverage, we will pay for the
            cost to replace or restore electronic data
            which has been destroyed or corrupted
            by a Covered Cause of Loss. To the
            extent that electronic data is not
            replaced or restored, the loss will be
            valued at the cost of replacement of the
            media on which the electronic data was
            stored, with blank media of substantially
            identical type.
Page 6 of 16




                                                    ExhibitOffice,
                                       © Insurance Services A Inc., 2011                      CP 00101012
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 161 of 300 PageID #: 173



         (4) The most we will pay under this                    (2) Your Business Personal Property
             Additional Coverage, Electronic Data, is              (a) If this policy covers Your Business
             $2,500 {unless a higher limit is shown in                 Personal Property, you may extend
             the Declarations) for all loss or damage                  that insurance to apply to:
             sustained in any one policy year,
             regardless of the number of occurrences                   (j) Business personal        property,
             of loss or damage or the number of                            including such property that you
             premises,     locations    or   computer                      newly acquire, at any location
             systems involved. If loss payment on the                      you acquire other than at fairs,
             first occurrence does not exhaust this                        trade shows or exhibitions; or
             amount, then the balance is available for                (ii) Business personal        property.
             subsequent loss or damage sustained in                        Including such property that you
             but not after that policy year. With                          newly acquire, located at your
             respect to an occurrence which begins                         newly constructed or acquired
             in one policy year and continues or                           buildings   at    the      location
             results in additional loss or damage in a                     described in the Declarations.
             subsequent policy year(s), all loss or                    The most we will pay for loss or
             damage is deemed to be sustained in                       damage under this Extension is
             the policy year in which the occurrence                   $100,000 at each building.
             began.
                                                                   (b) This Extension does not apply to:
   5. Coverage Extensions
                                                                        (i) Personal property of others that
      Except as otherwise provided, the following                           is temporarily in your possession
      Extensions apply to property located in or on                         in the course of installing or
      the building described in the Declarations or in                      performing     work    on    such
      the open (or in a vehicle) within 100 feet of the                     property; or
      described premises.
                                                                       (ii) Personal property of others that
      If a Coinsurance percentage of 80% or more,                           is temporarily in your possession
      or a Value Reporting period symbol, is shown                          in     the   course     of   your
      in the Declarations, you may extend the                               manufacturing or wholesaling
      insurance provided by this Coverage Part as                           activities.
      follows:
                                                                (3) Period Of Coverage
      a. Newly Acquired Or Constructed
           Property                                                 With respect to insurance provided
                                                                    under this Coverage Extension for
         (1) Buildings                                              Newly      Acquired     Or  Constructed
             If this policy covers Building, you may                Property, coverage will end when any of
             extend that insurance to apply to:                     the following first occurs:
            (a) Your new buildings while being built               (a) This policy expires;
                on the described premises; and                     (b) 30 days expire after you acquire the
            (b) Buildings you acquire at locations,                    property or begin construction of that
                other than the described premises,                     part of the building that would qualify
                intended for:                                          as covered property; or
                 (i) Similar use as the building                   (c) You report values to us.
                     described in the Declarations; or              We will charge you additional premium
               (ii) Use as a warehouse.                             for values reported from the date you
             The most we will pay for loss or damage                acquire    the    property    or   begin
             under this Extension is $250,000 at                    construction of that part of the building
             each building.                                         that would qualify as covered property.
                                                                                                Page 7 of 16




CP 00 10 10 12                                    ExhibitOffice,
                                      © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 162 of 300 PageID #: 174



      b. Personal Effects And Property Of Others            d. Property Off-premises
         You may extend the insurance that applies            (1) You may extend the insurance provided
         to Your Business Personal Property to                     by this Coverage Form to apply to your
         apply to;                                                 Covered Property while it is away from
        (1) Personal effects owned by you, your                    the described premises, if it is;
            officers, your partners or members, your              (a) Temporarily at a location you do not
            managers or your employees. This                          own, lease or operate;
            Extension does not apply to loss or                  (b) In storage at a location you lease,
            damage by theft.                                          provided the lease was executed
        (2) Personal property of others in your care,                 after the beginning of the current
             custody or control.                                       policy term; or
         The most we will pay for loss or damage                  (c) At any fair, trade show or exhibition.
         under this Extension is $2,500 at each               (2) This Extension does not apply           to
         described premises. Our payment for loss                  property:
         of or damage to personal property of others
         will only be for the account of the owner of             (a) In or on a vehicle; or '
         the property.                                           (b) In the care, custody or control of
      c. Valuable Papers And Records (Other                          your salespersons, unless the
          Than Electronic Data)                                      property is in such care, custody or
                                                                     control at a fair, trade show or
         (1) You may extend the insurance that                       exhibition.
             applies to Your Business Personal
             Property to apply to the cost to replace         (3) The most we will pay for loss or damage
             or restore the lost information on                   under this Extension is $10,000.
             valuable papers and records for which          e. Outdoor Property
             duplicates do not exist. But this                 You may extend the insurance provided by
             Extension does not apply to valuable              this Coverage Form to apply to your
             papers and records which exist as                 outdoor fences, radio and television
             electronic data. Electronic data has the          antennas (including satellite dishes), trees,
             meaning described under Property Not              shrubs and plants (other than trees, shrubs
             Covered, Electronic Data.                         or plants which are "stock" or are part of a
         (2) If the Causes Of Loss - Special Form              vegetated roof), including debris removal
             applies, coverage under this Extension            expense, caused by or resulting from any of
             is limited to the "specified causes of            the following causes of loss if they are
             loss” as defined in that form and                 Covered Causes of Loss;
             Collapse as set forth in that form.              (1) Fire;
        (3) If the Causes Of Loss - Broad Form                (2) Lightning;
            applies, coverage under this Extension
            includes Collapse as set forth in that            (3) Explosion;
            form.                                             (4) Riot or Civil Commotion; or
        (4) Under this Extension, the most we will            (5) Aircraft.
             pay to replace or restore the lost
                                                               The most we will pay for loss or damage
             information is $2,500 at each described
                                                               under this Extension is $1,000, but not
             premises, unless a higher limit is shown
                                                               more than $250 for any one tree, shrub or
             in the Declarations. Such amount is
                                                               plant. These limits apply to any one
             additional insurance. We will also pay
                                                               occurrence, regardless of the types or
           • for the cost of blank material for
                                                               number of items lost or damaged in that
             reproducing the records (whether or not
                                                               occurrence.
             duplicates exist) and (when there is a
             duplicate) for the cost of labor to
             transcribe or copy the records. The
             costs of blank material and labor are
             subject to the applicable Limit of
             Insurance on Your Business Personal
             Property and, therefore, coverage of
             such costs is not additional insurance.
Page 8 of 16



                                                 ExhibitOffice,
                                    © Insurance Services A Inc., 2011                       CP 00 10 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 163 of 300 PageID #: 175



         Subject to all aforementioned terms and                 (2) If the applicable Covered Causes of
         limitations of coverage, this Coverage                      Loss form or endorsement contains a
         Extension includes the expense of                           limitation or exclusion concerning loss or
         removing from the described premises the                    damage from sand. dust, sleet, snow,
         debris of trees, shrubs and plants which are                ice or rain to property in a structure,
         the property of others, except in the                       such limitation or exclusion also applies
         situation in which you are a tenant and such                to property in a portable storage unit.
         property Is owned by the landlord of the                (3) Coverage under this Extension:
         described premises.
                                                                     (a) Will end 90 days after the business
      f. Non-owned Detached Trailers                                     personal property has been placed in
        (1) You may extend the insurance that                            the storage unit;
            applies to Your Business Personal                       (b) Does not apply if the storage unit
            Property to apply to loss or damage to                       itself has been in use at the
            trailers that you do not own, provided                       described premises for more than 90
            that:                                                        consecutive days, even if the
           (a) The trailer is used in your business;                     business personal property has been
           (b) The trailer is in your care, custody or                   stored there for 90 or fewer days as
               control at the premises described in                      of the time of loss or damage.
               the Declarations; and                             (4) Under this Extension, the most we will
           (c) You have a contractual responsibility                 pay for the total of all loss or damage to
               to pay for loss or damage to the                      business personal property is $10,000
               trailer.                                              (unless a higher limit is indicated in the
                                                                     Declarations     for such         Extension)
        (2) We will not pay for any loss or damage                   regardless of the number of storage
             that occurs:                                            units. Such limit is part of, not in addition
            (a) While the trailer is attached to any                 to, the applicable Limit of Insurance on
                 motor    vehicle    or     motorized                Your Business Personal Property.
                conveyance, whether or not the                       Therefore,      payment        under     this
                 motor    vehicle    or     motorized                Extension will not increase the
                conveyance is in motion;                             applicable Limit of Insurance on Your
                                                                     Business Personal Property.
           (b) During hitching       or    unhitching
                operations, or when a trailer                    (5) This Extension does not apply to loss or
                 becomes accidentally unhitched from                 damage otherwise covered under this
                a motor vehicle or motorized                         Coverage Form or any endorsement to
                conveyance.                                          this Coverage Form or policy, and does
                                                                     not apply to loss or damage to the
        (3) The most we will pay for loss or damage
                                                                     storage unit itself.
            under this Extension is $5,000, unless a
            higher limit is shown in the Declarations.         Each of these Extensions is additional
                                                               insurance unless otherwise indicated. The
        (4) This insurance Is excess over the
                                                               Additional Condition. Coinsurance, does not
            amount due (whether you can collect on
                                                               apply to these Extensions.
            it or not) from any other insurance
            covering such property.                      B. Exclusions And Limitations
      g. Business Personal Property Temporarily             See applicable Causes Of Loss form as shown in
         In Portable Storage Units                          the Declarations.
        (1) You may extend the insurance that            C. Limits Of Insurance
            applies to Your Business Personal               The most we will pay for loss or damage in any
            Property to apply to such property while        one occurrence is the applicable Limit Of
            temporarily stored in a portable storage        Insurance shown in the Declarations.
            unit (including a detached trailer)
            located within 100 feet of the building or      The most we will pay for loss or damage to
            structure described in the Declarations         outdoor signs, whether or not the sign is attached
            or within 100 feet of the premises              to a building, is $2,500 per sign in any one
            described in the Declarations, whichever        occurrence.
            distance is greater.                                                                 Page 9 of 16




CP 00 10 10 12                                   ExhibitOffice,
                                    © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 164 of 300 PageID #: 176



   The amounts of insurance stated in the following          Total amount of loss payable;
   Additional Coverages apply in accordance with the         $59,850 + $80,000 = $139,850
   terms of such coverages and are separate from
   the Limit(s) Of Insurance shown in the                    Example 2
   Declarations for any other coverage:                      (This example, too, assumes there is no Coinsurance
   1. Fire Department Service Charge;                        penalty.)
   2. Pollutant Clean-up And Removal;                        The Deductible and Limits of Insurance are the same
                                                             as those in Example 1.
   3. Increased Cost Of Construction; and
   4. Electronic Data.                                       Loss to Building 1;                  $    70,000
   Payments under the Preservation Of Property                  (Exceeds Limit of Insurance plus Deductible)
   Additional Coverage will not increase the                 Loss to Building 2;                  $    90.000
   applicable Limit of Insurance.                               (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                Loss Payable - Building 1;           $    60,000
   In any one occurrence of loss or damage                      (Limit of Insurance)
   (hereinafter referred to as loss), we will first reduce   Loss Payable - Building 2;           $    80,000
   the amount of loss if required by the Coinsurance
   Condition or the Agreed Value Optional Coverage.             (Limit of Insurance)
   If the adjusted amount of loss is less than or equal      Total amount of loss payable:        $   140,000
   to the Deductible, we will not pay for that loss. If      E. Loss Conditions
   the adjusted amount of loss exceeds the
   Deductible, we will then subtract the Deductible             The following conditions apply in addition to the
   from the adjusted amount of loss and will pay the            Common Policy Conditions and the Commercial
   resulting amount or the Limit of Insurance,                  Property Conditions:
   whichever is less.                                           1. Abandonment
   When the occurrence involves loss to more than                  There can be no abandonment of any property
   one item of Covered Property and separate Limits                to us.
   of Insurance apply, the losses will not be
   combined in determining application of the                   2. Appraisal
   Deductible. But the Deductible will be applied only             If we and you disagree on the value of the
   once per occurrence.                                            property or the amount of loss, either may
                                                                   make written demand for an appraisal of the
Example 1                                                          loss. In this event, each party will select a
(This example assumes there is no Coinsurance                      competent and impartial appraiser. The two
penalty.)                                                          appraisers will select an umpire. If they cannot
                                                                   agree, either may request that selection be
Deductible;                            $       250                 made by a judge of a court having jurisdiction.
Limit of Insurance - Building 1:       $      60,000               The appraisers will state separately the value
                                       $      80,000               of the property and amount of loss. If they fail
Limit of Insurance - Building 2;
                                                                   to agree, they will submit their differences to
Loss to Building 1:                    $      60,100               the umpire. A decision agreed to by any two
Loss to Building 2:                    $      90,000               will be binding. Each party will:
The amount of loss to Building 1 ($60,100) is less                 a. Pay its chosen appraiser; and
than the sum ($60,250) of the Limit of Insurance                   b. Bear the other expenses of the appraisal
applicable to Building 1 plus the Deductible.                          and umpire equally.
The Deductible will be subtracted from the amount of               If there is an appraisal, we will still retain our
loss in calculating the loss payable for Building 1;               right to deny the claim.
    $ 60,100                                                    3. Duties In The Event Of Loss Or Damage
         250                                                        a. You must see that the following are done in
    $ 59,850 Loss Payable - Building 1                                 the event of loss or damage to Covered
                                                                       Property:
The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount                 (1) Notify the police if a law may have been
of loss payable for Building 2. Loss payable for                          broken.
Building 2 is the Limit of Insurance of $80,000.
Page 10 of 16



                                                      ExhibitOffice,
                                       (?) Insurance Services A Inc., 2011                          CP 00 10 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 165 of 300 PageID #: 177



        (2) Give us prompt notice of the loss or         4. Loss Payment
            damage. Include a description of the            a. In the event of loss or damage covered by
            property involved.                                 this Coverage Form, at our option, we will
        (3) As soon as possible, give us a                     either;
            description of how, when and where the            (1) Pay the value of lost or damaged
            loss or damage occurred.                              property;
        (4) Take ail reasonable steps to protect the          (2) Pay the cost of repairing or replacing the
            Covered Property from further damage,                 lost or damaged property, subject to b.
            and keep a record of your expenses                    below;
            necessary to protect the Covered
            ■Property, for consideration in the               (3) Take all or any part of the property at an
            settlement of the claim. This will not                agreed or appraised value; or
            increase the Limit of Insurance.                  (4) Repair, rebuild or replace the property
             However, we will not pay for any                     with other property of like kind and
            subsequent loss or damage resulting                    quality, subject to b. below.
            from a cause of loss that is not a                 We'will determine the value of lost or
            Covered Cause of Loss. Also, if                    damaged property, or the cost of its repair
            feasible, set the damaged property                 or replacement, in accordance with the
            aside and in the best possible order for           applicable terms of the Valuation Condition
            examination.                                       in this Coverage Form or any applicable
        (5) At our request, give us complete                   provision which amends or supersedes the
            inventories of the damaged and                     Valuation Condition.
            undamaged property. Include quantities,         b. The cost to repair, rebuild or replace does
            costs, values and amount of loss                   not include the increased cost attributable
            claimed.                                           to enforcement of or compliance with any
        (6) As often as may be reasonably required,            ordinance     or    law     regulating    the
            permit us to inspect the property proving          construction, use or repair of any property.
            the loss or damage and examine your             c. We will give notice of our Intentions within
            books and records.                                 30 days after we receive the sworn proof of
            Also, permit us to take samples of                 loss.
            damaged and undamaged property for              d. We will not pay you more than your
            inspection, testing and analysis, and              financial interest in the Covered Property.
            permit us to make copies from your
            books and records.                              e. We may adjust losses with the owners of
                                                               lost or damaged property if other than you.
        (7) Send us a signed, sworn proof of loss              If we pay the owners, such payments will
            containing the information we request to           satisfy your claims against us for the
            investigate the claim. You must do this            owners’ property. We will not pay the
            within 60 days after our request. We will          owners more than their financial interest in
            supply you with the necessary forms.               the Covered Property.
        (8) Cooperate with us in the investigation or       f. We may elect to defend you against suits
            settlement of the claim.                           arising from claims of owners of property.
      b. We may examine any insured under oath,                We will do this at our expense.
         while not in the presence of any other             g. We will pay for covered loss or damage
         insured and at such times as may be                   within 30 days after we receive the sworn
         reasonably required, about any matter                 proof of loss, if you have complied with all
         relating to this insurance or the claim,              of the terms of this Coverage Part, and:
         including an insured's books and records. In
         the event of an examination, an insured's            (1) We have reached agreement with you
         answers must be signed.                                  on the amount of loss; or
                                                              (2) An appraisal award has been made.
                                                                                           Page 11 of 16




CP 00 10 10 12                                   ExhibitOffice,
                                    © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 166 of 300 PageID #: 178



      h. A party wall is a wall that separates and is              (b) When this policy is issued to the
         common to adjoining buildings that are                        owner or general lessee of a
         owned by different parties. In settling                       building, building means the entire
         covered tosses involving a party wall, we                     building. Such building is vacant
         will pay a proportion of the loss to the party                unless at least 31% of its total
         wall based on your interest in the wall in                    square footage is:
         proportion to the interest of the owner of the                  (i) Rented to a lessee or sublessee
         adjoining building. However, if you elect to                        and used by the lessee or
         repair or replace your building and the                             sublessee    to    conduct   its
         owner of the adjoining building elects not to                       customary operations; and/or
         repair or replace that building, we wilt pay
         you the full value of the loss to the party                  (ii) Used by the building owner to
         wall, subject to all applicable policy                            conduct customary operations.
         provisions including Limits of Insurance, the         (2) Buildings    under    construction    or
         Valuation and Coinsurance Conditions and                  renovation are not considered vacant.
         all other provisions of this Loss Payment           b. Vacancy Provisions
    •    Condition. Our payment under the
         provisions of this paragraph does not alter             If the building where loss or damage occurs
         any right of subrogation we may have                    has been vacant for more than 60
         against any entity, including the owner or              consecutive days before that loss or
         Insurer of the adjoining building, and does             damage occurs;
         not alter the terms of the Transfer Of Rights          (1) We will not pay for any loss or damage
         Of Recovery Against Others To Us                             caused by any of the following, even if
         Condition in this policy.                                    they are Covered Causes of Loss;
   5. Recovered Property                                           (a) Vandalism;
      If either you or we recover any property after               (b) Sprinkler leakage, unless you have
      loss settlement, that party must give the other                  protected    the   system   against
      prompt notice. At your option, the property will                 freezing:
      be returned to you. You must then return to us
                                                                   (c) Building glass breakage;
      the amount we paid to you for the property. We
      will pay recovery expenses and the expenses                  (d) Water damage;
      to repair the recovered property, subject to the             (e) Theft; or
      Limit of Insurance.
                                                                   (f) Attempted theft.
   6. Vacancy
                                                               (2) With respect to Covered Causes of Loss
      a. Description Of Terms                                      other than those listed in b.{1)(a)
        (1) As used in this Vacancy Condition, the                 through b.(1)(f) above, we will reduce
            term building and the term vacant have                 the amount we would otherwise pay for
            the meanings set forth in (1)(a) and                   the loss or damage by 15%.
            (1)(b) below:                                 7. Valuation
            (a) When this policy is issued to a              We will determine the value of Covered
                tenant, and with respect to that             Property in the event of loss or damage as
                tenant’s interest in Covered Property,       follows:
                building means the unit or suite
                rented or leased to the tenant. Such         a. At actual cash value as of the time of loss
                building is vacant when it does not               or damage, except as provided in b., c., d.
                contain enough business personal                  and e. below.
                property to conduct customary                b. If the Limit of Insurance for Building
                operations.                                       satisfies    the     Additional  Condition,
                                                                  Coinsurance, and the cost to repair or
                                                                  replace the damaged building property is
Page 12 of 16                                                     $2,500 or less, we will pay the cost of
                                                                  building repairs or replacement.




                                                  ExhibitOffice,
                                     © Insurance Services A Inc., 2011                       CP 00 10 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 167 of 300 PageID #: 179



         The cost of building repairs or replacement               Instead, we will determine the most we will
         does not include the increased cost                       pay using the following steps:
         attributable   to   enforcement      of    or             (1) Multiply the value of Covered Property
         compliance with any ordinance or law                          at the time of loss by the Coinsurance
         regulating the construction, use or repair of                 percentage;
         any property.
                                                                   (2) Divide the Limit of Insurance of the
         However, the following property will be                       property by the figure determined in
         valued at the actual cash value, even when                    Step (1);
         attached to the building:
                                                                   (3) Multiply the total amount of loss, before
        (1) Awnings or floor coverings;                                the application of any deductible, by the
        (2) Appliances for refrigerating, ventilating,                 figure determined in Step (2); and
            cooking, dishwashing or laundering; or                 (4) Subtract the deductible from the figure
        (3) Outdoor equipment or furniture.                            determined in Step (3).
      c. "Stock" you have sold but not delivered at                We will pay the amount determined in Step
         the selling price less discounts and                      (4) or the Limit of Insurance, whichever is
         expenses you otherwise would have had.                    less. For the remainder, you will either have
      d. Glass at the cost of replacement with                     to rely on other insurance or absorb the
         safety-glazing material if required by law.               loss yourself.
      e. Tenants' Improvements and Betterments at;        Example 1 (Underinsurance)
         (1) Actual cash value of the lost or              When:    The value of the property is:      $ 250,000
             damaged property if you make repairs                   The Coinsurance percentage
             promptly.                                              for it is:                            80%
         (2) A proportion of your original cost if you              The Limit of Insurance for it
             do not make repairs promptly. We will                  is;                                $ 100,000
             determine the proportionate value as
                                                                    The Deductible is;                 $   250
             follows:
                                                                    The amount of loss is;             $ 40,000
            (a) Multiply the original cost by the
                number of days from the loss or            Step     $250,000 X 80% = $200,000
                damage to the expiration of the            (1):
                lease; and                                          {the minimum amount of insurance to
           (b) Divide the amount determined in (a)                  meet your Coinsurance requirements)
               above by the number of days from            Step     $100,000-$200,000 = .50
               the installation of improvements to         (2):
               the expiration of the lease.                Step     $40,000 X.50 = $20,000
            If your lease contains a renewal option,       (3):
            the expiration of the renewal option           Step     $20,000-$250 = $19,750
            period will replace the expiration of the      (4):
            lease in this procedure.
                                                          We will pay no more than $19,750. The remaining
        (3) Nothing if others pay for repairs or          $20,250 is not covered.
            replacement.
                                                          Example 2 (Adequate Insurance)
F. Additional Conditions
                                                           When:   The value of the property is:       $ 250,000
  The following conditions apply in addition to the
  Common Policy Conditions and the Commercial                      The Coinsurance percentage
  Property Conditions; ■                                           for it is;                              80%
   1. Coinsurance                                                  The Limit of Insurance for it is;   $ 200,000
      If a Coinsurance percentage is shown in the                  The Deductible is:                  $   250
      Declarations, the following condition applies:               The amount of loss is:              $ 40,000
      a. We will not pay the full amount of any loss if   The minimum amount of insurance to meet your
         the value of Covered Property at the time of     Coinsurance requirement is $200,000 ($250,000 x
         loss times the Coinsurance percentage            80%). Therefore, the Limit of Insurance in this
         shown for it in the Declarations is greater      example is adequate, and no penalty applies. We will
         than the Limit of Insurance for the property.    pay no more than $39,750 ($40,000 amount of loss
                                                          minus the deductible of $250).
                                                                                                   Page 13 of 16


CP 00101012                                       ExhibitOffice,
                                     © Insurance Services A Inc., 2011
 Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 168 of 300 PageID #: 180



            b. If one Limit of Insurance applies to two or               (2) Submits a signed, sworn proof of loss
               more separate items, this condition will                      within 60 days after receiving notice
               apply to the total of all property to which the               from us of your failure to do so; and
               limit applies.                                            (3) Has notified us of any change in
  Example 3                                                                  ownership, occupancy or substantial
                                                                             change    in    risk known to the
When:          The value of the property is;                                 mortgageholder.
               Building at Location 1:            $ 75,000                All of the terms of this Coverage Part will
               Building at Location 2;            $ 100.000               then apply directly to the mortgageholder.
               Personal Property                                       e. If we pay the mortgageholder for any loss
               at Location 2;                     $ 75,000                or damage and deny payment to you
                                                  $ 250,000               because of your acts or because you have
                                                                          failed to comply with the terms of this
               The Coinsurance percentage                                 Coverage Part;
               for it is:                                90%
                                                                         (1) The mortgageholder's rights under the
               The Limit of Insurance for
                                                                             mortgage will be transferred to us to the
               Buildings and Personal
                                                                             extent of the amount we pay; and
               Property
               at Locations 1 and 2 is;           $ 180,000              (2) The mortgageholder's right to recover
               The Deductible is:                 $ 1,000                    the full amount of the mortgageholder’s
                                                                             claim will not be impaired.
               The amount of loss is:
                                                                          At our option, we may pay to the
               Building at Location 2;            $ 30,000                mortgageholder the whole principal on the
               Personal Property                                          mortgage plus any accrued interest. In this
               at Location 2:                     $ 20,000                event, your mortgage and note will be
                                                  $ 50,000                transferred to us and you will pay your
                                                                          remaining mortgage debt to us.
Stepd):        $250,000 X 90% = $225,000
               (the minimum amount of insurance to                     f. If we cancel this policy, we will give written
               meet your Coinsurance requirements                         notice to the mortgageholder at least:
               and to avoid the penalty shown below)                     (1) 10 days before the effective date of
Step (2):      $180,000-$225,000 = .80                                       cancellation if we cancel for your
                                                                             nonpayment of premium; or
Step (3);      $50,000 X.80 = $40,000
                                                                         (2) 30 days before the effective date of
Step (4):      $40,000-$1,000 = $39,000
                                                                              cancellation if we cancel for any other
  We will pay no more than $39,000. The remaining                             reason.
  $11,000 is not covered.                                              g. If we elect not to renew this policy, we will
      2. Mortgageholders                                                  give written notice to the mortgageholder at
         a. The term mortgageholder includes trustee.                     least 10 days before the expiration date of
                                                                          this policy.
            b. We will pay for covered loss of or damage
               to buildings       or structures to each          G. Optional Coverages
               mortgageholder shown in the Declarations             If shown as applicable in the Declarations, the
               in their order of precedence, as interests           following Optional Coverages apply separately to
               may appear.                                          each item:
            c. The mortgageholder has the right to receive          1. Agreed Value
               loss payment even if the mortgageholder                 a. The Additional Condition Coinsurance,
               has started foreclosure or similar action on               does not apply to Covered Property to
               the building or structure.                                 which this Optional Coverage applies. We
            d. If we deny your claim because of your acts                 will pay no more for loss of or damage to
               or because you have failed to comply with                  that property than the proportion that the
               the terms of this Coverage Part, the                       Limit of Insurance under this Coverage Part
               mortgageholder will still have the right to                for the property bears to the Agreed Value
               receive loss payment if the mortgageholder:                shown for it in the Declarations.
              (1) Pays any premium due under this
                  Coverage Part at our request if you
                  have failed to do so;
  Page 14 of 16


                                                         ExhibitOffice,
                                            © Insurance Services A Inc., 2011                          CP 00 10 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 169 of 300 PageID #: 181



        b. If the expiration date for this Optional              (4) "Stock", unless the Including "Stock"
            Coverage shown in the Declarations is not                option is shown in the Declarations.
            extended,     the   Additional    Condition,          Under the terms of this Replacement Cost
            Coinsurance, is reinstated and this Optional          Optional Coverage, tenants’ improvements
            Coverage expires.                                     and betterments are not considered to be
        c. The terms of this Optional Coverage apply              the personal property of others.
            only to loss or damage that occurs:                c. You may make a claim for loss or damage
           (1) On or after the effective date of this             covered by this insurance on an actual cash
               Optional Coverage; and                             value basis instead of on a replacement
                                                                  cost basis. In the event you elect to have
          (2) Before the Agreed Value expiration date
                                                                  loss or damage settled on an actual cash
              shown in the Declarations or the policy
              expiration date, whichever occurs first.            value basis, you may still make a claim for
                                                                  the additional coverage this Optional
     2. Inflation Guard                                           Coverage provides if you notify us of your
        a. The Limit of Insurance for property to which           intent to do so within 180 days after the loss
            this Optional Coverage {applies will                  or damage.                      \
            automatically increase by the annual               d. We will not pay on a replacement cost basis
            percentage shown in the Declarations.                 for any loss or damage:
        b. The amount of increase will be:                       (1) Until the lost or damaged property is
          (1) The Limit of Insurance that applied on                 actually repaired or replaced; and
               the most recent of the policy inception           (2) Unless the repair or replacement is
               date, the policy anniversary date, or any             made as soon as reasonably possible
               other policy change amending the Limit                after the loss or damage.
               of Insurance, times
                                                                  With respect to tenants’ improvements and
           (2) The percentage of annual increase                  betterments, the following also apply:
               shown in the Declarations, expressed as
               a decimal (example: 8% is .08). times             (3) If the conditions in d.(1) and d.(2) above
                                                                     are not met, the value of tenants'
          (3) The number of days since the beginning                 improvements and betterments will be
              of the current policy year or the effective            determined as a proportion of your
              date of the most recent policy change                  original cost, as set forth in the
              amending the Limit of Insurance, divided               Valuation Loss Condition of this
              by 365.                                                Coverage Form; and
Example                                                          (4) We will not pay for loss or damage to
                                                                     tenants’ improvements and betterments
 I    The applicable Limit of Insurance           100,00
                                                    0                if others pay for repairs or replacement.
 f    is:
                                              $                e. We will not pay more for loss or damage on
      The annual percentage increase is:             8%           a replacement cost basis than the least of
                                                                  (1), (2) or (3), subject to f. below:
      The number of days since the
      beginning of the policy year                               (1) The Limit of Insurance applicable to the
      (or last policy change) is:                    146             lost or damaged property:
      The amount of increase is:                                 (2) The cost to replace the lost or damaged
      $100,000 X.08x 146-5-365 =              $    3,200             property with other property:,
                                                                     (a) Of comparable material and quality;
     3. Replacement Cost                                                 and
        a. Replacement Cost (without deduction for                   (b) Used for the same purpose; or
           depreciation) replaces Actual Cash Value in
           the Valuation Loss Condition of this                  (3) The amount actually spent that is
           Coverage Form.                                            necessary to repair or replace the lost or
                                                                     damaged property.
        b. This Optional Coverage does not apply to:
                                                                  If a building is rebuilt at a new premises, the
           (1) Personal property of others;                       cost described in e.(2) above is limited to
           (2) Contents of a residence;                           the cost which would have been incurred if
           (3) Works of art, antiques or rare articles,           the building had been rebuilt at the original
               including etchings, pictures, statuary,            premises.
               marbles, bronzes, porcelains and bric-a-                                          Page 15 of 16
               brac; or


CP 00 10 10 12                                     ExhibitOffice,
                                       © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 170 of 300 PageID #: 182



      f. The cost of repair or replacement does not      H. Definitions
         include the increased cost attributable to         1. "Fungus" means any type or form of fungus,
         enforcement of or compliance with any                 including mold or mildew, and any mycotoxins,
         ordinance     or    law     regulating    the         spores, scents or by-products produced or
         construction, use or repair of any property.          released by fungi.
   4. Extension Of Replacement Cost To                      2. "Pollutants” means any solid, liquid, gaseous or
      Personal Property Of Others                              thermal irritant or contaminant, including
      a. If the Replacement Cost Optional Coverage             smoke, vapor, soot, fumes, acids, alkalis,
         is shown as applicable in the Declarations,           chemicals and waste. Waste includes materials
         then this Extension may also be shown as              to be recycled, reconditioned or reclaimed.
         applicable. If the Declarations show this          3. "Stock" means merchandise held in storage or
         Extension as applicable, then Paragraph               for sale, raw materials and in-process or
         3.b.(1) of the Replacement Cost Optional              finished goods, including supplies used in their
         Coverage is deleted and all other provisions          packing or shipping.
         of the Replacement Cost Optional
         Coverage apply to replacement cost on
         personal property of others.
      b. With respect to replacement cost on the
         personal property of others, the following
         limitation applies;
         If an ltem{s) of personal property of others
         is subject to a written contract which
         governs your liability for loss or damage to
         that item(s). then valuation of that item(s)
         will be based on the amount for which you
         are liable under such contract, but not to
         exceed the lesser of the replacement cost
         of the property or the applicable Limit of
         Insurance.




Page 16 of 16




                                                 ExhibitOffice,
                                    ©.Insurance Services  A Inc.,-2011                         CP 00 10 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 171 of 300 PageID #: 183


                                                                                            COMMERCIAL PROPERTY



                    COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions and
Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR                              F. NO BENEFIT TO BAILEE
   FRAUD                                                             No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by you            custody of Covered Property will benefit from this
   as it relates to this Coverage Part at any time. It is also       insurance.
   void if you or any other insured, at any lime,                 G. OTHER INSURANCE
   intentionally conceal or misrepresent a material fact
   concerning:                                                       1. You may have other insurance subject to the same
                                                                        plan, terms, conditions and provisions as the
    1. This Coverage Part;                                              insurance under this Coverage Part. If you do, we
    2. The Covered Property;                                            will pay our share of the covered loss or damage.
   3. Your interest in the Covered Property; or                         Our share is the proportion that the applicable Limit
                                                                        of Insurance under this Coverage Part bears to the
   4. A claim under this Coverage Part.                                 Limits of Insurance of all insurance covering on the
B. CONTROL OF PROPERTY                                                  same basis.
   Any act or neglect of any person other than you beyond            2. If there is other insurance covering the same loss or
   your direction or control will not affect this insurance.            damage, other than that described in 1. above, we
                                                                        will pay only for the amount of covered loss or
   The breach of any condition of this Coverage Part at
                                                                        damage in excess of the amount due from that other
   any one or more locations will not affect coverage at
                                                                        insurance, whether you can collect on it or not. But
   any location where, at the time of loss or damage, the
                                                                        we will not pay more than the applicable Limit of
   breach of condition does not exist.
                                                                        Insurance.
C. INSURANCE UNDER TWO OR MORE COVER­
                                                                  H. POLICY PERIOD, COVERAGE TERRITORY
   AGES
                                                                      Under this Coverage Part:
   If two or more of this policy's coverages apply to the
   same loss or damage, we will not pay more than the                 1. We cover loss or damage commencing:
   actual amount of the loss or damage.                                  a. During the policy period showm in the Decla­
D. LEGAL ACTION AGAINST US                                                  rations; and
   No one may bring a legal action against us under this                 b. Within the coverage territory.
   Coverage Part unless:                                              2. The coverage territory is:
    1. There has been full compliance with all of the terms              a. The United States of America (including its
       of this Coverage Part; and                                           territories and possessions);
   2. The action is brought within 2 years after the date                b. Puerto Rico; and
       on which the direct physical loss or damage
       occurred.                                                         c. Canada.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without additional
   premium within 45 days prior to or during the policy
   period, the broadened coverage will immediately apply
   to this Coverage Part.




CP 00 90 07 88                                         Exhibit
                                  Cop>Tight, ISO Commercial        A
                                                            Risk Scr\'iccs, Inc., 1983, 1987                     Page 1 of2     □
      Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 172 of 300 PageID #: 184


       1. TRANSFER OF RIGHTS OF RECOVERY                                  1. Prior to a loss to your Covered Property or Covered
          AGAINST OTHERS TO US                                               Income.
           If any person or organization to or for whom we make           2. After a loss to your Covered Property or Covered
           payment under this Coverage Part has rights to recover            Income only if, at time of loss, that party is one of
           damages from another, those rights are transferred to us          the following;
           to the extent of our payment. That person or organiza­             a. Someone insured by this insurance;
           tion must do everytWig necessary to secure our rights
           and must do nothing after loss to impair them. But you             b. A business firm:
           may waive your rights against another party in writing;               (1) Owned or controlled by you; or
                                                                                 (2) That owns or controls you; or
                                                                              c. Your tenant.
                                                                          This will not restrict your insurance.




------ Page-2-of-2.........                                Exhibit
                                       CopyrightrlSO-Gommercial       A
                                                                Risk-Ser\'icesrhicr,--1983,-1987-                  • GP-00 90 07-88------□-------
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 173 of 300 PageID #: 185


                                                                                   COMMERCIAL PROPERTY
                                                                                           CP 01 40 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     D. The following provisions in this Coverage Part or
   all coverage under ail forms and endorsements             Policy are hereby amended to remove reference
   that,comprise this Coverage Part or Policy, includ­       to bacteria:
                                                                  I
   ing but not limited to forms or endorsements that         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil         2. Additional Coverage - Limited Coverage for
   authority.                                                    "Fungus", Wet Rot, Dry Rot And Bacteria, in­
                                                                 cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or               or amount of coverage.
   resulting from any virus, bacterium or other micro­
   organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
                                                             do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or         would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet          Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol­
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super­
   sedes any exclusion relating to "pollutants".




CP 0-1 40 07 06                                  Exhibit A 2006.
                                          © ISO.Properties,-Inc.,                                      Page l-of-l     □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 174 of 300 PageID #: 186


                                                                                           COMMERCUL PROPERTY
                                                                                                   CP 01 52 07 96

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             INDIANA CHANGES - RIGHTS OF RECOVERY
This endorsement modifies insurance provided under the following;

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. Wlien this endorsement is allatlicd to the Slaiidtud         C. The Transfer Of Rights Of Recover)' Against Others
   Property Policy CP 00 99 the term Coverage Part in              To Us Condition in the Legal Liability Coverage Form
   this endorsement is replaced by the term Policy.                is replaced by the following:
B. Unless SECTION C or SECTION D of this en­                        TRANSFER OF RIGHTS OF RECOVERY
   dorsement applies, the Transfer Of Rights Of                     AGAINST OTHERS TO US
   Recovery Against Others To Us Condition is replaced              If you have rights to recover all or part of any payment
   by the following:                                                we have made under this Coverage Form, those rights
   TRANSFER OF RIGHTS OF RECOVERY                                   are transferred to us. Our right to recover damages may
   AGAINST OTHERS TO US                                             be enforced even if you have not been fully
   If any person or organization to or for whom we make             compensated for damages.
   payment under this Coverage Part has rights to recover           You must do nothing after loss to impair our rights to
   damages from another, those rights are transferred to us         recover all or part of any payment we have made under
   to the extent of our payment. Our right to recover               this Coverage Form. At our request, you will bring
   damages from another may be enforced even if the                 "suit" or transfer those rights to us and help us enforce
   person or organization to or for whom we make                    them.
   payment has not been fully compensated for damages.          D. The Transfer Of Rights Of Recovery Against Others
   The person or organization to or for whom we make               To Us Condition in the Mortgageholders Errors And
   payment must do everything necessary to secure our              Omissions Coverage Form is replaced by the following;
   ri^ts and must do nothing after loss to impair them.             TRANSFER OF RIGHTS OF RECOVERY
   But you may waive your rights against another party in           AGAINST OTHERS TO US
   writing:
                                                                    1. Under COVERAGES A and B, if any person or
    1. Prior to a loss to your Covered Property or Covered             organization to or for whom we make payment
       Income.                                                         under this Coverage Form has rights to recover
   2. After a loss to your Covered Property or Covered                 damages from another, those rights are transferred
       Income only if, at time of loss, that party is one of           to us to the extent of our payment. Our right to
       the following;                                                  recover damages from another may be enforced
       a. Someone insured by this insurance;                           even if the person or organization to or for whom
                                                                       we make payment has not been fully compensated
       b. A business firm;                                             for damages.
          (1) Owned or controlled by you; or
          (2) That owns or controls you; or
       c. Your tenant.
   This will not restrict your insurance.




CP 01 52 07 96                                        Exhibit
                                    Copyright, ISO Commercial RiskAServices, Inc., 1996                           Page.l of 2   □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 175 of 300 PageID #: 187



      The person or organization to or for whom we make            2. Under COVERAGES C and D, if you have rights to
      payment must do everything necessary to secure our              recover all or part of any payment we have made
      ri^ts and must do nothing after loss to impair them.            under this Coverage Form, those rights are trans­
      But you may waive your rights against another party             ferred to us. Our right to recover damages may be
      in writing:                                                     enforced even if you have not been fully compen­
      a. Prior to a loss to your Covered Property.                    sated for damages.
      b. After a loss to your Covered Property only if, at            You must do nothing after loss to impair our rights
         time of loss, that party is one of ^e following:             to recover all or part of any payment we have made
                                                                      under this Coverage Form. At our request, you will
         (1) Someone insured by this insurance;                       bring "suit" or transfer those rights to us and help us
         (2) A business firm;                                         enforce them.
             (a) Owned or controlled by you; or
            (b) That owns or controls you; or
         (3) Your tenant.
      This will not restrict your insurance.




Page 2 of2                                           Exhibit A
                                   CdpyrightrISO'Coinmercial'RjskServicesrInc.;“-1996'                      eP0h52-07-96        □.....
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 176 of 300 PageID #:
                                                                   Z7W9183929 08 188
                                                                                 6604055




 POLICY NUMBER;Z7W 9183929 08                                                           COMMERCIAL PROPERTY
                                                                                                CP 04 11 1012

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE
                                                                                       Protective Safeguards
         Premises Number                          Building Number
                                                                                   I    Symbols Applicable
                  7                                       1
                 19                                       1                                     P-1
                 20                                       1                                     P-1
                 15                                       1                                     P-1
 Describe Any '*P-9*':
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property                  (2) Hydrants, standpipes and outlets.
   Conditions:                                                    "P-2" Automatic Fire Alarm, protecting the
   Protective Safeguards                                          entire building, that is:
   1. As a condition of this insurance, you are                     a. Connected to a central station; or
      required to maintain the protective devices or              b. Reporting to a public or private fire alarm
      services listed in the Schedule above.                           station.
   2. The protective safeguards to which this                     "P-3" Security Service, with a recording
      endorsement applies are identified by the                   system or watch clock, making hourly rounds
      following symbols:                                          covering the entire building, when the premises
      "P-1" Automatic Sprinkler System, including                 are not in actual operation.
      related supervisory services.                               "P-4" Service Contract with a privately ov\med
      Automatic Sprinkler System means:                           fire department providing fire protection service
      a. Any     automatic    fire    protective    or            to the described premises.
         extinguishing system, including connected:               "P-5” Automatic Commercial Cooking
                                                                  Exhaust And Extinguishing System installed
         (1) Sprinklers and discharge nozzles;
                                                                  on cooking appliances and having the following
         (2) Ducts, pipes, valves and fittings;                   components:
         (3) Tanks, their    component     parts    and             a. Hood:
             supports; and
                                                                    b. Grease removal device;
         (4) Pumps and private fire protection mains.
                                                                    c. Duct system; and
      b. When supplied from an automatic fire
         protective system:                                      d. Wet chemical fire extinguishing equipment.
                                                                 "P-9", the protective system described in the
         (1) Non-automatic fire protective systems;
                                                                 Schedule.
             and




 CP 0411 10 12                                    ExhibitOffice.
                                      © Insurance Services A Inc., 2011                                 Page 1 of 2
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 177 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               08 189
                                                                                  6604055



B. The following is added to the Exclusions section     2. Failed to maintain any protective safeguard
   of:                                                     listed in the Schedule above, and over which
                                                           you had control, in complete working order.
   Causes Of Loss - Basic Form
   Causes Of Loss - Broad Form                          If part of an Automatic Sprinkler System or
   Causes Of Loss - Special Form                        Automatic Commercial Cooking Exhaust And
   Mortgageholders Errors And Omissions Coverage        Extinguishing System is shut off due to breakage,
   Form                                                 leakage, freezing conditions or opening of
   Standard Property Policy                             sprinkler heads, notification to us will not be
                                                        necessary if you can restore full protection within
   We will not pay for loss or damage caused by or      48 hours.
   resulting from fire if, prior to the fire, you:
   1. Knew of any suspension or impairment in any
      protective safeguard listed in the Schedule
      above and failed to notify us of that fact; or




Page 2.of 2.
                                               ExhibitOffice,
                                   © Insurance-Services A Inc., 2011                       CP 0411 1012 '
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 178 of 300 PageID #: 190


                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 10 30 10 12

                     CAUSES OF LOSS - SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


A. Covered Causes Of Loss                                          (4) Earth sinking {other than sinkhole
   When Special is shown in the Declarations,                          collapse), rising or shifting including soil
                                                                       conditions     which     cause      settling
   Covered Causes of Loss means direct physical
   loss unless the loss is excluded or limited in this                 cracking or other disarrangement of
                                                                       foundations or other parts of realty. Soil
   policy.
                                                                       conditions       include        contraction,
B. Exclusions                                                          expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                        improperly compacted soil and the
    ' directly or indirectly by any of the following.                  action of water under the ground
       Such loss or damage is excluded regardless of                   surface.
       any other cause or event that contributes                    But if Earth Movement, as described in
       concurrently or in any sequence to the loss.                 b.{1) through (4) above, results in fire or
      a. Ordinance Or Law                                           explosion, we will pay for the loss or
                                                                    damage caused by that fire or explosion.
         The enforcement of or compliance with any
         ordinance or law;                                         (5) Volcanic eruption, explosion or effusion.
                                                                       But if volcanic eruption, explosion or
        (1) Regulating the construction, use or
                                                                       effusion results in fire, building glass
            repair of any property; or
                                                                       breakage or Volcanic Action, we will pay
         (2) Requiring the tearing down of any                         for the loss or damage caused by that
             property, including the cost of removing                  fire, building glass breakage or Volcanic
             its debris.                                               Action.
          This exclusion. Ordinance Or Law. applies                    Volcanic Action means direct loss or
          whether the loss results from:                               damage resulting from the eruption of a
            {a) An ordinance or law that is enforced                   volcano when the loss or damage is
                even if the property has not been                      caused by:
                damaged; or                                           {a) Airborne volcanic blast or airborne
            (b) The increased costs incurred to                           shock waves;
                comply with an ordinance or law in                    (b) Ash, dust or particulate matter; or
                the course of construction, repair,
                                                                      (c) Lava flow.
                renovation, remodeling or demolition
                of property, or removal of its debris,                 With respect to coverage for Volcanic
                following a physical loss to that                      Action as set forth in (5){a), (5)(b) and
                property.                                              (5){c), all volcanic eruptions that occur
                                                                       within any 168-hour period will constitute
      b. Earth Movement
                                                                       a single occurrence.
        (1) Earthquake, including tremors and
                                                                       Volcanic Action does not include the
             aftershocks and any earth sinking, rising
                                                                       cost to remove ash, dust or particulate
             or shifting related to such event;                        matter that does not cause direct
         (2) Landslide, including any earth sinking,                   physical loss or damage to the
             rising or shifting related to such event;                 described property.
         (3) Mine subsidence, meaning subsidence                    This exclusion applies regardless of
             of a man-made mine, whether or not                     whether any of the above, in Paragraphs
             mining activity has ceased;                            {1) through (5), is caused by an act of
                                                                    nature or is otherwise caused.

                                                                                                     Page 1 of 10




CP 10 30 10 12                                    ExhibitOffice,
                                     © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 179 of 300 PageID #: 191

      c. Governmental Action                                    (3) Insurrection,   rebellion,    revolution,
                                                                    usurped power, or action taken by
         Seizure or destruction of property by order
                                                                    governmental authority in hindering or
         of governmental authority.
                                                                    defending against any of these.
         But we will pay for loss or damage caused
         by or resulting from acts of destruction             g. Water
         ordered by governmental authority and                   (1) Flood, surface water, waves (including
         taken at the time of a fire to prevent its                  tidal wave and tsunami), tides, tidal
         spread, if the fire would be covered under                  water, overflow of any body of water, or
         this Coverage Part.                                         spray from any of these, all whether or
                                                                     not driven by wind (including storm
      d. Nuclear Hazard
                                                                     surge);
         Nuclear reaction or radiation, or radioactive
         contamination, however caused.                         (2) Mudslide or mudflow;
         But if nuclear reaction or radiation, or               (3) Water that backs up or overflows or is
         radioactive contamination, results in fire, we              otherwise discharged from a sewer,
                                                                     drain, sump, sump pump or related
         will pay for the loss or damage caused by
         that fire.                                                  equipment:
                                                                (4) Water under the ground surface
      e. Utility Services
                                                                     pressing on, or flowing or seeping
         The failure of power, communication, water                  through:
         or other utility service supplied to the
         described premises, however caused, if the                 (a) Foundations, walls, floors or paved
                                                                         surfaces:
         failure;
                                                                   (b) Basements, whether paved or not; or
        (1) Originates away from the described
             premises: or                                           (c) Doors, windows or other openings;
                                                                        or
        (2) Originates at the described premises,
             but only if such failure involves                  (5) Waterborne      material   carried     or
             equipment used to supply the utility                   otherwise moved by any of the water
             service to the described premises from                 referred to in Paragraph (1), (3) or (4),
             a source away from the described                       or material carried or otherwise moved
             premises.                                              by mudslide or mudflow.
         Failure of any utility service includes lack of         This exclusion applies regardless of
         sufficient capacity and reduction in supply.            whether any of the above, in Paragraphs
         Loss or damage caused by a surge of                     (1) through (5), is caused by an act of
                                                                 nature or is otherwise caused. An example
         power is also excluded, if the surge would
         not have occurred but for an event causing              of a situation to which this exclusion applies
                                                                 is the situation where a dam, levee, seawall
         a failure of power.
                                                                 or other boundary or containment system
         But if the failure or surge of power, or the            fails in whole or in part, for any reason, to
         failure of communication, water or other                contain the water.
         utility service, results in a Covered Cause of
         Loss, we will pay for the loss or damage                But if any of the above, in Paragraphs (1)
                                                                 through (5), results in fire, explosion or
         caused by that Covered Cause of Loss.
                                                                 sprinkler leakage, we will pay for the loss or
          Communication services include but are not             damage caused by that fire, explosion or
          limited to service relating to Internet access         sprinkler leakage (if sprinkler leakage is a
          or access to any electronic, cellular or               Covered Cause of Loss).
          satellite network.
                                                              h. "Fungus", Wet Rot, Dry Rot And
      f. War And Military Action                                 Bacteria
         (1) War, including undeclared or civil war;             Presence, growth, proliferation, spread or
        (2) Warlike action by a military force,                  any activity of "fungus", wet or dry rot or
            including action in hindering         or             bacteria.
            defending against an actual or expected              But if "fungus", wet or dry rot or bacteria
            attack, by any government, sovereign or              result in a "specified cause of loss", we will
            other authority using military personnel             pay for the loss or damage caused by that
            or other agents; or                                  "specified cause of loss".
Page 2 of 10




                                                   ExhibitOffice.
                                      © Insurance Services A Inc., 2011                       CP 10 30 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 180 of 300 PageID #: 192
                                                                    (5)Nesting or infestation, or discharge or
         This exclusion does not apply:
                                                                    release of waste products or secretions,
        (1) When "fungus", wet or dry rot or bacteria               by insects, birds, rodents or other
            result from fire or lightning; or                       animals.
        (2) To the extent that coverage is provided             (6) Mechanical       breakdown,      including
            in the Additional Coverage. Limited                     rupture or bursting caused by centrifugal
            Coverage For "Fungus", Wet Rot, Dry                     force. But if mechanical breakdown
            Rot And Bacteria, with respect to loss or               results in elevator collision, we will pay
            damage by a cause of loss other than                    for the loss or damage caused by that
            fire or lightning.                                      elevator collision.
      Exclusions B.1.a. through B.1.h. apply whether            (7) The following causes of loss to personal
      or not the loss event results in widespread                   property:
      damage or affects a substantial area.
                                                                    {a) Dampness        or     dryness      of
   2. We will not pay for loss or damage caused by                      atmosphere;
      or resulting from any of the following:
                                                                   (b) Changes     in   or extremes         of
      a. Artificially generated electrical, magnetic or                temperature; or
         electromagnetic energy that damages,
         disturbs, disrupts or otherwise inte^rferes               (c) Marring or scratching.      ^
         with any:                                               But if an excluded cause of loss that is
        (1) Electrical or electronic wire, device,               listed in 2.d.(1) through (7) results in a
            appliance, system or network; or                     "specified cause of loss" or building glass
                                                                 breakage, we will pay for the loss or
        (2) Device, appliance, system or network                 damage caused by that "specified cause of
            utilizing cellular or satellite technology.          loss" or building glass breakage.
         For the purpose of this exclusion, electrical,       e. Explosion of steam boilers, steam pipes,
         magnetic or electromagnetic energy                      steam engines or steam turbines owned or
         includes but is not limited to:                         leased by you, or operated under your
            (a) Electrical current, including arcing;            control. But if explosion of steam boilers,
                                                                 steam pipes, steam engines or steam
           (b) Electrical charge      produced        or
                                                                 turbines results in fire or combustion
               conducted by a magnetic                or
                                                                 explosion, we will pay for the loss or
               electromagnetic field;
                                                                 damage caused by that fire or combustion
           (c) Pulse of electromagnetic energy; or               explosion. We will also pay for loss or
           (d) Electromagnetic      waves         or             damage caused by or resulting from the
               microwaves.                                       explosion of gases or fuel within the furnace
                                                                 of any fired vessel or within the flues or
         But if fire results, we will pay for the loss or        passages through which the gases of
         damage caused by that fire.                             combustion pass.
      b. Delay, loss of use or loss of market.                f. Continuous or repeated seepage or
      c. Smoke, vapor or gas from agricultural                   leakage of water, or the presence or
         smudging or industrial operations.                      condensation of humidity, moisture or
      d.(1) Wear and tear;                                       vapor, that occurs over a period of 14 days
                                                                 or more.
        (2) Rust or other corrosion, decay,
            deterioration, hidden or latent defect or         g. Water, other liquids, powder or molten
            any quality in property that causes it to            material that leaks or flows from plumbing,
            damage or destroy itself;                            heating, air conditioning or other equipment
                                                                 (except fire protective systems) caused by
        (3) Smog;                                                or resulting from freezing, unless:
        (4) Settling,  cracking,        shrinking     or        (1) You do your best to maintain heat in the
            expansion;                                              building or structure; or




                                                                                                Page 3 of 10




CP 10 30 10 12                                     ExhibitOffice,
                                      © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 181 of 300 PageID #: 193

        (2) You drain the equipment and shut off                   (b) To collapse caused by one or more
            the supply if the heat is not maintained.                  of the following:
      h. Dishonest or criminal act (including theft) by                  (I) The "specified causes of loss";
         you, any of your partners, members,                           (ii) Breakage of building glass;
         officers, managers, employees (including
         temporary employees and leased workers),                     (iii) Weight of rain that collects on a
         directors,     trustees     or     authorized                      roof; or
         representatives, whether acting alone or in                  (Iv) Weight of people or personal
         collusion with each other or with any other                       property.
         party; or theft by any person to whom you            I. Discharge, dispersal, seepage, migration,
         entrust the property for any purpose,                   release or escape of "pollutants" unless the
         whether acting alone or in collusion with               discharge, dispersal, seepage, migration,
         any other party.                                        release or escape is itself caused by any of
         This exclusion:                                         the "specified causes of loss". But if the
        (1) Applies whether or not an act occurs                 discharge, dispersal, seepage, migration,
            during your normal hours of operation;               release or escape of "pollutants" results in a
                                                                 "specified cause of loss", we will pay for the
        (2) Does not apply to acts of destruction by             loss or damage caused by that "specified
            your employees (including temporary                  cause of loss".
            employees and leased workers) or
            authorized representatives; but theft by             This exclusion, L, does not apply to
            your employees (including temporary                  damage to glass caused by chemicals
            employees and leased workers) or                     applied to the glass.
            authorized   representatives    is   not         m. Neglect of an insured to use all reasonable
            covered.                                            means to save and preserve property from
      i. Voluntary parting with any property by you             further damage at and after the time of loss.
         or anyone else to whom you have entrusted        3. We will not pay for loss or damage caused by
         the property if induced to do so by any             or resulting from any of the following, 3.a.
         fraudulent scheme, trick, device or false           through 3x. But if an excluded cause of loss
         pretense.                                           that is listed in 3.a. through 3.c. results in a
      j. Rain, snow, ice or sleet to personal                Covered Cause of Loss, we will pay for the
         property in the open.                               loss or damage caused by that Covered Cause
                                                             of Loss.
      k. Collapse, including any of the following
          conditions of property or any part of the          a. Weather conditions. But this exclusion only
          property:                                              applies if weather conditions contribute in
                                                                 any way with a cause or event excluded in
         (1) An abrupt falling down or caving in;                Paragraph 1. above to produce the loss or
        (2) Loss of structural integrity, including              damage.
            separation of parts of the property or           b. Acts or decisions, including the failure to act
            property in danger of falling down or                or decide, of any person, group,
            caving in; or                                        organization or governmental body.
        (3) Any cracking, bulging, sagging, bending,         c. Faulty, inadequate or defective:
            leaning, settling, shrinkage or expansion
            as such condition relates to (1) or (2)             (1) Planning,       zoning,    development,
            above.                                                  surveying, siting;
         But if collapse results in a Covered Cause             (2) Design, specifications, workmanship,
         of Loss at the described premises, we will                 repair,    construction,    renovation,
         pay for the loss or damage caused by that                  remodeling, grading, compaction;
         Covered Cause of Loss.                                 (3) Materials used in repair, construction,
         This exclusion, k., does not apply:                        renovation or remodeling; or
            (a) To the extent that coverage is                  (4) Maintenance;
                provided   under the Additional                  of part or all of any property on or off the
                Coverage. Collapse: or                           described premises.

Page 4 of 10




                                                  ExhibitOffice,
                                     © Insurance Services A Inc., 2011                         GP 10 30 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 182 of 300 PageID #: 194

   4. Special Exclusions                                       (5) Any other consequential loss.
      The following provisions apply only to the             b. Leasehold Interest Coverage Form
      specified Coverage Forms:                                (1) Paragraph B.I.a., Ordinance Or Law,
      a. Business Income (And Extra Expense)                       does not apply to insurance under this
         Coverage Form, Business Income                            Coverage Form.
         (Without Extra Expense) Coverage Form,                (2) We will not pay for any loss caused by:
         Or Extra Expense Coverage Form
                                                                  (a) Your cancelling the lease;
         We will not pay for:
                                                                  (b) The      suspension,      lapse        or
        (1) Any loss caused by or resulting from:                     cancellation of any license; or
            (a) Damage or destruction of "finished                (c) Any other consequential loss.
                stock"; or
                                                             c. Legal Liability Coverage Form
           (b) The time required to reproduce
                "finished stock".                              (1) The following exclusions do not apply to
                                                                    insurance under this Coverage Form:
            This exclusion does not apply to Extra
            Expense.                                               (a) Paragraph B.I.a. Ordinance Or Law;
        (2) Any loss caused [by or resulting from                 (b) Paragraph       B.1.c.   Governmental
            direct physical loss or damage to radio                   Action;          '
            or television antennas (including satellite           (c) Paragraph B.1.d. Nuclear Hazard;
            dishes) and their lead-in wiring, masts or            (d) Paragraph B.1.e. Utility Services;
            towers.                                                   and
        (3) Any increase of loss caused by or                     (e) Paragraph B.1.f. War And Military
            resulting from:                                           Action.
           (a) Delay in rebuilding, repairing or               (2) The following additional exclusions
               replacing the proper^ or resuming
                                                                   apply to insurance under this Coverage
               "operations", due to interference at                Form:
               the location of the rebuilding, repair
               or replacement by strikers or other                (a) Contractual Liability
               persons; or                                            We will not defend any claim or
           (b) Suspension, lapse or cancellation of                   "suit", or pay damages that you are
               any license, lease or contract. But if                 legally liable to pay, solely by reason
               the suspension, lapse or cancellation                  of your assumption of liability in a
               is    directly   caused     by    the                  contract or agreement. But this
               "suspension" of "operations", we will                  exclusion does not apply to a written
               cover such loss that affects your                      lease agreement in which you have
               Business Income during the "period                     assumed liability for building damage
               of restoration" and any extension of                   resulting from an actual or attempted
               the "period of restoration" in                         burglary or robbery, provided that:
               accordance with the terms of the                          (I) Your assumption of liability was
               Extended        Business      Income                          executed prior to the accident;
               Additional     Coverage    and    the                         and
               Extended Period Of Indemnity
                                                                     (il) The building is Covered Property
               Optional Coverage or any variation
                                                                          under this Coverage Form.
               of these.
                                                                  (b) Nuclear Hazard
        (4) Any Extra Expense caused by             or
            resulting from suspension, lapse        or                We will not defend any claim or
            cancellation of any license, lease      or                "suit", or pay any damages, loss,
            contract beyond     the "period         of                expense or obligation, resulting from
            restoration".                                             nuclear reaction or radiation, or
                                                                      radioactive contamination, however
                                                                      caused.

                                                                                                Page 5 of 10




CP 10 30 10 12                                    ExhibitOffice;
                                     © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 183 of 300 PageID #: 195

   5. Additional Exclusion                                    d. Building materials and supplies not
      The following provisions apply only to the                 attached as part of the building or structure,
                                                                 caused by or resulting from theft.
      specified property:
      Loss Or Damage To Products                                 However, this limitation does not apply to:
                                                                (1) Building materials and supplies held for
      We will not pay for loss or damage to any
      merchandise, goods or other product caused                    sale by you, unless they are insured
      by or resulting from error or omission by any                 under the Builders Risk Coverage Form;
      person or entity {including those having                      or
      possession under an arrangement where work                (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                Expense Coverage.
      stage of the development, production or use of          e. Property that is missing, where the only
      the product, including planning, testing,                  evidence of the loss or damage is a
      processing         packaging.        installation          shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies              other instances where there is no physical
      to any effect that compromises the form,                   evidence to show what happened to the
      substance or quality of the product. But if such           property.
      error or omission results in a Covered Cause of
      Loss, we will pay for the loss or damage                f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                      person or to a place outside the described
                                                                 premises on the basis of unauthorized
C. Limitations                                                   instructions.
   The following limitations apply to all policy forms        g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated;                    part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                   resulting from:
      property, as described and limited in this                (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss             of soil supporting the vegetation;
      that is a consequence of toss or damage as
      described and limited in this section.                    {2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines              (3) Disease;
         or steam turbines caused by or resulting               (4) Frost or hail; or
         from any condition or event inside such                  (5) Rain, snow, ice or sleet.
         equipment. But we will pay for loss of or
         damage to such equipment caused by or             2. We will not pay for loss of or damage to the
         resulting from an explosion of gases or fuel         following types of property unless caused by
         within the furnace of any fired vessel or            the "specified causes of loss" or building glass
         within the flues or passages through which           breakage:
         the gases of combustion pass.                        a. Animals, and then only if they are killed or
      b. Hot water boilers or other water heating                  their destruction is made necessary.
         equipment caused by or resulting from any            b. Fragile articles such as statuary, marbles,
         condition or event inside such boilers or               chinaware and porcelains, if broken. This
         equipment, other than an explosion.                     restriction does not apply to:
      c. The interior of any building or structure, or          (1) Glass; or
         to personal property in the building or                (2) Containers of property held for sale.
         structure, caused by or resulting from rain,
         snow, sleet, ice. sand or dust, whether              c. Builders' machinery, tools and equipment
         driven by wind or not, unless:                          owned by you or entrusted to you, provided
                                                                 such property is Covered Property.
         {1) The building or structure first sustains
             damage by a Covered Cause of Loss to                However, this limitation does not apply:
             its roof or walls through which the rain,          (1) If the property is located on or within
             snow, sleet, ice, sand or dust enters; or              100 feet of the described premises,
         (2) The loss or damage is caused by or                     unless the premises is insured under the
             results from thawing of snow, sleet or                 Builders Risk Coverage Form; or
             ice on the building or structure.                  (2) To Business Income Coverage or to
                                                                    Extra Expense Coverage.
Page 6 of 10




                                                   ExhibitOffice,
                                      © Insurance Services A Inc., 2011                       CP 1030 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 184 of 300 PageID #: 196

   3. The special limit shown for each category, a.        2. We will pay for direct physical loss or damage
      through d., is the total limit for loss of or           to Covered Property, caused by abrupt
      damage to all property in that category. The            collapse of a building or any part of a building
      special limit applies to any one occurrence of          that is insured under this Coverage Form or
      theft, regardless of the types or number of             that contains Covered Property insured under
      articles that are lost or damaged in that               this Coverage Form, if such collapse is caused
      occurrence. The special limits are {unless a            by one or more of the following:
      higher limit is shown in the Declarations):             a. Building decay that is hidden from view,
      a. $2,500 for furs, fur garments and garments              unless the presence of such decay is
         trimmed with fur.                                       known to an insured prior to collapse;
      b. $2,500 for jewelry, watches, watch                   b. Insect or vermin damage that is hidden
         movements, jewels, pearls, precious and                 from view, unless the presence of such
         semiprecious stones, bullion, gold, silver,             damage is known to an insured prior to
         platinum and other precious alloys or                   collapse;
         metals. This limit does not apply to jewelry         c. Use of defective material or methods in
         and watches worth $100 or less per item.                construction, remodeling or renovation if the
      c. $2,500 for patterns, dies, molds and forms.             abrupt collapse occurs during the course of
      d. $250' for stamps, tickets, including lottery            the construction, remodeling or renovation.
         tickets held for sale, and letters of credit.        d. Use of defective material or methods in
      These special limits are part of, not in addition          construction, remodeling or renovation if the
      to, the Limit of Insurance applicable to the               abrupt      collapse   occurs     after    the
      Covered Property.                                          construction, remodeling or renovation is
                                                                 complete, but only if the collapse is caused
      This limitation, C.3., does not        apply to            in part by;
      Business Income Coverage or            to Extra
      Expense Coverage.                                         (1) A cause of loss listed in 2.a. or 2.b.;
   4. We will not pay the cost to repair any defect to           (2) One or more of the "specified causes of
      a system or appliance from which water, other                  loss";
      liquid, powder or molten material escapes. But             (3) Breakage of building glass;
      we will pay the cost to repair or replace                  (4) Weight of people or personal property;
      damaged parts of fire-extinguishing equipment                  or
      if the damage:
                                                                 (5) Weight of rain that collects on a roof.
      a. Results in discharge of any substance from
         an automatic fire protection system; or           3. This Additional Coverage - Collapse does
                                                              not apply to;
      b. Is directly caused by freezing.
                                                              a. A building or any part of a building that is in
      However, this limitation does not apply to                 danger of falling down or caving in;
      Business Income Coverage or to Extra
      Expense Coverage.                                       b. A part of a building that is standing, even if
                                                                 it has separated from another part of the
D. Additional Coverage - Collapse                                building; or
  The coverage provided under this Additional                 c. A building that is standing or any part of a
  Coverage, Collapse, applies only to an abrupt                  building that is standing, even if it shows
  collapse as described and limited in D.1. through              evidence of cracking, bulging, sagging,
  D.7.                                                           bending, leaning, settling, shrinkage or
   1. For the purpose of this Additional Coverage,               expansion.
      Collapse, abrupt collapse means an abrupt            4. With respect to the following property:
      falling down or caving in of a building or any
      part of a building with the result that the             a. Outdoor radio or television antennas
      building or part of the building cannot be                 (including satellite dishes) and their lead-in
      occupied for its intended purpose.                         wiring, masts or towers;



                                                                                                  Page 7 of 10




CP 10 30 10 12                                    ExhibitOffice,
                                     © Insurance Services  A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 185 of 300 PageID #: 197

      b. Awnings, gutters and downspouts;                 E. Additional Coverage - Limited Coverage For
                                                             "Fungus", Wet Rot, Dry Rot And Bacteria
      ,c. Yard fixtures;
                                                             1. The coverage described in E.2. and E.6. only
      d. Outdoor swimming pools;
                                                                applies when the "fungus", wet or dry rot or
      e. Fences;                                                bacteria are the result of one or more of the
      f. Piers, wharves and docks;                              following causes that occur during the policy
                                                                period and only if all reasonable means were
      g. Beach      or    diving   platforms        or
                                                                used to save and preserve the property from
         appurtenances;
                                                                further damage at the time of and after that
      h. Retaining walls; and                                   occurrence:
       i. Walks, roadways and other paved surfaces;             a. A "specified cause of loss" other than fire or
      if an abrupt collapse is caused by a cause of                 lightning; or
      loss listed in 2.a. through 2.d., we will pay for         b. Flood, if the Flood Coverage Endorsement
      loss or damage to that property only if:                      applies to the affected premises.
          (1) Such loss or damage is a direct result of         This Additional Coverage does not apply to
              the abrupt collapse of a building insured         lawns, trees, shrubs or plants which are part of
              under this Coverage Form; and                     a vegetated roof.
      '   (2) The property is Covered Property under         2. We will pay for loss or damage by "fungus",
              this Coverage Form.                               wet or dry rot or bacteria. As used in this
   5. If personal property abruptly falls down or               Limited Coverage, the term loss or damage
      caves in and such collapse is not the result of           means:
      abrupt collapse of a building, we will pay for            a. Direct physical loss or damage to Covered
      loss or damage to Covered Property caused by                 Property caused by "fungus", wet or dry rot
      such collapse of personal property only if:                  or bacteria, including the cost of removal of
      a. The collapse of personal property was                     the "fungus", wet or dry rot or bacteria;
         caused by a cause of loss listed in 2.a.               b. The cost to tear out and replace any part of
         through 2.d.;                                             the building or other property as needed to
      b. The personal property which collapses is                  gain access to the "fungus", wet or dry rot
         inside a building; and                                    or bacteria; and
      c. The property which collapses is not of a               c. The cost of testing performed after removal,
         kind listed in 4., regardless of whether that             repair, replacement or restoration of the
         kind of property is considered to be                      damaged property is completed, provided
         personal property or real property.                       there is a reason to believe that "fungus",
                                                                   wet or dry rot or bacteria are present.
      The coverage stated in this Paragraph 5. does
      not apply to personal property if marring and/or       3. The coverage described under E.2. of this
      scratching is the only damage to that personal            Limited Coverage is limited to $15,000.
      property caused by the collapse.                          Regardless of the number of claims, this limit is
                                                                the most we will pay for the total of all loss or
   6. This Additional Coverage, Collapse, does not              damage arising out of all occurrences of
      apply to personal property that has not abruptly          "specified causes of loss" (other than fire or
      fallen down or caved in, even if the personal             lightning) and Flood which take place in a 12-
      property shows evidence of cracking, bulging,             month period (starting with the beginning of the
      sagging, bending, leaning, settling, shrinkage            present annual policy period). With respect to a
      or expansion.                                             particular occurrence of loss which results in
   7. This Additional Coverage, Collapse, will not              "fungus", wet or dry rot or bacteria, we will not
      increase the Limits of Insurance provided in              pay more than a total of $15,000 even if the
      this Coverage Part.                                       "fungus", wet or dry rot or bacteria continue to
   8. The term Covered Cause of Loss includes the               be present or active, or recur, in a later policy
      Additional Coverage, Collapse, as described               period.
      and limited in D.1. through D.7.



Page 8 of 10




                                                  ExhibitOffice,
                                      © Insurance Services A Inc., 2011                         CP 10 30 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 186 of 300 PageID #: 198

   4. The coverage provided under this Limited             F. Additional Coverage Extensions
      Coverage does not increase the applicable               1. Property In Transit
      Limit of Insurance on any Covered Property. If
      a particular occurrence results in loss or                 This Extension applies only to your personal
      damage by "fungus", wet or dry rot or bacteria,            property to which this form applies.
      and other loss or damage, we will not pay                  a. You may extend the insurance provided by
      more, for the total of all loss or damage, than               this Coverage Part to apply to your
      the applicable Limit of Insurance on the                      personal property (other than property in
      affected Covered Property.                                    the care, custody or control of your
      If there is covered loss or damage to Covered                 salespersons) In transit more than 100 feet
      Property, not caused by "fungus", wet or dry rot              from the described premises. Property must
      or bacteria, toss payment will not be limited by              be in or on a motor vehicle you own, lease
      the terms of this Limited Coverage, except to                 or operate while between points in the
      the extent that "fungus", wet or dry rot or                   coverage territory.
      bacteria cause an increase in the loss. Any                b. Loss or damage must be caused by            or
      such increase in the loss will be subject to the               result from one of the following causes    of
      terms of this Limited Coverage.                                loss;
   5. The terms of this Limited Coverage do not                     (1) Fire, lightning, explosion, windstorm   or
      increase or reduce the coverage provided                           hail, riot or civil commotion,         or
      under Paragraph F.2. (Water Damage, Other                          vandalism.
      Liquids, Powder Or Molten Material Damage)                    (2) Vehicle collision, upset or overturn.
      of this Causes Of Loss form or under the                          Collision means accidental contact of
      Additional Coverage, Collapse.                                    your vehicle with another vehicle or
   6. The following, 6.a. or 6.b., applies only If                      object. It does not mean your vehicle's
      Business Income and/or Extra Expense                              contact with the roadbed.
      Coverage applies to the described premises                    (3) Theft of an entire bale, case or package
      and only if the "suspension" of "operations"                      by forced entry Into a securely locked
      satisfies all terms and conditions of the                         body or compartment of the vehicle.
      applicable Business Income and/or Extra                           There must be visible marks of the
      Expense Coverage Form:                                            forced entry.
      a. If the loss which resulted in "fungus", wet or          c. The most we will pay for loss or damage
          dry rot or bacteria does not in itself                     under this Extension is $5,000.
          necessitate a "suspension" of "operations",
          but such "suspension" is necessary due to              This Coverage Extension is additional
          loss or damage to property caused by                   insurance.    The     Additional     Condition,
          "fungus", wet or dry rot or bacteria, then our         Coinsurance, does not apply to this Extension.
          payment under Business Income and/or                2. Water Damage, Other Liquids, Powder Or
          Extra Expense is limited to the amount of              Molten Material Damage
          loss and^r expense sustained in a period
                                                                 If loss or damage caused by or resulting from
          of not more than 30 days. The days need
                                                                 covered water or other liquid, powder or molten
          not be consecutive.
                                                                 materia! damage loss occurs, we will also pay
      b. If a covered "suspension" of "operations"               the cost to tear out and replace any part of the
         was caused by loss or damage other than                 building or structure to repair damage to the
         "fungus", wet or dry rot or bacteria but                system or appliance from which the water or
         remediation of "fungus", wet or dry rot or              other substance escapes. This Coverage
         bacteria prolongs the "period of restoration",          Extension does not increase the Limit of
         we will pay for loss and/or expense                     Insurance.
         sustained during the delay (regardless of
                                                              3. Glass
         when such a delay occurs during the
         "period of restoration"), but such coverage             a. We will pay for expenses Incurred to put up
         is limited to 30 days. The days need not be                temporary plates or board up openings if
         consecutive.                                               repair or replacement of damaged glass is
                                                                    delayed.

                                                                                                   Page 9 of 10




CP 10 30 10 12                                     ExhibitOffice,
                                      © Insurance Services A Inc., 2011
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 187 of 300 PageID #: 199

       b. We will pay for expenses incurred to                c. Water damage means:
          remove or replace obstructions when                   (1) Accidental discharge or leakage of
          repairing or replacing glass that is part of a            water or steam as the direct result of the
          building. This does not include removing or               breaking apart or cracking of a
          replacing window displays.                                plumbing, heating, air conditioning or
       This Coverage Extension F.3.          does   not             other system or appliance (other than a
       increase the Limit of Insurance.                             sump system including its related
                                                                    equipment and parts), that is located on
G. Definitions
                                                                    the described premises and contains
   1. "Fungus" means any type or form of fungus,                    water or steam; and
      including mold or mildew, and any mycotoxins,
      spores, scents or by-products produced or                 (2) Accidental discharge or leakage of
      released by fungi.                                            water or waterborne material as the
                                                                    direct result of the breaking apart or
   2. "Specified causes of loss" means the following:               cracking of a water or sewer pipe that is
      fire; lightning; explosion; windstorm or hail;                located off the described premises and
      smoke; aircraft or vehicles; riot or civil                    is part of a municipal potable water
      commotion; vandalism; leakage from fire­                      supply system or municipal sanitary
      extinguishing equipment; sinkhole collapse;                   sewer system. If the breakage | or
      volcanic action; falling objects; weight of sriow,            cracking is caused by wear and tear.
      ice or sleet; water damage.
                                                                But water damage does not include loss or
       a. Sinkhole collapse means the sudden                    damage otherwise excluded under the
           sinking or collapse of land into underground         terms of the Water Exclusion. Therefore, for
           empty spaces created by the action of                example, there is no coverage under this
           water on limestone or dolomite. This cause           policy in the situation in which discharge or
           of loss does not include:                            leakage of water results from the breaking
          (1) The cost of filling sinkholes; or                 apart or cracking of a pipe which was
                                                                caused by or related to weather-induced
         (2) Sinking or collapse of land into man­
                                                                flooding,    even     if wear and         tear
             made underground cavities.
                                                                contributed to the breakage or cracking. As
       b. Falling objects does not include loss or              another example, and also in accordance
          damage to:                                            with the terms of the Water Exclusion, there
         (1) Personal property in the open; or                  is no coverage for loss or damage caused
                                                                by or related to weather-induced flooding
         (2) The interior of a building or structure, or        which follows or is exacerbated by pipe
             property inside a building or structure,           breakage or cracking attributable to wear
             unless the roof or an outside wall of the          and tear.
             building or structure is first damaged by
             a falling object.                                  To the extent that accidental discharge or
                                                                leakage of water falls within the criteria set
                                                                forth in c.(1) or c.{2) of this definition of
                                                                "specified causes of loss," such water is not
                                                                subject to the provisions of the Water
                                                                Exclusion which preclude coverage for
                                                                surface water or water under the surface of
                                                                the ground.




Page 10 of 10




                                                   ExhibitOffice,
                                      © Insurance Services A Inc., 2011-                   - CP 1030 10 12
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 188 of 300 PageID #:
                                                                   Z7W9183929 03 200
                                                                                 6604055




POLICY NUMBER:27W 9183929 03                                                         COMMERCIAL PROPERTY
                                                                                             CP 12 181012

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

   BUILDERS' RISK COVERAGE FORM
   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM                          .
   STANDARD PROPERTY POLICY
                                                  SCHEDULE


 Location Number:                Building Number:                 Applicable Clause
                                                                  (EnterC.1., C.2., C.3. orC.4.): "
 Description Of Property:

 Loss Payee Name:

 Loss Payee Address:

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP-12-18 10-12--------                          Exhibit A
                                 — -©•lnsurance-Services'Office7lncT201T                                  Page 1 of 3
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 189 of 300 PageID #:
                                                                       Z7W9183929 03 201
                                                                                     6604055


A. When this endorsement Is attached to the                         (3) If we deny your claim because of your
   Standard Property Policy CP 00 99, the term                           acts or because you have failed to
   Coverage Part in this endorsement is replaced by                      comply with the terms of the Coverage
   the term Policy.                                                      Part, the Loss Payee will still have the
                                                                         right to receive loss payment if the Loss
B. Nothing in this endorsement increases the
                                                                         Payee:
   applicable Limit of Insurance. We will not pay any
   Loss Payee more than their financial interest in the                   (a) Pays any premium due under this
   Covered Property, and we will not pay more than                            Coverage Part at our request if you
   the applicable Limit of Insurance on the Covered                           have failed to do so;
   Property.                                                              (b) Submits a signed, sworn proof of
C. The following is added to the Loss Payment Loss                            loss within 60 days after receiving
   Condition, as indicated in the Declarations or in                          notice from us of your failure to do
   the Schedule:                                                              so; and
   1. Loss Payable Clause                                                 (c) Has notified us of any change in
                                                                              ownership, occupancy or substantial
      For Covered Property in which both you and a
                                                                              change in risk known to the Loss
      Loss Payee shown in the Schjedule or in the
      Declarations have an insurable interest, we                             Payee.                I
      will;                                                                All of the terms of this Coverage Part will
                                                                           then apply directly to the Loss Payee.
      a. Adjust losses with you; and
                                                                      (4) If we pay the Loss Payee for any loss or
       b. Pay any claim for loss or damage jointly to
                                                                           damage and deny payment to you
          you and the Loss Payee, as interests may
                                                                           because of your acts or because you
          appear
                                                                           have failed to comply with the terms of
   2. Lender’s Loss Payable Clause                                         this Coverage Part;
       a. The Loss Payee shown in the Schedule or                         (a) The Loss Payee’s rights will be
           in the Declarations is a creditor, including a                      transferred to us to the extent of the
           mortgageholder or trustee, whose interest                           amount we pay; and
           in Covered Property is established by such
                                                                         (b) The Loss Payee’s rights to recover
           written instruments as:
                                                                               the full amount of the Loss Payee’s
          (1) Warehouse receipts;                                              claim will not be impaired.
         (2) A contract for deed;                                          At our option, we may pay to the Loss
         (3) Bills of lading;                                              Payee the whole principal on the debt
                                                                           plus any accrued interest. In this event,
         (4) Financing statements; or                                      you will pay your remaining debt to us.
         (5) Mortgages, deeds of trust, or security
                                                                   c. If we cancel this policy, we will give written
             agreements.                                              notice to the Loss Payee at least:
       b. For Covered Property in which both you                        (1) 10 days before the effective date of
          and a Loss Payee have an insurable                                cancellation if we cancel for your
          interest;                                                         nonpayment of premium; or
         (1) We will pay for covered loss or damage                   (2) 30 days before the effective date of
             to each Loss Payee in their order of                         cancellation if we cancel for any other
             precedence, as interests may appear.                         reason.
         (2) The Loss Payee has the right to receive
                                                                      d. If we elect not to renew this policy, we
             loss payment even if the Loss Payee
                                                                          will give written notice to the Loss Payee
             has started foreclosure or similar action                    at least 10 days before the expiration
             on the Covered Property.                                     date of this policy.




                                                            Exhibit A
                                      © Insurance Services Office, Inc., 2011                        CP 1218 10 12
Page 2 of 3
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 190 of 300
                                                                        27WPageID
                                                                            9183929 #:
                                                                                    03 202
                                                                                       6604055


    3. Contract Of Sale Clause                                4. Building Owner Loss Payable Clause
       a. The Loss Payee shown in the Schedule or                a. The Loss Payee shown in the Schedule or
           in the Declarations is a person or                       in the Declarations is the owner of the
           organization you have entered into a                     described building in which you are a
           contract with for the sale of Covered                    tenant.
           Property.                                             b. We will adjust losses to the described
       b. For Covered Property in which both you                    building with the Loss Payee. Any loss
           and the Loss Payee have an insurable                     payment made to the Loss Payee will
           interest, we will:                                       satisfy your claims against us for the
          (1) Adjust losses with you; and                           owner’s property.
                                                                 c. We will adjust losses to tenants'
         (2) Pay any claim for loss or damage jointly
                                                                     improvements and betterments with you,
             to you and the Loss Payee, as interests
                                                                     unless the lease provides otherwise.
             may appear.
       c. The following is added to the Other
          Insurance Condition;
           For Covered Property that is the subject of
          a contract of sale, the word "you" includes
          the Loss Payee.




                                                         Exhibit A                                     Page 3 of 3
—CP 12-18 1012 —                    © Insurance Services Office, Inc., 2011
                                                                       z/wyia^y^y
  Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 191 of 300 PageID #: ua
                                                                                   203bau4ut)&


                                                                                               COMMERCIAL PROPERTY


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             TENTATIVE RATE
  The rates used in the development of the premium for the Commercial Property Coverage Part are tentative. We will adjust
  the premium effective from the inception date of this Coverage Part once the rates are promulgated. If this is a renewal of a
  policy previously issued by us, we will adjust the premium effective from the renewal date of this Coverage Part once the
  rates are promulgated.




.._CP. 99 93.1.0 90                                     Exhibit A
                                 , Copyright, ISO Commercial.Risk-Services, Inc., 1983, -1989                        Page 1-of-l   □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 192 of 300 PageID #:
                                                                   Z7W9183929 05 204
                                                                                 6604055

POLICY NUMBER; Z7W 9183929 05
                                                                                               IL 01 96 02 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   INDIANA CHANGES - AMENDMENT OF
                       DEFINITION OF POLLUTANTS
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
 . FARM COVERAGE PART
   STANDARD PROPERTY POLICY

                                                   SCHEDULE


Specifically identi­    See 401-1273 for information required to complete this SCHEDULE
fied substances or
materials




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


In this Coverage Part or Policy, the definition of "pol­
lutants" is replaced by the following;
"Pollutants" means any substance or material that is a
solid, liquid, gaseous or thermal irritant or contami­
nant including but not limited to. smoke, vapor, soot,
fumes, acids, alkalis, chemicals, waste and any sub­
stances or materials identified in the Schedule. Waste
includes materials to be recycled, reconditioned or
reclaimed.
The definition of "pollutants" applies whether or not
the irritant or contaminant has any function in your
business, operations, premises, site or location.




IL01 96 02 08                               © ISO Properties, Inc., 2007                                 Page 1 of 1
                                                     Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 193 of 300 PageID #: 205




                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        ASBESTOS LIABILITY EXCLUSION


    This endorsement modifies insurance provided under the follov/ing:


    BUSINESSOWNERS POLICY
    COMMERCIAL GENERAL LIABILITY COVERAGE PART



    This insurance does not apply to “bodily injury", “property damage”, “personal injury” or “advertising
    injury” arising out of any actual or alleged:

              1.       Inhaling, ingesting or prolonged physical exposure by any person to asbestos or
                       asbestos fibers or goods or products containing asbestos; or

              2.       Use of asbestos in constructing or manufacturing any good, product or structure; or

              3.       Intentional or accidental removal including encapsulation, dispersal, sealing or disposal
                       of asbestos or asbestos fibers from any good, product or structure; or

            4.         Manufacture, transportation, storage or disposal of asbestos or goods or products
                       containing asbestos; or

              5.       Product manufactured, sold, handled or distributed by or on behalf of the insured which
                       contain asbestos; or

            6.         Acts or omissions of the insured in connection with the general supervision of any job
                       involving the removal, enclosure, encapsulation, dispersal, sealing or disposal of
                       asbestos, asbestos fibers or products containing asbestos.

   General supervision includes the rendering of or failure to render any instructions, recommendations,
   warnings or advice.




   421-0022           (ED 12-90)




                                                     Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 194 of 300 PageID #: 206

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                    MEDICAL PAYMENTS - RESTAURANTS

   THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

       1.   The following is added to Section 1.
            Coverage C Medical Payments, 1.,a.:                                         This exclusion does not apply to
                                                                                        medical expense involving the
            (4) Arising out of “your product" and                                       serving and consumption of food
                included in the “products -                                             products on your premises.
                completed     operations    hazard”
                involving   the     serving    and
                consumption of food products on
                your premises.                     i

       2.   Under Section I - Coverage C Medical
            Payments, paragraph a. (2) is replaced
            in its entirety by the following:

              (2)      The expenses are incurred and
                       reported to us within 3 years of
                       the date of the accident; and

       3.   Section 1., Coverage C Medical
            Payments, Exclusion 2.f. is replaced
            by the following:

            f.      Products - Completed Operations
                    Hazard

                    Included within the “products
                    completed operations hazard".




   421*0456 07 07lncludes copyrighted material of Insurance Services Office, Inc. - with its permission       Page 1 of 1
                                                             Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 195 of 300 PageID #: 207


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        COMMERCIAL GENERAL LIABILITY BROADENING ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                  SUMMARY OF COVERAGES
 1.      Additional Insured by Contract, Agreement or Permit                                                          Included
 2.      Additional Insured - Primary and Non-Contributory                                                            Included
 3.      Blanket Waiver of Subrogation                                                                                Included
 4.      Bodily Injury Redefined                                                                                      Included
 5.      Broad Form Property Damage - Borrowed Equipment, Customers Goods & Use of Elevators                          Included
 6.      Knowledge of Occurrence                                                                                      Included
 7.      Liberalization Clause                                                                                        Included
 8.      Medical Payments - Extended Reporting Period                                                                 Included
 9.      Newly Acquired or Formed Organizations - Covered until end of policy period                                  Included
 10. Non-owned Watercraft                                                                                                51 ft.
 11. Supplementary Payments Increased Limits
                 Bail Bonds                                                                                            $2,500

                 Loss of Earnings                                                                                       $1000
 12. Unintentional Failure to Disclose Hazards                                                                        Included
 13.     Unintentional Failure to Notify                                                                              Included

This endorsement amends coverages provided under the Commercial General Liability Coverage Part through
new coverages, higher limits and broader coverage grants.


1.     Additional Insured by Contract, Agreement or                                (1) "Your work" for the additional insured(s)
       Permit                                                                          designated in the contract, agreement or
       The following is added to SECTION II - WHO IS                                   permit;
       AN INSURED;                                                                 (2) Premises you own, rent, lease or occupy;
       Additional Insured by Contract, Agreement or                                    or
       Permit                                                                      (3) Your maintenance, operation or use of
       a. Any person or organization with whom you                                     equipment leased to you.
          agreed in a written contract, written agreement                     b. The insurance afforded to such additional
          or permit that such person or organization to                          insured described above;
          add an additional insured on your policy is an                           (1) Only applies to the extent permitted by
          additional insured only with respect to liability                            law; and
          for “bodily injury”, “property damage", or
          "personal and advertising injury” caused, in                             (2) Will not be broader than the insurance
          whole or in part, by your acts or omissions, or                              which you are required by the contract,
          the acts or omissions of those acting on your                                agreement or permit to provide for such
          behalf, but only with respect to;                                            additional insured.


421-2915 06 15             Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 1 of 4
                                                              Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 196 of 300 PageID #: 208


       (3) Applies on a primary basis if that is                                     advertising injury” involved the rendering
           required by the written contract, written                                 of or failure to render any professional
           agreement or permit.                                                      services by or for you.
       (4) Will not be broader than                 coverage              d. With respect to the insurance afforded to
           provided to any other insured.                                    these additional insureds, the following is
                                                                             added to SECTION III           LIMITS OF
       (5) Does not apply if the “bodily injury”,
                                                                             INSURANCE:
           “property damage” or “personal and
           advertising injury” is otherwise excluded                           The most we will pay on behalf of the
           from coverage under this Coverage Part,                             additional insured for a covered claim is the
           including any endorsements thereto.                                 lesser of the amount of insurance:
   c. This provision does not apply:                                            1.   Required by the contract, agreement or
       (1) Unless the written contract or written                                    permit described in Paragraph a.; or
           agreement was executed or permit was                                 2.   Available under the applicable Limits of
           issued prior to the "bodily injury”, “property                            Insurance shown in the Declarations.
           damage", or "personal injury and                                This endorsement shall not increase the
           advertising Injury".     I                                      applicable Limits of Insurance shown in the
       (2) To any person or organization included as                       Declarations.
           an insured by another endorsement                         2. Additional Insured        Primary and Non-
           issued by us and made part of this                           Contributory
           Coverage Part.
                                                                          The following is added to SECTION IV -
       (3) To any lessor of equipment:                                    COMMERCIAL        GENERAL          LIABILITY
           (a) After the equipment lease expires; or                      CONDITIONS, Paragraph 4. Other insurance:
            (b) If the “bodily injury”, “property                         Additional Insured                     Primary   and   Non-
                damage”, "personal and advertising                        Contributory
                injury” arises out of sole negligence of                  If you agree in a written contract, written
                the lessor                                                agreement or permit that the insurance provided to
       (4) To any:                                                        any person or organization included as an
                                                                          Additional Insured under SECTION ll - WHO IS
           (a) Owners or other interests from, whom
               land has been leased which takes                           AN INSURED, is primary and non-contributory,
               place after the lease for the land ex­                     the following applies:
               pires; or                                                  If other valid and collectible insurance is available
           (b) Managers or lessors of premises if:                        to the Additional Insured for a loss covered under
                                                                          Coverages A or B of this Coverage Part, our
                 (i) The occurrence takes place after                     obligations are limited as follows:
                     you cease to be a tenant in that
                     premises; or                                         a.    Primary Insurance
                 (ii) The "bodily injury", "property                            This insurance is primary to other insurance
                      damage", "personal injury" or                             that is available to the Additional Insured
                      "advertising injury" arises out of                        which covers the
                      structural alterations, new con­                          Additional Insured as a Named Insured. We
                      struction or demolition operations                        will not seek contribution from any other
                      performed by or on behalf of the                          insurance available to the Additional Insured
                      manager or lessor.                                        except:
       (5) To “bodily injury”, “property damage” or                             (1) For the sole negligence of the Additional
           “personal and advertising injury” arising                                Insured;
           out of the rendering of or the failure to                            (2) When the Additional Insured is an
           render any professional services.                                        Additional Insured under another primary
           This exclusion applies even if the claims                                liability policy; or
           against any insured allege negligence or                             (3) when b. below applies.
           other wrongdoing in the supervision,
           hiring, employment, training or monitoring                           If this insurance is primary, our obligations are
           of others by that insured, if the                                    not affected unless any of the other insurance
           “occurrence" which caused the “bodily                                is also primary. Then, we will share with all
           injury” or “property damage" or the offense                          that other insurance by the method described
           which     caused     the “personal      and                          in c. below.

421-2915 06 15          Includes copyrighted material of Insurance Services Office, Inc., with its permission.             Page 2 of 4
                                                           Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 197 of 300 PageID #: 209


    b.   Excess Insurance                                                        insurer contributes equal amounts until it has
         (1) This insurance is excess over any of the                            paid its applicable limit of insurance or none of
             other insurance, whether primary, excess,                           the loss remains, whichever comes first. If any
             contingent or on any other basis;                                   of the other insurance does not permit
                                                                                 contribution by equal shares, we will contribute
             (a) That is Fire, Extended Coverage,                                by limits. Under this method, each insurer's
                 Builder's Risk, Installation Risk or                            share is based on the ratio of its applicable
                 similar coverage for "your work";                               limit of insurance to the total applicable limits
             (b) That is Fire insurance for premises                             of insurance of all insurers
                 rented to the Additional Insured or                  3.   Blanket Waiver of Subrogation
                 temporarily occupied by the Additional
                 Insured with permission of the owner;                     The following is added to SECTION IV -
                                                                           COMMERCIAL         GENERAL        LIABILITY
             (c) That is insurance purchased by the                        CONDITIONS, Paragraph 8. Transfer Of Rights
                 Additional Insured to cover the                           Of Recovery Against Others To Us;
                 Additional Insured's liability as a
                 tenant for "property damage" to                           We waive any right of recovery we may have
                                                                           against any person or organization with whom you
                 premises rented to the Additional
                 Insured or temporarily occupied by the                    have a written contract that requires such waiver
                 Additional with permission of the                         because of payments we make for damage under
                 owner; or                                                 this coverage form. The damage must arise out of
                                                                           your activities under a written contract with that
             (d) If the loss arises out of the                             person or organization. This waiver applies only to
                 maintenance or use of aircraft, "autos"                   the extent that subrogation is waived under a
                 or watercraft to the extent not subject                   written contract executed prior to the “occurrence’’
                 to Exclusion g. of SECTION I -                            or offense giving rise to such payments.
                 COVERAGE A - BODILY INURY
                 AND       PROPERTY           DAMAGE                  4.   Bodily Injury Redefined
                 LIABILITY.                                                SECTION V - DEFINITIONS. Definition 3. “bodily
         (2) When this insurance is excess, we will                        injury" is replaced by the following:
             have no duty under Coverages A or B to                        3.    “Bodily injury" means bodily injury, sickness or
             defend the insured against any "suit" if any                        disease sustained by a person including death
             other insurer has a duty to defend the                              resulting from any of these at any time. “Bodily
             insured against that "suit". If no other                            injury” includes mental anguish or other
             insurer defends, we will undertake to do                            mental injury resulting from “bodily injury".
             so. but we will be entitled to the insured's             5.   Broad Form Property Damage - Borrowed
             rights against all those other insurers.                      Equipment, Customers Goods, Use of
         (3) When this insurance is excess over other                      Elevators
             Insurance, we will pay only our share of                      a.    SECTION I - COVERAGES, COVERAGE A -
             the amount of the loss, if any, that                                BODILIY    INJURY     AND      PROPERTY
             exceeds the sum of:                                                 DAMAGE      LIABILITY,    Paragraph   2.
             (a) The total amount that all such other                            Exclusions subparagraph j. is amended as
                 insurance would pay for the loss in the                         follows:
                 absence of this insurance; and                                 Paragraph (4) does not apply to "property
             (b) The total of all deductible and self                           damage" to borrowed equipment while at a
                 insured amounts under all that other                           jobsite and not being used to perform
                 insurance.                                                     operations.
             We will share the remaining loss, if any,                           Paragraphs (3), (4) and (6) do not apply to
             with any other insurance that is not                                "property damage" to "customers goods" while
             described in this Excess Insurance                                  on your premises nor do they apply to the use
             provision and was not bought specifically                           of elevators at premises you own, rent, lease
             to apply in excess of the Limits of                                 or occupy.
             Insurance shown in the Declarations of                         b. The following is added to SECTION V -
             this Coverage Part.                                               DEFINTIONS:
    c.   Method Of Sharing                                                       24. "Customers goods" means property of
         If all of the other insurance permits                                       your customer on your premises for the
         contribution by equal shares, we will follow this                           purpose of being:
         method also. Under this approach each

421-2915 06 15           Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 3 of 4
                                                            Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 198 of 300 PageID #: 210


              a.   worked on; or                                       10. Non-Owned Watercraft
              b. used in your manufacturing process.                         SECTION I - COVERAGES, COVERAGE A
                                                                             BODILY INJURY AND PROPERTY DAMAGE
     c.   The insurance afforded under this provision Is
                                                                             LIABILITY      Paragraph       2,     Exclusions,
          excess over any other valid and collectible
          property insurance (including deductible)                          subparagraph g.(2) is replaced by the following;
          available to the insured whether primary,                          g. Aircraft, Auto Or Watercraft
          excess, contingent                                                      (2) A watercraft you do not own that is:
6.   Knowledge of Occurrence                                                            (a) Less than 51 feet long; and
     The following is added to SECTION IV -                                             (b) Not being used to carry persons or
     COMMERCIAL          GENERAL          LIABILITY                                         property for a charge;
     CONDITIONS, Paragraph 2. Duties in the Event
     of Occurrence, Offense, Claim or Suit:                                            This provision applies to any person who,
                                                                                       with your consent, either uses or is
     e.   Notice of an "occurrence", offense, claim or                                 responsible for the use of a watercraft.
          "suit" will be considered knowledge of the
          insured if ,reported to an individual named                   11. Supplementary Payments Increased Limits
          insured, partner, executive officer or an                          SECTION I - SUPPLEMENTARY PAYMENTS
          "employee” designated by you to give us such                       COVERAGES A AND B, Paragraphs l.b. and
          a notice.                                                          l.d. are replaced by the following;
7.   Liberalization Clause                                                   l.b.Up to $2,500 for cost of bail bonds required
     The following is added to SECTION IV -                                      because of accidents or traffic law violations
     COMMERCIAL        GENERAL      LIABILITY                                    arising out of the use of any vehicle to which
     CONDITIONS:                                                                 the Bodily Injury Liability Coverage applies.
                                                                                 We do not have to furnish these bonds.
     Liberalization Clause
                                                                             l.d.All reasonable expenses incurred by the
     If we adopt any revision that would broaden the                             insured at our request to assist us in the
     coverage under this Coverage Form without                                   Investigation or defense of the claim or “suit",
     additional premium, within 45 days prior to or                              including actual loss of earnings up to $1000 a
     during the policy period, the broadened coverage                            day because of time off from work.
     will immediately apply to this Coverage Part.
                                                                        12. Unintentional Failure to Disclose Hazards
8.   Medical Payments             Extended Reporting
     Period                                                                  The following is added to SECTION IV -
                                                                             COMMERCIAL        GENERAL         LIABILITY
     a. SECTION I-COVERAGES, COVERAGE C-                                     CONDITIONS, Paragraph 6. Representations:
         MEDICAL       PAYMENTS,        Paragraph  1.
         Insuring Agreement, subparagraph a.(3)(b)                           We will not disclaim coverage under this Coverage
         is replaced by the following:                                       Part if you fail to disclose all hazards existing as of
                                                                             the inception date of the policy provided such
          (b) The expenses are incurred and reported                         failure is not intentional.
              to us within three years of the date of the
              accident; and                                             13. Unintentional Failure to Notify
     b. This coverage does not apply if COVERAGE                             The following is added to SECTION IV -
        C - MEDICAL PAYMENTS is excluded either                              COMMERCIAL          GENERAL          LIABILITY
        by the provisions of the Coverage Part or by                         CONDITIONS, Paragraph 2. Duties in the Event
        endorsement.                                                         of Occurrence, Offense, Claim or Suit:

9.   Newly Acquired Or Formed Organizations                                  Your rights afforded under this policy shall not be
                                                                             prejudiced if you fail to give us notice of an
     SECTION II - WHO IS AN INSURED, Paragraph                               "occurrence", offense, claim or "suit", solely due to
     3.a. is replaced by the following;                                      your reasonable and documented belief that the
     a.   Coverage under this provision is afforded until                    "bodily injury” or "property damage" is not covered
          the end of the policy period.                                      under this policy.



                   ALL OTHER TERMS. CONDITIONS. AND EXCLUSIONS REMAIN UNCHANGED.




421-2915 06 15            Includes copyrighted material of Insurance Services Office, Inc., writh its permission.         Page 4 of 4
                                                             Exhibit A
                                                                                                                     yitt^y^y U4 b6U4Ui>t)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 199 of 300 PageID #: 211


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       COMMERCIAL GENERAL LIABILITY ENHANCEMENT ENDORSEMENT
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                          SUMMARY OF COVERAGES
 1.      Additional Insured - Broad Form Vendors                                                                      Included
 2.      Aggregate Limit per Location                                                                                 Included
 3.      Alienated Premises                                                                                           Included
 4.      Broad Form Named Insured                                                                                     Included
 5.       Extended Property Damage                                                                                    Included
 6.       Incidental Malpractice (Employed nurses, EMT's & paramedics) I                                              Included
 7.       Mobile Equipment Redefined                                                                                  Included
 8.       Personal Injury - Broad Form                                                                                Included
 9.       Product Recall Expense
                  Product Recall Expense Each Occurrence Limit                                                         $25,000
                  Product Recall Expense Aggregate Limit                                                               $50,000

                  Product Recall Deductible                                                                               $500

 10.      Property Damage Legal Liability - Broad Form
                  Fire, Lightning. Explosion, Smoke and Leakage from Fire Protective Systems                        $1,000,000
                  Damage Limit          ___________________________________________

This endorsement amends coverages provided under the Commercial General Liability Coverage Part through
new coverages, higher limits and broader coverage grants.

1.     Additional Insured - Broad Form Vendors                                     (4) Does not apply if the “bodily injury”,
                                                                                       "property damage" or “personal and
       The following is added to SECTION II - WHO IS
                                                                                       advertising Injury" is otherwise excluded
       AN INSURED:
                                                                                       from coverage under this Coverage Part,
       Additional Insured - Broad Form Vendors                                         including any endorsements thereto
       a. Any person or organization that is a vendor                         c.   With respect to insurance afforded to such
          with whom you agreed in a written contract or                            vendors, the following additional exclusions
          written agreement to include as an additional                            apply:
          insured under this Coverage Part is an
          insured, but only with respect to liability for                          The insurance afforded to the vendor does
          “bodily injury” or "property damage" arising                             not apply to:
          out of “your products" which are distributed or                          (1) “Bodily injury” or "property damage” for
          sold in the regular course of the vendor's                                   which the vendor is obligated to pay
          business.                                                                    damages by reasons of the assumption
       b. The insurance afforded to such vendor                                        of liability in a contract or agreement.
                                                                                       This exclusion does not apply to liability
          described above:
                                                                                       for damages that the insured would have
           (1) Only applies to the extent permitted by                                 in the absence of the contract or
               law;                                                                    agreement;
           (2) Will not be broader than the insurance                              (2) Any express warranty unauthorized by
               which you are required by the contract or                               you;
               agreement to provide for such vendor;
                                                                                   (3) Any physical or chemical change in the
           (3) Will not be broader than coverage                                       product made intentionally by the vendor;
               provided to any other insured; and
                                                                                   (4) Repackaging, unless unpacked solely for
                                                                                       the purpose of inspection, demonstration.
421-2916 12 14            Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 5
                                                              Exhibit A
                                                                     Z/W yi«3y29 U4 fc)bU4Ut)b
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 200 of 300 PageID #: 212


           testing, or the substitution of parts under                             2. Available under the applicable Limits of
           instruction from the manufacturer, and                                     Insurance shown in the Declarations;
           then repackaged in the original container;                              This endorsement shall not increase the
      (5) Any failure to make such inspection,                                     applicable Limits of Insurance shown in the
          adjustments, tests or servicing as the                                   Declarations.
          vendor has agreed to make or normally                      2.       Aggregate Limit Per Location
          undertakes to make in the usual course
          of business in connection with the sale of                          a.   SECTION III - LIMITS OF INSURANCE, the
          the product;                                                             General Aggregate Limit applies separately
                                                                                   to each of your "locations" owned by or
      (6) Demonstration, installation, servicing or                                rented to you.
          repair operations, except such operations
          performed at the vendor's premises in                               b. For purpose of this coverage only, the
          connection with the sale of the product;                               following is added to SECTION V -
                                                                                 DEFINITIONS:
      (7) Products which, after distribution or sale
          by you, have been labeled or relabeled                                   "Location" means premises involving the
          or used as a container, part or ingredient                      I        same or connecting lots, or premises whose
          of any other thing or substance by or for                                connection is interrupted only by a street,
          the vendor;                                                              roadway, waterway or right-of-way of a rail­
                                                                                   road.
      (8) “Bodily injury" or "property damage"
          arising out of the sole negligence of the                  3.       Alienated Premises
          vendor for its own acts or omissions or                             SECTION I - COVERAGES, COVERAGE A -
          those of its employees or anyone else                               BODILY INJURY AND PROPERTY DAMAGE
          acting on its behalf. However, this                                 LIABILITY,     Paragraph       2.    Exclusions,
          exclusion does not apply to:                                        subparagraph j.(2) is replaced by the following;
           (a) The exceptions contained within the                            (2) Premises you sell, give away or abandon, if
               exclusion in subparagraphs (4) or (6)                              the "property damage" arises out of any part
               above; or                                                          of those premises and occurred from hazards
          (b) Such inspections, adjustments, tests                                that were known by you, or should have
               or servicing as the vendor has                                     reasonably been known by you, at the time
               agreed to make or normally                                         the property was transferred or abandoned.
               undertakes to make in the usual                       4.       Broad Form Named Insured
               course of business, in connection                              If you are designated in the Declarations as
               with the distribution or sale of the                           anything other than an individual, then any
               products.                                                      organization:
      (9) “Bodily injury" or “property damage"                                a.   Over which you maintained a combined
          arising out of an “occurrence” that took                                 ownership interest of more than 50% on the
          place before you have signed the                                         effective date of this policy;
          contract or agreement with the vendor.
                                                                              b. That is not a partnership, joint venture or
      {10)To any person or organization included                                 limited liability company; and
          as an insured by another endorsement
          issued by us and made part of this                                  c.   That is not excluded by any endorsement to
          Coverage Part.                                                           this policy, will qualify as a Named Insured if
                                                                                   there is no other similar insurance available
      (11)Any insured person or organization, from                                 to that organization, or that would be
          whom you have acquired such products,                                    available but for exhaustion of its limits.
          or any ingredient, part or container,
          entering    into,   accompanying       or                           Any such organization will cease to qualify as a
          containing such products.                                           Named Insured as of the date during the policy
                                                                              period when the combined ownership interest of
   d. With respect to the insurance afforded to                               the Named Insureds in the organization equals or
      these vendors, the following is added to                                falls below 50%.
      SECTION III - LIMITS OF INSURANCE:
                                                                     5.       Extended Property Damage
      The most we will pay on behalf of the vendor
      for a covered claim is the lesser of the                                SECTION I - COVERAGES, COVERAGE A -
      amount of insurance:                                                    BODILY INJURY AND PROPERTY DAMAGE
                                                                              LIABILITY,    Paragraph       2.     Exclusions,
      1.   Required by the contract or agreement                              subparagraph a. is replaced by the following:
           described in Paragraph a.; or

421-29161214          Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 2 of 5
                                                          Exhibit A
                                                                                                                   z/w yittayzy U4 66U4ut)t)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 201 of 300 PageID #: 213


     a.   Expected Or intended Injury                                              include the unlawful treatment of individuals
                                                                                   based     upon   developmental,     physical,
          Bodily injury" or "property damage" expected
          or intended from the standpoint of the                                   cognitive, mental, sensory or emotional
          insured. This exclusion does not apply to                                impairment or any combination of these.
          “bodily injury” or “property damage” resulting                      e.   This coverage does not apply if COVERAGE
          from the use of reasonable force to protect                              B       PERSONAL AND ADVERTISING
          persons or property.                                                     INJURY LIABILITY is excluded either by the
6.   Incidental Malpractice - Employed Nurses,                                     provisions of the Coverage Form or by
     EMT's and Paramedics                                                          endorsement.
     SECTION M - WHO IS AN INSURED, paragraph                            9.   Product Recall Expense
     2.a.(1)(d) does not apply to a nurse, emergency                          a.   SECTION I - COVERAGES, COVERAGE A
     medical technician or paramedic employed by                                   - BODILY INJURY AND PROPERTY
     you if you are not engaged .in the business or                                DAMAGE         LIABILITY, Paragraph     2.
     occupation of providing medical, paramedical,                                 Exclusions, subparagraph n. is replaced by
     surgical, dental, x-ray or nursing services.                                  the following;
7.   Mobile Equipment Redefined                                                    n. Recall of Products, Work or Impaired
     SECTION V - DEFINITIONS, Definition 12.                                          Property
     “Mobile Equipment", paragraph f.(1) does not                                       Damages claimed for any loss, cost or
     apply to self-propelled vehicles of less than 1,000                                expense incurred by you or others for the
     pounds gross vehicle weight.                                                       loss    of   use,   withdrawal,     recall,
                                                                                        inspection,     repair.     replacement.
8.   Personal InjuryBroad Form
                                                                                        adjustment, removal or disposal of;
     a. SECTION I - COVERAGES, COVERAGE B
        - PERSONAL AND ADVERTISING INJURY                                               (1) "Your product";
        LIABILITY, Paragraph 2. Exclusions,                                             (2) "Your work"; or
        subparagraph e. is deleted.                                                     (3) "Impaired property";
     b. SECTION V - DEFINITIONS, Definition 14.                                         if such product, work, or property is
        “Personal    and       advertising      injur/                                  withdrawn or recalled from the market or
        subparagraph b. is replaced by the following:                                   from use by any person or organization
          b. Malicious     prosecution       or   abuse       of                        because of a known or suspected defect,
             process.                                                                   deficiency, inadequacy or dangerous
                                                                                        condition in it. but this exclusion does not
     c.   The following is added to SECTION V -
          DEFINITIONS, Definition 14. “Personal and                                     apply to "product recall expenses" that
                                                                                        you incur for the "covered recall" of "your
          advertising injury”;
                                                                                        product".
          “Discrimination" (unless insurance thereof is
                                                                                        However, this exception to the exclusion
          prohibited by law) that results in injury to the
                                                                                        does not apply to “product recall
          feelings or reputation of a natural person, but
          only if such “discrimination" is:                                             expenses” resulting solely from:
          (1) Not done intentionally by or at the                                       (4) Failure of any products to accomplish
              direction of:                                                                 their intended purpose;
                                                                                        (5) Breach of warranties of fitness,
              (a) The insured;
                                                                                            quality, durability or performance;
              (b) Any officer of the corporation,
                  director, stockholder, partner or                                      (6) Loss of customer approval, or any
                  member of the insured; and                                                 cost incurred to regain customer
                                                                                             approval;
          (2) Not directly or indirectly related to an
              "employee", not to the employment,                                         (7) Redistribution or replacement of
              prospective employment or termination of                                       "your product" which has been
              any person or persons by an insured.                                           recalled by like products or
                                                                                             substitutes;
     d. The following is added to SECTION V -
                                                                                         (8) Caprice or whim of the insured;
        DEFINITIONS:
                                                                                         (9) A condition likely to cause loss of
          “Discrimination”     means     the     unlawful
          treatment of individuals based upon race,                                          which any insured knew, or had
                                                                                             reason to know at the inception of
          color, ethnic origin, gender, religion, age, or
                                                                                             this insurance;
          sexual preference. “Discrimination” does not

421-29161214              Includes copyrighted material of Insurance Services Office. Inc., with its permission.         Page 3 of 5
                                                              Exhibit A
                                                                                                                  zC/W yiB39i^y U4 beiU4UJDb
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 202 of 300 PageID #: 214


             (10)Asbestos, including loss, damage or                                   expenses" to an amount that is less than
                 clean up resulting from asbestos or                                   the Product Recall Expense Each
                 asbestos containing materials;                                        Occurrence Limit, the remaining Product
             (11)Recall of "your products” that have                                   Recall Expense Aggregate Limit is the
                 no known or suspected defect solely                                   most that will be available for
                 because a known or suspected                                          reimbursement       of “product    recall
                 defect in another of "your products"                                  expenses" in connection with any other
                 has been found.                                                       defect or deficiency.
   b. The following is added to SECTION II -                                      7.    Product Recall Deductible
      WHO IS AN INSURED, Paragraph 3.                                                  We will only pay for the amount of
        COVERAGE A does not apply to "product                                          "product recall expenses" which are in
        recall expense" arising out of any withdrawal                                  excess of the $500 Product Recall
        or recall that occurred before you acquired or                                 Deductible.     The     Product     Recall
        formed the organization.                                                       Deductible applies separately to each
                                                                                       "covered recall". The limits of insurance
   c.   For the purposes of this endorsement only,                                     will not be reduced by the amount of this
        the following is added to SECTlOf^ III -                                       deductible.
        LIMITS OF INSURANCE:
                                                                                       We may, or will if required by law, pay all
        Product Recall          Expense         Limits       of                        or any part of any deductible amount, if
        Insurance                                                                      applicable. Upon notice of our payment
        1. The Limits of Insurance shown in the                                        of a deductible amount, you shall
           SUMMARY OF COVERAGES of this                                                promptly reimburse us for the part of the
           endorsement and rules stated below fix                                      deductible amount we paid.
           the most we will pay under this Product                                The Product Recall Expense Limits of
           Recall Expense Coverage regardless of                                  Insurance apply separately to each
           the number of:                                                         consecutive annual period and to any
             a.   Insureds:                                                       remaining period of less than 12 months,
                                                                                  starting with the beginning of the policy
             b. “Covered Recalls” initiated: or
                                                                                  period shown in the Declarations, unless the
             c.   Number     of        “your       products"                      policy period is extended after issuance for
                  withdrawn.                                                      an additional period of less than 12 months.
        2.   The Product Recall Expense Aggregate                                 In that case, the additional period will be
             Limit is the most we will reimburse you                              deemed part of the last preceding period for
             for the sum of all “product recall                                   the purposes of determining the Limits of
             expenses” incurred for all “covered                                  Insurance.
             recalls” initiated during the policy period.                    d. The following is added to SECTION IV -
        3.   The Product Recall Expense Each                                    COMMERCIAL        GENERAL     LIABILITY
             Occurrence Limit is the most we will pay                           CONDITIONS, Paragraph 2. Duties in the
             in connection with any one defect or                               Event of Occurrence, Offense, Claim or
             deficiency.                                                        Suit:
        4.   All "product recall expenses" in                                     You must take the following actions in the
             connection with substantially the same                               event of an actual or anticipated "covered
             general harmful condition will be deemed                             recall" that may result in "product recall
             to arise out of the same defect or                                   expense";
             deficiency    and     considered     one                             (1) Give us prompt notice of any discovery
             "occurrence".                                                            or notification that "your product" must be
        5.   Any amount reimbursed for “product                                       withdrawn or recalled, including a
             recall expenses” in connection with any                                  description of "your product" and the
             one "occurrence” will reduce the amount                                  reason for the withdrawal or recall; and
             of the Product Recall Expense Aggregate                              (2) Cease any further release, shipment,
             Limit available for reimbursement of                                     consignment or any other method of
             “product recall expenses" in connection                                  distribution of like or similar products until
             with any other defect or deficiency.                                     it has been determined that all such
        6.   If the Product Recall Expense Aggregate                                  products are free from defects that could
             Limit     has    been      reduced    by                                 be a cause of loss under this insurance.
             reimbursement     of    “product   recall

421-291612 14            Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 4 of 5
                                                             Exhibit A
                                                                     z/wymay^y
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 203 of 300 PageID #: U4
                                                                                 215e)eu4Ubb



   e. The following definitions are              added      to                   to this coverage as described in SECTION III
      SECTION V - DEFINITIONS:                                                   -LIMITS OF INSURANCE.
        "Covered recall," means a recall made                               b. SECTION III - LIMITS OF INSURANCE.
        necessary because you or a government                                  Paragraph 6. is replaced by the following:
        body has determined that a known or                                      6.   Subject to Paragraph 5. above. The
        suspected defect, deficiency, inadequacy, or                                  Damage to Premises Rented to You
        dangerous condition in "your product" has                                     Limit is the most we will pay under
        resulted or will result in "bodily injury" or                                 COVERAGE A for damages because of
        "property damage".                                                            "property damage" to any one premises
        "Product recall expense" means:                                               from fire, lightning, explosion, smoke and
                                                                                      leakage from fire protective systems to
        a.   Necessary and reasonable expenses for:
                                                                                      premises, while rented to you or
             (1) Communications, including radio or                                   temporarily occupied by you with
                 television announcements or printed                                  permission of the owner.
                 advertisements including stationery,
                 envelopes and postage;                                               The Damage to Premises Rented to You
                                                                                      Limit is the higher of; i
             (2) Shipping the recalled products from
                 any purchaser, distributor or user to                                a.    $1,000,000; or
                 the place or places designated by                                    b. The Damage to Premises Rented to
                 you;                                                                    You Limit shown in the Declarations.
             (3) Remuneration paid to your regular                                    This limit will apply to all damage caused
                 "employees" for necessary overtime;                                  by the same event, whether such
             (4) Hiring additional persons, other than                                damage results from fire, lightning,
                 your regular "employees";                                            explosion, smoke, leakage from fire
                                                                                      protective systems or any combination of
             (5) Expenses incurred by "employees"                                     any of these.
                 including transportation and ac­
                 commodations;                                              c.   SECTION IV - COMMERCIAL GENERAL
                                                                                 LIABILITY CONDITIONS, Paragraph 4.
             (6) Expenses to rent additional ware­                               Other Insurance, subparagraph b. Excess
                 house or storage space;                                         Insurance, item (a)(li) is replaced by the
             (7) Disposal of "your product”, but only                            following:
                 to the extent that specific methods of                          (il) That is fire, lightning, explosion, smoke
                 destruction     other    than    those                               or leakage from fire protective systems
                 employed for trash discarding or                                     insurance for premises rented to you or
                 disposal are required to avoid "bodily                               temporarily occupied by you with
                 injury" or “property damage” as a                                    permission of the owner; or
                 result of such disposal;
                                                                            d. SECTION V - DEFINITIONS, Definition 9.
             You incur exclusively for the purpose of                          "Insured contract", Paragraph a. is replaced
             recalling "your product”; and                                     by the following:
        b. Your lost profit resulting from such                                  a. A contract for a lease of premises.
           “covered recall”.                                                        However, that portion of the contract for
10. Property Damage Legal Liability - Broad                                         a lease of premises that indemnifies any
    Form                                                                            person or organization for damage by
                                                                                    fire, lightning, explosion, smoke or
   a.   SECTION 1 - COVERAGES, COVERAGE A
                                                                                    leakage from fire protective systems to
        - BODILY INJURY AND PROPERTY
                                                                                    premises while rented to you or
        DAMAGE LIABILITY, the last paragraph
                                                                                    temporarily occupied by you with
        (after the exclusions) is replaced by the
                                                                                    permission of the owner is not an
        following:
                                                                                    "insured contract".
        Exclusions c. through n. do not apply to
                                                                            e.   This coverage does not apply if Damage to
        damage by fire, lightning, explosion, smoke
                                                                                 Premises Rented to You is excluded either
        or leakage from fire protective systems to
                                                                                 by the provisions of the Coverage Part or by
        premises while rented to you or temporarily
                                                                                 endorsement.
        occupied by you with the permission of the
        owner. A separate limit of insurance applies
                ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.

421-29161214            Includes copyrighted material of Insurance Sen/ices Office, Inc., with its permission.       Page 5 of 5
                                                            Exhibit A
                                                                     z/w yiB3a:^y U4 fc>eu4UiJb
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 204 of 300 PageID #: 216


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 00 01 0413

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.          (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,             occurs during the policy period; and
duties and what is and is not covered.                        (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your”                 under Paragraph 1. of Section 11 - Who Is
refer to the Named Insured shown in the Declarations,             An Insured and no "employee" authorized
and any other person or organization qualifying as a              by you to give or receive notice of an
Named Insured under this policy. The words "we",                  "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                injury" or "property damage" had occurred,
insurance.                                                        in whole or in part. If such a listed insured
                                                                  or authorized "employee" knew, prior to the
The word "insured" means any person or organization
qualifying as such under Section II - Who Is An                   policy period, that the "bodily injury" or
                                                                  "property damage" occurred, then any
Insured.
                                                                  continuation, change or resumption of such
Other words and phrases that appear in quotation                  "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V -                  or after the policy period will be deemed to
Definitions.                                                      have been known prior to the policy period.
SECTION I - COVERAGES                                       c. "Bodily injury" or "property damage" which
COVERAGE A - BODILY INJURY AND PROPERTY                        occurs during the policy period and was not,
DAMAGE LIABILITY                                               prior to the policy period, known to have
                                                               occurred by any insured listed under
1. Insuring Agreement
                                                               Paragraph 1. of Section II - Who Is An Insured
    a. We will pay those sums that the insured                 or any "employee" authorized by you to give or
        becomes legally obligated to pay as damages            receive notice of an "occurrence" or claim,
        because of "bodily injury" or "property damage"        includes any continuation,         change or
        to which this insurance applies. We will have          resumption of that "bodily injury" or "property
        the right and duty to defend the insured against       damage" after the end of the policy period.
        any "suit" seeking those damages. However,
                                                            d. "Bodily injury" or "property damage" will be
        we will have no duty to defend the insured              deemed to have been known to have occurred
        against any "suit" seeking damages for "bodily
                                                                at the earliest time when any insured listed
        injury" or "property damage" to which this
                                                                under Paragraph 1. of Section II - Who Is An
        insurance does not apply. We may, at our
                                                                Insured or any "employee" authorized by you to
        discretion, investigate any "occurrence" and
                                                                give or receive notice of an "occurrence" or
        settle any claim or "suit" that may result. But:
                                                                claim;
       (1) The amount we will pay for damages is
                                                               (1) Reports all, or any part, of the "bodily injury"
            limited as described in Section III - Limits
                                                                    or "property damage" to us or any other
            Of Insurance; and
                                                                    insurer;
       (2) Our right and duty to defend ends when we
                                                               (2) Receives a written or verbal demand or
            have used up the applicable limit of
                                                                    claim for damages because of the "bodily
            insurance in the payment of judgments or
                                                                    injury" or "property damage"; or
            settlements under Coverages A or B or
            medical expenses under Coverage C.                 (3) Becomes aware by any other means that
                                                                    "bodily injury" or "property damage" has
        No other obligation or liability to pay sums or
                                                                    occurred or has begun to occur.
        perform acts or services is covered unless
        explicitly provided for under Supplementary         e. Damages because of "bodily injury" include
        Payments - Coverages A and B.                           damages claimed by any person or
                                                                organization for care, loss of services or death
    b. This insurance applies to "bodily injury" and
                                                                resulting at any time from the "bodily injury".
        "property damage" only if:
       (1) The "bodily injury" or "property damage" is
            caused by an "occurrence" that takes place
            in the "coverage territory";




CG 00 01 0413                         © Insurance Services
                                                   ExhibitOffice.
                                                            A Inc., 2012                            Page 1 of 16
                                                                     /i/w
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 205 of 300    yiaay^y
                                                                        PageID #: U4
                                                                                  217e>bU4ut)&




2. Exclusions                                                   This exclusion applies even if the claims
   This insurance does not apply to:                            against any insured allege negligence or other
                                                                wrongdoing in:
   a. Expected Or Intended Injury
                                                                    (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                     training or monitoring of others by that
      or intended from the standpoint of the insured.                   insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                (b) Providing       or failing     to    provide
      protect persons or property.                                      transportation with respect to any
                                                                        person that may be under the influence
   b. Contractual Liability                                             of alcohol;
      "Bodily injury" or "property damage" for which            if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                injury" or "property damage", Involved that
      reason of the assumption of liability in a                which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not            above.
      apply to liability for damages:
                                                                However, this exclusion applies only if you are
     (1) That the insured would have in the absence             In the business of manufacturing, distributing,
         of the contract or agreement; or                       selling, serving or furnishing alcoholic
      (2) Assumed in a contract or agreement that is            beverages. For the purposes of this exclusion,
           an "insured contract", provided the "bodily          permitting a person to bring alcoholic
           injury" or "property damage" occurs                  beverages on your premises, for consumption
           subsequent to the execution of the contract          on your premises, whether or not a fee is
           or agreement. Solely for the purposes of             charged or a license is required for such
           liability assumed In an "insured contract",          activity, is not by itself considered the business
           reasonable attorneys' fees and necessary             of selling, serving or furnishing alcoholic
           litigation expenses incurred by or for a party       beverages.
           other than an insured are deemed to be            d. Workers' Compensation And Similar Laws
           damages because of "bodily injury" or
           "property damage", provided:                         Any obligation of the insured under a workers'
                                                                compensation           disability   benefits      or
          (a) Liability to such party for, or for the cost      unemployment compensation law or any
                of, that party's defense has also been          similar law.
                assumed in the same "insured contract";
                and                                           e. Employer's Liability
         (b) Such attorneys' fees and litigation                 "Bodily injury" to:
                expenses are for defense of that party          (1) An "employee" of the insured arising out of
                against a civil or alternative dispute               and in the course of:
                resolution proceeding in which damages              (a) Employment by the insured; or
                to which this insurance applies are
                alleged.                                           (b) Performing duties related to the conduct
                                                                        of the insured’s business; or
   c. Liquor Liability
                                                                (2) The spouse, child, parent, brother or sister
       "Bodily injury" or "property damage" for which                of that "employee" as a consequence of
       any insured may be held liable by reason of:                  Paragraph (1) above.
      (1) Causing or contributing to the intoxication of         This exclusion applies whether the insured
           any person;                                           may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a              capacity and to any obligation to share
         person under the legal drinking age or                  damages with or repay someone else who
         under the Influence of alcohol; or                      must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating           This exclusion does not apply to liability
         to the sale, gift, distribution or use of               assumed by the insured under an "insured
         alcoholic beverages.                                    contract".




Page 2 of 16                           © Insurance Services
                                                    Exhibit Office,
                                                              A Inc., 2012                        CG 00 01 0413
                                                                     L(\N yiB^y^y U4 bbU4Ui)&
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 206 of 300 PageID #: 218



   f. Pollution                                                   (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                 on which any insured or any contractors
          out of the actual, alleged or threatened                    or subcontractors working directly or
          discharge, dispersal, seepage, migration,                   indirectly on any insured's behalf are
          release or escape of "pollutants":                          performing operations if the "pollutants"
                                                                      are brought on or to the premises, site
         (a) At or from any premises, site or location                or location in connection with such
               which is or was at any time owned or                   operations by such insured, contractor
               occupied by. or rented or loaned to, any               or    subcontractor.   However,      this
               insured. However, this subparagraph                    subparagraph does not apply to;
               does not apply to:
                                                                       (i) "Bodily injury" or "property damage"
               (i) "Bodily injury" if sustained within a                   arising out of the escape of fuels,
                   building and caused by smoke,                           lubricants or other operating fluids
                   fumes, vapor or soot produced by or                     which are needed to perform the
                   originating from equipment that is                      normal electrical,      hydraulic or
             I     used to heat, cool or dehumidify the                 1 mechanical functions necessary for
                   building, or equipment that is used to                  the operation of "mobile equipment"
                   heat water for personal use, by the                     or its parts, if such fuels, lubricants
                   building’s occupants or their guests;                   or other operating fluids escape from
             (ii) "Bodily injury" or "property damage"                     a vehicle part designed to hold, store
                   for which you may be held liable, if                    or receive them. This exception does
                   you are a contractor and the owner                      not apply if the "bodily injury" or
                   or lessee of such premises, site or                     "property damage" arises out of the
                   location has been added to your                         intentional discharge, dispersal or
                   policy as an additional insured with                    release of the fuels, lubricants or
                   respect to your ongoing operations                      other operating fluids, or if such
                   performed for that additional insured                   fuels, lubricants or other operating
                   at that premises, site or location and                  fluids are brought on or to the
                   such premises, site or location is not                  premises, site or location with the
                   and never was owned or occupied                         intent that they be discharged,
                   by, or rented or loaned to. any                         dispersed or released as part of the
                   insured, other than that additional                     operations being performed by such
                   insured; or                                             insured, contractor or subcontractor;
            (iii) "Bodily injury" or "property damage"                (ii) "Bodily injury" or "property damage"
                   arising out of heat, smoke or fumes                     sustained within a building and
                   from a "hostile fire";                                  caused by the release of gases,
                                                                           fumes or vapors from materials
        (b) At or from any premises, site or location
                                                                           brought into that building in
               which is or was at any time used by or
                                                                           connection with operations being
               for any insured or others for the
                                                                           performed by you or on your behalf
               handling, storage, disposal, processing
                                                                           by a contractor or subcontractor; or
               or treatment of waste;
                                                                     (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time                                  arising out of heat, smoke or fumes
             transported, handled, stored, treated,
                                                                           from a "hostile fire".
             disposed oT or processed as waste by
             or for:                                              (e) At or from any premises, site or location
                                                                       on which any insured or any contractors
             (i) Any insured; or
                                                                       or subcontractors working directly or
            (ii) Any person or organization for whom                   indirectly on any insured's behalf are
                 you may be legally responsible; or                    performing operations if the operations
                                                                       are to test for, monitor, clean up.
                                                                       remove, contain, treat, detoxify or
                                                                       neutralize, or in any way respond to, or
                                                                       assess the effects of, "pollutants".




CG 00 01 0413                          © Insurance Services
                                                    ExhibitOffice.
                                                             A Inc., 2012                          Page 3 of 16
                                                                     z/w yittay^y 04 bbU4Ut)t)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 207 of 300 PageID #: 219



     (2) Any loss, cost or expense arising out of              (5) "Bodily injury" or "property damage" arising
          any:                                                      out of:
         (a) Request, demand, order or statutory or                (a) The operation of machinery or
             regulatory requirement that any insured                   equipment that is attached to. or part of,
             or others test for, monitor, clean up,                    a land vehicle that would qualify under
             remove, contain, treat, detoxify or                       the definition of "mobile equipment" if it
             neutralize, or in any way respond to, or                  were not subject to a compulsory or
             assess the effects of, "pollutants": or                   financial responsibility law or other
        (b) Claim or suit by or on behalf of a                          motor vehicle insurance law where it is
                                                                        licensed or principally garaged; or
             governmental authority for damages
             because of testing for, monitoring,                  (b) The operation of any of the machinery
             cleaning up, removing, containing,                       or equipment listed in Paragraph f.(2) or
             treating, detoxifying or neutralizing, or in             f.(3) of the definition of "mobile
             any way responding to, or assessing the                  equipment".
             effects of, "pollutants".                      h., Mobile Equipment
         However, this paragraph does not apply to              "Bodily injury" or "property damage" arising out
         liability for damages because of "property             of:
         damage" that the insured would have in the
         absence of such request, demand, order or             (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such               an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                       loaned to any insured; or
         governmental authority.                               (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                  in practice for. or while being prepared for,
                                                                    any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out              or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or      i. War
      watercraft owned or operated by or rented or              "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation             caused, arising, directly or indirectly, out of:
      and "loading or unloading".                              (1) War. including undeclared or civil war;
      This exclusion applies even if the claims                (2) Warlike action by a military force, including
      against any insured allege negligence or other                action in hindering or defending against an
      wrongdoing in the supervision, hiring,                        actual or expected attack, by any
      employment, training or monitoring of others by               government, sovereign or other authority
      that insured, if the "occurrence" which caused                using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or              (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or              power, or action taken by governmental
      watercraft that is owned or operated by or                    authority in hindering or defending against
      rented or loaned to any insured.                              any of these.
      This exclusion does not apply to:                     j. Damage To Property
     (1) A watercraft while ashore on premises you              "Property damage" to:
         own or rent;                                          (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                       any costs or expenses incurred by you. or
                                                                    any other person, organization or entity, for
        (a) Less than 26 feet long; and                             repair,      replacement.       enhancement,
        (b) Not being used to carry persons or                      restoration or maintenance of such property
             properly for a charge;                                 for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                  injury to a person or damage to another's
         to. premises you own or rent, provided the                 property;
         "auto" is not owned by or rented or loaned            (2) Premises you sell, give away or abandon, if
         to you or the insured;                                     the "property damage" arises out of any
     (4) Liability assumed under any "insured                       part of those premises;
         contract" for the ownership, maintenance or           (3) Property loaned to you;
         use of aircraft or watercraft: or




Page 4 of 16                          © Insurance Services
                                                   Exhibit Office.
                                                             A Inc., 2012                       CG 00 01 0413
                                                                     z/w
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 208 of 300   yia^y^y
                                                                       PageID  #: U4
                                                                                  220e6U4ut>b




     (4) Personal property in the care, custody or               This exclusion does not apply to the loss of use
         control of the insured;                                 of other property arising out of sudden and
     (5) That particular part of real property on                accidental physical Injury to "your product" or
         which you or any contractors or                         "your work" after it has been put to its intended
         subcontractors working directly or indirectly           use.
         on your behalf are performing operations, if         n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those               Property
         operations: or                                           Damages claimed for any loss, cost or
     (6) That particular part of any property that                expense incurred by you or others for the loss
         must be restored, repaired or replaced                   of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                      replacement, adjustment, removal or disposal
         performed on it.                                         of:
      Paragraphs (1), (3) and (4) of this exclusion do           (1) "Your product";
      not apply to "property damage" (other than                 (2) "Your work": or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a            (3) "Impaired property":
      period of seven or fewer consecutive days. A               if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage              or recalled from the market or from use by any
      To Premises Rented To You as described in                  person or organization because of a known or
      Section III - Limits Of Insurance.                         suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply             dangerous condition in it.
      if the premises are "your work" and were never          o. Personal And Advertising Injury
      occupied, rented or held for rental by you.                "Bodily injury" arising out of "personal and
       Paragraphs (3), (4), (5) and (6) of this                  advertising injury".
       exclusion do not apply to liability assumed            p. Electronic Data
       under a sidetrack agreement.
                                                                 Damages arising out of the loss of, loss of use
       Paragraph (6) of this exclusion does not apply            of, damage to, corruption of, inability to access,
       to "property damage" included in the "products-           or inability to manipulate electronic data.
       completed operations hazard".
                                                                 However, this exclusion does not apply to
   k. Damage To Your Product                                     liability for damages because of "bodily injury".
       "Property damage" to "your product" arising out            As used in this exclusion, electronic data
       of it or any part of it.                                   means information, facts or programs stored as
    l. Damage To Your Work                                        or on, created or used on, or transmitted to or
       "Property damage" to "your work" arising out of            from computer software, including systems and
       it or any part of it and included in the "products-        applications software, hard or floppy disks. CD-
       completed operations hazard".                              ROMs. tapes, drives, cells, data processing
                                                                  devices or any other media which are used
       This exclusion does not apply if the damaged               with electronically controlled equipment.
       work or the work out of which the damage
       arises was performed on your behalf by a               q. Recording And Distribution Of Material Or
       subcontractor.                                             Information In Violation Of Law
  m. Damage To Impaired Property Or Property                      "Bodily injury" or "property damage" arising
     Not Physically Injured                                       directly or indirectly out of any action or
                                                                  omission that violates or is alleged to violate;
     "Property damage" to "impaired property" or
     property that has not been physically injured,             (1) The Telephone Consumer Protection Act
     arising out of;                                                  (TCPA), including any amendment of or
                                                                      addition to such law;
    (1) A defect, deficiency, inadequacy or
         dangerous condition in "your product" or               (2) The CAN-SPAM Act of 2003, including any
         "your work"; or                                              amendment of or addition to such law;
    (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
         on your behalf to perform a contract or                      any amendment of or addition to such law,
         agreement in accordance with its terms.                      including the Fair and Accurate Credit
                                                                      Transactions Act (FACTA); or




CG 00 01 0413                          © Insurance Services
                                                    Exhibit Office,
                                                               A Inc., 2012                          Page 5 of 16
                                                                                                z/'w yiBay^y U4 bbU4Ut)t)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 209 of 300 PageID #: 221



      (4) Any federal, state or local statute,             2. Exclusions
          ordinance or regulation, other than the             This insurance does not apply to;
          TCPA, CAN-SPAM Act of 2003 or FCRA
          and their amendments and additions, that            a. Knowing Violation Of Rights Of Another
          addresses, prohibits, or limits the printing,          "Personal and advertising injury" caused by or
          dissemination      disposal,       collecting,         at the direction of the insured with the
          recording,     sending,         transmitting,          knowledge that the act would violate the rights
          communicating or distribution of material or           of another and would inflict "personal and
          information.                                           advertising injury".
   Exclusions c. through n. do not apply to damage            b. Material Published With Knowledge Of
   by fire to premises while rented to you or                    Falsity
   temporarily occupied by you with permission of the            "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this          oral or written publication, in any manner, of
   coverage as described in Section HI - Limits Of               material, if done by or at the direction of the
   insurance.                                                    insured with knowledge of its falsity.      ^
COVERAGE B - PERSONAL AND ADVERTISING                         c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                 "Personal and advertising injury" arising out of
1. Insuring Agreement                                            oral or written publication, in any manner, of
   a. We will pay those sums that the insured                    material whose first publication took place
       becomes legally obligated to pay as damages               before the beginning of the policy period.
       because of "personal and advertising injury" to        d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against               "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                 a criminal act committed by or at the direction
       we will have no duty to defend the insured                 of the insured.
       against any "suit" seeking damages for                 e. Contractual Liability
       "personal and advertising injury" to which this
                                                                  "Personal and advertising injury" for which the
       insurance does not apply. We may, at our                   insured has assumed liability in a contract or
       discretion, investigate any offense and settle             agreement. This exclusion does not apply to
       any claim or "suit" that may result. But;
                                                                  liability for damages that the insured would
      (1) The amount we will pay for damages is                   have in the absence of the contract or
           limited as described in Section Mi - Limits            agreement.
           Of Insurance; and
                                                               f. Breach Of Contract
      (2) Our right and duty to defend end when we
                                                                  "Personal and advertising injury" arising out of
           have used up the applicable limit of
                                                                  a breach of contract, except an implied
           insurance in the payment of judgments or
                                                                  contract to use another's advertising idea in
           settlements under Coverages A or B or
                                                                  your "advertisement".
           medical expenses under Coverage C.
                                                              g. Quality Or Performance Of Goods - Failure
       No other obligation or liability to pay sums or
                                                                 To Conform To Statements
       perform acts or services is covered unless
       explicitly provided for under Supplementary               "Personal and advertising injury" arising out of
       Payments - Coverages A and B.                             the failure of goods, products or services to
                                                                 conform with any statement of quality or
   b. This insurance applies to "personal and
                                                                 performance made in your "advertisement".
       advertising injury" caused by an offense arising
       out of your business but only if the offense was       h. Wrong Description Of Prices
       committed in the "coverage territory" during the          "Personal and advertising injury" arising out of.
       policy period.                                            the wrong description of the price of goods,
                                                                 products or services stated in your
                                                                 "advertisement".




Page 6 of 16                          © Insurance Services
                                                   ExhibitOffice,
                                                            A Inc., 2012                         CG 00 01 0413
                                                                                              Z/'W 9183929 U4 bbU4Ui58
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 210 of 300 PageID #: 222



   i. Infringement Of Copyright, Patent,                   n. Pollution-related
      Trademark Or Trade Secret                                Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of        (1) Request, demand, order or statutory or
      the Infringement of copyright,            patent,            regulatory requirement that any insured or
      trademark, trade secret or other intellectual                others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                  contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include            any way respond to, or assess the effects
      the use of another's advertising idea in your                of, "pollutants"; or
      "advertisement".
                                                              (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                    governmental authority for damages
      infringement, in your "advertisement", of                    because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                            up,      removing.    containing, treating,
   j. Insureds In Media And Internet Type                          detoxifying or neutralizing, or in any way
      Businesses                                                   responding to, or assessing the effects of,
      "Personal and advertising injury" 'committed by              "pollutants".                      I
      an insured whose business is;                        o. War
     (1) Advertising, broadcasting, publishing or              "Personal and advertising injury", however
           telecasting;                                        caused, arising, directly or indirectly, out of;
     (2) Designing or determining content of web              (1) War, including undeclared or civil war;
           sites for others; or                               (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                    action in hindering or defending against an
           service provider.                                       actual or expected attack, by any
                                                                   government, sovereign or other authority
      However, this exclusion does not apply to
      Paragraphs 14.a., b. and c. of "personal and                 using military personnel or other agents; or
      advertising injury" under the Definitions               (3) Insurrection, rebellion, revolution, usurped
      section.                                                     power, or action taken by governmental
                                                                   authority in hindering or defending against
      For the purposes of this exclusion, the placing
      of frames, borders or links, or advertising, for             any of these.
      you or others anywhere on the Internet, is not       p. Recording And Distribution Of Material Or
      by itself, considered the business of                    Information In Violation Of Law
      advertising,   broadcasting,     publishing   or         "Personal and advertising injury" arising
      telecasting.                                             directly or indirectly out of any action or
  k. Electronic Chatrooms Or Bulletin Boards                   omission that violates or is alleged to violate;
      "Personal and advertising injury" arising out of        (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                 (TCPA). including any amendment of or
      insured hosts, owns, or over which the insured               addition to such law;
      exercises control.                                      (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                       amendment of or addition to such law;
      Product                                                 (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of            any amendment of or addition to such law.
      the unauthorized use of another's name or                   including the Fair and Accurate Credit
      product in your e-mail address, domain name                 Transactions Act (FACTA); or
      or metatag, or any other similar tactics to             (4) Any federal, state or local statute,
      mislead another's potential customers.                      ordinance or regulation, other than the
  m. Pollution                                                    TCPA. CAN-SPAM Act of 2003 or FCRA
      "Personal and advertising injury" arising out of            and their amendments and additions, that
      the actual, alleged or threatened discharge,                addresses, prohibits, or limits the printing,
      dispersal, seepage, migration, release or                   dissemination,     disposal        collecting,
                                                                  recording,      sending.        transmitting,
      escape of "pollutants" at any time.
                                                                  communicating or distribution of material or
                                                                  information.




CG 00 01 04 13                       © Insurance Services
                                                  Exhibit Office,
                                                            A Inc., 2012                          Page 7 of 16
                                                                     zmyi«3y^y U4 6bU4u&b
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 211 of 300 PageID #: 223



COVERAGE C - MEDICAL PAYMENTS                                 d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                            To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                  any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:          are payable or must be provided under a
                                                                 workers’ compensation or disability benefits
      (1) On premises you own or rent;                           law or a similar law.
      (2) On ways next to premises you own or rent;           e. Athletics Activities
          or
                                                                 To a person injured while practicing, instructing
      (3) Because of your operations;                            or participating in any physical exercises or
      provided that:                                             games, sports, or athletic contests.
         (a) The accident takes place in the                  f. Products-Completed Operations Hazard
             "coverage territory" and during the policy          Included within the "products-completed
             period;                                             operations hazard".
        (b) The expenses are^ incurred and reported           g. Coverage A Exclusions |
             to us within one year of the date of the
             accident; and                                       Excluded under Coverage A.
        (c) The      injured   person     submits to       SUPPLEMENTARY PAYMENTS - COVERAGES A
             examination, at our expense, by               AND B
             physicians of our choice as often as we       1. We will pay, with respect to any claim we
             reasonably require.                              investigate or settle, or any "suit" against an
   b. We will make these payments regardless of               insured we defend:
       fault. These payments will not exceed the              a. All expenses we incur.
       applicable limit of insurance. We will pay             b. Up to $250 for cost of bail bonds required
       reasonable expenses for:                                  because of accidents or traffic law violations
      (1) First aid administered at the time of an               arising out of the use of any vehicle to which
           accident;                                             the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical. X-ray and                 do not have to furnish these bonds.
           dental    services,   including   prosthetic       c. The cost of bonds to release attachments, but
           devices; and                                          only for bond amounts within the applicable
      (3) Necessary          ambulance,        hospital,         limit of insurance. We do not have to furnish
           professional nursing and funeral services.            these bonds.
2. Exclusions                                                 d. All reasonable expenses incurred by the
                                                                 insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                 investigation or defense of the claim or "suit",
   a. Any Insured                                                including actual loss of earnings up to $250 a
                                                                 day because of time off from work.
      To any insured, except "volunteer workers".
                                                              e. All court costs taxed against the insured in the
   b. Hired Person
                                                                 "suit". However, these payments do not include
      To a person hired to do work for or on behalf of           attorneys' fees or attorneys’ expenses taxed
      any insured or a tenant of any insured.                    against the insured.
   c. Injury On Normally Occupied Premises                    f. Prejudgment interest awarded against the
      To a person injured on that part of premises               insured on that part of the judgment we pay. If
      you own or rent that the person normally                   we make an offer to pay the applicable limit of
      occupies.                                                  insurance, we will not pay any prejudgment
                                                                 interest based on that period of time after the
                                                                 offer.




Page 8 of 16                       . © Insurance Services
                                                  Exhibit Office.
                                                            A Inc.. 2012                         CG.00P1 0413
                                                                                                 ^/'wyiwyi^y U4 6bU4Ubt)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 212 of 300 PageID #: 224



   g. All interest on the full amount of any judgment           So long as the above conditions are met,
       that accrues after entry of the judgment and             attorneys’ fees incurred by us in the defense of
       before we have paid, offered to pay, or                  that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that         incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.             incurred by the indemnitee at our request will be
                                                                paid        as       Supplementary     Payments.
   These payments will not reduce the limits of
                                                                Notwithstanding the provisions of Paragraph
   insurance.
                                                                2.b.(2) of Section I - Coverage A - Bodily Injury
2. If we defend an insured against a "suit" and an              And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party           not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of      and "property damage" and will not reduce the
   the following conditions are met;                            limits of insurance.
   a. The "suit" against the indemnitee seeks                   Our obligation to defend an insured's indemnitee
      damages for which the insured has assumed                 and to pay for attorneys’ fees and necessary
      the liability of the indemnitee in a contract or          litigation expenses as Supplementary Payments
      agreement that is an "insured contract";                  ends when we have used up the applicable limit of
   b. This insurance applies to such liability                  insurance in the payment of judgments or
      assumed by the insured;                                   settlements or the conditions set forth above, or
                                                                the terms of the agreement described in
   c. The obligation to defend, or the cost of the
                                                                Paragraph f. above, are no longer met.
      defense of, that indemnitee, has also been
      assumed by the insured in the same "insured            SECTION li - WHO IS AN INSURED
      contract";                                             1. If you are designated in the Declarations as;
   d. The allegations in the "suit" and the information         a. An individual, you and your spouse are
      we know about the "occurrence" are such that                  insureds, but only with respect to the conduct
      no conflict appears to exist between the                      of a business of which you are the sole owner.
      interests of the insured and the interests of the
                                                                b. A partnership or joint venture, you are an
      indemnitee;
                                                                   insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                     their spouses are also insureds, but only with
      conduct and control the defense of. that                     respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the              c. A limited liability company, you are an insured.
      insured and the indemnitee; and                              Your members are also insureds, but only with
                                                                   respect to the conduct of your business. Your
    f. The indemnitee;                                             managers are insureds, but only with respect
       (1) Agrees in writing to;                                   to their duties as your managers.
           (a) Cooperate with us in the investigation,          d. An organization other than a partnership, joint
               settlement or defense of the "suit";                venture or limited liability company, you are an
                                                                   insured. Your "executive officers" and directors
          (b) Immediately send us copies of any
                                                                   are insureds, but only with respect to their
               demands, notices, summonses or legal
                                                                   duties as your officers or directors. Your
               papers received in connection with the
                                                                   stockholders are also insureds, but only with
               "suit";
                                                                   respect to their liability as stockholders.
           (c) Notify any other insurer whose coverage
                                                                e. A trust, you are an insured. Your trustees are
               is available to the indemnitee; and
                                                                   also insureds, but only with respect to their
          (d) Cooperate with us with respect to                    duties as trustees.
               coordinating other applicable insurance
               available to the indemnitee; and
       (2) Provides us with written authorization to;
           (a) Obtain records and other information
               related to the "suit"; and
           (b) Conduct and control the defense of the
               indemnitee in such "suit".




CG00 01 0413                            © Insurance Services
                                                     ExhibitOffice,
                                                              A Inc., 2012                           Page 9 of 16
                                                                     z:m 9183929 U4 b5U4U8b
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 213 of 300 PageID #: 225



2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing               temporary custody of your property if you die,
       duties related to the conduct of your business,             but only:
       or your "employees", other than either your                (1) With respect to liability arising out of the
       "executive officers" (if you are an organization               maintenance or use of that property; and
       other than a partnership, joint venture or limited         (2) Until your legal representative has been
       liability company) or your managers (if you are                 appointed.
       a limited liability company), but only for acts
       within the scope of their employment by you or          d. Your legal representative if you die, but only
       while performing duties related to the conduct              with respect to duties as such. That
       of your business. However, none of these                    representative will have all your rights and
       "employees" or "volunteer workers" are                      duties under this Coverage Pail.
       insureds for:                                        3. Any organization you newly acquire or form, other
      (1) "Bodily injury" or "personal and advertising         than a partnership, joint venture or limited liability
           injury":                                            company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
          (a) To you. to your partners or members (if          Insured if there is no other similar insurance
                you are a partnership or joint venture),       available to that organization. However;
                to your members (if you are a limited
                liability company), to a co-"employee"         a. Coverage under this provision is afforded only
                while in the course of his or her                  until the 90th day after you acquire or form the
                employment or performing duties related            organization or the end of the policy period,
                to the conduct of your business, or to             whichever is earlier;
                your other "volunteer workers" while           b. Coverage A does not apply to "bodily injury" or
                performing duties related to the conduct          "property damage" that occurred before you
                of your business:                                 acquired or formed the organization; and
          (b) To the spouse, child, parent, brother or         c. Coverage B does not apply to "personal and
                sister of that co-"employee" or                   advertising injury" arising out of an offense
                "volunteer worker" as a consequence of            committed before you acquired or formed the
                Paragraph (1)(a) above;                           organization.
          (c) For which there Is any obligation to          No person or organization is an insured with respect
              share damages with or repay someone           to the conduct of any current or past partnership, joint
              else who must pay damages because of          venture or limited liability company that is not shown
              the injury described in Paragraph (1)(a)      as a Named Insured in the Declarations.
              or (b) above: or                              SECTION III - LIMITS OF INSURANCE
         (d) Arising out of his or her providing or         1. The Limits of Insurance shown in the Declarations
              failing to provide professional health            and the rules below fix the most we will pay
              care services.                                    regardless of the number of:
      (2) "Property damage" to property:                        a. insureds;
          (a) Owned, occupied or used by;                       b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control            bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer              pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                               because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                   included in the "products-completed operations
      "volunteer worker"), or any organization while              hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                                      Exhibit
                                      © Insurance Services   A Inc., 2012
                                                           Office,                                  CG 00 01 0413
                                                                                               Z/W yia392y U4 fc)bU4Ut)b
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 214 of 300 PageID #: 226



3. The Products-Completed Operations Aggregate                 (3) The nature and location of any injury or
   Limit is the most we will pay under Coverage A for                 damage arising out of the "occurrence" or
   damages because of "bodily injury" and "property                   offense.
   damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
   operations hazard".                                           any insured, you must:
4. Subject to Paragraph 2. above, the Personal And             (1) Immediately record the specifics of the
   Advertising Injury Limit is the most we will pay                   claim or "suit" and the date received; and
   under Coverage B for the sum of all damages
   because of ail "personal and advertising injury"             (2) Notify us as soon as practicable.
   sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                notice of the claim or "suit" as soon as
   applies, the Each Occurrence Limit is the most we             practicable.
   will pay for the sum of:                                  c. You and any other involved insured must:
   a. Damages under Coverage A; and                             (1) Immediately send us copies of any
    b. IMedical expenses under Coverage C                          i demands, notices, summonses or legal
                                                                      papers received in connection with the
    because of all "bodily injury" and "property                      claim or "suit";
    damage" arising out of any one "occurrence".
                                                                (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                       information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                 (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                      settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                  the "suit"; and
    while rented to you or temporarily occupied by you          (4) Assist us, upon our request, in the
    with permission of the owner.                                     enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                         person or organization which may be liable
    Expense Limit is the most we will pay under                       to the insured because of injury or damage
    Coverage C for all medical expenses because of                    to which this insurance may also apply.
    "bodily injury" sustained by any one person.             d. No insured will, except at that insured’s own
The Limits of Insurance of this Coverage Part apply              cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to              obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting            first aid, without our consent.
with the beginning of the policy period shown in the      3. Legal Action Against Us
Declarations, unless the policy period is extended           No person or organization has a right under this
after issuance for an additional period of less than 12      Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes        a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                          a "suit" asking for damages from an insured; or
SECTION IV - COMMERCIAL GENERAL LIABILITY                    b. To sue us on this Coverage Part unless all of
CONDITIONS                                                       its terms have been fully complied with.
1. Bankruptcy                                                A person or organization may sue us to recover on
                                                             an agreed settlement or on a final judgment
   Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
   insured's estate will not relieve us of our               damages that are not payable under the terms of
   obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence. Offense,               applicable limit of insurance. An agreed settlement
   Claim Or Suit                                             means a settlement and release of liability signed
   a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
       as practicable of an "occurrence" or an offense       claimant's legal representative.
       which may result in a claim. To the extent
       possible, notice should include:
      (1) How, when and where the "occurrence" or
          offense took place;
      (2) The names and addresses of any injured
           persons and witnesses; and




CG00 01 0413                                      Exhibit
                                      ©Insurance Services    A Inc., 2012
                                                          Office,                                 Page 11 of 16
                                                                     L(\N yitt^y^y U4 bbU4Ut>t)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 215 of 300 PageID #: 227



4. Other Insurance                                                    (3) When this insurance is excess over other
                                                                          insurance, we will pay only our share of the
   If other valid and collectible insurance is available
   to the insured for a loss we cover under                               amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                            sum of:
   obligations are limited as follows:                                     (a) The total amount that all such other
   a. Primary Insurance                                                         insurance would pay for the loss in the
                                                                                absence of this insurance; and
       This insurance is primary except when
       Paragraph b. below applies. If this insurance is                   (b) The total of all deductible and self-
       primary, our obligations are not affected unless                         insured amounts under all that other
       any of the other insurance is also primary.                              insurance.
       Then, we will share with all that other                        (4) We will share the remaining loss, if any,
       insurance by the method described in                                 with any other insurance that is not
       Paragraph c. below.                                                  described in this Excess Insurance
                                                                            provision and was not bought specifically to
   b. Excess Insurance
                                                            I               apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                                     shown in the Declarations of this Coverage
         (a) Any of the other insurance, whether                            Part.
              primary, excess, contingent or on any                c. Method Of Sharing
              other basis:
                                                                       If all of the other insurance permits contribution
              (I) That is Fire. Extended Coverage,                     by equal shares, we will follow this method
                  Builder's Risk, Installation Risk or                 also. Under this approach each insurer
                  similar coverage for "your work";                    contributes equal amounts until it has paid its
             (il) That is Fire insurance for premises                  applicable limit of insurance or none of the loss
                  rented to you or temporarily                         remains, whichever comes first.
                  occupied by you with permission of                  If any of the other insurance does not permit
                  the owner;                                          contribution by equal shares, we will contribute
            (iii) That is insurance purchased by you                  by limits. Under this method, each insurer’s
                  to cover your liability as a tenant for             share is based on the ratio of its applicable
                  "property damage" to premises                       limit of insurance to the total applicable limits of
                  rented to you or temporarily                        insurance of all insurers.
                  occupied by you with permission of            5. Premium Audit
                  the owner; or
                                                                   a. We will compute all premiums for this
            (Iv) If the loss arises out of the                        Coverage Part in accordance with our rules
                  maintenance or use of aircraft,                     and rates.
                  "autos" or watercraft to the extent not
                  subject to Exclusion g. of Section I -           b. Premium shown in this Coverage Part as
                  Coverage A - Bodily Injury And                      advance premium is a deposit premium only.
                  Property Damage Liability.                          At the close of each audit period we will
                                                                      compute the earned premium for that period
         (b) Any other primary insurance available to                 and send notice to the first Named Insured.
              you covering liability for damages                      The due date for audit and retrospective
              arising out of the premises or                          premiums is the date shown as the due date
              operations, or the products and                         on the bill. If the sum of the advance and audit
              completed operations, for which you                     premiums paid for the policy period is greater
              have been added as an additional                        than the earned premium, we will return the
              insured.                                                excess to the first Named Insured.
      (2) When this insurance is excess, we will have              c. The first Named Insured must keep records of
          no duty under Coverages A or B to defend                    the information we need for premium
          the insured against any "suit" if any other                 computation, and send us copies at such times
          insurer has a duty to defend the insured                    as we may request.
          against that "suit". If no other insurer
          defends, we will undertake to do so, but we           6. Representations
          will be entitled to the insured's rights                 By accepting this policy, you agree:
          against all those other insurers.                        a. The statements in the Declarations              are
                                                                      accurate and complete;




Page 12 of 16                          © Insurance Services
                                                    ExhibitOffice,
                                                             A Inc., 2012                               CG00 01 0413
                                                                     z/w y 1 a3y2y U4 bbU4Ut)t>
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 216 of 300 PageID #: 228



   b. Those     statements   are     based           upon        However, "auto" does not include "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies;                                               Canada;
   a. As If each Named Insured were the only                     b. International waters or airspace, but only if the
       Named Insured; and                                           injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
       is made or "suit" is brought.                                in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
                                                                    damage arises out of;                           '
   To Us
   If the insured has rights to recover all or part of               (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                          the territory described in Paragraph a.
   Part, those rights are transferred to us. The                         above;
   insured must do nothing after loss to impair them.                (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                      the territory described in Paragraph a.
   transfer those rights to us and help us enforce                       above, but is away for a short time on your
   them.                                                                 business; or
9. When We Do Not Renew                                              (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                      that take place through the Internet or
   will mail or deliver to the first Named Insured                       similar electronic means of communication;
   shown in the Declarations written notice of the                 provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                     damages is determined in a "suit" on the merits, in
   expiration date.                                                the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient        a settlement we agree to.
   proof of notice.                                           5.   "Employee"       includes a      "leased worker".
                                                                   "Employee" does not include a "temporary
SECTION V - DEFINITIONS
                                                                   worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6.   "Executive officer" means a person holding any of
   market segments about your goods, products or                   the officer positions created by your charter,
   services for the purpose of attracting customers or             constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:                document.
   a. Notices that are published include material             7.   "Hostile fire" means one which becomes
       placed on the Internet or on similar electronic             uncontrollable or breaks out from where it was
       means of communication; and                                 intended to be.
   b. Regarding web sites, only that part of a web            8.   "Impaired property" means tangible property, other
       site that is about your goods, products or                  than "your product" or "your work", that cannot be
       services for the purposes of attracting                     used or is less useful because:
       customers or supporters is considered an                    a. It incorporates "your product" or "your work"
       advertisement.                                                  that is known or thought to be defective,
                                                                       deficient, inadequate or dangerous; or
2. "Auto" means:
   a. A land motor vehicle, trailer or semitrailer                 b. You have failed to fulfill the terms of a contract
      designed for travel on public roads, including                   or agreement;
      any attached machinery or equipment; or                      if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                  repair, replacement, adjustment or removal of
      compulsory or financial responsibility law or                "your product" or "your work" or your fulfilling the
      other motor vehicle insurance law where it is                terms of the contract or agreement.
      licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services
                                                     Exhibit Office,
                                                               A Inc., 2012                             Page 13 of 16
                                                                     z/w yi
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 217 of 300 PageID #: U4
                                                                                 229bbU4Ut)b




9. "Insured contract" means:                                 10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,               a labor leasing firm under an agreement between
        that portion of the contract for a lease of              you and the labor leasing firm, to perform duties
        premises that indemnifies any person or                  related to the conduct of your business. "Leased
        organization for damage by fire to premises              worker” does not Include a "temporary worker".
        while rented to you or temporarily occupied by       11."Loading or unloading" means the handling of
        you with permission of the owner is not an               property:
        "insured contract":                                      a. After it is moved from the place where it is
   b. A sidetrack agreement;                                         accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                   watercraft or "auto";
        connection with construction or demolition               b. While it is in or on an aircraft, watercraft or
        operations on or within 50 feet of a railroad;               "auto": or
   d. An obligation, as required by ordinance, to                c. While it is being moved from an aircraft,
        indemnify a municipality, except in connection               watercraft or "auto" to the place where it is
        with work for a municipality;          I                     finally delivered;                      I
   e. An elevator maintenance agreement;                         but "loading or unloading” does not include the
    f. That part of any other contract or agreement              movement of property by means of a mechanical
        pertaining to your business (including an                device, other than a hand truck, that is not
        indemnification of a municipality in connection          attached to the aircraft, watercraft or "auto".
        with work performed for a municipality) under        12."Mobile equipment" means any of the following
        which you assume the tort liability of another           types of land vehicles, including any attached
        party to pay for "bodily injury" or "property            machinery or equipment:
        damage" to a third person or organization. Tort         a. Bulldozers, farm machinery, forklifts and other
        liability means a liability that would be imposed          vehicles designed for use principally off public
        by law in the absence of any contract or                   roads;
        agreement.
                                                                b. Vehicles maintained for use solely on or next to
        Paragraph f. does not include that part of any             premises you own or rent;
        contract or agreement:
                                                                c. Vehicles that travel on crawler treads;
       (1) That indemnifies a railroad for "bodily injury"
            or "property damage" arising out of                 d. Vehicles, whether self-propelled or not.
            construction or demolition operations, within          maintained primarily to provide mobility to
            50 feet of any railroad property and                   permanently mounted:
            affecting any railroad bridge or trestle,              (1) Power cranes, shovels, loaders, diggers or
            tracks, road-beds, tunnel, underpass or                     drills; or
            crossing;                                              (2) Road construction or resurfacing equipment
      (2) That indemnifies an architect, engineer or                    such as graders, scrapers or rollers;
           surveyor for injury or damage arising out of:        e. Vehicles not described in Paragraph a., b., c.
          (a) Preparing, approving, or failing to                   or d. above that are not self-propelled and are
              prepare or approve, maps, shop                        maintained primarily to provide mobility to
              drawings, opinions, reports, surveys,                 permanently attached equipment of the
              field orders, change orders or drawings               following types:
              and specifications; or                               (1) Air compressors, pumps and generators,
         (b) Giving directions or instructions, or                      including    spraying,  welding,      building
              failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
              cause of the injury or damage; or                         and well servicing equipment; or
      (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
           engineer or surveyor, assumes liability for                 raise or lower workers;
           an injury or damage arising out of the               f. Vehicles not described in Paragraph a., b., c.
           insured's rendering or failure to render                 or d. above maintained primarily for purposes
           professional services, including those listed            other than the transportation of persons or
           in (2) above and supervisory, inspection,                cargo.
           architectural or engineering activities.




Page 14 of 16                          © Insurance Services
                                                    Exhibit Office,
                                                              A Inc.. 2012                          CG 00 01 04 13
                                                                     z/'w
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 218 of 300    yiaaaiiy
                                                                       PageID   #: U4
                                                                                   230bbU4Ubb




       However, self-propelled vehicles with the          16."Products-completed operations hazard":
       following types of permanently attached               a. Includes all "bodily injury" and "property
       equipment are not "mobile equipment" but will             damage" occurring away from premises you
       be considered "autos":                                    own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                      "your work" except:
         (a) Snow removal;                                      (1) Products that are still in your physical
                                                                    possession; or
         (b) Road maintenance, but not construction
             or resurfacing; or                                 (2) Work that has not yet been completed or
          (c) Street cleaning;                                       abandoned. However, "your work" will be
                                                                     deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                 following times:
           on automobile or truck chassis and used to
           raise or lower workers; and                              (a) When all of the work called for in your
                                                                         contract has been completed.
      (3) Air compressors, pumps and generators,
          including spraying, [welding, building                   (b) When all of the work ^to be done at the
          cleaning, geophysical exploration, lighting                  job site has been completed if your
          and well servicing equipment.                                contract calls for work at more than one
                                                                       job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory             (c) When that part of the work done at a job
    or financial responsibility law or other motor                     site has been put to its intended use by
                                                                       any person or organization other than
    vehicle insurance law where it is licensed or
    principally garaged. Land vehicles subject to a                    another contractor or subcontractor
    compulsory or financial responsibility law or other                working on the same project.
    motor vehicle Insurance law are considered                      Work that may need service, maintenance,
    "autos".                                                        correction, repair or replacement, but which
13. "Occurrence" means an accident, including                       is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                completed.
    the same general harmful conditions.                     b. Does not include "bodily injury" or "property
14."Personal and advertising injury" means injury,               damage" arising out of:
   including consequential "bodily injury", arising out        (1) The transportation of property, unless the
   of one or more of the following offenses;                        injury or damage arises out of a condition in
   a. False arrest, detention or imprisonment:                      or on a vehicle not owned or operated by
                                                                    you, and that condition was created by the
   b. Malicious prosecution;                                        "loading or unloading" of that vehicle by any
   c. The wrongful eviction from, wrongful entry into,              insured;
       or invasion of the right of private occupancy of         (2) The existence of tools, uninstalled
       a room, dwelling or premises that a person                   equipment or abandoned or unused
       occupies, committed by or on behalf of its                   materials; or
       owner, landlord or lessor;
                                                                (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                classification, listed in the Declarations or in
       material that slanders or libels a person or                 a policy Schedule, states that products-
       organization or disparages a person's or                     completed operations are subject to the
       organization’s goods, products or services;                  General Aggregate Limit.
   e. Oral or written publication, in any manner, of      17."Property damage" means:
       material that violates a person's right of
       privacy:                                              a. Physical injury to tangible property, including
                                                                all resulting loss of use of that property. All
    f. The use of another's advertising idea in your            such loss of use shall be deemed to occur at
       "advertisement"; or                                      the time of the physical injury that caused it; or
   g. Infringing upon another's copyright, trade dress       b. Loss of use of tangible property that is not
       or slogan in your "advertisement".                       physically injured. All such loss of use shall be
15."Pollutants" mean any solid, liquid, gaseous or              deemed to occur at the time of the
   thermal irritant or contaminant, including smoke,            "occurrence" that caused it.
   vapor, soot, fumes, acids, alkalis, chemicals and         For the purposes of this insurance, electronic data
   waste. Waste includes materials to be recycled,           is not tangible property.
   reconditioned or reclaimed.



CG 00 01 0413                         © Insurance Services
                                                   ExhibitOffice.
                                                            A Inc., 2012                            Page 15 of 16
                                                                         yiB;3yiiy U4 bbU4Ut)b
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 219 of 300 PageID   #: 231



   As used in this definition, electronic data means          b. Includes;
   information, facts or programs stored as or on,              (1) Warranties or representations made at any
   created or used on. or transmitted to or from                     time with respect to the fitness, quality,
   computer software, including systems and                          durability, performance or use of "your
   applications software, hard or floppy disks, CD-                  product": and
   ROMs. tapes, drives, cells, data processing
   devices or any other media which are used with               (2) The providing of or failure to provide
   electronically controlled equipment.                              warnings or instructions.
18."Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
   because of "bodily injury", "property damage" or              property rented to or located for the use of
   "personal and advertising injury" to which this               others but not sold.
   insurance applies are alleged. "Suit" includes;        22. "Your work";
   a. An arbitration proceeding in which such                a. Means;
       damages are claimed and to which the insured            (1) Work or operations performed by you or on
       must submit or does submit with our consent;                your behalf; and |
       or
                                                               (2) Materials, parts or equipment furnished in
   b. Any other alternative dispute resolution                     connection with such work or operations.
       proceeding in which such damages are
       claimed and to which the insured submits with         b. Includes:
       our consent.                                            (1) Warranties or representations made at any
19.'Temporary worker" means a person who Is                         time with respect to the fitness, quality,
   furnished to you to substitute for a permanent                   durability, performance or use of "your
   "employee" on leave or to meet seasonal or short­                work": and
   term workload conditions.                                    (2) The providing of or failure to provide
20. "Volunteer worker” means a person who is not                    warnings or instructions.
   your "employee", and who donates his or her work
   and acts at the direction of and within the scope of
   duties determined by you, and is not paid a fee,
   salary or other compensation by you or anyone
   else for their work performed for you.
21. "Your product";
   a. Means;
      (1) Any goods or products, other than real
          property, manufactured, sold, handled,
          distributed or disposed of by;
         (a) You;
         (b) Others trading under your name; or
         (c) A person or organization whose
              business or assets you have acquired;
              and
      (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.




Page 16 of 16                        © Insurance Services
                                                  ExhibitOffice,
                                                           A Inc., 2012                        CGOO 01 04 13
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 220 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               07 232
                                                                                  6604055


 POLICY NUMBER: Z7W9183929 07                                              COMMERCIAL GENERAL LIABILITY
                                                                                          CG 04 35 12 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EMPLOYEE BENEFITS LIABILITY COVERAGE
                       THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.
                        PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.


This endorsement modifies Insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE

                                                                    Each Employee
       Coverage                   Limit Of Insurance                  Deductible                 Premium
 Employee Benefits       $1,000,000          each employee       $1,000                  $535
 Programs                $2,000,000          aggregate
 Retroactive Date:       06/21/2007
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to Section I - Coverages:                   No other obligation or liability to pay sums
   COVERAGE - EMPLOYEE BENEFITS                                       or perform acts or services is covered un­
                                                                      less explicitly provided for under Supple­
   LIABILITY
                                                                      mentary Payments.
   1. Insuring Agreement
                                                                  b. This insurance applies to damages only if:
      a. We will pay those sums that the insured
                                                                     (1) The act, error or omission, is negligently
          becomes legally obligated to pay as dam­
          ages because of any act, error or omission,                    committed in the "administration" of your
          of the insured, or of any other person for                     "employee benefit program";
          whose acts the insured is legally liable, to               (2) The act, error or omission, did not take
          which this insurance applies. We will have                     place before the Retroactive Date, if
          the right and duty to defend the insured                       any, shown in the Schedule nor after the
          against any "suit" seeking those damages.                      end of the policy period; and
          However, we will have no duty to defend                    (3) A "claim" for damages, because of an
          the insured against any "suit" seeking dam­                    act, error or omission, is first made
          ages to which this insurance does not ap­                      against any insured, in accordance with
          ply. We may, at our discretion, investigate                    Paragraph c. below, during the policy
          any report of an act, error or omission and                    period or an Extended Reporting Period
          settle any "claim" or "suit" that may result.                  we provide under Paragraph F. of this
          But:                                                           endorsement.
         (1) The amount we will pay for damages is                c. A "claim" seeking damages will be deemed
              limited as described in Paragraph D.                   to have been made at the earlier of the fol­
              {Section III - Limits Of Insurance); and               lowing times:
         (2) Our right and duty to defend ends when                  (1) When notice of such "claim" is received
             we have used up the applicable limit of                     and recorded by any insured or by us,
             insurance in the payment of judgments                       whichever comes first; or
             or settlements.




   CG 04 35 12 07                             © ISOExhibit   A Inc., 2^06
                                                    Properties,                                     . Page1_of.6
   Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 221 of 300 PageID #:
                                                                      Z7W9183929 07 233
                                                                                    6604055



        (2) When we make settlement in            accor­      f. Workers’ Compensation And Similar
            dance with Paragraph a. above.                       Laws
         A "claim" received and recorded by the in­              Any "claim" arising out of your failure to
         sured within 60 days after the end of the               comply with the mandatory provisions of
         policy period will be considered to have                any workers’ compensation, unemployment
         been received within the policy period, if no           compensation Insurance, social security or
         subsequent policy is available to cover the             disability benefits law or any similar law.
         claim.                                               g. ERISA
      d. All "claims" for damages made by an "em­                Damages for which any insured is liable
         ployee" because of any act. error or omis­              because of liability imposed on a fiduciary
         sion. or a series of related acts, errors or            by      the Employee Retirement Income Secu­
         omissions, including damages claimed by                 rity Act of 1974, as now or hereafter
         such "employee’s" dependents and benefi­                amended, or by any similar federal, state or
         ciaries, will be deemed to have been made               local laws.
         at the time the first of those "claims" is
         made against any insured.                            h. Available Benefits
2. Exclusions                                                    Any "claim" for benefits to the extent that
                                                                 such benefits are available, with reasonable
  This insurance does not apply to:                              effort and cooperation of the insured, from
   a. Dishonest, Fraudulent, Criminal Or Malicious               the applicable funds accrued or other col­
      Act                                                        lectible insurance.
      Damages arising out of any intentional, dis­            i. Taxes, Fines Or Penalties
      honest, fraudulent, criminal or malicious act,             Taxes, fines or penalties, including those
      error or omission, committed by any in­                    imposed under the Internal Revenue Code
      sured, including the willful or reckless viola­            or any similar state or local law.
      tion of any statute.
                                                              j. Employment-Related Practices
   b. Bodily Injury, Property Damage, Or
      Personal And Advertising Injury                            Damages arising out of wrongful termina­
                                                                 tion of employment, discrimination, or other
      "Bodily injury", "property damage"      or "per­           employment-related practices.
      sonal and advertising injury".
                                                           B. For the purposes of the coverage provided by this
   c. Failure To Perform A Contract                           endorsement:
      Damages arising out of failure of perform­              1. All references to Supplementary Payments -
      ance of contract by any insurer.                           Coverages A and B are replaced by Supple­
  d. Insufficiency Of Funds                                      mentary Payments - Coverages A, B and Em­
      Damages arising out of an insufficiency of                 ployee Benefits Liability.
      funds to meet any obligations under any                 2. Paragraphs 1.b. and 2. of the Supplementary
      plan included in the "employee benefit pro­                Payments provision do not apply.
      gram".                                               C. For the purposes of the coverage provided by this
   e. Inadequacy Of Performance Of                            endorsement. Paragraphs 2. and 4. of Section li -
      Investment/Advice Given With Respect                    Who Is An Insured are replaced by the following;
      To Participation                                        2. Each of the following is also an insured;
      Any "claim" based upon;                                    a. Each of your "employees" who is or was
     (1) Failure of any investment to perform;                      authorized to administer your "employee
     (2) Errors in providing information on         past            benefit program".
         performance of investment vehicles: or                  b. Any persons, organizations or "employees"
                                                                    having proper temporary authorization to
     (3) Advice given to any person with respect
         to that person's decision to participate or                administer your "employee benefit program"
                 to participate in any plan included in             if you die, but only until your legal represen­
         not
         the "employee benefit program".                            tative is appointed.




Page 2 of 6                                         ExhibitInc.,
                                            © ISO Properties, A 2006                              CG 04 35 12 07      □
  Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 222 of 300 PageID #:
                                                                     Z7W9183929 07 234
                                                                                   6604055


       c. Your legal representative if you die. but only               The Limits of Insurance of this endorsement
          with respect to duties as such. That repre­                  apply separately to each consecutive annual
          sentative will have all your rights and duties               period and to any remaining period of less than
          under this Endorsement.                                      12 months, starting with the beginning of the
   3. Any organization you newly acquire or form,                      policy period shown in the Declarations of the
      other than a partnership, joint venture or limited               policy to which this endorsement is attached,
      liability company, and over which you maintain                   unless the policy period is extended after issu­
      ownership or majority interest, will qualify as a                ance for an additional period of less than 12
      Named Insured if no other similar insurance                      months. In that case, the additional period will
      applies to that organization. However;                           be deemed part of the last preceding period for
                                                                       purposes of determining the Limits Of Insur­
       a. Coverage under this provision is afforded                    ance.
          only until the 90th day after you acquire or
          form the organization or the end of the pol­              2. Deductible
          icy period, whichever is earlier.                            a. Our obligation to pay damages on behalf of
       b. Coverage under this provision does not                          the insured applies only to the amount of
   .      apply to any act, error or omission that was                    damages in excess of the deductible
          committed before you acquired or formed            i            amount stated in the Schedule as applica­
          the organization.                                               ble to Each Employee. The limits of insur­
                                                                          ance shall not be reduced by the amount of
D. For the purposes of the coverage provided by this                      this deductible.
   endorsement. Section III - Limits Of insurance
   is replaced by the following:                                       b. The deductible amount stated in the Sched­
                                                                          ule applies to all damages sustained by any
   1. Limits Of Insurance                                                 one "employee", including such "em­
       a. The Limits of Insurance shown in the                            ployee’s" dependents and beneficiaries,
          Schedule and the rules below fix the most                       because of all acts, errors or omissions to
          we will pay regardless of the number of:                        which this insurance applies.
         (1) Insureds;                                                 c. The terms of this insurance, including those
                                                                          with respect to:
         (2) "Claims" made or "suits” brought;
                                                                         (1) Our right and duty to defend any "suits"
         (3) Persons      or    organizations     making
                                                                             seeking those damages; and
             "claims" or bringing "suits";
                                                                         (2) Your duties, and the duties of any other
         (4) Acts, errors or omissions; or                                   involved insured, in the event of an act,
         (5) Benefits included in your          "employee                    error or omission, or "claim"
             benefit program".
                                                                          apply irrespective of the application of the
       b. The Aggregate Limit is the most we will pay                     deductible amount.
           for all damages because of acts, errors or                  d. We may pay any part or all of the deducti­
           omissions negligently committed in the
                                                                          ble amount to effect settlement of any
           "administration" of your "employee benefit
                                                                          "claim" or "suit" and, upon notification of the
           program".
                                                                          action taken, you shall promptly reimburse
       c. Subject to the Aggregate Limit, the Each                        us for such part of the deductible amount as
           Employee Limit is the most we will pay for                     we have paid.
           all damages sustained by any one "em­
                                                                 E. For the purposes of the coverage provided by this
           ployee", including damages sustained by                  endorsement. Conditions 2. and 4. of Section IV -
           such "employee’s" dependents and benefi­
                                                                    Commercial General Liability Conditions are
           ciaries, as a result of;
                                                                    replaced by the following;
          (1) An act. error or omission; or
                                                                    2. Duties In The Event Of An Act, Error Or
         (2) A series of related acts, errors or omis­                 Omission, Or "Claim" Or "Suit"
             sions
                                                                       a. You must see to it that we are notified as
          negligently committed in the "administra­                       soon as practicable of an act, error or omis­
          tion" of your "employee benefit program".                       sion which may result in a "claim". To the
          However, the amount paid under this en­                         extent possible, notice should include;
          dorsement shall not exceed, and will be                        (1) What the act, error or omission was and
          subject to, the limits and restrictions that                       when it occurred: and
          apply to the payment of benefits in any plan
          included in the "employee benefit program".




CG 04 35 12 07                                       ExhibitInc.,
                                             © ISO Properties, A 2006                                        Page 3 of 6    □
  Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 223 of 300
                                                                     Z7WPageID
                                                                         9183929 #:
                                                                                 07 235
                                                                                    6604055


        (2) The names and addresses of anyone                     b. Excess Insurance
            who may suffer damages as a result of                      (1) This insurance is excess over any of the
            the act, error or omission.                                    other insurance, whether primary, ex­
      b. If a "claim" is made or "suit" is brought                         cess, contingent or on any other basis
         against any insured, you must:                                    that is effective prior to the beginning of
        (1) Immediately record the specifics of the                        the policy period shown in the Schedule
            "claim" or "suit" and the date received;                       of this insurance and that applies to an
            and                                                            act, error or omission on other than a
                                                                           claims-made basis, if;
        (2) Notify us as soon as practicable.
                                                                           (a) No Retroactive Date is shown in the
         You must see to it that we receive written                              Schedule of this insurance: or
         notice of the "claim" or "suir as soon as
                                                                          (b) The other insurance has a policy
         practicable.
                                                                                 period which continues after the Ret­
      c. You and any other involved insured must:                                roactive Date shown in the Schedule
        (1) Immediately send us copies of any                                    of this insurance.
            demands, notices, summonses or legal                       (2) When this insurance is excess, wei will
            papers received In connection with the                          have no duty to defend the insured
            "claim" or "suit";                                              against any "suit" if any other insurer
        (2) Authorize us to obtain records and other                        has a duty to defend the insured against
            information;                                                    that "suit". If no other insurer defends,
                                                                            we will undertake to do so, but we will
         (3) Cooperate with us in the investigation or
                                                                            be entitled to the insured’s rights against
             settlement of the "claim" or defense
                                                                            all those other insurers.
             against the "suit"; and
                                                                       (3) When this insurance is excess over
        (4) Assist us. upon our request, in the en­
                                                                           other insurance, we will pay only our
             forcement of any right against any per­
                                                                           share of the amount of the loss, if any,
             son or organization which may be liable
                                                                           that exceeds the sum of the total
             to the insured because of an act, error                       amount that all such other insurance
             or omission to which this insurance may
                                                                           would pay for the loss in absence of this
             also apply.
                                                                           insurance; and the total of all deductible
      d. No insured will, except at that insured's own                     and self-insured amounts under all that
          cost, voluntarily make a payment, assume                         other insurance.
          any obligation or incur any expense without                  (4) We will share the remaining loss, if any,
          our consent.
                                                                           with any other insurance that is not de­
   4. Other Insurance                                                      scribed in this Excess Insurance provi­
      If other valid and collectible insurance is avail­                   sion and was not bought specifically to
      able to the insured for a loss we cover under                        apply in excess of the Limits of Insur­
      this endorsement, our obligations are limited as                     ance shown in the Schedule of this en­
      follows:                                                             dorsement.
      a. Primary Insurance                                        c. Method Of Sharing
         This insurance is primary except when                         If all of the other insurance permits contri­
         Paragraph b. below applies. If this insur­                    bution by equal shares, we will follow this
         ance is primary, our obligations are not af­                  method also. Under this approach each in­
         fected unless any of the other insurance is                   surer contributes equal amounts until it has
         also primary. Then, we will share with all                    paid its applicable limit of insurance or none
         that other insurance by the method de­                        of the loss remains, whichever comes first.
         scribed in Paragraph c. below.                                If any of the other insurance does not per­
                                                                       mit contribution by equal shares, we will
                                                                       contribute by limits. Under this method,
                                                                       each insurer’s share is based on the ratio of
                                                                       its applicable limits of insurance to the total
                                                                       applicable limits of insurance of all insurers.




Page 4 of 6                                         ExhibitInc.,
                                            © ISO Properties. A 2006                                 -CG 04 35 12 07      □
  Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 224 of 300
                                                                     27WPageID
                                                                         9183929 #:
                                                                                 07 236
                                                                                    6604055



F. For the purposes of the coverage provided by this             The Extended Reporting Period endorsement
   endorsement, the following Extended Reporting                 applicable to this coverage shall set forth the
   Period provisions are added, or, if this endorse­             terms, not inconsistent with this Section, appli­
   ment is attached to a claims-made Coverage Part,              cable to the Extended Reporting Period, includ­
   replaces any similar Section in that Coverage Part:           ing a provision to the effect that the insurance
   EXTENDED REPORTING PERIOD                                     afforded for "claims" first received during such
                                                                 period is excess over any other valid and col­
   1. You will have the right to purchase an Ex­                 lectible insurance available under policies in
      tended Reporting Period, as described below.               force after the Extended Reporting Period
      if:                                                        starts.
      a. This endorsement is canceled or not re­              4. If the Extended Reporting Period is in effect,
         newed; or                                               we will provide an extended reporting period
      b. We renew or replace this endorsement with               aggregate limit of insurance described below,
         insurance that;                                         but only for claims first received and recorded
                                                                 during the Extended Reporting Period.
            (1) Has a Retroactive Date later than the
                date shown in the Schedule of this en­           The extended reporting period aggregate limit
                dorsement; or                '                   of insurance will be equal to the dollar amount
                                                                 shown in the Schedule of this endorsement
         (2) Does not apply to an act, error or omis­
                                                                 under Limits of Insurance.
             sion on a claims-made basis.
                                                                 Paragraph D.1.b. of this endorsement will be
   2. The Extended Reporting Period does not ex­
                                                                 amended accordingly. The Each Employee
      tend the policy period or change the scope of
                                                                 Limit shown in the Schedule will then continue
      coverage provided. It applies only to "claims"             to apply as set forth in Paragraph D.1.c.
      for acts, errors or omissions that were first
      committed before the end of the policy period        G. For the purposes of the coverage provided by this
      but not before the Retroactive Date, if any,            endorsement, the following definitions are added
      shown in the Schedule. Once in effect, the Ex­          to the Definitions Section;
      tended Reporting Period may not be canceled.            1. "Administration" means:
   3. An Extended Reporting Period of five years is              a. Providing information to "employees", in­
      available, but only by an endorsement and for                 cluding their dependents and beneficiaries,
      an extra charge.                                              with respect to eligibility for or scope of
      You must give us a written request for the en­                "employee benefit programs";
      dorsement within 60 days after the end of the              b. Handling records in connection with the
      policy period. The Extended Reporting Period                  "employee benefit program"; or
      will not go into effect unless you pay the addi­
      tional premium promptly when due.                          c. Effecting, continuing or terminating any
                                                                    "employee’s" participation in any benefit in­
      We will determine the additional premium in                   cluded in the "employee benefit program".
      accordance with our rules and rates. In doing
                                                                 However, "administration" does not include
      so, we may take into account the following;
                                                                 handling payroll deductions.
      a. The "employee benefit programs" insured;
                                                              2. "Cafeteria plans" means plans authorized by
      b. Previous types and amounts of insurance;                applicable law to allow employees to elect to
      c. Limits of insurance available under this                pay for certain benefits with pre-tax dollars.
         endorsement for future payment of dam­               3. "Claim" means any demand, or "suit", made by
         ages; and                                               an "employee" or an "employee’s" dependents
      d. Other related factors.                                  and beneficiaries, for damages as the result of
                                                                 an act, error or omission.
      The additional premium will not exceed 100%
      of the annual premium for this endorsement.




CG 04 35 12 07                                     ExhibitInc.,
                                           © ISO Properties, A 2006                                   Page 5 of 6    □
  Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 225 of 300 PageID #:
                                                                     Z7W9183929 07 237
                                                                                   6604055



   4. "Employee benefit program" means a program               e. Any other similar benefits designated in the
      providing some or all of the following benefits             Schedule or added thereto by endorse­
      to "employees", whether provided through a                  ment.
      "cafeteria plan" or otherwise;                     H. For the purposes of the coverage provided by this
      a. Group life insurance; group accident or            endorsement, Definitions 5. and 18. in the Defini­
         health insurance; dental, vision and hearing       tions Section are replaced by the following:
         plans; and flexible spending accounts; pro­        5. "Employee" means a person actively em­
         vided that no one other than an "employee"            ployed, formerly employed, on leave of ab­
         may subscribe to such benefits and such               sence or disabled, or retired. "Employee" in­
         benefits are made generally available to              cludes a "leased worker". "Employee" does not
         those "employees" who satisfy the plan’s              include a "temporary workei"'.
         eligibility requirements;
                                                           18. "Suit" means a civil proceeding in which dam­
      b. Profit sharing plans, employee savings                ages because of an act, error or omission to
         plans, employee stock ownership plans,                which this insurance applies are alleged. "Suit"
         pension plans and stock subscription plans,           includes;
         provided that no one other than an "em­
         ployee" may subscribe to such benefits and            a. An arbitration proceeding in which such
         such benefits are made generally available                damages are claimed and to which the in­
         to all "employees" who are eligible under                 sured must submit or does submit with our
         the plan for such benefits;                               consent; or
      c. Unemployment insurance, social security               b. Any other alternative dispute resolution
         benefits, workers' compensation and dis­                  proceeding in which such damages are
         ability benefits;                                         claimed and to which the insured submits
                                                                   with our consent.
      d. Vacation plans, including buy and sell pro­
         grams; leave of absence programs, includ­
         ing military, maternity, family, and civil
         leave; tuition assistance plans; transporta­
         tion and health club subsidies; and




Page 6 of 6                                      ExhibitInc.,
                                         © ISO Properties, A 2006                              CG 04 35 12 07     □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 226 of 300 PageID #: 238


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 06 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION - ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY - WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.p. of Section I - Coverage A -
   Bodily Injury And Property Damage Liability is                   As used in this exclusion, electronic data
   replaced by the following:                                       means information, facts or programs
   2. Exclusions                                                    stored as or on, created or used on, or
      This insurance does not apply to:                             transmitted to or from computer software,
                                                                    including    systems      and     applications
      p. Access Or Disclosure Of Confidential Or                    software, hard or floppy disks, CD-ROMs,
         Personal Information And Data-related                      tapes, drives, cells, data processing
         Liability                                                  devices or any other media which are used
          Damages arising out of:                                   with electronically controlled equipment.
         (1) Any access to or disclosure of any           B. The following is added to Paragraph 2.
             person's or organization's confidential or      Exclusions of Section I        Coverage B -
             personal information, including patents,        Persona] And Advertising Injury Liability:
             trade secrets, processing methods,              2. Exclusions
             customer lists, financial information,
             credit    card    information,     health          This insurance does not apply to:
             information or any other type of                   Access Or Disclosure Of Confidential Or
             nonpublic information; or                          Personal Information
         (2) The loss of. loss of use of, damage to,            "Personal and advertising injury" arising out of
             corruption of, inability to ■ access, or           any access to or disclosure of any person's or
             inability to manipulate electronic data.           organization's    confidential   or     personal
         This exclusion applies even if damages are             information, including patents, trade secrets,
         claimed for notification costs, credit                 processing methods, customer lists, financial
         monitoring expenses, forensic expenses,                information, credit card information, health
         public relations expenses or any other loss,           information or any other type of nonpublic
         cost or expense incurred by you or others              information.
         arising out of that which is described in              This exclusion applies even if damages are
         Paragraph (1) or (2) above.                            claimed for notification costs, credit monitoring
         However, unless Paragraph (1) above                    expenses, forensic expenses, public relations
         applies, this exclusion does not apply to              expenses or any other loss, cost or expense
         damages because of "bodily injury".                    incurred by you or others arising out of any
                                                                access to or disclosure of any person's or
                                                                organization's     confidential   or    personal
                                                                information.
                                                                                                     Page 1 of 1




CG21 06 05 14                                     ExhibitOffice.
                                     © Insurance Services  A Inc., 2013
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 227 of 300 PageID #: 239


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily             Exclusions of Section I - Coverage B - Per­
   injury And Property Damage Liability:                     sonal And Advertising Injury Liability:
   This insurance does not apply to:                         This insurance does not apply to;
   "Bodily injury" to:                                       "Personal and advertising injury" to:
  (1) A person arising out of any:                           (1) A person arising out of any:
     (a) Refusal to employ that person;                         (a) Refusal to employ that person;
     (b) Termination of that person's employment;               (b) Termination of that person's employment;
         or                                                         or
      (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
           acts or omissions, such as coercion, demo­                acts or omissions, such as coercion, demo­
           tion, evaluation, reassignment, discipline,               tion. evaluation, reassignment, discipline,
           defamation, harassment, humiliation, dis­                 defamation, harassment, humiliation, dis­
           crimination or malicious prosecution di­                  crimination or malicious prosecution di­
           rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of        (2) The spouse, child, parent, brother or sister of
       that person as a consequence of "bodily injury"           that person as a consequence of "personal and
       to that person at whom any of the employment-             advertising injury" to that person at whom any
       related practices described in Paragraphs (a),            of the employment-related practices described
       (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies;                                    This exclusion applies:
  (1) Whether the injury-causing event described in          (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before             Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em­                 employment, during employment or after em­
      ployment of that person;                                   ployment of that person;
  (2) Whether the insured may be liable as an em­            (2) Whether the insured may be liable as an em­
      ployer or in any other capacity; and                       ployer or in any other capacity; and
  (3) To any obligation to share damages with or             (3) To any obligation to share damages with or
      repay someone else who must pay damages                    repay someone else who must pay damages
      because of the injury.                                     because of the injury.




CG 21 47 12 07                                   Exhibit A
                                          © ISO Properties. Inc., 2006                               Page 1 of 1     □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 228 of 300 PageID #: 240


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 67 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.        B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I - Coverage A - Bodily              Exclusions of Section I - Coverage B - Per­
   Injury And Property Damage Liability:                      sonal And Advertising Injury Liability:
   2. Exclusions                                              2. Exclusions
      This insurance does not apply to:                          This insurance does not apply to:
      Fungi Or Bacteria                                          Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which              a. "Personal and advertising injury” which
         would not have occurred, in whole or in part,              would not have taken place, in whole or in
         but for the actual, alleged or threatened in­              part, but for the actual, alleged or threat­
         halation of, ingestion of, contact with, expo­             ened inhalation of, ingestion of, contact
         sure to, existence of. or presence of. any                 with, exposure to, existence of, or presence
         "fungi" or bacteria on or within a building or             of any "fungi" or bacteria on or within a
         structure, including its contents, regardless              building or structure, including its contents,
         of whether any other cause, event, material                regardless of whether any other cause,
         or product contributed concurrently or in any              event, material or product contributed con­
         sequence to such injury or damage.                         currently or in any sequence to such injury.
      b. Any loss, cost or expenses arising out of the           b. Any loss, cost or expense arising out of the
         abating, testing for, monitoring, cleaning up,             abating, testing for. monitoring, cleaning up.
         removing, containing, treating, detoxifying,               removing, containing, treating, detoxifying,
         neutralizing, remediating or disposing of. or              neutralizing, remediating or disposing of, or
         in any way responding to, or assessing the                 In any way responding to, or assessing the
         effects of, "fungi" or bacteria, by any insured            effects of. "fungi" or bacteria, by any insured
         or by any other person or entity.                          or by any other person or entity.
      This exclusion does not apply to any "fungi" or      C. The following definition is added to the Definitions
      bacteria that are, are on, or are contained in, a       Section:
      good or product intended for bodily consump­            "Fungi" means any type or form of fungus, includ­
      tion.                                                   ing mold or mildew and any mycotoxins, spores,
                                                              scents or byproducts produced or released by
                                                              fungi.




CG 21 67 12 04                                    Exhibit Inc.,
                                           © ISO Properties. A 2003                                   Page 1 of 1     □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 229 of 300 PageID #: 241


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 73 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
  'UNDERGROUND STORAGE TANK POLICY             >


A. The following exclusion is added:                                b. The act is a violent act or an act that is
                                                                        dangerous to human life, property or
   This insurance does not apply to:
                                                                        infrastructure and is committed by an
   TERRORISM                                                            individual or individuals as part of an effort
   "Any injury or damage" arising, directly             or              to coerce the civilian population of the
   indirectly, out of a "certified act of terrorism".                   United States or to influence the policy or
                                                                        affect the conduct of the United States
B. The following definitions are added:                                 Government by coercion.
   1. For the purposes of this endorsement, "any
                                                             C. The terms and limitations of any terrorism
      injury or damage" means any injury or damage
                                                                exclusion, or the inapplicability or omission of a
      covered under any Coverage Part to which this
                                                                terrorism exclusion, do not serve to create
      endorsement is applicable, and includes but is
                                                                coverage for injury or damage that is otherwise
      not limited to "bodily injury", "property
                                                                excluded under this Coverage Part.
      damage", "personal and advertising injury",
      "injury" or "environmental damage" as may be
      defined in any applicable Coverage Part.
   2. "Certified act of terrorism" means an act that is
      certified by the Secretary of the Treasury, in
      accordance with the provisions of the federal
      Terrorism Risk Insurance Act, to be an act of
      terrorism pursuant to such Act. The criteria
      contained in the Terrorism Risk Insurance Act
      for a "certified act of terrorism" include the
      following:
      a. The act resulted in insured losses in excess
          of $5 million in the aggregate, attributable to
           all types of insurance subject to the
          Terrorism Risk Insurance Act; and
                                                                                                         Page 1 of 1




CG 21 73 01 15                                     ExhibitOffice.
                                       © Insurance Services A Inc., 2014
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 230 of 300 PageID #: 242


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 96 03 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,         6. The following exclusion Is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily                Exclusions of Section I - Coverage B - Per­
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
      This insurance does not apply to:                             This insurance does not apply to:
      Silica Or Siljca-Related Dust                                 Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part, out          a. "Personal and advertising injury" arising, in
          of the actual, alleged, threatened or sus­                   whole or in part, out of the actual, alleged,
          pected inhalation of. or ingestion of, "silica"              threatened or suspected inhalation of. in­
          or "silica-related dust".                                    gestion of, contact with, exposure to, exis­
      b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
          part, out of the actual, alleged, threatened                 related dust".
          or suspected contact with, exposure to. ex­               b. Any loss, cost or expense arising, in whole
          istence of, or presence of. "silica" or "silica-             or in part, out of the abating, testing for,
          related dust".                                               monitoring, cleaning up. removing, contain­
      c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme­
          or in part, out of the abating, testing for,                 diating or disposing of, or in any way re­
          monitoring, cleaning up. removing, contain­                  sponding to or assessing the effects of,
          ing, treating, detoxifying, neutralizing, reme­              "silica" or "silica-related dust", by any in­
          diating or disposing of. or in any way re­                   sured or by any other person or entity.
          sponding to or assessing the effects of,           C. The following definitions are added to the Defini­
          "silica" or "silica-related dusf, by any in­          tions Section:
          sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                   crystalline, amorphous and impure forms), sil­
                                                                   ica particles, silica dust or silica compounds.
                                                                2. "Silica-related dust" means a mixture or combi­
                                                                   nation of silica and other dust or particles.




CG 21 96 03 05                                      Exhibit Inc.,
                                             © ISO Properties. A 2004                                    Page 1 of 1     □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 231 of 300 PageID #:
                                                                   Z7W9183929 00 243
                                                                                 6604055


POL[CY NUMBER; Z7W 9183929 00                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 24 07 01 96

       TfflS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PRODUCTS/COMPLETED OPERATIONS HAZARD
                       REDEFINED
This endorsement modifies insurance provided under the foilowing:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                        SCHEDULE
Description of Premises and Operations:
Full Service Restaurant

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applicable
to this endorsement)


With respect to "bodily injury" or "property damage" aris­          Paragraph a. of the definition of "Products-completed
ing out of "your products" manufactured, sold, handled or           operations hazard" in the DEFINITIONS Section is re­
distributed;                                                        placed by the following;
 1. On, from or in connection with the use of any premises             "Products-completed operations hazard":
    described in the Schedule, or                                      a. Includes all "bodily injury" and "property damage"
2. In connection with the conduct of any operation de­                    that arises out of "your products" if the "bodily in­
   scribed in the Schedule, when conducted by you or on                   jury" or "property damage" occurs after you have
   your behalf.                                                           relinquished possession of those products.




CG 24 07 01 96                                         Exhibit
                                         Copyright, Insurance     A Office, Inc., 1994
                                                              Services                                               Page 1 of 1   n
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 232 of 300 PageID #:
                                                                   Z7W9183929 05 244
                                                                                 6604055

 POLICY NUMBER;Z7W 9183929 05                                             COMMERCIAL GENERAL LIABILITY
                                                                                         CG 24 28 02 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   INDIANA CHANGES - AMENDMENT OF
                       DEFINITION OF POLLUTANTS
This endorsement modifies insurance provided under the following;

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART

                                                     SCHEDULE
                                                                                                  I
 Specifically identi­ See 401-1273 for information required to complete this SCHEDULE
 fied substances or
 materials




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


The definition of "pollutants" is replaced by the follow­
ing;
"Pollutants" means any substance or material that is a
solid, liquid, gaseous or thermal irritant or contami­
nant including but not limited to, smoke, vapor, soot,
fumes, acids, alkalis, chemicals, waste and any sub­
stances or materials identified in the Schedule. Waste
includes materials to be recycled, reconditioned or
reclaimed.
The definition of "pollutants" applies whether or not
such irritant or contaminant has any function in your
business, operations, premises, site or location.




 CG 24 28 02 08                            © ISO Properties, Inc., 2007                           Page 1 of 1   □
                                                    Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 233 of 300 PageID #:
                                                                   Z7W9183929 00 245
                                                                                 6604055

POLICY NUMBER:Z7W 9183929 00                                                COMMERCIAL GENERAL LIABILITY
                                                                                           CG 25 04 05 09

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             DESIGNATED LOCATION(S
                            GENERAL AGGREGATE LIM T
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE

Designated Location(s):
Full Service Restaurant
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. For all sums which the insured becomes legally                    b. Claims made or "suits" brought; or
   obligated to pay as damages caused by "occur­                     c. Persons or organizations making claims or
   rences" under Section I - Coverage A, and for alt                    bringing "suits".
   medical expenses caused by accidents under
   Section I - Coverage C, which can be attributed                3. Any payments made under Coverage A for
   only to operations at a single designated "loca­                  damages or under Coverage C for medical
   tion" shown in the Schedule above:                                expenses shall reduce the Designated Loca­
                                                                     tion General Aggregate Limit for that desig­
   1. A separate Designated Location General                         nated "location". Such payments shall not re­
       Aggregate Limit applies to each designated                    duce the General Aggregate Limit shown in
       "location", and that limit is equal to the                    the Declarations nor shall they reduce any
       amount of the General Aggregate Limit shown                   other Designated Location General Aggre­
       in the Declarations.                                          gate Limit for any other designated "location"
   2. The Designated Location General Aggregate                      shown in the Schedule above.
      Limit is the most we will pay for the sum of all            4. The limits shown in the Declarations for Each
      damages under Coverage A, except dam­                          Occurrence, Damage To Premises Rented To
      ages because of "bodily injury" or "property                   You and Medical Expense continue to apply.
      damage" included in the "products-completed                    However, instead of being subject to the
      operations hazard", and for medical expenses                   General Aggregate Limit shown in the Decla­
      under Coverage C regardless of the number                      rations, such limits will be subject to the appli­
      of:                                                            cable Designated Location General Aggre­
      a. Insureds;                                                   gate Limit.




CG 25 04 05 09                         © Insurance Services Office, Inc., 2008                           Page 1 of 2
                                                   Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 234 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               00 246
                                                                                  6604055

B. For all sums which the insured becomes legally           C. When coverage for liability arising out of the
   bbligated to pay as damages caused by "occur-^              "products^ompleted operations hazard" is pro-       "
   rences" under Section I - Coverage A, and for               vided, any payments for damages because of
   all medical expenses caused by accidents under              "bodily injury" or "property damage" included in
   Section I - Coverage C, which cannot be attrib­             the "products-completed operations hazard" will
   uted only to operations at a single designated              reduce the Products-completed Operations Ag­
   "location" shown in the Schedule above:                     gregate Limit, and not reduce the General Ag­
   1. Any payments made under Coverage A for                   gregate Limit nor the Designated Location Gen­
      damages or under Coverage C for medical                  eral Aggregate Limit.
      expenses shall reduce the amount available            D. For the purposes of this endorsement, the Defi­
      under the General Aggregate Limit or the                 nitions Section is amended by the addition of
      Products-completed Operations Aggregate                  the following definition:
      Limit, whichever is applicable; and                      "Location" means premises involving the same or
   2. Such payments shall not reduce any Desig­                connecting lots, or premises whose connection is
      nated Location General Aggregate Limit.                  interrupted only by a street, roadway, waterway
                                                               or right-of-way of a railroad.
                                                            E. The provisions |Of Section III - Limits Of Insur­
                                                               ance not otherwise modified by this endorsement
                                                               shall continue to apply as stipulated.




Page 2 of 2

                              © Insurance Services Office, Inc., 2008                    CG 25 04 05 09      □
                                                Exhibit A
                                                                                                      z/wyiB392y U4 ebU4Ut>t)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 235 of 300 PageID #: 247


                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 00 33 0413

                      LIQUOR LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.                (2) Prior to the policy period, no insured listed
Read the entire policy carefully to determine rights,                     under Paragraph 1. of Section II - Who Is
duties and what is and is not covered.                                    An Insured and no "employee" authorized
                                                                          by you to give or receive notice of an
Throughout this policy the words "you" and "your"
                                                                          "injury" or claim, knew that the "injury" had
refer to the Named Insured shown in the Declarations,
and any other person or organization qualifying as a                      occurred, in whole or in part. If such a listed
Named Insured under this policy. The words "we",                          insured or authorized "employee" knew,
"us" and "our" refer to the company providing this                        prior to the policy period, that the "injury"
                                                                          occurred, then any continuation, change or
insurance.
                                                                          resumption of such "injury" during or after
The word "insured" means any person or organization                       the policy period will be deemed to have
qualifying as such under Section II - Who Is An                           been known prior to the policy period.
Insured.
                                                                  c. "Injury" which occurs during the policy period
Other words and phrases that appear in quotation                      and was not. prior to the policy period, known
marks have special meaning. Refer to Section V -                      to have occurred by any insured listed under
Definitions.                                                          Paragraph 1. of Section II - Who Is An Insured
SECTION I - LIQUOR LIABILITY COVERAGE                                 or any "employee" authorized by you to give or
                                                                      receive notice of an "injury" or claim, includes
1. Insuring Agreement                                                 any continuation, change or resumption of that
    a. We will pay those sums that the insured                        "injury" after the end of the policy period.
        becomes legally obligated to pay as damages
                                                                  d. "Injury" will be deemed to have been known to
        because of "injury" to which this insurance
                                                                      have occurred at the earliest time when any
        applies if liability for such "injury" is imposed on
                                                                      insured listed under Paragraph 1. of Section II
        the insured by reason of the selling, serving or
                                                                      - Who Is An Insured or any "employee"
        furnishing of any alcoholic beverage. We will
                                                                      authorized by you to give or receive notice of
        have the right and duty to defend the insured
                                                                      an "injury" or claim:
        against any "suit" seeking those damages.
        However, we will have no duty to defend the                  (1) Reports all, or any part, of the "injury" to us
        insured against any "suit" seeking damages for                    or any other insurer;
        "injury" to which this insurance does not apply.             (2) Receives a written or verbal demand or
        We may, at our discretion, investigate any                        claim for damages because of the "injury":
        "injury" and settle any claim or "suit" that may                  or
        result. But:
                                                                     (3) Becomes aware by any other means that
       (1) The amount we will pay for damages is                          "injury" has occurred or has begun to occur.
            limited as described in Section III - Limits
            Of Insurance; and                                  2. Exclusions
       (2) Our right and duty to defend ends when we              This insurance does not apply to:
            have used up the applicable limit of                  a. Expected Or Intended Injury
            insurance in the payment of judgments or                 "Injury" expected or intended from the
            settlements.                                             standpoint of the insured. This exclusion does
        No other obligation or liability to pay sums or              not apply to "bodily injury" resulting from the
        perform acts or services is covered unless                   use of reasonable force to protect persons or
        explicitly provided for under Supplementary                  property.
        Payments.                                                 b. Workers* Compensation And Similar Laws
    b. This insurance applies to "injury" only if:                   Any obligation of the insured under a workers'
       (1) The "injury" occurs during the policy period              compensation,       disability   benefits    or
            in the "coverage territory": and                         unemployment compensation law or any
                                                                     similar law.




CG 00 33 0413                            © Insurance Services
                                                      Exhibit Office,
                                                                A Inc., 2012                                Page 1 of 6
                                                                         yi»3y29 U4 t)t)U4ut)&
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 236 of 300 PageID  #: 248



   c. Employer's Liability                                     (3) Insurrection, rebellion, revolution, usurped
      "Bodily injury" to:                                          power, or action taken by governmental
                                                                   authority in hindering or defending against
     (1) An "employee" of the Insured arising out of               any of these.
         and in the course of:
                                                           SUPPLEMENTARY PAYMENTS
         (a) Employment by the insured; or
                                                           We will pay, with respect to any claim we investigate
        (b) Performing duties related to the conduct       or settle, or any "suit" against an insured we defend:
             of the insured’s business; or
                                                           1. All expenses we incur.
     (2) The spouse, child, parent, brother or sister
          of that "employee" as a consequence of           2. The cost of bonds to release attachments, but only
          Paragraph (1) above.                                 for bond amounts within the applicable limit of
                                                               insurance. We do not have to furnish these bonds.
      This exclusion applies whether the insured
      may be liable as an employer or in any other         3. All reasonable expenses incurred by the insured at
      capacity and to any obligation to share                  our request to assist us in the investigation or
    1 damages with or repay someone else who                   defense of the claim or "suit", including actual loss
      must pay damages because of the "injury".                of earnings up to $250 a day because of time off
                                                               from work.
   d. Liquor License Not In Effect
                                                           4. All court costs taxed against the insured in the
       "Injury" arising out of any alcoholic beverage          "suit". However, these payments do not include
       sold, served or furnished while any required            attorneys’ fees or attorneys’ expenses taxed
       license is not in effect.                               against the insured.
   e. Your Product                                         5. Prejudgment interest awarded against the insured
       "Injury" arising out of "your product". This            on that part of the judgment we pay. If we make an
       exclusion does not apply to "injury" for which          offer to pay the applicable limit of insurance, we
       the insured or the insured's indemnitees may            will not pay any prejudgment interest based on
       be held liable by reason of:                            that period of time after the offer.
      (1) Causing or contributing to the intoxication of   6. All interest on the full amount of any judgment that
           any person;                                         accrues after entry of the judgment and before we
                                                               have paid, offered to pay, or deposited in court the
     (2) The furnishing of alcoholic beverages to a
                                                               part of the judgment that is within the applicable
           person under the legal drinking age or
                                                               limit of insurance.
           under the influence of alcohol; or
                                                           7. Expenses incurred by the insured for first aid
      (3) Any statute, ordinance or regulation relating
                                                               administered to others at the time of an event to
           to the sale, gift, distribution or use of
                                                               which this insurance applies.
           alcoholic beverages.
                                                           These payments will not reduce the limits of
   f. Other Insurance
                                                           insurance.
       Any "injury" with respect to which other
                                                           SECTION II - WHO IS AN INSURED
       insurance is afforded, or would be afforded but
       for the exhaustion of the limits of insurance.      1. If you are designated in the Declarations as:
       This exclusion does not apply if the other             a. An individual, you and your spouse are
       insurance responds to liability for "injury"               insureds.
       imposed on the insured by reason of the                b. A partnership or joint venture, you are an
       selling, serving or furnishing of any alcoholic            insured. Your members, your partners, and
       beverage.                                                  their spouses are also insureds, but only with
   g. War                                                         respect to the conduct of your business.
       "Injury", however caused, arising, directly or         c. A limited liability company, you are an insured.
       indirectly, out of:                                        Your members are also insureds, but only with
                                                                  respect to the conduct of your business. Your
      (1) War, including undeclared or civil war;
                                                                  managers are insureds, but only with respect
      (2) Warlike action by a military force, including           to their duties as your managers.
           action in hindering or defending against an
           actual or expected attack, by any
           government, sovereign or other authority
           using military personnel or other agents; or




Page 2 of 6                           © Insurance Services
                                                   ExhibitOffice,
                                                            A Inc., 2012                           CGOO 33 0413
                                                                                                   Zm 91153929 U4 fcifc)U4U5t)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 237 of 300 PageID #: 249



   d. An organization other than a partnership, joint          c. Your legal representative if you die, but only
      venture or limited liability company, you are an            with respect to duties as such. That
      insured. Your "executive officers" and directors            representative will have all your rights and
      are insureds, but only with respect to their                duties under this Coverage Part.
      duties as your officers or directors. Your            3. Any organization you newly acquire or form, other
      stockholders are also insureds, but only with            than a partnership, joint venture or limited liability
      respect to their liability as stockholders.              company, and over which you maintain ownership
   e. A trust, you are an insured. Your trustees are           or majority interest, will qualify as a Named
       also insureds, but only with respect to their           Insured if there is no other similar insurance
       duties as trustees.                                     available to that organization. However:
2. Each of the following is also an insured:                    a. Coverage under this provision is afforded only
   a. Your "employees", other than either your                      until the 90th day after you acquire or form the
       "executive officers" (if you are an organization             organization or the end of the policy period,
       other than a partnership, joint venture or limited           whichever is earlier; and
       liability company) or your managers (if you are          b. Coverage does not apply to "injury" that
       a limited liability company), but only for acts              occurred before you acquired or formed the
       within the scope of their employment by you or               organization.
       while performing duties related to the conduct       No person or organization is an insured with respect
       of your business. However, none of these             to the conduct of any current or past partnership, joint
       "employees" is an insured for:                       venture or limited liability company that is not shown
      (1) "Injury":                                         as a Named Insured in the Declarations.
          (a) To you, to your partners or members (if       SECTION III - LIMITS OF INSURANCE
                you are a partnership or joint venture),    1. The Limits of Insurance shown in the Declarations
                to your members (if you are a limited           and the rules below fix the most we will pay
                liability company), or to a co-"employee"       regardless of the number of:
                while that co-"employee" Is either in the
                course of his or her employment or              a. Insureds;
                performing duties related to the conduct        b. Claims made or "suits" brought; or
                of your business:                               c. Persons or organizations making claims or
          (b) To the spouse, child, parent, brother or              bringing "suits".
                sister of that co-"employee" as a           2. The Aggregate Limit is the most we will pay for all
                consequence of Paragraph (a) above; or          "injury" as the result of the selling, serving or
         (c) For which there is any obligation to               furnishing of alcoholic beverages.
             share damages with or repay someone            3. Subject to the Aggregate Limit, the Each Common
             else who must pay damages because of               Cause Limit Is the most we will pay for all "injury"
             the injury described in Paragraph (a) or           sustained by one or more persons or
             (b) above.                                         organizations as the result of the selling, serving
      (2) "Property damage” to property:                        or furnishing of any alcoholic beverage to any one
          (a) Owned or occupied by; or                          person.
         (b) Rented or loaned;                              The Limits of Insurance of this Coverage Part apply
                                                            separately to each consecutive annual period and to
           to that "employee", any of your other            any remaining period of less than 12 months, starting
           "employees", by any of your partners or          with the beginning of the policy period shown in the
           members (if you are a partnership or joint       Declarations, unless the policy period is extended
           venture), or by any of your members (if you      after issuance for an additional period of less than 12
           are a limited liability company).                months. In that case, the additional period will be
   b. Any person or organization having proper              deemed part of the last preceding period for purposes
       temporary custody of your property if you die,       of determining the Limits of Insurance.
       but only:                                            SECTION IV - LIQUOR LIABILITY CONDITIONS
      (1) With respect to liability arising out of the       1. Bankruptcy
           maintenance or use of that property; and
                                                                Bankruptcy or insolvency of the insured or of the
      (2) Until your legal representative has been              insured's estate will not relieve us of our
           appointed.                                           obligations under this Coverage Part.




CG 00 33 0413                                       Exhibit
                                       © Insurance Services    A Inc., 2012
                                                            Office.                                     Page 3 of 6
                                                                         yitj^yiay U4 6bU4Ut>t)
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 238 of 300 PageID    #: 250



2. Duties In The Event Of Injury, Claim Or Suit              A person or organization may sue us to recover on
   a. You must see to it that we are notified as soon        an agreed settlement or on a final judgment
      as practicable of an "injury” which may result in      against an insured; but we will not be liable for
      a claim. To the extent possible, notice should         damages that are not payable under the terms of
      include;                                              ■this Coverage Part or that are in excess of the
                                                             applicable limit of insurance. An agreed settlement
     (1) How, when and where the "injury" took               means a settlement and release of liability signed
          place;                                             by us, the insured and the claimant or the
     (2) The names and addresses of any injured              claimant’s legal representative.
          persons and witnesses; and                      4. Other Insurance
     (3) The nature and location of any "injury".            If other valid and collectible insurance is available
   b. If a claim is made or "suit" is brought against        to the Insured for a loss we cover under this
      any insured, you must;                                 Coverage Part, our obligations are limited as
                                                             follows:
     (1) Immediately record the specifics of the
          claim or "suit" and the date received; and         a. Primary Insurance                               |
     (2) Notify us as soon as practicable.                       This insurance is primary. Our obligations are
                                                                  not affected unless any of the other insurance
      You must see to it that we receive written
                                                                  is also primary. Then, we will share with all that
      notice of the claim or "suit" as soon as
                                                                 other insurance by the method described in b.
      practicable.
                                                                 below.
   c. You and any other involved insured must:
                                                             b. Method Of Sharing
     (1) Immediately send us copies of any
                                                                If all of the other insurance permits contribution
           demands, notices, summonses or legal
                                                                by equal shares, we will follow this method
           papers received in connection with the
                                                                also. Under this approach each insurer
           claim or "suit";
                                                                contributes equal amounts until it has paid its
     (2) Authorize us to obtain records and other               applicable limit of insurance or none of the loss
           information;                                         remains, whichever comes first.
     (3) Cooperate with us in the investigation or              If any of the other insurance does not permit
           settlement of the claim or defense against           contribution by equal shares, we will contribute
           the "suit"; and                                      by limits. Under this method, each insurer’s
     (4) Assist us, upon our request, in the                    share is based on the ratio of its applicable
           enforcement of any right against any                 limit of insurance to the total applicable limits of
           person or organization which may be liable           insurance of all insurers.
           to the insured because of "injury" to which    5. Premium Audit
           this insurance may also apply.
                                                             a. We will compute all premiums for this
   d. No insured will, except at that insured’s own             Coverage Part in accordance with our rules
      cost, voluntarily make a payment, assume any              and rates.
      obligation, or incur any expense, other than for
                                                             b. Premium shown in this Coverage Part as
      first aid, without our consent.
                                                                advance premium is a deposit premium only.
3. Legal Action Against Us                                      At the close of each audit period we will
   No person or organization has a right under this             compute the earned premium for that period
   Coverage Part:                                               and send notice to the first Named Insured.
                                                                The due date for audit and retrospective
   a. To join us as a party or othenwise bring us into          premiums is the date shown as the due date
      a "suit" asking for damages from an insured; or           on the bill. If the sum of the advance and audit
   b. To sue us on this Coverage Part unless all of             premiums paid for the policy period is greater
      its terms have been fully complied with.                  than the earned premium, we will return the
                                                                excess to the first Named Insured.




Page 4 of 6                                       Exhibit
                                     © Insurance Services    A Inc., 2012
                                                          Office,                                 CG 00 33 0413
                                                                     z/w
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 239 of 300   aiaay^y
                                                                       PageID  #: U4
                                                                                  251bbU4U5b




   c. The first Named Insured must keep records of                 c. All other parts of the world if the "injury" arises
      the information we need for premium                              out of:
      computation, and send us copies at such times                   (1) Goods or products made or sold by you in
      as we may request.                                                   the territory described in Paragraph a.
6. Representations                                                         above; or
   By accepting this policy, you agree:                               (2) The activities of a person whose home is in
                                                                           the territory described in Paragraph a.
   a. The statements in the Declarations are
                                                                           above, but is away for a short time on your
       accurate and complete;
                                                                           business;
   b. Those      statements      are    based    upon
                                                                       provided the insured's responsibility to pay
       representations you made to us; and
                                                                       damages Is determined in a "suit" on the
   c. We have issued this policy in reliance upon                      merits, in the territory described in Paragraph
       your representations.                                           a. above or in a settlement we agree to.
7. Separation Of Insureds                                     3.   "Employee"       includes    a    "leased    worker".
   Except with respect to the Limits of Insurance, and             "Employee" does not include a ["temporary
   any rights or duties specifically assigned in this              worker".
   Coverage Part to the first Named Insured, this             4.   "Executive officer" means a person holding any of
   insurance applies;                                              the officer positions created by your charter,
   a. As if each Named Insured were the only                       constitution, bylaws or any other similar governing
       Named Insured; and                                          document.
   b. Separately to each insured against whom claim           5.   "Injury" means damages because of "bodily injury"
       is made or "suit" is brought.                               and "property damage", including damages for
                                                                   care, loss of services or loss of support.
8. Transfer Of Rights Of Recovery Against Others
   To Us                                                      6.   "Leased worker" means a person leased to you by
                                                                   a labor leasing firm under an agreement between
   If the insured has rights to recover all or part of             you and the labor leasing firm, to perform duties
   any payment we have made under this Coverage                    related to the conduct of your business. "Leased
   Part, those rights are transferred to us. The                   worker" does not include a "temporary worker".
   insured must do nothing after loss to impair them.
   At our request, the insured will bring "suit" or           7. "Property damage" means;
   transfer those rights to us and help us enforce               a. Physical injury to tangible property, including
   them.                                                            all resulting loss of use of that property. All
9. When We Do Not Renew                                             such loss of use shall be deemed to occur at
                                                                    the time of the physical injury that caused it; or
   If we decide not to renew this Coverage Part, we
   will mail or deliver to the first Named Insured               b. Loss of use of tangible property that is not
   shown in the Declarations written notice of the                   physically injured. All such loss of use shall be
   nonrenewal not less than 30 days before the                       deemed to occur at the time of the occurrence
   expiration date.                                                  that caused it.
   If notice is mailed, proof of mailing will be sufficient   8. "Suit" means a civil proceeding in which damages
   proof of notice.                                              because of "injury" to which this insurance applies
                                                                 are alleged. "Suit" includes;
SECTION V - DEFINITIONS
                                                                 a. An arbitration proceeding in which such
1. "Bodily injury" means bodily injury, sickness or                  damages are claimed and to which the insured
   disease sustained by a person, including death                    must submit or does submit with our consent;
   resulting from any of these at any time.
                                                                     or
2. "Coverage territory" means:
                                                                 b. Any other alternative dispute resolution
   a. The United States of America (including its                    proceeding in which such damages are
       territories and possessions), Puerto Rico and                 claimed and to which the insured submits with
       Canada;                                                       our consent.
   b. International waters or airspace, but only if the       9. "Temporary worker" means a person who is
       "injury" occurs in the course of travel or                furnished to you to substitute for a permanent
       transportation between any places included in             "employee" on leave or to meet seasonal or short­
       Paragraph a. above; or                                    term workload conditions.




CG 00 33 04 13                          © Insurance Services
                                                     ExhibitOffice,
                                                              A Inc., 2012                                  Page 5 of 6
                                                                     z/'wyiaaa^y
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 240 of 300 PageID #: U4
                                                                                 252e)bU4Ubi)




10. "Your product":                                       b. Includes;
    a. Means;                                               (1) Warranties or representations made at any
      (1) Any goods or products, other than real                 time with respect to the fitness, quality,
                                                                 durability, performance or use of "your
           property, manufactured, sold, handled,
          distributed or disposed of by;                         product": and
         (a) You;                                           (2) The providing of or failure to provide
                                                                 warnings or instructions.
        (b) Others trading under your name; or
                                                          c. Does not include vending machines or other
         (c) A person or organization whose                  property rented to or located for the use of
              business or assets you have acquired;          others but not sold.
              and
     (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.




Page 6 of 6                         © Insurance Services
                                                 ExhibitOffice,
                                                          A Inc., 2012                     CG 00 33 0413
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 241 of 300 PageID #: 253


   AAIS                                     This endorsement changes
   CL 0188 03 99                                    the policy
   Page 1 of 1                         - PLEASE READ THIS CAREFULLY -

                                   AMENDATORY ENDORSEMENT
                                           INDIANA
   Under the Common Policy Conditions, the                    c.    "you" have perpetrated a fraud or material
   Cancellation condition is deleted and replaced                   misrepresentation upon "us";
   by:
                                                              d.    "you" have failed to comply with reasonable'
   Cancellation and Nonrenewal -- "You" may                         safety recommendations; or
   cancel this policy by returning it to "us" or by
   giving "us" written notice and stating at what             e.    reinsurance of the risk associated with the
   future date coverage is to stop.                                 policy has been cancelled.

  "We" may cancel or not renew this policy by                 If "we" cancel this policy for nonpayment of
  written notice to "you" at the address shown on             premium, "we" will give "you" notice at least ten
  the "declarations". Proof of delivery or mailing is         days before cancellation is effective.
  sufficient proof of notice.
                                                               If "we" cancel this policy due to fraud or material
   During the first 90 days this policy is in effect,          misrepresentation, "we" will give "you" notice at
   "we" may cancel for any reason.                             least 20 days before cancellation is effective.

   If "we" cancel this policy for nonpayment of               If "we" cancel this policy due to reasons b.. d.. or
   premium, "we" will give "you" notice at least ten          e. above after it has been in effect for more than
   days before cancellation is effective.                     90 days, "we" will give "you" notice at least 45
                                                              days before cancellation is effective.
   If "we" cancel this policy due to fraud or material
   misrepresentation, "we" will give "you" notice at          If "we" do not renew this policy, "we" will give
   least 20 days before cancellation is effective.            "you" written notice at least 45 days before;

   If "we" cancel this policy for any other reason,           a.    the expiration date of the policy if the
   "we" will give "you" notice at least 30 days before              coverage is provided for one year or less; or
   cancellation is effective.
                                                               b.   the anniversary date of the policy if the
   After this policy has been In effect for more than               coverage provided is for more than one year.
   90 days, or if it is a renewal of a policy issued by
   "us", "we" may cancel this policy only if one or           "Your" return premium, if any, will be refunded at
   more of the following reasons apply;                       the time of cancellation or as soon as practical.
                                                              Payment or tender of the unearned premium is
   a.   the premium has not been paid when due;               not a condition of cancellation.

   b.   there has been a substantial change in the
        scale of the risk covered by the policy:              CL 0188 03 99
                                                              Copyright, American Association of Insurance Services,
                                                              1998




                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 242 of 300 PageID #: 254


   AAIS                                        This endorsement changes
   CL 061001 15                                        the policy
                                          - PLEASE READ THIS CAREFULLY -

                        CERTIFIED ACT OF TERRORISM EXCLUSION
   1.   The following definition is added.                          2.   The following exclusion is added.

        "Certified act of terrorism" means an act that                   CERTIFIED ACT OF TERRORISM
        is certified by the Secretary of the Treasury,                   EXCLUSION
        in consultation with the Secretary of
        Homeland Security, and the Attorney                              "We" will not pay for loss or damage caused
        General of the United States:                                    directly or indirectly by a "certified act of
                                                                         terrorism". Such loss or damage is excluded
        a.   to be an act of terrorism;                                  regardless of any other cause or event that
                                                                         contributes ^concurrently or in any sequence
        b.   to be a violent act or an act that is                       to the loss.
             dangerous to human life, property, or
             infrastructure:                                        3.   The following provisions are added.

        c.   to have resulted in damage:                                 a.   Neither the "terms" of this endorsement
                                                                              nor the "terms" of any other terrorism
             1) within the United States; or                                  endorsement attached to this Coverage
             2) to an air carrier {as defined in section                      Part provide coverage for any loss that
                40102 of title 49. United States                              would otherwise be excluded by this
                Code): to a United States flag vessel                         Coverage Part under:
                (or a vessel based principally in the
                United States, on which United                                1) exclusions that address war, military
                States income tax is paid and whose                              action, or nuclear hazard; or
                insurance coverage is subject to                              2) any other exclusion; and
                regulation in the United States),
                regardless of where the loss occurs;                     b.   the absence of any other terrorism
                or at the premises of any United                              endorsement does not imply coverage
                States mission;                                               for any loss that would otherwise be
                                                                              excluded by this Coverage Part under:
        d.   to have been committed by an individual
             or individuals, as part of an effort to                          1) exclusions that address war, military
             coerce the civilian population of the                               action, or nuclear hazard; or
             United States or to influence the policy or                      2) any other exclusion.
             affect the conduct of the United States
             Government by coercion; and

        e.   to have resulted in insured losses in
             excess of five million dollars in the
             aggregate, attributable to ail types of
             insurance subject to the Terrorism Risk
             Insurance Act, as amended.



                                                                                                             Page 1 of 1
                                                                    CL 061001 15




                                Copyright. American Association of Insurance Services, Inc.. 2015

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 243 of 300 PageID #: 255


   AAiS                                     This endorsement changes
   CL 0700 10 06                                    the policy
   Page 1 of 1                         ~ PLEASE READ THIS CAREFULLY -

                                VIRUS OR BACTERIA EXCLUSION
                                                                         This exclusion applies to, but is not limited
   DEFINITIONS                                                           to, any loss, cost, or expense as a result of:

                                                                         a.   any contamination by any virus.
                                                                              bacterium, or other microorganism; or
   Definitions Amended -
                                                                         b.   any denial of access to property
   When "fungus" is a defined "term", the definition
                                                                              because of any virus, bacterium, or
   of "fungus" is amended to delete reference to a
                                                                              other microorganism.
   bacterium.
                                                                    2.   Superseded Exclusions--The Virus or
   When "fungus or related perils" is a defined
                                                                         Bacteria exclusion set forth by this
   "term", the definition of "fungus or related perils"
                                                                         endorsement supersedes the "terms" of any
   is amended to delete reference to a bacterium.
                                                                         other exclusions referring to "pollutants" or to
                                                                         contamination with respect to any loss, cost,
                                                                         or expense caused by, resulting from, or
                                                                         relating to any virus, bacterium, or other
   PERILS EXCLUDED                                                       microorganism that causes disease, illness,
                                                                         or physical distress or that is capable of
                                                                         causing disease, illness, or physical distress.
   The additional exclusion set forth below applies
   to all coverages, coverage extensions,
   supplemental coverages, optional coverages,
   and endorsements that are provided by the                        OTHER CONDITIONS
   policy to which this endorsement is attached,
   including, but not limited to, those that provide
   coverage for property, earnings, extra expense,
                                                                    Other Terms Remain in Effect --
   or interruption by civil authority.
                                                                    The "terms" of this endorsement, whether or not
   1.   The following exclusion is added under
                                                                    applicable to any loss. cost, or expense, cannot
        Perils Excluded, item 1.;
                                                                    be construed to provide coverage for a loss,
                                                                    cost, or expense that would otherwise be
        Virus or Bacteria -
                                                                    excluded under the policy to which this
                                                                    endorsement is attached.
        "We" do not pay for loss, cost, or expense
        caused by, resulting from, or relating to any
        virus, bacterium, or other microorganism
        that causes disease, illness, or physical                   CL 0700 10 06
        distress or that is capable of causing
        disease, illness, or physical distress.




                               Copyright, American Association of Insurance Services, Inc., 2006

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 244 of 300 PageID #: 256


                                                                                 COMMERCIAL INLAND MARINE
                                                                                              CM 00 01 09 04

              COMMERCIAL INLAND MARINE CONDITIONS
The following conditions apply in addition to the                5. You will not, except at your own cost, voluntarily
Common Policy Conditions and applicable Additional                  make a payment, assume any obligation, or in­
Conditions in Commercial Inland Marine Coverage                     cur any expense without our consent.
Forms:                                                           6. As often as may be reasonably required, permit
LOSS CONDITIONS                                                     us to inspect the property proving the loss or
A. Abandonment                                                      damage and examine your books and records.
   There can be no abandonment of any property to                   Also permit us to take samples of damaged
   us.                                                              and undamaged property for inspection, testing
                                                                    and analysis, and permit us to make copies
B. Appraisal                                                        from your books and records.
   If we and you disagree on the value of the property           7. We may examine any insured under oath, while
   or the amount of loss, either may make written                   not in the presence of any other insured and at
   demand for an appraisal of the loss. In this event,              such times as may be reasonably required,
   each party will select a competent and impartial                 about any matter relating to this insurance or
   appraiser. The two appraisers will select an um­                 the claim, including an insured's books and re­
   pire. If they cannot agree, either may request that              cords. In the event of an examination, an in­
   selection be made by a judge of a court having ju­               sured’s answers must be signed.
   risdiction. The appraisers will state separately the
   value of the property and amount of loss. If they             8. Send us a signed, sworn proof of loss contain­
   fail to agree, they will submit their differences to             ing the information we request to settle the
   the umpire. A decision agreed to by any two will be              claim. You must do this within 60 days after our
   binding. Each party will:                                        request. We will supply you with the necessary
                                                                    forms.
   1. Pay its chosen appraiser: and
                                                                 9. Immediately send us copies of any demands,
   2. Bear the other expenses of the appraisal and                  notices, summonses or legal papers received
        umpire equally.                                             in connection with the claim or suit.
   If there is an appraisal, we will still retain our right     10. Cooperate with us in the investigation or set­
   to deny the claim.                                               tlement of the claim.
C. Duties In The Event Of Loss                                D. Insurance Under Two Or More Coverages
   You must see that the following are done in the               If two or more of this policy’s coverages apply to
   event of loss or damage to Covered Property:                  the same loss or damage, we will not pay more
   1. Notify the police if a law may have been bro­              than the actual amount of the loss or damage.
      ken.                                                    E. Loss Payment
   2. Give us prompt notice of the loss or damage.               1. We will give notice of our intentions within 30
      Include a description of the property involved.               days after we receive the sworn proof of loss.
   3. As soon as possible, give us a description of              2. We will not pay you more than your financial
      how, when and where the loss or damage oc­                    interest in the Covered Property.
      curred.
                                                                 3. We may adjust losses with the owners of lost
   4. Take all reasonable steps to protect the Cov­                 or damaged property if other than you. If we
      ered Property from further damage, and keep a                 pay the owners, such payments will satisfy your
      record of your expenses necessary to protect                  claim against us for the owners’ property. We
      the Covered Property, for consideration in the                will not pay the owners more than their financial
      settlement of the claim. This will not increase               interest in the Covered Property.
      the Limit of Insurance. However, we will not pay
      for any subsequent loss or damage resulting                4. We may elect to defend you against suits aris­
      from a cause of loss that is not a Covered                    ing from claims of owners of property. We will
      Cause of Loss. Also, if feasible, set the dam­                do this at our expense.
      aged property aside and in the best possible
      order for examination.




CM 00 01 09 04                                       Exhibit Inc.
                                              © ISO Properties, A 2003                                   Page 1 of 3     □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 245 of 300 PageID #: 257


   5. We will pay for covered loss or damage within        I. Reinstatement Of Limit After Loss
      30 days after we receive the sworn proof of             The Limit of Insurance will not be reduced by the
      loss if you have complied with all the terms of         payment of any claim, except for total loss or dam­
      this Coverage Part and:                                 age of a scheduled item, in which event we will
      a. We have reached agreement with you on                refund the unearned premium on that item.
          the amount of the loss; or                       J. Transfer Of Rights Of Recovery Against Others
      b. An appraisal award has been made.                    To Us
   6. We will not be liable for any part of a loss that       If any person or organization to or for whom we
      has been paid or made good by others.                   make payment under this Coverage Part has rights
F. Other Insurance                                            to recover damages from another, those rights are
                                                              transferred to us to the extent of our payment. That
   1. You may have other insurance subject to the             person or organization must do everything neces­
      same plan, terms, conditions and provisions as          sary to secure our rights and must do nothing after
      the insurance under this Coverage Part. If you          loss to impair them. But you may waive your rights
      do, we will pay our share of the covered loss or        against another party in writing;
      damage. Our share is the proportion that the
      applicable Limit of Insurance under this Co\Irer-       1. Prior to a loss to your Covered Property.     i
      age Part bears to the Limits of Insurance of all        2. After a loss to your Covered Property only if, at
      insurance covering on the same basis.                      time of loss, that party is one of the following:
   2. If there is other insurance covering the same              a. Someone insured by this insurance; or
      loss or damage, other than that described in 1.            b. A business firm:
      above, we will pay only for the amount of cov­
      ered loss or damage in excess of the amount                   (1) Owned or controlled by you; or
      due from that other insurance, whether you can                (2) That owns or controls you.
      collect on It or not. But we will not pay more          This will not restrict your insurance.
      than the applicable Limit of Insurance.
                                                           GENERAL CONDITIONS
G. Pair, Sets Or Parts
                                                           A. Concealment, Misrepresentation Or Fraud
   1. Pair Or Set
                                                              This Coverage Part is void in any case of fraud,
      In case of loss or damage to any part of a pair         intentional concealment or misrepresentation of a
      or set we may;                                          material fact, by you or any other insured, at any
      a. Repair or replace any part to restore the            time, concerning:
          pair or set to its value before the loss or         1. This Coverage Part;
          damage; or
                                                              2. The Covered Property;
      b. Pay the difference between the value of the
          pair or set before and after the loss or dam­       3. Your interest in the Covered Property; or
          age.                                                4. A claim under this Coverage Part.
   2. Parts                                                B. Control Of Property
      In case of loss or damage to any part of Cov­           Any act or neglect of any person other than you
      ered Property consisting of several parts when          beyond your direction or control will not affect this
      complete, we will only pay for the value of the         insurance.
      lost or damaged part.                                   The breach of any condition of this Coverage Part
H. Recovered Property                                         at any one or more locations will not affect cover­
   If either you or we recover any property after loss        age at any location where, at the time of loss or
   settlement, that party must give the other prompt          damage, the breach of condition does not exist.
   notice. At your option, the property will be returned   C. Legal Action Against Us
   to you. You must then return to us the amount we           No one may bring a legal action against us under
   paid to you for the property. We will pay recovery         this Coverage Part unless:
   expenses and the expenses to repair the recov­
   ered property, subject to the Limit of Insurance.          1. There has been full compliance with all the
                                                                 terms of this Coverage Part; and
                                                              2. The action is brought within 2 years after you
                                                                 first have knowledge of the direct loss or dam­
                                                                 age.




CM 00 01 09 04                                     Exhibit Inc.,
                                            © ISO Properties, A 2003                                  Page 2 of 3     □
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 246 of 300 PageID #: 258


D. No Benefit To Bailee                                   2. The cost of reasonably restoring-that property
   No person or organization, other than you, having         to its condition immediately before loss or
   custody of Covered Property will benefit from this        damage: or
   insurance.                                             3. The cost of replacing that property with sub­
E. Policy Period, Coverage Territory                         stantially identical property.
   We cover loss or damage commencing:                    In the event of loss or damage, the value of prop­
                                                          erty will be determined as of the time of loss or
   1. During the policy period shown in the Declara­      damage.
      tions; and
   2. Within the coverage territory.
F. Valuation
   The value of property will be the least of the fol­
   lowing amounts;
   1. The actual cash value of that property;




CM 00 01 09 04                                  Exhibit Inc.,
                                          ©ISO Properties, A 2003                               Page 3 of 3    □
                                                                                                   /irvv aio.5y^y ui oou^uoo
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 247 of 300 PageID #: 259

   AAIS                                  This endorsement changes
   IM 2029 04 04                                 the policy
   Page 1 of 1                      - PLEASE READ THIS CAREFULLY -

                               AMENDATORY ENDORSEMENT
                                       Indiana
              1.   The following addition amends any exclusion, limitation, or other provision
                   relating to "pollutants":

                   Pollutants --Any exclusion, limitation, or other provision relating to
                   "pollutants" or any amendment to or replacement of such exclusion,
                   limitation, or other provisions, applies whether or not the irritant or
                   contaminant is used at or in "your" business, operations, premises, site, or
                   location.

              2.   Under What Must Be Done In Case Of Loss, Notice is amended to include
                   the following:

                   Notice given by "you" or on "your” behalf to "our" authorized agent is
                   considered notice to "us". Sufficient details must be provided to enable "us"
                   to properly identify "you". However, such notice does not change or waive
                   any other "terms" of this policy.




   IM 2029 04 04
                             Copyright. American Association of Insurance Services. Inc.. 2004




                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 248 of 300 PageID #: 260


   AAIS
   IM 720210 02
   Page 1 of 19

                               ELECTRONIC DATA PROCESSING
                                EQUIPMENT COVERAGE PART
                                     BLANKET LIMITS
                                                                       b.   that results in but is not limited to;
   AGREEMENT
                                                                           1) deletion, destruction, generation, or
                                                                                modification of "software";
                                                                           2) alteration, contamination, corruption,
   In return for "your" payment of the required
                                                                                degradation, or destruction of the
   premium, "we" provide the coverage described
                                                                                integrity, quality, or performance of
   herein subject to all the "terms" of the Electronic                          "software": '
   Data Processing - Equipment Coverage Part.
                                                                           3) observation, scanning, or copying of
   This coverage is also subject to the "schedule of
                                                                                "data records", "programs and
   coverages" and additional policy conditions
                                                                                applications", and "proprietary
   relating to assignment or transfer of rights or
                                                                                programs";
   duties, cancellation, changes or modifications,
                                                                           4} damage, destruction, inadequacy,
   inspections, and examination of books and                                    malfunction, degradation, or
   records.
                                                                                corruption of any "hardware", "Web
                                                                                site server", or "media" used with
   Endorsements and schedules may also apply.
                                                                                "hardware" or "Web site server"; or
   They are identified on the "schedule of
                                                                           5) denial of access to or denial of
   coverages".
                                                                                services from "your" "hardware".
                                                                                "Web site server" or "your" computer
   Refer to Definitions for words and phrases that
                                                                                network.
   have special meaning. These words and phrases
                                                                  4.   "Computer virus" means the introduction of
   are shown in quotation marks or bold type.
                                                                       any malicious, self-replicating electronic data
                                                                       processing code or other code;
                                                                       a. into "hardware", "software", or "Web site
   DEFINITIONS                                                             server"; and
                                                                       b. that is intended to result in, but is not
                                                                           limited to;
   1.   The words "you" and "your" mean the                                1) deletion, destruction, generation, or
        persons or organizations named as the                                   modification of "software";
        insured on the "schedule of coverages".                            2) alteration, contamination, corruption,
                                                                                degradation, or destruction of the
   2.   The words "we", "us", and "our" mean the                                integrity, quality, or performance of
        company providing this coverage.                                        "software":
                                                                           3) damage, destruction, inadequacy,
   3.   "Computer hacking" means an unauthorized                                malfunction, degradation, or
        intrusion;                                                              corruption of any "hardware", "Web
        a. by an individual or group of individuals,                            site server" or "media" used with
             whether employed by "you" or not. into                             "hardware" or "Web site server"; or
             "hardware", "software", or a computer                         4) denial of access to or denial of
             network; and                                                       services from "your" "hardware",
                                                                                "Web site server" or "your" computer
                                                                                network.




                              Copyright, American Association of Insurance Services, Inc., 2002

                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 249 of 300 PageID #: 261


   AAIS
   IM 7202 10 02
   Page 2 of 19

   5.   "Data records" means files, documents, and                 10. "Mechanical breakdown" means the
        information in an electronic format and that                   malfunction or failure of moving or electronic
        are stored on "media".                                         parts, component failure, faulty installation, or
                                                                       blowout.
   6.   "Electrical disturbance" means electrical or
        magnetic damage, disturbance of electronic                 11. "Media" means processing, recording, or
        recordings, or erasure of electronic                           storage media used with "hardware". This
        recordings.                                                    includes but is not limited to films, tapes,
                                                                       cards, discs, drums, cartridges, or cells.
   7.   "Flood" means flood, surface water, waves,
        tidal water, or the overflow of a body of water,           12. "Off-site server" means a server for "your"
        all whether driven by wind or not. This                        Web site:
        includes spray that results from these                         a. that is not at a premises described on the
        whether driven by wind or not.                                      "schedule of coverages": and
                                                                       b. that is being maintained and/or operated
   8.   "Hardware" means a network of electronic                            by an independent contractor acting as
        machine components (microprocessors)                                "your" Web host or "your" Internet service
        capable of accepting instructions and                               provider that is acting as "your" Web
        information, processing the information                             host.
        according to the instructions, and producing               13. "On-site server” means a server for "your"
        desired results.                                               Web site;
        a. Hardware Includes — "Hardware"                              a. that is at a premises occupied by "you"
             includes but is not limited to;                                and that is described on the "schedule of
             1) mainframe and mid-range computers                           coverages"; and
                  and network servers;                                 b. that is being maintained and/or operated
             2) personal computers and                                      by "you" or an independent contractor
                 workstations;                                              acting as "your" Web site consultant.
             3) laptops, palmtops, notebook PCs,                   14. "Pollutant" means:
                 other portable computer devices and                   a. any solid, liquid, gaseous, thermal, or
                 accessories including, but not limited                     radioactive irritant or contaminant,
                 to, multimedia projectors; and                             including but not limited to acids, alkalis,
            4) peripheral data processing                                   chemicals, fumes, smoke, soot, vapor,
                  equipment, including but not limited                      and waste. Waste includes materials to
                 to, printers, keyboards, monitors, and                     be recycled, reclaimed, or reconditioned,
                  modems.                                                   as well as disposed of; and
        b. Hardware Does Not Include —                                 b. electrical or magnetic emissions, whether
            "Hardware" does not Include:                                    visible or invisible, and sound emissions.
             1) "software";                                        15. "Power supply disturbance" means
            2) "telecommunications equipment":                         interruption of power supply, power surge,
             3) "reproduction equipment":                              blackout, or brownout.
            4) "protection and control systems"; and
             5) "off-site server'’ and "on-site server".
   9.   "Limit" means the amount of coverage that
        applies.




                               Copyright, American Association of Insurance Services, Inc., 2002

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 250 of 300 PageID #: 262


  AAIS
  IM 720210 02
  Page 3 of 19

   16. "Programs and applications" means                              Sinkhole collapse does not include the value
       operating programs and applications that                       of the land or the cost of filling sinkholes.
       "you" purchase and that are:
       a. stored on "media"; or                                  22. "Software" means "media", "data records",
       b. pre-installed and stored in "hardware".                    "programs and applications", and "proprietary
                                                                     programs".
   17. "Proprietary programs" means proprietary
       applications or programs that are developed                    Software does not mean "Web site software".
       in-house or that "you" had developed
       specifically for "you" and that are;                      23. "Specified perils" means aircraft; civil
       a. stored on "media"; or                                      commotion; explosion; falling objects; fire;
       b. installed and stored in "hardware".                        hail; leakage from fire extinguishing
                                                                     equipment; lightning; riot; "sinkhole collapse";
   18. "Protection and control systems" means:                       smoke; sonic boom; vandalism; vehicles;
       a. air conditioning equipment used                            "volcanic action"; water damage; weight of
           exclusively in the operation of the                       ice, snow, or sleet; and windstorm.
           "hardware";
       b. fire protection equipment used for the                      Falling objects does not include loss to:
           protection of the "hardware", including                    a. personal property in the open; or
           automatic and manual fire suppression                      b. to the interior of buildings or structures or
           equipment, and smoke and heat                                   to personal property inside buildings or
           detectors; and                                                  structures unless the exterior of the roofs
       c. uninterruptible power supply system, line                        or walls are first damaged by a falling
           conditioner, and voltage regulator.                             object.

   19. "Reproduction equipment" means a network                       Water damage means the sudden or
       of equipment and software designed for the                     accidental discharge or leakage of water or
       scanning, copying, storage, and retrieval of                   steam as a direct result of breaking or
       paper documents.                                               cracking of a part of the system or appliance
                                                                      containing the water or steam.
   20. "Schedule of coverages" means:
       a. all pages labeled schedule of coverages                24. "Telecommunications equipment" means
           or schedules which pertain to this                        telephone components and equipment used
           coverage; and                                             for the transmission of communications.
       b. declarations or supplemental
           declarations which pertain to this                         Telecommunications equipment includes but
           coverage.                                                  is not limited to:
                                                                      a. telephone switchgear (including PBX
   21. "Sinkhole collapse" means the sudden                               systems):
       settlement or collapse of earth supporting the                 b. telephone operating programs, related
       covered property into subterranean voids                            software:
       created by the action of water on a limestone                  c. facsimile transmission equipment;
       or similar rock formation.                                     d. video conferencing equipment; and
                                                                      e. other related hardware (including
                                                                           computers dedicated to voice mail).




                             Copyright, American Association of Insurance Services, Inc., 2002

                                                      Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 251 of 300 PageID #: 263


   AAIS
   IM 7202 10 02
   Page 4 of 19

   25. "Terms" means all provisions, limitations,                            2) "protection and control systems";
       exclusions, conditions, and definitions that                          3) "telecommunications equipment";
       apply.                                                                4) "reproduction equipment’; and

   26. 'Volcanic action" means airborne volcanic                            similar property of others that is in "your"
       blast or airborne shock waves; ash, dust, or                        care, custody, or control,
       particulate matter; or lava flow.                                b. Coverage Limitations - "We" only
                                                                           cover the equipment listed above and
        Volcanic action does not include the cost to                       similar property of others:
        remove ash, dust, or particulate matter that                        1) when a "limit” for the equipment is
        does not cause direct physical loss to the                              indicated on the "schedule of
        covered property.                                                       coverages"; and
                                                                           2) while at a premises described on the
   27. "Web site server" means "on-site server" and                             "schedule of coverages".
       "off-site server".                                          2.   Software -
                                                                        a. Media, Programs, and Applications -
   28. "Web site software" means the following                              1) Coverage - "We" cover direct
       software that are used in "your" "Web site                               physical loss caused by a covered
       server":                                                                 peril to "media", "programs and
       a. "media";                                                              applications", and similar property of
       b. "data records";                                                       others that is in "your" care, custody,
       c. programs and applications which means                                 or control.
           operating programs and applications that                         2) Coverage Limitations - "We" only
           "you" purchase and that are stored on                                cover "media", "programs and
           "media" or pre-installed and stored in                               applications", and similar property of
           "Web site servers"; and                                              others:
       d. proprietary programs which means                                      a) when a "limit" for "media" and
           proprietary applications or programs that                                 "programs and applications" is
           are developed in-house or that "you" had                                  indicated on the "schedule of
           developed specifically for "you" and that                                 coverages"; and
           are stored on "media" or installed and                               b) while at a premises described on
           stored in 'Web site servers".                                             the "schedule of coverages".
                                                                        b. Data Records and Proprietary
                                                                            Programs -
   PROPERTY COVERED                                                         1) Coverage - "We" cover the cost of
                                                                                research or other expenses
                                                                                necessary to reproduce, replace, or
   "We" cover the following property unless the                                 restore lost files or codes on lost or
   property is excluded or subject to limitations.                              damaged "data records", "proprietary
                                                                                programs”, and similar property of
   1.   Equipment —                                                             others that is in "your" care, custody,
        a. Coverage - "We" cover direct physical                                or control.
           loss caused by a covered peril to the
           following property:
           1) "hardware";




                               Copyright, American Association of Insurance Services, Inc., 2002

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 252 of 300 PageID #: 264


   AAIS
   IM 7202 10 02
   Page 5 of 19

            2) Coverage Limitations - "We" only                                 a) an "on-site server" is provided as
               cover "data records", "proprietary                                    part of the coverage described
               programs", and similar property of                                    under 1.a. 1) "hardware": and .
               others;                                                          b) the "Web site software" housed
               a) when a "limit" for "data records"                                  on an "on-site server" is provided
                    and "proprietary programs" is                                    as part of the coverage
                    indicated on the "schedule of                                    described under 2. Software.
                    coverages";                                             2) Coverage Limitations -
               b) while at a premises described on                              a) The "limits" applicable to
                    the "schedule of coverages"; and                                 "hardware" and Software are not
               c) if the cost of research or other                                   increased when coverage for
                    expenses necessary to                                            "on-site server" and "Web site
                    reproduce, replace, or restore i                                 software" are included under the
                    lost files or codes are incurred                                 "hardware" and Software
                    due to a direct physical loss                                    coverage sections; and
                    caused by a covered peril to                                b) "we" only cover "on-site server"
                    "data records" and "proprietary                                  and "Web site software" while at
                    programs".                                                       a premises described on the
   3.   Web Site Server —                                                            "schedule of coverages".
        a. On-Site Server—                                             c.   Off-Site Server-
           1) Server Coverage - "We" cover                                  1) Server Coverage - "We" cover
               direct physical loss caused by a                                 direct physical loss caused by a
               covered peril to an "on-site server".                            covered peril to an "off-site server"
           2) Software Coverage - "We" also                                     that "you";
               cover direct physical loss caused by                             a) own; or
               a covered peril to the "Web site                                 b) lease and are contractually
               software" housed on an "on-site                                       obligated to insure for loss or
               server".                                                              damage.
           3) Coverage Limitations - "We" only                              2) Software Coverage - "We" also
               cover "on-site server" and "Web site                             cover direct physical loss caused by
               software";                                                       a covered peril to the "Web site
               a) when a "limit" for "on-site server"                           software" housed on an "off-site
                    and "Web site software" is                                  server".
                    indicated on the "schedule of                           3) Coverage Limitation - "We" only
                    coverages": and                                             cover "off-site server" and "Web site
               b) while at a premises described on                              software" when a "limit" for "off-site
                    the "schedule of coverages".                                server" and "Web site software" is
        b. On-Site Server Coverage Under                                        indicated on the "schedule of
           Hardware and Software —                                              coverages".
           1) Coverage - If indicated on the                           c.   Software Coverage Condition - "We"
               "schedule of coverages", coverage                            only cover "Web site software" if a
               for;                                                         duplicate or back-up of the "Web site
                                                                            software" is stored at a building that is at
                                                                            least 100 feet away from the premises
                                                                            where the "on-site server" or "off-site
                                                                            server" is being hosted.




                              Copyright, American Association of Insurance Services, Inc., 2002

                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 253 of 300 PageID #: 265


   AAIS
   IM 7202 10 02
   Page 6 of 19

                                                                   If a different "limit" is indicated in the "schedule of
   PROPERTY NOT COVERED                                            coverages", that "limit" will apply instead of the
                                                                   "limit" shown below.
   1.   Accounts, Bills, or Documents ~ "We" do
                                                                   However, if no "limir is indicated for a Coverage
        not cover accounts, bills, evidences of debt,
                                                                   Extension, coverage is provided up to the full
        records, abstracts, deeds, manuscripts,                    "limit" for the applicable covered property unless
        program documentation, or other documents
                                                                   a different "limit" is indicated on the "schedule of
        except those that are in "software" form and
                                                                   coverages".
        then only in that form.
   2.   Checked Luggage - "We" do not cover loss                   Unless otherwise indicated, the coverages
        resulting from theft or disappearance of a                 provided below are part of and not in addition to
        laptop, palmtop, notebook PC, or any                       the applicable "limit" for coverage described l
        portable computer while in transit as checked              under Property Covered.
        luggage.
   3.   Contraband — "We" do not cover contraband                  The "limit" provided under a Coverage Extension
        or property in the course of illegal                       cannot be combined or added to the "limit" for
        transportation or trade.                                   any other Coverage Extension or Supplemental
   4.   Loaned, Leased, or Rented To Others -                      Coverage including a Coverage Extension or
        "We" do not cover property that "you" loan,                Supplemental Coverage that is added to this
        lease, or rent to others.                                  policy by endorsement.
   5.   Money and Securities - "We" do not cover
        currency, food stamps, lottery tickets not held            The following coverage extensions are not
        for sale, money, notes, or securities.                     subject to and not considered in applying
   6.   Stock in Trade - "We" do not cover "your"                  coinsurance conditions.
        stock in trade.
   7.   Loss of Internet Service Provider or Web                   1.   Debris Removal-
        Host - "We" do not cover loss to "your"                         a. Coverage - "We" pay the cost to remove
        "Web site server" or "Web site software" that                      the debris of covered property that is
        results from the bankruptcy, liquidation, or                       caused by a covered peril.
        otherwise going out of business by "your"                       b. We Do Not Cover ~ This coverage does
        Internet service provider or Web host.                             not include costs to:
                                                                           1) extract "pollutants" from land or
                                                                                water; or
   COVERAGE EXTENSIONS                                                     2) remove, restore, or replace polluted
                                                                                land or water.
                                                                        c. Limit -- "We" do not pay any more under
   Provisions That Apply To Coverage                                       this coverage than 25% of the amount
   Extensions -- The following Coverage                                    "we" pay for the direct physical loss. "We"
   Extensions indicate an applicable "limit". This                         will not pay more for loss to property and
   "limit" may also be shown in the "schedule of                           debris removal combined than the "limit"
   coverages".                                                             for the damaged property.




                               Copyright, American Association of Insurance Services, Inc., 2002

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 254 of 300 PageID #: 266


   AAIS
   IM 7202 10 02
   Page 7 of 19

        d.   Additional Limit - "We” pay up to an                        c.  Limit -- The most "we" pay in any one
             additional $25,000 for debris removal                           occurrence for expenses to move or
             expense when the debris removal                                 store covered property to prevent a loss
             expense exceeds 25% of the amount                               is $5,000.
             "we" pay for direct physical loss or when                   d. This Is A Separate Limit -- The "limit"
             the loss to property and debris removal                         for Emergency Removal Expenses is
             combined exceeds the "limit" for the                            separate from, and not part of, the
             damaged property.                                               applicable "limit" for coverage described
        e.   You Must Report Your Expenses -                                 under Property Covered.
             "We" do not pay any expenses unless                    5.   Fraud and Deceit ~
             they are reported to "us" in writing within                 a. Coverage - "We" cover theft of covered
             180 days from the date of direct physical                       property when "you", "your" agents,
             loss to covered property!                                       customers, or consignees are
                                                                             fraudulently induced to part with the
   2.   Electrical and Power Supply Disturbance -                            covered property;
        - "We" cover direct physical loss to covered                         1) to persons who falsely represent
        property caused by:                                                       themselves as the proper persons to
        a. "electrical disturbance"; or                                           receive the property; or
        b. "power supply disturbance".                                       2) by the acceptance of fraudulent bills
   3.   Emergency Removal ~                                                       of lading or shipping receipts.
        a. Coverage - "We" pay for any direct                            b. Limit — The most "we" pay in any one
            physical loss to covered property while it                       occurrence for theft of covered property
            is being moved or being stored to prevent                        under this Coverage Extension is $5,000.
            a loss caused by a covered peril.                       6.   Mechanical Breakdown Coverage - "We"
        b. Time Limitation - This coverage applies                       pay for loss to covered property caused by
            for up to 365 days after the property is                     "mechanical breakdown".
            first moved. Also, this coverage does not
            extend past the date on which this policy
            expires.                                                SUPPLEMENTAL COVERAGES
   4.   Emergency Removal Expenses ~
        a. Coverage — "We" pay for "your"
            expenses to move or store covered                       Provisions That Apply To Supplemental
            property to prevent a loss caused by a                  Coverages - The following Supplemental
            covered peril.                                          Coverages indicate an applicable "limit". This
        b. Time Limitation -- This coverage applies                 "limit" may also be shown in the "schedule of
            for up to 365 days after the property is                coverages".
            first moved. Also, this coverage does not
            extend past the date on which this policy               If a different "limit" is indicated in the "schedule of
            expires.                                                coverages", that "limit" will apply instead of the
                                                                    "limit" shown below.




                                Copyright, American Association of Insurance Services. Inc., 2002

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 255 of 300 PageID #: 267


   AAIS
   IM 7202 10 02
   Page 8 of 19

                                                                       d.  Additional Premium - "You" must pay
   However, if no "limit" is indicated for a                                any additional premium due from the
   Supplemental Coverage, coverage is provided up                           date "you" acquire the location.
   to the full "limit" for the applicable covered                 2.   Earthquake Coverage - If coverage is
   property unless a different "limit" is indicated on                 indicated on the "schedule of coverages",
   the "schedule of coverages".                                        "we" cover direct physical loss caused by
                                                                       earthquake and volcanic eruption to covered
   Unless otherwise indicated, a "limit" for a                         property while at a premises described on the
   Supplemental Coverage provided below is                             "schedule of coverages".
   separate from, and not part of, the applicable
   "limit" for coverage described under Property                  3.   Flood Coverage — If coverage is indicated
   Covered.                                                            on the "schedule of coverages", "we" cover
                                                                       direct physical loss caused by "flood" to
   The "limit" available for coverage described                        covered property while at a premises
   under a Supplemental Coverage:                                      described on the "schedule of coverages".

   a.  is the only "limit" available for the described            4.   Foreign Transit and Location Coverage —
     • coverage; and                                                   a. Coverage ~ "We" cover direct physical
   b. is not the sum of the "limir indicated for a                        loss caused by a covered peril to the
       Supplemental Coverage and the "limit" for                          covered property described below while
       coverage described under Property Covered.                         temporarily at a foreign location outside
                                                                          of the boundaries described under Other
   The "limit" provided under a Supplemental                              Conditions. Territorial Limits or in transit
   Coverage cannot be combined or added to the                            to or from a temporary foreign location.
   "limit" for any other Supplemental Coverage or                      b. Covered Property - Under this
   Coverage Extension including a Supplemental                            supplemental coverage "we" only cover
   Coverage or Coverage Extension that is added to                        "your" portable computers including pre­
   this policy by endorsement.                                            installed "programs and applications".
                                                                          Portable computers means;
   The following coverage extensions are not                              1) laptops, palmtops, notebook PCs;
   subject to and not considered in applying                              2) other portable computer devices; and
   coinsurance conditions.                                                3) accessories including, but not limited
                                                                               to, multimedia projectors.
   1.   Acquired Locations ~                                           c. Property Not Covered — In addition to
        a. Coverage — "We" cover direct physical                          the property described under Property
           loss caused by a covered peril to covered                      Not Covered, "we" do not pay for loss to
           property at locations that "you" acquire                       personal property under this
           during the policy period.                                      Supplemental Coverage if:
        b. Limit ~ "We" pay up to $500,000 for                            1) the property is shipped via mail;
           covered property at locations that "you"                       2) "you" are required to provide a
           acquire.                                                            negotiable ocean cargo policy or
        c. Time Limitation — This coverage applies                             certificate to any seller, buyer, or
           for up to 60 days from the date "you"                               bank; or
           acquire the location or until "you" report
           the acquired location to "us", whichever
           occurs first.

            However, this coverage does not go
            beyond the end of the policy period.




                              Copyright. American Association of Insurance Services, Inc., 2002


                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 256 of 300 PageID #: 268


   AAIS
   IM 7202 10 02
   Page 9 of 19

             3) the property is shipped to or is                       b.   Limit - The most that "we" pay for any
                located in a country that is the                            loss under this additional coverage is the
                subject of a trade embargo,                                 least of:
                economic sanctions, or other trade                          1) the actual cash value of the covered
                restrictions by the government of the                            property: or
                United States of America.                                   2) $500,000.
                                                                       c.   Time Limitation ~ "We" extend
        d.   Limit - The most "we" pay for loss to                          coverage to the additional "hardware"
             portable computers described above in                          that "you" purchase or lease for up to 60
             any one occurrence while overseas is                           days.
             $5,000.
                                                                            This supplemental coverage will end
   5.   Incompatible Hardware and Media —                                   when any of the following first occur;
        a. Coverage - In the event of a loss by a                           1) this policy expires:
            covered peril to covered "hardware" or                          2) 60 days after "you" obtain the
            "software", "we" pay for "your" costs to                            additional "hardware": or
            modify or replace undamaged "hardware"                          3) "you" report the additional "hardware"
            or "media" when it:                                                 to "us".
            1} was dependent on the damaged                            d.   Additional Premium -- "You" must pay
                 "hardware" or "software" prior to the                      any additional premium due from the
                 covered loss: and                                          date "you" purchase or lease the
            2) is not compatible with the "hardware"                        additional "hardware".
                 or "software" that is replacing the
                 property that was involved in the                7.   Off-Site Computers -
                 covered loss.                                         a. Coverage — "We" cover direct physical
        b. Coverage Limitation - "We" will only                            loss caused by a covered peril to covered
            pay for "your" costs to modify or replace                      property in the custody of "you", "your"
            undamaged "hardware" or "media" If the                         officers, "your" partners, or "your"
            incompatible "hardware" or "media" is at                       employees, while:
            a premises described on the "schedule of                       1) at "your" residence or the residence
            coverages".                                                         of "your" officers, partners, or
        c. Limit ~ The most "we" pay in any one                                 employees:
            occurrence for "your" costs to modify or                       2) temporarily at a premises that is not
            replace incompatible "hardware" or                                  described on the "schedule of
            "media" is $10,000.                                                 coverages": or
   6.   Newly Purchased or Leased Hardware ~                               3) in transit between a:
        a. Coverage -- "We" cover direct physical                               a) residence or temporary
            loss caused by a covered peril to                                        premises: and
            additional "hardware" including pre­                                b) premises described on the
            installed "programs and applications" that                               "schedule of coverages".
            "you" purchase or lease during the policy
            period.




                              Copyright, American Association of Insurance Services, Inc., 2002

                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 257 of 300 PageID #: 269


   AAiS
   IM 7202 10 02
   Page 10 of 19

        b.   Limit -- The most "we" pay in any one                           1) to fight a fire;
             occurrence for loss to off-site covered                         2) as a result of a covered peril; or'
             property is $10,000.                                            3} as a result of an accidental
                                                                                  discharge.
   8.   Pollutant Cleanup and Removal ~                                 b.   We Do Not Cover - "We" do not pay for
        a. Coverage - "We" pay "your" expense to                             "your" expenses to recharge equipment
             extract "pollutants" from land or water if                      as a result of a discharge during testing
             the discharge, dispersal, seepage,                              or installation.
             migration, release, or escape of the                       c.   Limit - The most "we" pay in any one
             "pollutants" is caused by a covered peril                       occurrence for "your" expenses to
             that occurs during the policy period.                           recharge "your" fire extinguishing
        b. Time Limitation - The expenses are                                equipment is $15,000.
           I paid only if they are reported to "us" in                  d.   Conditions For Replacing Rather Than
             writing within 180 days from the date the                       Recharging ~ If it is less expensive to do
             covered peril occurs.                                           so, "we" will pay "your" costs to replace
        c. We Do Not Cover ~ "We" do not pay the                             "your” automatic fire extinguishing
             cost of testing, evaluating, observing, or                      equipment or hand held fire extinguishing
             recording the existence, level, or effects                      equipment rather than recharge the
             of "pollutants".                                                equipment.

             However, "we" pay the cost of testing                 11. Rewards -
             which is necessary for the extraction of                  a. Coverage - "We" pay for reward
             "pollutants" from land or water,                             information that leads to a conviction for:
        d.   Limit -- The most "we" pay for each                          1) arson;
             location is $15,000 for the sum of all such                  2) theft; or
             expenses arising out of a covered peril                      3) vandalism including, but not limited
             occurring during each separate 12-month                           to, "computer hacking" and
             period of this policy.                                            "computer virus".

   9.  Property In Transit —                                                 The conviction must involve a covered
       a. Coverage — "We" cover direct physical                              loss caused by arson, theft, or vandalism.
          loss to covered property caused by a                          b.   Limit - The most "we" pay in any one
          covered peril while in transit.                                    occurrence for reward information is
       b. Limit -- The most "we" pay in any one                              $5,000.
          occurrence for loss to covered property in                    c.   Limit Is Not Increased By The Number
          transit is $15,000.                                                of Persons Providing Information —
   10. Recharge of Fire Extinguishing                                        The amount "we" pay is not increased by
       Equipment ~                                                           the number of persons involved in
       a. Coverage - "We" pay the expenses                                   providing the information.
          "you" incur to recharge "your" automatic
          fire extinguishing equipment or hand held
          fire extinguishing equipment when the
          equipment is discharged:




                               Copyright, American Association of Insurance Services, Inc., 2002

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 258 of 300 PageID #: 270


   AAIS
   IM 7202 10 02
   Page 11 of 19

   12. Sewer Backup and Water Below the                                    2) loss of or reduction In economic or
       Surface ~ If coverage is indicated on the                              market value of any "data records" or
       "schedule of coverages", "we" cover direct                             "proprietary programs" that have
       physical loss caused by;                                               been copied, scanned, or altered;
       a. water that backs up through a sewer or                           3) theft from "your" "data records" or
           drain; or                                                          "proprietary programs" of confidential
       b. water below the surface of the ground,                              information through the observation
           including but not limited to water that                            of the "data records" or "proprietary
           exerts pressure on or flows, seeps, or                             programs" by accessing covered
           leaks through or into a described                                  "hardware", or "your" computer
           premises.                                                          network without any alteration or
   13. Software Storage ~                                                     other physical loss or damage to the
       a. Coverage - "We" cover direct physical                               records or programs. Confidential
           loss caused by a covered peril to                                  information includes, but is not
           duplicate and back-up "software" stored                            limited to. customer Information,
           at a "software" storage location.                                  processing methods, or trade
       b. Coverage Condition ~ Each "software"                                secrets: and
           storage location must be in a separate                          4) except as provided under the
           building which is at least 100 feet away                           Supplemental Income Coverages
           from a premises described on the                                   section of the Electronic Data
           "schedule of coverages".                                            Processing - Income Coverage Part
       c. Limit - The most "we" pay in any one                                (if attached to this policy), denial of
           occurrence for loss to duplicate and                               access to or services from "your"
           back-up "software" is $50,000.                                     "hardware", "your" computer network,
                                                                              or "your" Web site.
   14. Virus and Hacking Coverage -                                   c.   Limits ~ The most "we" pay in any one
                                                                           occurrence under this Supplemental
      a.   Coverage — "We" cover direct physical                           Coverage is $50,000.
           loss to covered "hardware", "software",
           "Web site server", and "Web site                                The most "we" pay for all covered losses
           software" caused by a "computer virus"                          under this Supplemental Coverage during
           or by "computer hacking".                                       each separate 12 month period of this
      b.   We Do Not Cover — "We" do not cover;                            policy is $150,000.
           1) loss of exclusive use of any "data ,
               records" or "proprietary programs"
               that have been copied, scanned, or                PERILS COVERED
               altered;

                                                                 "We" cover risks of direct physical loss unless the
                                                                 loss is limited or caused by a peril that is
                                                                 excluded.




                             Copyright, American Association of Insurance Services, Inc., 2002

                                                      Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 259 of 300 PageID #: 271


   AAiS
   IM 7202 10 02
   Page 12 of 19

                                                                          d.   Nuclear Hazard - "We" do not pay for
   PERILS EXCLUDED                                                             loss caused by or resulting from a
                                                                               nuclear reaction, nuclear radiation, or
                                                                               radioactive contamination (whether
                                                                               controlled or uncontrolled; whether
   1.   "We" do not pay for loss or damage caused
                                                                               caused by natural, accidental, or artificial
        directly or indirectly by one or more of the
                                                                               means). Loss caused by nuclear hazard
        following excluded causes or events. Such
                                                                               is not considered loss caused by fire,
        loss or damage is excluded regardless of
                                                                               explosion, or smoke. Direct loss by fire
        other causes or events that contribute to or
                                                                               resulting from the nuclear hazard is
        aggravate the loss, whether such causes or
                                                                               covered.
        events act to produce the loss before, at the
                                                                          e.   Sewer Backup and Water Below the
        same time as, or after the excluded causes
                                                                               Surface - Except as provided under
        or events.
                                                                               Supplemental Coverages - Sewer
        a. Civil Authority — "We" do not pay for
                                                                               Backup and Water Below the Surface,
             loss caused by order of any civil
                                                                               "we" do not pay for loss caused by or
             authority, including seizure, confiscation,
                                                                               resulting from:
             destruction, or quarantine of property.
                                                                               1) water that backs up through a sewer
                                                                                   or drain; or
             "We" do pay for loss resulting from acts
                                                                               2) water below the surface of the
             of destruction by the civil authority to
                                                                                   ground, including but not limited to
             prevent the spread of fire, unless the fire
                                                                                   water that exerts pressure on or
             is caused by a peril excluded under this
                                                                                   flows, seeps, or leaks through or into
             coverage.
                                                                                   a covered building or structure,
        b.   Earth Movement - Except as provided
                                                                                   sidewalk, driveway, foundation,
             under Supplemental Coverages -
                                                                                   swimming pool, or other structure.
             Earthquake Coverage, "we" do not pay
             for loss caused by any earth movement
                                                                               But if sewer backup and water below the
             (other than "sinkhole collapse") or caused
                                                                               surface results in fire, explosion, or
             by eruption, explosion, or effusion of a
                                                                               sprinkler leakage, "we" cover the loss or
             volcano. Earth movement includes, but is
                                                                               damage caused by that fire, explosion, or
             not limited to; earthquake; landslide;
                                                                               sprinkler leakage.
             mudflow; mudslide; mine subsidence; or
                                                                          f.   War and Military Action - "We" do not
             sinking, rising, or shifting of earth.
                                                                               pay for loss caused by:
                                                                               1) war. including undeclared war or civil
             "We" do cover direct loss by fire,
                                                                                   war; or
             explosion, or "volcanic action" resulting
                                                                               2) a warlike action by a military force,
             from either earth movement or eruption,
                                                                                   including action taken to prevent or
             explosion, or effusion of a volcano,
                                                                                   defend against an actual or expected
        c.   Flood - Except as provided under
                                                                                   attack, by any government,
             Supplemental Coverages - Flood
                                                                                   sovereign, or other authority using
             Coverage, "we" do not pay for loss
                                                                                   military personnel or other agents; or
             caused by "flood". However, "we" do
                                                                               3) insurrection, rebellion, revolution, or
             cover the resulting loss if fire, explosion,
                                                                                   unlawful seizure of power including
             or sprinkler leakage results.
                                                                                   action taken by governmental
                                                                                   authority to prevent or defend against
                                                                                   any of these.




                                 Copyright, American Association of Insurance Services, Inc., 2002

                                                          Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 260 of 300 PageID #: 272


   AAIS
   IM 720210 02
   Page 13 of 19

            With regard to any action that comes                        c.   Loss of Use — "We" do not pay for loss
            within the "terms" of this exclusion and                         caused by or resulting from loss of use,
            involves nuclear reaction, nuclear                               business interruption, delay, or loss of
            radiation, or radioactive contamination,                         market.
            this War and Military Action Exclusion will                 d.   Pollutants - "We" do not pay for loss
            apply in place of the Nuclear Hazard                             caused by or resulting from release,
            Exclusion.                                                       discharge, seepage, migration, dispersal
                                                                             or escape of "pollutants" unless the
   2.   "We" do not pay for loss or damage that is                           release, discharge, seepage, migration,
        caused by or results from one or more of the                         dispersal, or escape is caused by a
        following;                                                           "specified peril". "We" do pay for any
        a. Computer Virus or Computer Hacking                                resulting loss caused by a "specified
             - Except as provided under            I                         peril".                                  I
             Supplemental Coverages - Virus and                         e.   Temperature/Humidity ~ "We" do not
             Hacking Coverage, "we" do not pay for;                          pay for loss to covered property caused
             1) any direct or indirect loss or damage;                       by:
                  or                                                         1) dryness, dampness, humidity: or
             2) loss of access, loss of use, or loss of                      2) changes in or extremes of
                  functionality                                                    temperature.
             caused by a "computer virus" or by                              However, "we" do pay for loss to covered
             "computer hacking".                                             property that results from a direct
        b. Criminal, Fraudulent, or Dishonest                                physical loss, caused by a covered peril,
             Acts ~ "We" do not pay for loss caused                          to the air conditioning system that
             by or resulting from criminal, fraudulent,                      services covered "hardware",
             dishonest, or illegal acts alone or in                     f.   Voluntary Parting - Except as provided
             collusion with another by;                                      under Coverage Extensions - Fraud and
             1) "you";                                                       Deceit, "we" do not pay for loss caused
             2) others who have an interest in the                           by or resulting from voluntary parting with
                  property:                                                  title to or possession of any property
             3) others to whom "you" entrust the                             because of any fraudulent scheme, trick,
                  property:                                                  or false pretense.
             4) "your" partners, officers, directors,
                  trustees, or joint adventurers: or               3.   "We" do not pay for loss or damage if one or
             5) the employees or agents of 1), 2), 3),                  more of the following exclusions apply to the
                  or 4) above, whether or not they are                  loss. But if loss by a covered peril results,
                  at work.                                              "we" will pay for the resulting loss,
                                                                        a. Contamination, Deterioration, Rust, or
            This exclusion does not apply to acts of                        Corrosion -- "We" do not pay for loss
            destruction by "your" employees, but "we"                       caused by contamination or deterioration
            do not pay for theft by employees.                              including corrosion, decay, fungus,
                                                                            mildew, mold, rot, rust, or any quality,
            This exclusion does not apply to covered                        fault, or weakness in covered property
            property in the custody of a carrier for                        that causes it to damage or destroy itself.
            hire.




                               Copyright, American Association of Insurance Services, Inc., 2002


                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 261 of 300 PageID #: 273


   AAIS
   IM 7202 10 02
   Page 14 of 19

             This exclusion does not apply to loss                      b.   other policies of insurance that may cover
             caused by "mechanical breakdown".                               the loss;
                                                                        c.   "your" interest and the interests of ail
        b.   Wear and Tear, or Obsolescence -                                others in the property involved, including
             "We" do not pay for loss caused by wear                         all mortgages and liens;
             and tear, depreciation, or obsolescence.                   d.   changes in title of the covered property
                                                                             during the policy period; and
                                                                        e.   estimates, specifications, inventories,
                                                                             and other reasonable information that
   WHAT MUST BE DONE                                                         "we" may require to settle the loss.
   IN CASE OF LOSS                                                 4.   Examination -- "You" must submit to
                                                                        examination under oath in matters'connected
                                                                        with the loss as often as "we" reasonably
   1.   Notice - In case of a loss, "you" must:                         request and give "us" sworn statements of
        a. give "us" or "our" agent prompt notice,                      the answers. If more than one person is
            including a description of the property                     examined, "we" have the right to examine
            involved, ("we" may request written                         and receive statements separately and not in
            notice); and                                                the presence of others.
        b. give notice to the police when the act that
           causes the loss is a crime.                             6.   Records — "You" must produce records,
                                                                        including tax returns and bank microfilms of
   2.   You Must Protect Property -- "You" must                         all canceled checks relating to value, loss,
        take all reasonable steps to protect covered                    and expense and permit copies and extracts
        property at and after an insured loss to avoid                  to be made of them as often as "we"
        further loss.                                                   reasonably request.
        a. Payment of Reasonable Costs - "We"
             do pay the reasonable costs incurred by               6.   Damaged Property - "You" must exhibit the
             "you" for necessary repairs or emergency                   damaged and undamaged property as often
             measures performed solely to protect                       as "we" reasonably request and allow "us" to
             covered property from further damage by                    inspect or take samples of the property.
             a peril insured against if a peril insured
             against has already caused a loss to                  7.   Volunteer Payments — "You" must not,
             covered property. "You" must keep an                       except at "your" own expense, voluntarily
             accurate record of such costs.                             make any payments, assume any obligations,
        b. We Do Not Pay — "We" do not pay for                          pay or offer any rewards, or incur any other
             such repairs or emergency measures                         expenses except as respects protecting
             performed on property which has not                        property from further damage.
             been damaged by a peril insured against.
             This does not increase "our" "limit".                 8.   Abandonment -- "You" may not abandon the
                                                                        property to "us" without "oui^’ written consent.
   3.   Proof of Loss — "You" must send "us", within
        60 days after "our" request, a signed, sworn               9.   Cooperation - "You" must cooperate with
        proof of loss. This must include the following                  "us" in performing all acts required by this
        information:                                                    policy.
        a. the time, place, and circumstances of the
             loss;




                               Copyright, American Association of Insurance Services. Inc., 2002

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 262 of 300 PageID #: 274


   AAIS
   IM 7202 10 02
   Page IS of 19

                                                                       b.   Proprietary Programs -
   VALUATION
                                                                          1) Cost of Reproduction - The value
                                                                               of "proprietary programs" will be
                                                                               based on the cost of reproduction
   1.   Hardware and Web Site Servers - The
                                                                               from duplicate copies. The cost of
        following is the value of "hardware" and "Web
                                                                               reproduction includes, but is not
        site servers";
                                                                               limited to, the cost of labor to copy or
        a. Hardware and Servers That Are
                                                                               transcribe from duplicate copies.
             Replaced - The value of "hardware" and
                                                                          2) If Duplicate Copies Do Not Exist -
             "Web site servers" that are replaced will
                                                                               If duplicate copies do not exist, the
             be based on the cost of replacing the
                                                                               value of "proprietary programs" will
             "hardware" and "Web site servers" with
                                                                               be based on the cost of research or
             new equipment that is functionally
                                                                               other expenses necessary to
             comparable to the "hardware" and "Web
                                                                               reproduce, replace, or restore lost
             site servers" that are being replaced.
                                                                               "proprietary programs".
        b. Hardware and Servers That Are Not
                                                                       c. Data Records ~
             Replaced - The value of "hardware" and
                                                                          1) Cost of Reproduction — The value
             "Web site servers" that are not repaired
                                                                               of "data records" will be based on the
             or replaced will be based on the actual
                                                                               cost of reproduction from duplicate
             cash value at the time of loss (with a
                                                                               copies. The cost of reproduction
             deduction for depreciation).
                                                                               includes, but is not limited to, the cost
        c. Partial Loss - In no event will "we" pay
                                                                               of labor to copy or transcribe from
             more than the reasonable cost of
                                                                               duplicate copies.
             restoring partially damaged "hardware"
                                                                          2) If Duplicate Copies Do Not Exist -
             and "Web site servers" to their condition
                                                                               If duplicate copies do not exist, the
             directly prior to the damage.
                                                                               value of "data records" will be based
                                                                               on the cost of research or other
   2.   Software - The following is the value of
                                                                               expenses necessary to reproduce,
        "software" and, for the purposes of valuation
                                                                               replace, or restore lost files,
        only, includes "Web site software":                                    documents, and records.
        a. Programs and Applications -
                                                                       d. Media - The value of "media" will be
             1) Cost To Reinstall — The value of                          based on the cost to repair or replace the
                 "programs and applications" will be                      "media" with material of the same kind or
                 based on the cost to reinstall the                       quality.
                 "programs or applications” from the
                                                                  3.   Other Equipment ~
                 licensed discs that were originally
                                                                       a. Replacement Cost--The value of
                 used to install the programs or
                                                                          "telecommunications equipment",
                 applications.
                                                                          "reproduction equipment", and "protection
            2) If The Original Discs Are Lost — If
                                                                          and control systems" will be based on the
                 the original licensed discs are lost,
                                                                          replacement cost without any deduction
                 damaged, or can no longer be
                                                                          for depreciation.
                 obtained, the value of "programs and
                 applications" will be based on the
                 cost of the most current version of
                 the "programs or applications".




                              Copyright, American Association of Insurance Services, Inc., 2002

                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 263 of 300 PageID #: 275


   AAIS
   IM 7202 10 02
   Page 16 of 19

        b.  Replacement Cost Limitation ~ The
            replacement cost is limited to the cost of             HOW MUCH WE PAY
            repair or replacement with similar
            materials on the same site and used for
            the same purpose. The payment will not                 1. insurable Interest - "We" do not cover more
            exceed the amount "you" spend to repair                  ' than "your" insurable interest in any property.
            or replace the damaged or destroyed
            property.
                                                                   2.   Earthquake Period — All earthquakes or
        c. Replacement Cost Does Not Apply                              volcanic eruptions that occur within a 168-
            Until Repair or Replacement ~                               hour period will be considered a single event.
            Replacement cost valuation does not                         This 168-hour period is not limited by the
            apply until the damaged or destroyed                        policy expiration. ,
            property is repaired or replaced.
        d. Time Limitation - "You" may make a                      3.   Deductible — "We" pay only that part of
            claim for actual cash value before repair                   "your" loss over the deductible amount
            or replacement takes place, and later for                   indicated on the "schedule of coverages" in
            the replacement cost if "you" notify "us" of                any one occurrence.
            "your" intent within 180 days after the
            loss.                                                       The deductible may be shown as either an
   4.   Pair or Set —                                                   amount or a percentage. When shown as a
                                                                        percentage, the deductible is that percentage
        a.  Reasonable Proportion of Value -The                         of the value of the covered property at the
            value of a lost or damaged article which                    time of the loss.
            is part of a pair or set is based on a
            reasonable proportion of the value of the              4.   Loss Settlement Terms - Subject to
            entire pair or set. The loss is not                         paragraphs 1., 2., 3., 5., and 6. under How
            considered a total loss of the pair or set.                 Much We Pay, "we" pay the lesser of:
        b. Provision Does Not Apply To Software                         a. the amount determined under Valuation;
            — This provision does not apply to                          b. the cost to repair, replace, or rebuild the
            "software" that comes in sets. If part of a                      property with material of like kind and
            "software" set cannot be replaced, the                           quality to the extent practicable; or
            loss is considered a total loss of the set.                 c. the "limit" that applies to the covered
   5.   Loss To Parts — The value of a lost or                               property.
        damaged part of an item that consists of                   5.   Insurance Under More Than One
        several parts when it is complete is based on                   Coverage - If more than one coverage of
        the value of only the lost or damaged part or                   this policy insures the same loss, "we" pay no
        the cost to repair or replace it.                               more than the actual claim, loss, or damage
                                                                        sustained.




                               Copyright, American Association of Insurance Services. Inc., 2002

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 264 of 300 PageID #: 276


   AAIS
   IM 7202 10 02
   Page 17 of 19

   6.   Insurance Under More Than One Policy --                      2.   Your Losses ~
                                                                          a. Adjustment and Payment of Loss —
        a.   Proportional Share - "You" may have                             "We" adjust all losses with "you".
             another policy subject to the same                              Payment will be made to "you" unless
             "terms" as this policy. If "you" do, "we" will                  another loss payee is named in the
             pay "our" share of the covered loss. "Our"                      policy.
             share is the proportion that the applicable                  b. Conditions For Payment of Loss - An
             "limit" under this policy bears to the "limit"                  insured loss will be payable 30 days after;
             of all policies covering on the same                            1) a satisfactory proof of loss is
             basis.                                                               received; and
                                                                             2) the amount of the loss has been
        b.   Excess Amount — If there is another                                  established either by written
             policy covering the same loss, other than                            agreement with "you" or the filing of
             that described above, "we" pay only for                              an appraisal award with "us".
             the amount of covered loss in excess of
             the amount due from that other policy,                  3.   Property of Others-
             whether "you" can collect on it or not. But                  a. Adjustment and Payment of Loss To
             "we" do not pay more than the applicable                        Property of Others - Losses to property
             "limit".                                                        of others may be adjusted with and paid
                                                                             to;
                                                                             1) "you" on behalf of the owner; or
   LOSS PAYMENT                                                              2) the owner.
                                                                          b. We Do Not Have To Pay You If We Pay
                                                                             The Owner - If "we" pay the owner, "we"
   1.   Loss Payment Options ~                                               do not have to pay "you". "We" may also
        a. Our Options — In the event of loss                                choose to defend any suits arising from
           covered by this coverage form, "we" have                          the owners at "our" expense.
           the following options;

             1) pay the value of the lost or damaged                 OTHER CONDITIONS
                 property;
             2) pay the cost of repairing or replacing
                 the lost or damaged property;                       1. Appraisal - If "you" and "we" do not agree
             3) rebuild, repair, or replace the                           on the amount of the loss or the actual cash
                 property with other property of                          value of covered property, either party may
                 equivalent kind and quality, to the                      demand that these amounts be determined
                 extent practicable, within a                             by appraisal.
                 reasonable time; or
             4) take all or any part of the property at
                 the agreed or appraised value.
        b.   Notice of Our Intent To Rebuild,
             Repair, or Replace - "We" must give
             "you" notice of "our" intent to rebuild,
             repair, or replace within 30 days after
             receipt of a duly executed proof of loss.




                                 Copyright, American Association of Insurance Services, Inc., 2002

                                                          Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 265 of 300 PageID #: 277


   AAIS
   IM 720210 02
   Page 18 of 19

        If either makes a written demand for                                  2) "your" legal representative.
        appraisal, each will select a competent,
        independent appraiser and notify the other of                         This person or organization is an insured
        the appraiser’s identity within 20 days of                            only with respect to property covered by
        receipt of the written demand. The two                                this coverage.
        appraisers will then select a competent,
        impartial umpire. If the two appraisers are                      b.   Policy Period Is Not Extended - This
        unable to agree upon an umpire within 15                              coverage does not extend past the policy
        days, "you" or "we" can ask a judge of a court                        period indicated on the "schedule of
        of record in the state where the property is                          coverages".
        located to select an umpire.
                                                                    5.   Misrepresentation, Concealment, or Fraud
    I   The appraisers will then determine and state                     -I This coverage is void as to "you" and any     I
        separately the amount of each loss.                              other insured if, before or after a loss:
                                                                         a. "you" or any other insured have willfully
        The appraisers will also determine the value                         concealed or misrepresented:
        of covered property Items at the time of the                          1) a material fact or circumstance that
        loss, if requested.                                                       relates to this insurance or the
                                                                                  subject thereof; or
        If the appraisers submit a written report of                         2) "your” interest herein.
        any agreement to "us", the amount agreed                         b. there has been fraud or false swearing by
        upon will be the amount of the loss. If the                          "you" or any other insured with regard to
        appraisers fail to agree within a reasonable                         a matter that relates to this insurance or
        time, they will submit only their differences to                     the subject thereof.
        the umpire. Written agreement so itemized                   6.   Policy Period — "We" pay for a covered loss
        and signed by any two of these three sets the                    that occurs during the policy period.
        amount of the loss.
                                                                    7.   Recoveries - If "we" pay "you" for the loss
        Each appraiser will be paid by the party                         and lost or damaged property is recovered, or
        selecting that appraiser. Other expenses of                      payment is made by those responsible for the
        the appraisal and the compensation of the                        loss, the following provisions apply:
        umpire will be paid equally by "you" and "us".                   a. "you" must notify "us" promptly if "you"
                                                                              recover property or receive payment;
   2.   Benefit To Others - Insurance under this                         b. "we" must notify "you" promptly if "we"
        coverage will not directly or indirectly benefit                      recover property or receive payment;
        anyone having custody of "your" property.                        c. any recovery expenses incurred by either
                                                                             are reimbursed first;
   3.   Conformity With Statute - When a                                 d. "you" may keep the recovered property
        condition of this coverage is in conflict with an                     but "you" must refund to "us" the amount
        applicable law, that condition is amended to                         of the claim paid, or any lesser amount to
        conform to that law.                                                 which "we" agree; and

   4.   Estates -- This provision applies only if the
        insured is an individual,
        a. Your Death — On "your" death, "we"
            cover the following as an insured:
            1) the person who has custody of "your"
                property until a legal representative is
                qualified and appointed; or




                                Copyright, American Association of Insurance Services, Inc., 2002

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 266 of 300 PageID #: 278


   AAiS
   IM 7202 10 02
   Page 19 of 19

        e.   if the claim paid is less than the agreed              10. Suit Against Us - No one may bring a legal
             loss due to a deductible or other limiting                 action against "us" under this coverage
             "terms" of this policy, any recovery will be               unless:
             pro rated between "you" and "us" based
             on "our" respective interest in the loss.                   a.   all of the "terms" of this coverage have
                                                                              been complied with; and
   8.   Restoration of Limits ~ Except as indicated
        under Virus and Hacking Coverage, a loss                         b.   the suit has been brought within two
        "we" pay under this coverage does not                                 years after "you" first have knowledge of
        reduce the applicable "limits".                                       the loss.

   9.   Subrogation - If "we" pay for a loss, "we"                       If any applicable law makes this limitation
        may require "you" to assign to "us" "your"                       invalid, then suit must begin within the
        right of recovery against others. "You" must                     shortest period permitted by law.
        do all that Is necessary to secure "our" rights.
        "We" do not pay for a loss if "you" impair this             11. Territorial Limits - "We" cover property
        right to recover.                                               while it is in the United States of America, its
                                                                        territories and possessions, Canada, and
        "You" may waive "your" right to recover from                    Puerto Rico.
        others in writing before a loss occurs.

                                                                    IM 720210 02




                                Copyright, American Association of Insurance Services. Inc., 2002


                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 267 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 279
                                                                                  6604055

 AAIS
 IM 7207 10 02
 Page 1 of 7

                          ELECTRONIC DATA PROCESSING
                             SCHEDULE OF COVERAGE
                                 BLANKET LIMITS
                         (The Information required below may be indicated on
                          a separate schedule or supplemental declarations.)



 DESCRIBED PREMISES


 Loc.                                        LOCATIONS
 No.
 1                      See location schedule on file


 Check if applicable;
 □ Attach Additional Locations Schedule to schedule more locations




                          Copyright, American Association of Insurance Services, Inc., 2002

                                                     Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 268 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 280
                                                                                  6604055

AAIS
IM 720710 02
Page 2 of 7



 LIMITS


Catastrophe Limit - The most "we" pay for
any combination of or total of losses arising
under one or more coverages in any one
occurrence is:                                                            $210000

 EQUIPMENT LIMITS :


Hardware - The most "we" pay for loss at
any one location is:                                                      $200,000


Protection and Control Systems - The
most "we" pay for loss at any one location is:                            Sincluded
Telecommunications Equipment - The most
"we" pay for loss at any one location is                                  Sincluded

Reproduction Equipment - The most "we"
pay for loss at any one location is:                                      Sincluded
SOFTWARE LIMITS:

Data Records - The most "we" pay for
loss at any one location is:                                              Sincluded
Proprietary Programs — The most "we'
pay for loss at any one location is:                                      Sincluded

Programs and Applications - The most
"we" pay for loss at any one location is:                                 Sincluded

Media - The most "we" pay for loss at any
one location is:                                                          Sincluded

 INCOME COVERAGE LIMIT:

Income Coverage - The most "we"
pay for loss at any one location is:                                      $10000




                           Copyright, American Association of Insurance Services, Inc., 2002
                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 269 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 281
                                                                                  6604055

 AAIS
 IM 7207 10 02
 Page 3 of 7

     Web Site Server LIMITS: (check if applicable)

     n On-Site Server

     Server Coverage - The most "we" pay for loss to
     "on-site servers" in any one occurrence is:                              $

     Software Coverage — The most "we" pay for loss
     to "Web site software" in "on-site servers" in
     any one occurrence is:                                   $
     [5<] On-Site Server Coverage Under Hardware and Software

     Coverage for "on-site server" is provided under Hardware: and coverage for "Web site software"
     is provided under Software

     r~l Off-Site Server

     Server Coverage - The most "we" pay for loss to
     "off-site servers" in any one occurrence is:                             $

     Software Coverage - The most "we" pay for loss
     to "Web site software" In "off-site servers" in
     any one occurrence is:                                                   $.

     COVERAGE EXTENSIONS

     Additional Debris Removal Expenses                                       $$25.000

     Electrical and Power Supply Disturbance                                      included

     Emergency Removal                                                                   365 Days

     Emergency Removal Expenses                                               $$5.000

     Fraud and Deceit                                                         $$5.000

     Mechanical Breakdown Coverage                                                included

     SUPPLEMENTAL COVERAGES

     Acquired Locations                                                       $$500.000
     Earthquake Coverage (check one)
      - Coverage Provided                                            □
      - Coverage Not Provided

      - Refer To Earthquake, Flood
        and Sewer Backup Endorsement                                 □




                           Copyright, American Association of Insurance Services, Inc., 2002
                                                      Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 270 of 300 PageID #:
                                                                   Z7W9183929 04 282
                                                                                 6604055

 AAIS
 IM 7207 10 02
 Page 4 of 7

     SUPPLEMENTAL COVERAGES (cont.)

     Flood Coverage (check one)

       - Coverage Provided                                             □
       - Coverage Not Provided                                          [HI
       - Refer To Earthquake. Flood
         and Sewer Backup Endorsement                                  □
     Foreign Transit and Location Coverage                                       $$5.000

     Incompatible Hardware and Media                                              $$10,000
                      I
     Newly Purchased or Leased Hardware                                           $$500.000

     Off-Site Computers                                                           $$10,000

     Pollutant Cleanup and Removal                                                $$15,000

     Property In Transit                                                          $$15.000

     Recharge of Fire Extinguishing Equipment                                     $$15,000

     Rewards                                                                      $$5,000
     Sewer Backup (check one)

       - Coverage Provided                                             □
       - Coverage Not Provided
       - Refer To Earthquake, Flood
         and Sewer Backup Endorsement                                  □
     Software Storage                                                             $$50.000
     Virus and Hacking Coverage

      - Limit Any One Occurrence                                                  $$50,000

      - Limit Each Separate 12 month Period                                       $$150,000




                             Copyright, American Association of Insurance Services, Inc., 2002
                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 271 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               04 283
                                                                                  6604055

 AAIS
 IM 7207 10 02
 Page 5 of 7



 DEDUCTIBLE AND COINSURANCE


 DEDUCTIBLE

                                                                   Deductible Amount
 For all covered perils unless a
 different deductible is indicated below                                     $$500

 Earthquake and Volcanic Eruption                                            $

 ■•Flood"                                                                    $

 "Mechanical Breakdown", "Electrical '
 Disturbance", and "Power Supply Disturbance"                                $$500

 COINSURANCE (attach Coinsurance Provisions if applicable)

 "Hardware", "Media", and "Programs and Applications"

 lx]        Not Applicable

 □          ioo%n            90%n          80% □                       %□
 "Data Records" and "Proprietary Programs"

 [5^        Not Applicable

 □          100%n            90% □         80% □                        %□

 INCOME COVBERAGE PART



 COVERAGE OPTIONS (check one)

       Earnings and Extra Expense                                          □
       Extra Expense only                                                  □
       Income Coverage Not Provided




                               Copyright, American Association of Insurance Services, Inc., 2002

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 272 of 300
                                                                   27WPageID
                                                                       9183929 #:
                                                                               04 284
                                                                                  6604055

 AAIS
 IM 7207 10 02
 Page 6 of 7

     INCOME COVERAGE EXTENSION

     Interruption by Civil Authority                                                    days

     Period of Loss Extension                                                           days

     SUPPLEMENTAL INCOME COVERAGES

     Acquired Locations                                                            $5000
     Earthquake Coverage (check one)

       - Coverage Provided                                             □
         Coverage Not Provided                                         |X]
       - Refer To Earthquake, Flood and
         Sewer Backup Endorsement                                      □
     Flood Coverage (check one)

       - Coverage Provided                                             □
       - Coverage Not Provided                                         |X]

       - Refer To Earthquake, Flood
         and Sewer Backup Endorsement                                  □
     Property In Transit                                                           $25000

     Sewer Backup (check one)

       - Coverage Provided                                             □
         Coverage Not Provided

         Refer To Earthquake, Flood
         and Sewer Backup Endorsement                                  □
     Utility Service Interruption

       - Limit                                                                     $5000

      - Overhead Transmission Lines Excluded (check if applicable)                               [X]

      - Waiting Period                                                                   24 Hours




                             Copyright, American Association of Insurance Services, Inc., 2002

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 273 of 300 PageID #:
                                                                   Z7W9183929 04 285
                                                                                 6604055

AAIS
IM 7207 10 02
Page 7 of 7

     SUPPLEMENTAL INCOME COVERAGES (cont.)

     Virus and Hacking Coverage

     - Limit Any One Occurrence                                               $10000


     - Limit Each Separate 12 month Period                                   $10000

     - Waiting Period                                                                 24 hours

     INCOME COVERAGE OPTIONS

     Income Coverage Waiting Period {check one)                ^

     r~| Not Applicable

     IHl Waiting Period                                                          24 hours

     Coinsurance (check one)

     0 Not Applicable

     □       100%n         90% □              80% □          %□


     OPTIONAL COVERAGES AND ENDORSEMENTS




 IM 7207 10 02
                          Copyright, American Association of Insurance Services, Inc., 2002




                                                      Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 274 of 300 PageID #: 286


   AAIS
   IM 7215 09 03
   Page 1 of 8

                                 ELECTRONIC DATA PROCESSING
                                    INCOME COVERAGE PART
   Coverage provided under this coverage part is                              2) requires the demolition of any
   also subject to the "terms" and conditions in the                             property, in part or in whole, not
   Electronic Data Processing - Equipment                                        damaged by a covered peril.
   Coverage Part under the sections titled
   Agreement, Definitions, Property Not Covered.                              The ordinance, law, or decree must be in
   What Must Be Done In Case Of Loss, Loss                                    force at the time of loss.
   Payment, and Other Conditions.
                                                                              "Restoration period" does not mean the
                                                                              increased time required to comply with
   ADDITIONAL DEFINITIONS                                                     the enforcement of any ordinance, law, or
                                                                              decree that requires "you" or anyone else
                                                                              to test for, monitor, clean up, remove,
                                                                              contain, treat, detoxify, or neutralize or in
   1.   "Business" means the usual business
                                                                              any way respond to or assess the effects
        operations occurring at a premises described
                                                                              of "pollutants".
        on the "schedule of coverages".
                                                                         c.   Only as regards coverage described
   2.   "Restoration period" means:
                                                                              under Off Premises Utility Service
                                                                              Interruption; Interruption of Web Site (if
        a.   The time it should reasonably take to
                                                                              added to this coverage part by
             resume "your" "business" to a similar
                                                                              endorsement); and Property In Transit in
             level of service starting from the date of a
                                                                              the Supplemental Income Coverages,
             physical loss of or damage to covered
                                                                              "restoration period" also means the time
             property at a premises described on the
                                                                              it should reasonably take to resume
             "schedule of coverages" that is caused
                                                                              "your'' "business" starting from the date of
             by a covered peril and ending on the
                                                                              direct physical loss of or damage caused
             date;
                                                                              by a covered peril to;
             1) the property should be rebuilt,
                                                                              1) property not located at a premises
                 repaired, or replaced; or
                                                                                   described on the "schedule of
             2) business is resumed at a new
                                                                                   coverages" and that is owned by a
                 permanent location.
                                                                                   utility, a landlord, or another utility
                                                                                   supplier;
             This is not limited by the expiration date
                                                                              2) "your" Web Site operation that is
             of the policy.
                                                                                   being maintained or operated by and
        b.   The "restoration period" also means the
                                                                                   that is located at the premises of an
             increased time required to comply with
                                                                                   independent contractor or Internet
             the enforcement of any ordinance, law. or
                                                                                   service provider; and
             decree that:
                                                                              3) property in transit;
             1) regulates the construction, use. or
                                                                              and ending on the date the property
                  repair of any property; or
                                                                              should be rebuilt, repaired, or replaced.
                                                                              This is not limited by the expiration date
                                                                              of the policy.




                                Copyright, American Association of Insurance Services, Inc., 2003

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 275 of 300 PageID #: 287


   AAiS
   IM 7215 09 03
   Page 2 of 8

                                                                         c.   If You Lease Your Premises - If "you"
   COVERAGE OPTIONS                                                           lease, rent, or do not own the premises
                                                                              "you" occupy, for the purposes of
                                                                              determining an Income Coverage loss,
                                                                              "your" location is the space that "you"
   One of the following described coverage options
                                                                              lease, rent, or occupy including, but not
   applies when that option is indicated on the
                                                                              limited to, all passageways to "your"
   "schedule of coverages":
                                                                              location within the building.
   1.   Earnings and Extra Expense; or
                                                                    2.   Earnings - "We" cover "your" actual loss of
   2.   Extra Expense only.                                              net income (net profit or loss before income
                                                                         taxes) that would have been earned or
                                                                         incurred and continuing operating expenses
   COVERAGES                                                             normally incurred by "your" "business",
                                                                         including but not limited to payroll expense.

   "We" provide the following coverage unless the                   3.   Extra Expense ~ "We" cover only the extra
   coverage is excluded or subject to limitations.                       expenses that are necessary during the
                                                                         "restoration period" that "you" would not have
   1.   Coverages —                                                      incurred if there had been no direct physical
                                                                         loss or damage to property caused by or
        a.   Covered Property — "We" provide the                         resulting from a covered peril,
             coverages described below during the                        a. Expenses To Reduce Interruption—
             "restoration period" when "your"                                "We" cover any extra expense to avoid or
             "business" is necessarily wholly or                             reduce the interruption of "your" data
             partially interrupted by direct physical loss                   processing operations and continue
             of or damage to covered property at a                           operating at a premises described on the
             premises described on the "schedule of                          "schedule of coverages", replacement
             coverages" as a result of a covered peril.                      location, or a temporary location. This
        b.   Described Premises And Air                                      includes expenses to relocate and costs
             Conditioning System - "We" provide                              to outfit and operate a replacement or
             the coverages described below during                            temporary location.
             the "restoration period" when "your"
             "business" is necessarily wholly or                              "We" will also cover any extra expense to
             partially interrupted as a result of direct                      reduce the interruption of "business" if it
             physical loss of or damage to:                                   is not possible for "you" to continue
             1) a premises described on the                                   operating during the "restoration period".
                 "schedule of coverages" that
                  prevents "you" from using covered                      b.   Expenses To Repair/Restore Property
                  property; or                                                And Information — To the extent that
             2) the air conditioning or electrical                            they reduce a loss otherwise payable
                 systems which are necessary for the                          under this Coverage Part, "we" will cover
                 operation of covered property and                            any extra expenses to:
                  results in a reduction or suspension
                 of "your" "business".                                        1) repair, replace, or restore any
                                                                                 property; and
                                                                              2) research, replace, or restore
                                                                                 information on damaged documents,
                                                                                 manuscripts, or records that:




                                Copyright. American Association of Insurance Services. Inc., 2003

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 276 of 300 PageID #: 288


   AAIS
   IM 7215 09 03
   Page 3 of 8

                a) are inscribed, printed, or written;                  "We" do not pay for loss caused by or
                   or                                                   resulting from the failure of a utility to supply
                b) exist on electronic or magnetic                      service regardless of the cause of failure.
                   media.
                                                                   5.   Interruption of Web Site — "We" do not pay
                                                                        for loss caused by or resulting from the
   EXCLUSIONS AND LIMITATIONS                                           interruption of "your” Web site. "We" do not
                                                                        pay for loss caused by or resulting from the
                                                                        interruption of "your” Web site regardless of
                                                                        the cause of the interruption.
   The following exclusions apply in addition to the
   exclusions and limitations in the Electronic Data
   Processing - Equipment Coverage Part.
                                                                   INCOME COVERAGE EXTENSIONS
   1.   Error or Omission In Programming - "We"
        do not pay for extra expense caused by an
        error or omission in programming or incorrect              Provisions That Apply To Income Coverage
        instructions to "hardware".                                Extensions — The following Income Coverage
                                                                   Extensions indicate an applicable "limit" or
   2.   Leases, Licenses, Contracts, or Orders ~                   limitation. This "limit" or limitation may also be
        "We" do not cover any increase in loss due to              shown on the "schedule of coverages". If a
        the suspension, lapse, or cancellation of                  different "limir or limitation is indicated on the
        leases, licenses, contracts, or orders.                    "schedule of coverages", that "limit" or limitation
                                                                   will apply Instead of the "limit" or limitation shown
        However, "we" do cover loss during the                     below.
        "restoration period" if the suspension, lapse
        or cancellation results directly from the                  The following Income Coverage Extensions are
        interruption of "your" "business".                         part of and not in addition to the applicable
                                                                   Income Coverage "limit".
        "We" do not cover any extra expense caused
        by the suspension, lapse, or cancellation of               1.   Interruption by Civil Authority ~
        leases, licenses, contracts, or orders beyond                   a. Coverage - "We" extend "your"
        the "restoration period".                                           coverage for earnings and extra expense
                                                                            to include loss sustained while access to
   3.   Strikes, Protests, and Other Interference                           premises described on the "schedule of
        - "We" do not cover any increase in loss due                        coverages" is specifically denied by an
        to interference by strikers or other persons at                     order of civil authority.
        a premises described on the "schedule of                        b. Coverage Limitation -- The order of civil
        coverages". This applies to interference with                       authority must be a result of direct
        rebuilding, repairing, or replacing the property                    physical loss of or damage to property,
        or with resuming "your” "business".                                 other than at a premises described on
                                                                            the "schedule of coverages" and must be
   4.   Utility Failure - Except as provided under                          caused by a covered peril.
        Supplemental Income Coverages, "we" do                          c. Time Limitation - Unless otherwise
        not pay for loss caused by or resulting from                        indicated on the "schedule of coverages",
        the failure of a utility to supply electrical                       this coverage extension is limited to 30
        power or other utility service to a described                       consecutive days from the date of the
        premises, if the failure takes place away from                      order.
        the described premises.




                               Copyright, American Association of Insurance Services, Inc., 2003

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 277 of 300 PageID #: 289


   AAIS
   IM 7215 09 03
   Page 4 of 8

   2.   Period of Loss Extension After Business                     Unless otherwise indicated, a "limit" for a
        Resumes —                                                   Supplemental Income Coverage provided below
                                                                    is separate from, and not part of. the applicable
        a.   Coverage - "We" extend "your"                          Income Coverage "limit". The "limit" available for
             coverage for earnings to cover loss from               coverage described under a Supplemental
             the date the covered property that                     Income Coverage:
             incurred the loss is rebuilt, repaired, or
             replaced and "your" data processing                    a.   is the only "limit" available for the described
             operations are resumed until;                               coverage: and
                                                                    b.   is not the sum of the "limit" indicated for a
             1) the end of 30 consecutive days                           Supplemental Income Coverage and the
                {unless othenA/ise indicated on the                      Income Coverage "limit".
                "schedule! of coverages"); or
             2) the date "you" could reasonably                     The "limit" provided under a Supplemental
                resume "your" "business" to the                     Income Coverage cannot be combined or added
                conditions that would generate the                  to the "limit" for any other Supplemental Income
                earnings amount that would have                     Coverage or Income Coverage Extension.
                existed had no loss or damage
                occurred.                                           1.   Acquired Locations ~
                                                                         a. Coverage — "We” extend "your"
             whichever is earlier.                                          coverage for earnings and extra expense
                                                                            to include direct physical loss to covered
        b.   Coverage Limitation -- Loss of earnings                        property while at locations that "you"
             must be caused by direct physical loss of                      acquire during the policy period.
             or damage to property at a premises                         b. Time Limitation - This coverage applies
             described on the "schedule of coverages"                       for up to 60 days from the date "you"
             as a result of a covered peril.                                acquire the location or until "you" report
                                                                            the acquired location to "us", whichever
                                                                            occurs first.
   SUPPLEMENTAL INCOME
                                                                              However, this coverage does not go
   COVERAGES                                                                  beyond the end of the policy period.
                                                                         c. Additional Premium -- "You" must pay
                                                                              any additional premium due from the
   Provisions That Apply To Supplemental                                     date "you" acquire the location.
   Income Coverages - Unless otherwise                                   d. Limit - The most "we" pay in any one
   indicated, the following Supplemental Income                               occurrence for loss of earnings and
   Coverages apply separately to each premises                                incurred extra expense at each newly
   described on the "schedule of coverages".                                  acquired location is $50,000.
                                                                    2.   Earthquake Coverage -- If coverage Is
   The following Supplemental Income Coverages                           indicated on the "schedule of coverages",
   indicate an applicable "limit". This "limit" may also                 "we" extend "your" coverage for earnings and
   be shown on the "schedule of coverages". If a                         extra expense to include direct physical loss
   different "limit" is indicated on the "schedule of                    to covered property caused by earthquake
   coverages", that "limit" will apply instead of the                    and volcanic eruption.
   "limit" shown below.




                                Copyright, American Association of Insurance Services, Inc., 2003

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 278 of 300 PageID #: 290


   AAIS
   IM 7215 09 03
   Page 5 of 8

   3.   Flood Coverage - If coverage is indicated                        c.   Waiting Period Limitation ~ Unless
        on the "schedule of coverages", "we" extend                           otherwise indicated on the "schedule of
        "your" coverage for earnings and extra                                coverages", "we" do not pay for "your'’
        expense to include direct physical loss to                            loss of earnings under this Supplemental
        covered property caused by "flood".                                   Income Coverage until after the first 24
                                                                              hours following the direct physical loss of
   4.   Off Premises Utility Service Interruption ~                           or damage to the property owned by a
                                                                              utility, a landlord, or another supplier.
        a.   Coverage - Coverage for earnings                                 This waiting period does not apply to
             and/or extra expense is extended to loss                         extra expenses that "you" incur.
             of earnings or extra expenses that "you"                    d.   Limit -- The most "we" pay in any one
             incur during the "restoration period" when                       occurrence under this Supplemental
             "your"i data processing operations are                           Coveragelis $25,000.
             interrupted due to the interruption of an
             off premises utility services when the                 5.   Property In Transit —
             interruption is a result of direct physical                 a. Coverage - Coverage for earnings is
             loss or damage by a covered peril to                           extended to loss of earnings during the
             property that is not located at a premises                     "restoration period" when "your"
             described on the "schedule of coverages"                       "business" is interrupted as a result of a
             and that is owned by a utility, a landlord,                    direct physical loss, caused by a covered
             or another supplier who provides "you"                         peril, to covered property in transit.
             with:                                                       b. Limit - The most "we" pay in any one
                                                                            occurrence under this Supplemental
             1) power or gas;                                               Income Coverage is $10,000.
             2) telecommunications including, but
                not limited to, Internet access; or                 6.   Sewer Backup and Water Below the
             3) water.                                                   Surface - If coverage is indicated on the
                                                                         "schedule of coverages", "we" extend "your"
        b.   Overhead Transmission Lines                                 coverage for earnings and extra expense to
             Exclusion -- If the "schedule of                            include direct physical loss to covered
             coverages" indicates that overhead                          property caused by:
             transmission lines are excluded,                            a. water that backs up through a sewer or
             coverage under this extension does not                           drain; or
             include loss to overhead transmission                       b. water below the surface of the ground,
             lines that deliver utility service to "you".                     including but not limited to water that
             Overhead transmission lines include, but                         exerts pressure on or flows, seeps, or
             are not limited to:                                              leaks through or into a described
             1) overhead transmission and                                     premises.
                  distribution lines;
             2) overhead transformers and similar
                  equipment; and
             3) supporting poles and towers.




                                Copyright, American Association of Insurance Services, Inc., 2003

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 279 of 300 PageID #: 291


   AAIS
   IM 7215 09 03
   Page 6 of 8

   7.   Virus and Hacking Coverage —                                     d.   Limit - The most "we" pay in any one
        a. Coverage — Coverage for earnings                                   occurrence under this Supplemental
            and/or extra expense is extended to loss                          Income Coverage is $25,000.
            of earnings or extra expenses caused by
            a "computer virus" or by "computer                                The most "we" pay for all covered losses
            hacking" that results in:                                         under this Supplemental Income
            1) direct physical loss or damage to                              Coverage during each 12-month period
                 covered "software" and "hardware":                           of this policy is $75,000.
                 or
            2) denial of access to or services from
                 "your" "hardware" or "your" computer               WHAT MUST BE DONE
                 network.
        b! We Do Not Cover - "We" do not cover
                                                                    IN CASE OF LOSS
            loss of earnings or extra expenses under
            this Supplemental Income Coverage that
            results from:                                           Other "terms" relating to What Must Be Done In
            1) loss of exclusive use of any "data                   Case Of Loss also apply. These "terms" are
                 records" or "proprietary programs"                 described in the Electronic Data Processing -
                 that have been copied, scanned, or                 Equipment Coverage Part.
                 altered;
            2) loss of or reduction in economic or                  1.   Notice — In case of a loss, "you" must;
                 market value of any "data records" or                   a. give "us" or "our" agent prompt notice
                 "proprietary programs" that have                            including a description of the property
                 been copied, scanned, or altered;                           involved ("we" may request written
                 and                                                          notice); and
            3) theft from "your" "data records" or                       b. give notice to the police when the act that
                 "proprietary programs" of confidential                      causes the loss is a crime.
                 information through the observation                2.   Intent To Continue Business - If "you"
                 of the "data records" or "proprietary                   intend to continue "your" "business", "you"
                 programs" by accessing covered                          must resume all or part of "your" "business"
                 "hardware" or "your" computer                           as soon as possible.
                 network without any alteration or
                 other physical loss or damage to the
                 records or programs.                               VALUATION
                 Confidential information includes, but
                 is not limited to, customer                        1.   Earnings --
                 information, processing methods, or                     a. Determining An Earnings Loss ~ In
                 trade secrets.                                             determining an earnings loss, "we"
        c.   Waiting Period Limitation - Unless                             consider:
             otherwise indicated on the "schedule of                        1) the experience of "your" "business"
             coverages", "we" do not pay for "your"                             before the loss and the probable
             loss of earnings under this Supplemental                           experience during the time of
             Income Coverage until after the first 24                           interruption had no loss occurred;
             hours following the direct physical loss of
             or damage to "your" data processing
             operations. This waiting period does not
             apply to extra expenses that "you" incur.




                                Copyright, American Association of Insurance Services, Inc., 2003

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 280 of 300 PageID #: 292


   AAIS
   IM 7215 09 03
   Page 7 of 8

            2) "your" continuing operating expenses
                 normally incurred by "your"                       HOW MUCH WE PAY
                 "business", including, but not limited
                 to, payroll expense necessary to
                 resume "business" to a similar level              Other "terms" relating to How Much We Pay also
                 of service that existed before the
                                                                   apply. These "terms" are described in the
                 occurrence of direct physical loss or             Electronic Data Processing - Equipment
                 damage; and
                                                                   Coverage Part.
            3) pertinent sources of information and
                 reports including:
                                                                   1.   Income Coverage Limit ~ "We" pay no
                 a) "your" accounting procedures
                                                                        more than the Income Coverage "limit"
                      and financial records;
                                                                        indicated on the "schedule of coverages" for
                 b) bills, invoices, and other
                                                                        any one loss. Payment for earnings and extra
                      vouchers;
                                                                        expense combined does not exceed the
                 c) contracts, deeds, and liens;
                                                                        "limit".
                 d) reports on feasibility and status;
                      and
                                                                   2.   Waiting Period —
                 e) records documenting "your"
                      budget and marketing objectives
                                                                        a.   Waiting Period Limitation - If an
                      and results.
                                                                             Income Coverage waiting period is
        b. Conditions For Non-Payment of
                                                                             indicated on the "schedule of coverages",
            Increased Loss - "We" do not pay for
                                                                             "we" do not pay for "your" loss of
            any increase in loss due to "your" failure
                                                                             earnings until after the first 24-hours
            to use reasonable efforts to resume all or
                                                                             {unless otherwise indicated on the
            part of "your" "business". This includes
                                                                             "schedule of coverages") following the
            making use of other locations and
                                                                             direct physical loss of or damage to
            property to reduce the loss.
                                                                             covered property caused by a covered
        c. Loss Payment If You Do Not Resume
                                                                             peril.
            Your Business - If "your" "business" is
            not resumed as soon as possible, or if it                        This waiting period does not apply to
            is not resumed at all, the value of loss                         extra expenses that "you" incur.
            payment is based on the period of time it
            would have otherwise taken to resume                        b.   Waiting Period Limitation For Civil
            "your" "business" as soon as possible.
                                                                             Authority - As regards coverage under
   2.   Extra Expense — In determining extra                                 Interruption by Civil Authority, coverage
        expenses that "you" have incurred, "we"                              under this extension begins:
        consider the salvage value of any property                           1) for earnings, 24 hours (unless
        bought for temporary use during the                                      otherwise indicated on the "schedule
        "restoration period" and it will be deducted                             of coverages") after the time the
        from the amount of loss determined for extra
                                                                                 order is issued and ends 30
        expense.                                                                 consecutive days and 24 hours from
                                                                                 the date of the order; and
                                                                             2) for extra expense, immediately after
                                                                                 the time the order is issued, and
                                                                                 ends 30 consecutive days and 24
                                                                                  hours from the date of the order.




                               Copyright, American Association of Insurance Services, Inc., 2003

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 281 of 300 PageID #: 293


   AAIS
   IM 7215 09 03
   Page 8 of 8

        c. Other Waiting Period Limitations —                                 "We" pay the amount determined in 3)
           The waiting period described under Off                             above or the "limit", whichever is less.
           Premises Utility Service Interruption,                             "We" do not pay any remaining part of
           Interruption of Web Site (if added to this                         the loss.
           coverage part by endorsement), and                            c.   When Coinsurance Does Not Apply ~
           Virus and Hacking Coverage is not                                  Conditions for coinsurance do not apply:
           deleted nor replaced by the terms of this
           provision.                                                         1) unless a coinsurance percentage is
   3.   Coinsurance —                                                            indicated on the "schedule of
        a. When Coinsurance Applies - "We" pay                                   coverages"; and
           only a part of the loss if the "limit" is less                     2) to coverage for extra expense.
           than the coinsurance percentage
           multiplied by the sum of;                      1
           1) "your" net income (net profit or loss                 LOSS PAYMENT
               before income taxes); and
           2) continuing operating expenses
           projected for the 12 months following the                See the Electronic Data Processing - Equipment
           inception of this policy or the last                     Coverage Part.
           previous anniversary date of this policy
           (whichever is later), normally earned by
           "your" "business".
        b. How We Determine Our Part of The                         OTHER CONDITIONS
           Loss - "Our" part of the loss is
           determined using the following steps:
           1) multiply the coinsurance percentage                   The following condition applies as it relates to this
               by the sum of "your" net Income and                  Coverage Part, other "terms" also apply. These
               continuing operating expenses                        "terms" are described in the Electronic Data
               projected for the 12 months following                Processing - Equipment Coverage Part.
               the inception of this policy or the last
               previous anniversary date of this                    Appraisal - If "you" and "we" do not agree on the
               policy:                                              amount of net income (net profit or loss before
           2) divide the "limit" by the figure                      income taxes), payroll expense, and operating
               determined in 1) above; and                          expenses, these amounts may be determined by
           3) multiply the total amount of loss by                  appraisal in accordance with the provisions
               the figure determined in 2) above.                   described In the Electronic Data Processing -
                                                                    Equipment Coverage Part under Other
                                                                    Conditions. Appraisal.

                                                                    IM 7215 09 03




                                Copyright, American Association of Insurance Services, inc., 2003

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 282 of 300 PageID #: 294


                                           FINE ARTS COVERAGE
                                               FINE ARTS FLOATER

   In this coverage form, the words "you" and "your"                c.   "your" interest in jointly owned "fine arts".
   mean the persons or organizations named as the
   insured on the declarations and the words "we",                  "We" only cover jointly owned "fine arts" to
   "us", and "our" mean the company providing this                  the extent of "your" interest at the time of loss
   coverage.                                                        or damage.

   Refer to the Definitions section at the end of this        2.    Coverage Limitations ~
   coverage form for additional words and phrases
   that have special meaning. These words and                       a.   ’We" only cover "fine arts":
   phrases are shown in quotation marks.
                                                                         1) that are described on the Fine Arts
                                                                            Schedule; and
                                                                         2) while at a premises that is described
   AGREEMENT                                                                on the Fine Arts Schedule.

                                                                    b.   ’We" only cover a described "fine art"
   In return for "your" payment of the required                          item while the item is at the premises that
   premium, "we" provide the coverage described                          is described on the same schedule as
                                                                         the item.
   herein subject to all the "terms" of the Fine Arts
   Coverage. This coverage is also subject to the
                                                              3.    We Do Not Cover - "We" do not cover the
   "schedule of coverages" and additional policy
                                                                    loss of any "fine arts" due to a dispute of
   conditions relating to assignment: cancellation;
   change, modification, or waiver of policy terms;                 ownership by a party claiming rightful
   inspections; and examination of books and                        ownership of the "fine arts". This includes a
                                                                    defect in title, whether or not the title has
   records.
                                                                    been perfected or secured.
   Endorsements and schedules may also apply.
   They are identified on the "schedule of
   coverages".
                                                              PROPERTY NOT COVERED


   PROPERTY COVERED                                           1.    Coins, Currency, And Stamps -- ’We" do
                                                                    not cover numismatic or philatelic objects or
                                                                    collections including, but not limited to. coins,
                                                                    bills, currency, notes, and stamps.
   ’We" cover the following property unless the
   property is excluded or subject to limitations.
                                                              2.    Contraband - "We" do not cover contraband
                                                                    or property in the course of illegal
   Fine Arts -
                                                                    transportation or trade.
   1.   Coverage — "We" cover direct physical loss
                                                              3.    Jewelry, Stones, And Metals -- "We" do not
        or damage caused by a covered peril to:
                                                                    cover jewelry, precious or semi-precious
                                                                    stones, gold, silver, platinum, or other
        a.   "your" "fine arts";
                                                                    precious metals or alloys.
        b.   "fine arts" of others in "your" care,
                                                                    However, this exclusion does not apply to
             custody, and control; and
                                                                    "antique" jewelry.



                                                                                                        Page 1 of 11

   AAIS                       Copyright, American Association of Insurance Services. Inc., 2011
   IM7400 0811

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 283 of 300 PageID #: 295


                                                              2.    Emergency Removal Expenses ~
   COVERAGE EXTENSIONS
                                                                    a.   Coverage ~ "We" pay for "your"
                                                                         expenses to move or store covered
                                                                         property to prevent loss or damage
   Provisions That Apply To Coverage
                                                                         caused by a covered peril.
   Extensions - The following Coverage
   Extensions indicate an applicable "limit". This
                                                                    b.   Time Limitation — This coverage applies
   "limit" may also be shown on the "schedule of
                                                                         for up to 30 days after the property is first
   coverages".
                                                                         moved.
   If a different "limit" is indicated on the "schedule
                                                                         However, this coverage does not extend
   of coverages", that "limit" will apply instead of the
                                                                         past the end of the policy period.
   "limit" shown below.
                                                                    c.   Limit - The most "we" pay in any one
   However, if no "limit" is indicated for a Coverage
                                                                         occurrence for expenses to move or
   Extension within this coverage form, coverage is
                                                                         store covered property to prevent a loss
   provided up to the full "limit" for the applicable
                                                                         or damage Is $1,000.
   covered property unless a different "limit" is
   indicated on the "schedule of coverages".
                                                                    d.   This Is A Separate Limit — The "limit"
                                                                         for Emergency Removal Expenses is
   Unless otherwise indicated, the coverages
                                                                         separate from, and not part of, the
   provided below are part of and not in addition to
                                                                         applicable "limit" for coverage described
   the applicable "limit" for coverage described
                                                                         under Property Covered.
   under Property Covered.

   The "limit" provided under a Coverage Extension
   cannot be combined or added to the "limit" for
   any other Coverage Extension or Supplemental               SUPPLEMENTAL COVERAGES
   Coverage, including a Coverage Extension,
   Supplemental Coverage, or other coverage that
   is added to this policy by endorsement.                    Provisions That Apply To Supplemental
                                                              Coverages - The following Supplemental
   If coinsurance provisions are part of this policy,         Coverages indicate an applicable "limit". This
   the following Coverage Extensions are not                  "limit" may also be shown on the "schedule of
   subject to and not considered in applying                  coverages".
   coinsurance conditions.
                                                              If a different "limit" is indicated on the "schedule
   1.   Emergency Removal-                                    of coverages", that "limit" will apply instead of the
                                                              "limit" shown below.
        a.   Coverage - "We" cover direct physical
             loss or damage to covered property while         However, if no "limit" is indicated for a
             it is being moved or being stored to             Supplemental Coverage within this coverage
             prevent loss or damage caused by a               form, coverage is provided up to the full "limit" for
             covered peril.                                   the applicable covered property unless a different
                                                              "limit" is indicated on the "schedule of
        b.   Time Limitation - This coverage applies          coverages".
             for up to 30 days after the property is first
             moved.                                           Unless otherwise indicated, a "limit" for a
                                                              Supplemental Coverage provided below is
             However, this coverage does not extend           separate from, and not part of, the applicable
             past the end of the policy period.               "limit" for coverage described under Property
                                                              Covered.



                                                                                                        Page 2 of 11

   AAIS                       Copyright, American Association of Insurance Services, Inc., 2011
   IM 7400 08 11

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 284 of 300 PageID #: 296


   The "limit" available for coverage described                 2.    Off-Premises Coverage -
   under a Supplemental Coverage;
                                                                      a.   Coverage -- "We" cover direct physical
   a.   is the only "limit" available for the described                    loss or damage caused by a covered
        coverage; and                                                      peril to "fine arts" while temporarily away
                                                                           from a premises that is described on the
   b.   is not the sum of the "limit" indicated for a                      "schedule of coverages" for:
        Supplemental Coverage and the "limit" for
        coverage described under Property Covered.                         1) exhibition at a museum, gallery, or
                                                                              other public premises not owned,
   The "limit" provided under a Supplemental                                  operated, or occupied by "you"; or
   Coverage cannot be combined or added to the                             2) framing, repair, restoration, packing
   "limit" for any other Supplemental Coverage or                             or appraising.
   Coverage Extension, including a Supplemental
   Coverage, Coverage Extension, or other                             b.   Limit - The most "we" pay in any one
   coverage that is added to this policy by                                occurrence for loss or damage to "fine
   endorsement.             i                                              arts" while temporarily away from a
                                                                           described premises is $10,000.
   If coinsurance provisions are part of this policy^
   the following Supplemental Coverages are not                 3.    Property Used To Display Or Protect Art -
   subject to and not considered in applying
   coinsurance conditions.                                            a.   Coverage — "We" cover direct physical
                                                                           loss or damage caused by a covered
   1.   Newly Acquired Art -                                               peril to stands, glass cases, and other
                                                                           similar property used to display covered
        a.   Coverage - "We" cover direct physical                         "fine arts".
             loss or damage caused by a covered
             peril to "fine arts" that "you" acquire                       ‘We" will also cover protective devices
             during the policy period.                                     designed and used specifically to protect
                                                                           covered "fine arts".
        b.   Coverage Limitation - ’We" only cover
             newly acquired "fine arts" while in transit              b.   Coverage Limitation ~ ’We" only cover
             to or located at a premises that is                           property used to display or protect "fine
             described on the "schedule of                                 arts" while at a premises described on
             coverages".                                                   the "schedule of coverages".

        c.   Time Limitation - This coverage applies                  c.   Limit - The most "we" pay in any one
             for up to 90 days from the date "you"                         occurrence for loss or damage to
             acquire the "fine arts" or until "you" report                 property used to display or protect "fine
             the acquired "fine arts" to "us", whichever                   arts" is $5,000.
             occurs first.
                                                                4.    Transit Coverage -
             However, this coverage does not extend
             past the end of the policy period.                       a.   Coverage -- "We" cover direct physical
                                                                           loss or damage caused by a covered
        d.   Additional Premium - "You" must pay                           peril to covered "fine arts" in transit.
             any additional premium due from the
             date "you" acquire the "fine arts".                      b.   Limit - The most "we" pay in any one
                                                                           occurrence for loss or damage to "fine
        e.   Limit — The most "we" pay in any one                          arts" in transit is $10,000.
             occurrence for all newly acquired "fine
             arts" is 25% of the Catastrophe Limit that
             is indicated on the "schedule of
             coverages".

                                                                                                         Page 3 of 11

   AAIS                       Copyright, American Association of Insurance Services, Inc., 2011
   IM 7400 0811

                                                          Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 285 of 300 PageID #: 297


                                                                       2) a warlike action by a military force,
   PERILS COVERED                                                         including action taken to prevent or
                                                                          defend against an actual or expected
                                                                          attack, by any government,
                                                                          sovereign, or other authority using
   "We" cover risks of direct physical loss or
                                                                          military personnel or other agents; or
   damage unless the loss is limited or caused by a
                                                                       3) insurrection, rebellion, revolution, or
   peril that is excluded.                                                unlawful seizure of power including
                                                                          action taken by governmental
                                                                          authority to prevent or defend
                                                                          against any of these.
   PERILS EXCLUDED
                                                                       With regard to any action that comes
                                                                       within the "terms" of this exclusion and
   1.   "We" do not pay for loss or damage caused                      involves nuclear reaction, nuclear
        directly or indirectly by one or more of the                   radiation, or radioactive contamination,
        following excluded causes or events. Such                      this War And Military Action exclusion will
        loss or damage is excluded regardless of                       apply in place of the Nuclear Hazard
        other causes or events that contribute to or                   exclusion.
        aggravate the loss, whether such causes or
        events act to produce the loss before, at the        2.   We" do not pay for loss or damage that is
        same time as. or after the excluded causes                caused by or results from one or more of the
        or events.                                                following;

        a.   Civil Authority - Order of any civil                 a.   Birds, Vermin, Rodents, Or Insects ~
             authority, including seizure, confiscation                We" do not pay for loss or damage
             destruction, or quarantine of property.                   caused by or resulting from birds, vermin,
                                                                       rodents, or insects.
             "We" do cover loss or damage resulting
             from acts of destruction by the civil                b.   Contamination Or Deterioration -
             authority to prevent the spread of fire,                  We" do not pay for loss or damage
             unless the fire is caused by a peril                      caused by or resulting from
             excluded under this coverage.                             contamination or deterioration including
                                                                       but not limited to, corrosion, decay,
        b.   Nuclear Hazard — Nuclear reaction,                        fungus, mildew, mold, rot, rust, or any
             nuclear radiation, or radioactive                         other quality, fault, or weakness in the
             contamination (whether controlled or                      covered property that causes it to
             uncontrolled: whether caused by natural                   damage or destroy itself.
             accidental, or artificial means). Loss
             caused by nuclear hazard is not                      c.   Exposure To Light - We" do not pay
             considered loss caused by fire,                           for loss or damage caused by or resulting
             explosion, or smoke. Direct loss by fire                  from exposure to light or UV rays
             resulting from the nuclear hazard is                      including, but not limited to, fading or
             covered.                                                  darkening resulting from exposure to light
                                                                       or UV rays.
        c.   War And Military Action —

             1) War. including undeclared war or
                civil war;




                                                                                                    Page 4 of 11

   AAIS                       Copyright. American Association of Insurance Services, Inc., 2011
   IM7400 08 11

                                                      Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 286 of 300 PageID #: 298


     d.   Missing Property - "We" do not pay for
          missing property where the only proof of       WHAT MUST BE DONE
          loss is unexplained or mysterious
          disappearance of covered property, or
                                                         IN CASE OF LOSS
          shortage of property discovered on
          taking inventory, or any other instance
                                                         1.    Notice - In case of a loss, "you" must:
          where there is no physical evidence to
          show what happened to the covered
                                                               a.   give "us" or "our" agent prompt notice
          property.
                                                                    including a description of the property
          This exclusion does not apply to covered                  involved ("we" may request written
                                                                    notice); and
          property in the custody of a carrier for
          hire.
                                                               b.   give notice to the police when the act that
     e.    Repair, Restoration, Retouching,                         causes the loss is a crime.
           Framing, Or Packing - "We" do not pay
                                                         2.    You Must Protect Property — "You" must
          [for loss or damage caused by processing
                                                               take all reasonable steps to protect covered
           of or work upon covered property
                                                               property at and after an insured loss to avoid
           Including, but not limited to, repair,
                                                               further loss.
           restoration, retouching, framing, or
           packing.
                                                               a.   Payment Of Reasonable Costs ~ "We"
                                                                    do pay the reasonable costs incurred by
     f.   Temperature/Humidity - "We" do not
                                                                    "you" for necessary repairs or emergency
          pay for loss or damage caused by
                                                                    measures performed solely to protect
          dryness, dampness, humidity, or
                                                                    covered property from further damage by
          changes In or extremes of temperature.
                                                                    a peril insured against if a peril insured
                                                                    against has already caused a loss to
          However, if dryness, dampness,
                                                                    covered property. "You" must keep an
          humidity, or changes in or extremes of
                                                                    accurate record of such costs. "Our"
          temperature results from a "specified
                                                                    payment of reasonable costs does not
          peril", "we" do cover the loss or damage
                                                                    increase the "limit".
          caused by that "specified peril".
                                                               b.   We Do Not Pay - "We" do not pay for
     g.   Voluntary Parting - "We" do not pay for
                                                                    such repairs or emergency measures
          loss caused by or resulting from
                                                                    performed on property that has not been
          voluntary parting with title to or
                                                                    damaged by a peril insured against
          possession of any property because of
                                                                    except as covered under the Coverage
          any fraudulent scheme, trick, or false
                                                                    Extension, Emergency Removal
          pretense.
                                                                    Expenses.
     h.   Wear And Tear -’We" do not pay for
                                                         3.    Proof Of Loss - "You" must send "us",
          loss or damage caused by wear and tear.
                                                               within 60 days after "our" request, a signed
                                                               sworn proof of loss. This must include the
                                                               following information;

                                                               a.   the time, place, and circumstances of the
                                                                    loss;

                                                               b.   other policies of insurance that may
                                                                    cover the loss;




                                                                                                 Page 5 of 11

  AAiS                    Copyright, American Association of Insurance Services, Inc., 2011
  IM 7400 08 11

                                                   Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 287 of 300 PageID #: 299


        c.   "your" interest and the interests of all
             others in the property involved, including        VALUATION
             all mortgages and liens;

        d.   changes in title of the covered property          1.    Fine Arts —
             during the policy period; and
                                                                     a.   Total Loss-
        e.   estimates, specifications, inventories,
             and other reasonable information that                        1) Scheduled Fine Arts - In the event
             "we" may require to settle the loss.                            of a total loss to scheduled "fine
                                                                             arts", the value will be based on the
   4.   Examination - "You" must submit to                                   "limit" indicated for the lost or
        examination under oath in matters connected                          damaged "fine arts" on the Fine Arts
        with the loss as often as "we" reasonably                            Schedule.
        request and give "us" sworn statements of                         2) Newly Acquired Art - In the event
        the answers. If more than one person is                              of a total loss to "fine arts" covered
        examined, "we" have the right to examine                             under the Supplemental Coverage.
        and receive statements separately and not in                         Newly Acquired Art, the value of the
        the presence of others.                                              "fine arts" will be based on the fair
                                                                             market value of the lost or damaged
   5.   Records - "You" must produce records,                                "fine arts" at the time of loss.
        including, but not limited to. tax returns and
        bank microfilms of all canceled checks                       b.   Partial Loss - In the event of a partial
        relating to value, loss, and expense and                          loss or damage to a covered piece of
        permit copies and extracts to be made of                          "fine arts":
        them as often as "we" reasonably request.
                                                                          1) Cost To Repair Or Restore - The
   6.   Damaged Property - "You" must exhibit the                            value of covered "fine arts" will be
        damaged and undamaged property as often                              based on the cost to repair or restore
        as "we" reasonably request and allow "us" to                         the covered "fine arts" to the
        inspect or take samples of the property.                             condition immediately before the loss
                                                                             or damage.
   7.   Volunteer Payments - "You" must not,                              2) Diminished Value — The value of
        except at "your" own expense, voluntarily                            covered "fine arts" will also be based
        make any payments, assume any                                        on the diminished value of the
        obligations, pay or offer any rewards, or incur                      covered "fine arts" that results from
        any other expenses except as respects                                partial loss or damage.
        protecting property from further damage.
                                                                              Diminished value means the reduced
   8.   Abandonment - "You" may not abandon the                               value of the "fine arts" based on the
        property to "us" without "our" written consent.                       difference between the value of the
                                                                              covered "fine arts" before the loss or
   9.   Cooperation - "You" must cooperate with                               damage and the fair market value of
        "us" in performing all acts required by this                          the "fine arts" after the loss or
        policy.                                                               damage has been repaired and the
                                                                              "fine arts" restored.




                                                                                                       Page 6 of 11


   AAIS                      Copyright, American Association of Insurance Services, Inc., 2011
   IM7400 08 11

                                                         Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 288 of 300 PageID #: 300


             3) Determination Of Diminished
                Value — The diminished value will be         HOW MUCH WE PAY
                determined by an independent
                certified fine arts appraiser. The
                independent certified fine arts              1.    Insurable Interest -- "We" do not cover more
                appraiser may be selected by "you",                than "your" insurable interest in any property.
                subject to "our" approval. The cost of
                the appraisal will be borne equally by       2.    Deductible — "We" pay only that part of
                "you" and "us".                                    "your" loss over the deductible amount
             4) Cost To Repair Or Restore Plus                     indicated on the "schedule of coverages" in
                Diminished Value Will Not Exceed                   any one occurrence.
                 a) Scheduled Fine Arts ~ The cost           3.    Loss Settlement Terms —
                    to repair or restore plus the
                    amount of the diminished value                 a.   Fine Arts - Subject to paragraphs 1., 2.
                    will not exceed the "limit"                         4., 5., and 6. under How Much We Pay,
                    indicated for the piece on the                      in the event of a total loss to covered
                    Fine Arts Schedule.                                 "fine arts", "we" pay the lesser of;
                 b) Newly Acquired Art - In the
                    event of a partial loss to "fine                    1) the amount determined under
                    arts" covered under the                                Valuation; or
                    Supplemental Coverage, Newly                        2) the "limit" that applies to the covered
                    Acquired Art. the cost to repair or                    "fine arts".
                    restore plus the amount of the
                    diminished value will not exceed               b.   Other Property - Subject to paragraphs
                    the fair market value of the                        1., 2.. 4., 5., and 6. under How Much We
                    covered "fine arts" at the time of                  Pay, in the event of a total loss to
                    loss.                                               covered property other than "fine arts",
                                                                        "we" pay the lesser of:
        c.   Pair Or Set - If a covered loss to "fine
             arts" involves a pair or set and part of the               1) the amount determined under
             pair or set is undamaged:                                     Valuation:
                                                                        2) the cost to repair, restore, or replace
             1) "you" may surrender the undamaged                          the property with material of like kind
                part of the pair or set to "us", and the                   and quality to the extent practicable;
                covered loss will be valued on the                         or
                basis of a total loss to the entire pair                3) the "limit" that applies to the covered
                or set (refer to item 1.a. Total Loss                      property.
                for the valuation of a total loss); or
             2) "you" may keep the undamaged part            4.    Catastrophe Limit -- The most "we" pay in
                of the pair or set, and the covered                any one occurrence is the Catastrophe Limit
                loss will be valued on the basis of a              indicated on the "schedule of coverages"
                partial loss to the entire pair or set             regardless if an occurrence or loss involves:
                (refer to item 1 .b. Partial Loss for the
                valuation of a partial loss).                      a.   one or more pieces of "fine arts";
   2.   Other Property - In the event of loss or                   b.   one or more described premises; or
        damage to covered property other than
        covered "fine arts", the value of the property             c.   any combination of "fine arts", described
        will be based on the actual cash value at the                   premises, or coverages described under
        time of the loss (with a deduction for                          Coverage Extensions or Supplemental
        depreciation).                                                  Coverages.



                                                                                                     Page 7 of 11

   AAIS                       Copyright, American Association of Insurance Services, Inc., 2011
   IM 7400 08 11

                                                       Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 289 of 300 PageID #: 301


   5.   Insurance Under More Than One                             b.   Notice Of Our Intent To Repair,
        Coverage ~ If more than one coverage of                        Restore, Or Replace - "We" must give
        this policy insures the same loss, "we" pay                    "you" notice of "our" intent to repair,
        no more than the actual claim, loss, or                        restore, or replace within 30 days after
        damage sustained.                                              receipt of a duly executed proof of loss.

   6.   Insurance Under More Than One Policy -               2.   Your Losses -

        a.   Proportional Share - "You" may have                  a.   Adjustment And Payment Of Loss -
             another policy subject to the same                        "We" adjust all losses with "you".
             "terms" as this policy. If "you" do. "we"                 Payment will be made to "you" unless
             will pay "our" share of the covered loss.                 another loss payee is named in the
             "Our" share is the proportion that the                    policy.
             applicable "limit" under this policy bears
             to the "limit" of all policies covering on           b.   Conditions For Payment Of Loss — An
             the same basis.                                           insured loss will be payable 30 days
                                                                       after:                               i
        b.   Excess Amount - If there is another
             policy covering the same loss, other than                 1) a satisfactory proof of loss is
             that described above, "we" pay only for                      received: and
             the amount of covered loss in excess of                   2) the amount of the loss has been
             the amount due from that other policy,                       established either by written
             whether "you" can collect on it or not. But                  agreement with "you" or the filing of
             "we" do not pay more than the applicable                     an appraisal award with "us".
             "limit".
                                                             3.   Property Of Others —

                                                                  a.   Adjustment And Payment Of Loss To
   LOSS PAYMENT                                                        Property Of Others ~ Losses to
                                                                       property of others may be adjusted with
                                                                       and paid to;
   1.   Loss Payment Options —
                                                                       1) "you" on behalf of the owner; or
        a.   Our Options - In the event of loss                        2) the owner.
             covered by this coverage form, "we"
                                                                  b.   We Do Not Have To Pay You If We Pay
             have the following options;
                                                                       The Owner - If "we" pay the owner, "we"
                                                                       do not have to pay "you". "We" may also
             1)
              pay the value of the lost or damaged
                                                                       choose to defend any suits brought by
              property;
                                                                       the owners at "our" expense.
           2) pay the cost of repairing, restoring,
              or replacing the lost or damaged
              property:
           3) repair, restore, or replace the
              property with other property of                OTHER CONDITIONS
              equivalent kind and quality, to the
              extent practicable, within a
              reasonable time; or                            1.   Appraisal - If "you" and "we" do not agree
         . 4) take all or any part of the property at             on the amount of the loss or the value of
              the agreed or appraised value.                      covered property, either party may demand
                                                                  that these amounts be determined by
                                                                  appraisal.




                                                                                                    Page 8 of 11

   AAIS                       Copyright. American Association of Insurance Services, Inc., 2011
   IM 7400 08 11

                                                      Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 290 of 300 PageID #: 302


        If either makes a written demand for                                1) the person who has custody of "your"
        appraisal, each will select a competent,                               property until a legal representative
        independent appraiser and notify the other of                          is qualified and appointed; or
        the appraiser's identity within 20 days of                          2) "your" legal representative.
        receipt of the written demand. The two
        appraisers will then select a competent,                            This person or organization is an insured
        impartial umpire. If the two appraisers are                         only with respect to property covered by
        unable to agree upon an umpire within 15                            this coverage.
        days, "you" or "we" can ask a judge of a court
        of record in the state where the property is                   b.   Policy Period Is Not Extended - This
        located to select an umpire.                                        coverage does not extend past the policy
                                                                            period.
        The appraisers will then determine and state
        separately the amount of each loss.                      6.    Misrepresentation, Concealment, Or
                                                                       Fraud - This coverage is void as to "you"
        The appraisers will also determine the value                   and any other insured if, before or after a
        of covered property items at the time of the                   loss;                               1
        loss, if requested.
                                                                       a.   "you" or any other insured have willfully
        If the appraisers submit a written report of                        concealed or misrepresented:
        any agreement to "us", the amount agreed
        upon will be the amount of the loss. If the                         1) a material fact or circumstance that
        appraisers fail to agree within a reasonable                           relates to this insurance or the
        time, they will submit only their differences to                       subject thereof; or
        the umpire. Written agreement so itemized                           2) "your" interest herein; or
        and signed by any two of these three, sets
        the amount of the loss.                                        b.   there has been fraud or false swearing
                                                                            by "you" or any other insured with regard
        Each appraiser will be paid by the party                            to a matter that relates to this insurance
        selecting that appraiser. Other expenses of                         or the subject thereof.
        the appraisal and the compensation of the
        umpire will be paid equally by "you" and "us".           7.    Policy Period - "We" pay for a covered loss
                                                                       that occurs during the policy period.
   2.   Benefit To Others - Insurance under this
        coverage will not directly or indirectly benefit         8.    Recoveries — If "we" pay "you" for the loss
        anyone having custody of "your" property.                      and lost or damaged property is recovered,
                                                                       or payment is made by those responsible for
   3.   Carriers For Hire - "You" may accept bills                     the loss, the following provisions apply:
        of lading or shipping receipts issued by
        carriers for hire that limit their liability to less           a.   "you" must notify "us" promptly if "you"
        than the value of the covered property.                             recover property or receive payment;

   4.   Conformity With Statute -- When a                              b.   "we" must notify "you" promptly if "we"
        condition of this coverage is in conflict with                      recover property or receive payment;
        an applicable law, that condition is amended
        to conform to that law.                                        c.   any recovery expenses incurred by either
                                                                            are reimbursed first;
   5.   Estates - This provision applies only if the
        insured is an individual.                                      d.   "you" may keep the recovered property
                                                                            but "you" must refund to "us" the amount
        a.   Your Death - On "your" death, "we"                             of the claim paid, or any lesser amount to
             cover the following as an insured;                             which "we" agree; and



                                                                                                         Page 9 of 11

   AAIS                         Copyright. American Association of Insurance Services, Inc., 2011
   IM 7400 08 11

                                                           Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 291 of 300 PageID #: 303


        e.   if the claim paid is less than the agreed
             loss due to a deductible or other limiting       DEFINITIONS
             "terms" of this policy, any recovery will be
             pro rated between "you" and "us" based
             on "our” respective interest in the loss.        1.    "Antique" means an object having value
                                                                    because its;
   9.   Restoration Of Limits - A loss "we" pay
        under this coverage does not reduce the                     a.   craftsmanship is in the style or fashion of
        applicable "limits" except in the event of;                      former times; and
        a.   a total loss to a scheduled item; or                   b.   age is 100 years old or older.
        b.   payment of diminished value on a                 2.    "Fine arts" means paintings; etchings;
             scheduled item.                                        pictures; tapestries; rare or art glass; art
                                                                    glass windows; valuable rugs; statuary;
        "We" will reduce the limit and refund the                   sculptures; "antique" furniture; "antique"
        unearned premium onithat item.                              jewelry; bric-a-brac; porcelains; and similar
                                                                    property of rarity, historical value, or artistic
   10. Subrogation - If "we" pay for a loss, "we"                   merit.
       may require "you" to assign to "us" "your"
       right of recovery against others. "You" must           3.    "Limit" means the amount of coverage that
       do ail that is necessary to secure "our" rights.             applies.
       "We" do not pay for a loss if "you" impair this
       right to recover.                                      4.    "Schedule of coverages" means;
        "You" may waive "your" right to recover from                a.   all pages labeled "schedule of
        others in writing before a loss occurs.                          coverages" or schedules that pertain to
                                                                         this coverage; and
   11. Suit Against Us - No one may bring a legal
       action against "us" under this coverage                      b.   declarations or supplemental
       unless;                                                           declarations that pertain to this coverage.
        a.   all of the "terms" of this coverage have         5.    "Sinkhole collapse" means the sudden
             been complied with; and                                settlement or collapse of earth supporting the
                                                                    covered property into subterranean voids
        b.   the suit has been brought within two                   created by the action of water on a limestone
             years after "you" first have knowledge of              or similar rock formation. It does not include
             the loss.                                              the value of the land or the cost of filling
                                                                    sinkholes.
             If any applicable law makes this limitation
             invalid, then suit must begin within the         6.    "Specified perils" means aircraft; civil
             shortest period permitted by law.                      commotion; explosion; falling objects; fire;
                                                                    hail; leakage from fire extinguishing
   12. Territorial Limits - 'We" cover property                     equipment; lightning; riot; "sinkhole collapse";
       while it is in the United States of America, its             smoke; sonic boom; vandalism; vehicles;
       territories and possessions. Canada, and                     "volcanic action"; water damage; weight of
       Puerto Rico.                                                 ice. snow, or sleet; and windstorm.




                                                                                                       Page 10 of 11


   AAIS                       Copyright. American Association of Insurance Services. Inc.. 2011
   IM 7400 0811

                                                        Exhibit A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 292 of 300 PageID #: 304


      Falling objects does not include loss or              7.    "Terms" means all provisions, limitations,
      damage to;                                                  exclusions, conditions, and definitions that
                                                                  apply.
      a.   personal property in the open; or
                                                            8.    "Volcanic action" means airborne volcanic
      b.   the interior of buildings or structures or to          blast or airborne shock waves; ash, dust, or
           personal property inside buildings or                  particulate matter; or lava flow.
           structures unless the exterior of the roofs
           or walls are first damaged by a falling                "Volcanic action" does not include the cost to
           object.                                                remove ash, dust, or particulate matter that
                                                                  does not cause direct physical loss or
      Water damage means the sudden or                            damage to the covered property.
      accidental discharge or leakage of water or
      steam as a direct result of breaking or
      cracking of a part of the system or appliance
      containing the water or steam.




                                                                                                  Page 11 of 11



   AAIS                     Copyright, American Association of Insurance Services, Inc., 2011
   IM 7400 08 11

                                                      Exhibit A
Case
AAIS 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 293 of 300
                                                                   Z7WPageID
                                                                       9183929 #:
                                                                               03 305
                                                                                  6604055
IM 7405 08 11
Page 1 of 2


                                     SCHEDULE OF COVERAGES
                                             FINE ARTS FLOATER

                                 (The entries required to complete this schedule
                            will be shown below or on the "schedule of coverages".)


                COVERED PREMISES

                Refer to attached Fine Arts Schedule


                COVERED FINE ARTS

                Refer to attached Fine Arts Schedule



                CATASTROPHE LIMIT                                                              $2800


                DEDUCTIBLE AMOUNT                                                              $500




                COVERAGE EXTENSIONS                                                            "Limir



                Emergency Removal                                                      30             days
                Emergency Removal Expenses                 30             days          $30




                SUPPLEMENTAL COVERAGES                                                      "Limit"

                Newly Acquired Art                                         ______ 2^% of
                                                                          catastrophe limit
                Off-Premises Coverage                                                 $2,800


                Property Used To Display Or Protect Art                                   $2,800


                Transit Coverage                                                          $2,800




                           Copyright, American Association of Insurance Services, Inc., 2011

                                                       Exhibit A
   Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 294 of 300 PageID #:
                                                                      Z7W9183929 03 306
                                                                                    6604055


AAIS
IM 7405 08 11
Page 2 of 2




                ADDITIONAL INFORMATION




     IM 7405 08 11                                                                             I




                           Copyright, American Association of Insurance Services, Inc., 2011

                                                       Exhibit A
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 295 of 300 PageID #: 307
5




                                         Exhibit A
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 296 of 300 PageID #: 308


                                                                                               /^Hanover
                                                                                                            Insurance Group.

                                          Policy Change# 1          Effective 06/21/2019

            This supersedes any previous declarations bearing the same policy number for this policy period

                          Citizens Insurance Company of America (A Stock Company)
                                808 North Highlander Way, Howell, Ml 48843-1070
                                             Commercial Line Policy
                                             Common Declarations
                                                                                                                       CM
 Policy Number                      Policy Period                      Coverage is Provided In the:    Agency Code
                     From                            To
27W 9183929 08       06/21/2019              06/21/2020               Citizens Insurance Company of    6604055
                                                                                  America

 Named Insured and Address :                        Agent:
 PATACHOU INC                                       GREGORY & APPEL. INC.
 MARTHA SANDERS HOOVER                              1402 N CAPITOL AVE STE 400
 4923 NORTH COLLEGE AVENUE                          INDIANAPOLIS IN 46202
 INDIANAPOLIS IN 46205


              Branch : Indiana
        Policy Period: From 06/21/2019 To 06/21/2020
                        12:01 A.M. Standard Time at Your Mailing Address Shown Above.
 Business Description : Restaurant
         Legal Entity: Corporation

In Consideration of the premium, insurance is provided the Name Insured with respect to those premises described in the
attached schedule(s) for which a specific limit of insurance Is shown. This is subject to all terms of this policy including
Common Policy Conditions. Coverage Parts, Forms and Endorsements may be subject to adjustment and/or a policy
minimum premium.

                     Commercial Property Coverage                                             $36,626.00
             Commercial General Liability Coverage .                                          $36,775.00
               Commercial Inland Marine Coverage                                                 $224.00
                        Commercial Crime Coverage                                            Not Covered
                         Commercial Auto Coverage                                            Not Covered
                          Total Surcharge Premium                                                    N/A
            Additional Premium For Policy Minimum                                                    N/A
                                            ** Total                                           $73,625.00

      Additional/Return Premium for Endorsement:                                                      N/A

     •‘INCLUDES PREMIUM. IF ANY, FOR TERRORISM; REFER TO DISCLOSURE NOTICE

Countersigned                                                   By

                                                                                                               Equal Monthly

Group Number 2LK



 401-0154                                                  Page 1                                            Issued 09/02/2019

                                                          Exhibit
                                                           Branch A
     Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 297 of 300 PageID #: 309


                                                                                           (^Hanover
                                                                                                    Insurance Croup.

PATACHOU INC                                         Z7W 9183929 08

                                                GREGORY & APPEL, INC.


                                    This supersedes any previous declaration bearing
                                      the same policy number for this policy period


                                                   Endorsement Recap


Endorsement Number:             1                           Effective:                 06/21/2019

Reason for Endorsement:
Multiple Changes

1. Amend zip code


                                    Location Address Changes
ST         LOG      Detail          Chg Type      Value
IN         13       Location        Amended
                    Address 1                     6440 East Westfield Boulevard . Indianapolis
                                                  46220




401-0154                                                  Page 2                                      Issued 09/02/2019

                                                      Exhibit
                                                        Branch A
Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 298 of 300 PageID #: 310




                                                                                           I




                                                                                           t




                                                                                       i


                                     Exhibit A
    Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 299 of 300 PageID #: 311


                                                                                                      Hanover
                                                                                                       Insurance Group

                                          Policy Change # 5         Effective 06/21/2019

            This supersedes any previous declarations bearing the same policy number for this policy period

                           Citizens Insurance Company of America (A Stock Company)
                                 808 North Highlander Way, Howell, Ml 48843-1070
                                              Commercial Line Policy
                                              Common Declarations
                                                                                                                     CM
 Policy Number                      Policy Period                      Coverage is Provided in the:    Agency Code
                     From                            To
Z7W 9183929 08       06/21/2019             06/21/2020                Citizens Insurance Company of    6604055
                                                                                  America |

 Named Insured and Address :                        Agent:

 PATACHOU INC                                       GREGORY & APPEL. INC.
 MARTHA SANDERS HOOVER                              1402 N CAPITOL AVE STE 400
 4923 NORTH COLLEGE AVENUE                          INDIANAPOLIS IN 46202
 INDIANAPOLIS IN 46205_______


              Branch : Indiana
        Policy Period : From 06/21/2019       To 06/21/2020
                        12:01 A.M. Standard Time at Your Mailing Address Shown Above.
 Business Description : Restaurant
         Legal Entity: Corporation

In Consideration of the premium, insurance is provided the Name Insured with respect to those premises described in the
attached schedule(s) for which a specific limit of insurance is shown. This is subject to all terms of this policy including
Common Policy Conditions. Coverage Parts. Forms and Endorsements may be subject to adjustment and/or a policy
minimum premium.

                     Commercial Property Coverage                                             $36,626.00
             Commercial General Liability Coverage                                            $36,775.00
               Commercial Inland Marine Coverage                                                 $224.00
                        Commercial Crime Coverage                                            Not Covered
                         Commercial Auto Coverage                                            Not Covered
                          Total Surcharge Premium                                                    N/A
            Additional Premium For Policy Minimum                                                    N/A
                                            ** Total                                          $73,625.00

      Additional/Return Premium for Endorsement;                                                      N/A

     “INCLUDES PREMIUM, IF ANY, FOR TERRORISM; REFER TO DISCLOSURE NOTICE

Countersigned                                                  By

                                                                                                              Equal Monthly

Group Number ZLK



 401-0154                                                  Page 1                                           Issued 12/10/2019

                                                          Exhibit
                                                           Branch A
      Case 1:20-cv-01462-SEB-DLP Document 1-3 Filed 05/20/20 Page 300 of 300 PageID #: 312


                                                                                          (^Hanover
                                                                                                   Insurance Group.

PATACHOU INC                                        Z7W 9183929 08

                                               GREGORY & APPEL, INC.


                                   This supersedes any previous declaration bearing
                                     the same policy number for this policy period

                                                  Endorsement Recap

Endorsement Number:            5                             Effective:               06/21/2019

Reason for Endorsement:
Multiple Changes

1. Add ANI


                            Schedule of Additional Interest Changes
Level       LOG    Detail          Chq Type         Value
Pol                Type            Added            Additional Named Insured
                   Name                             Public Greens at the Fashion
                   Address 1                        Mall
                   State                            - Select -




 401-0154                                                  Page 2                                   Issued 12/10/2019

                                                     Exhibit
                                                       Branch A
